


110 HR 1645 IH: Strengthening American Citizenship Act of

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1645
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mr. Gutierrez (for
			 himself, Mr. Flake,
			 Mr. Baca, Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Emanuel,
			 Mr. Radanovich,
			 Ms. Jackson-Lee of Texas,
			 Mr. LaHood,
			 Mr. Crowley,
			 Mr. Mario Diaz-Balart of Florida,
			 Ms. Giffords,
			 Ms. Ros-Lehtinen,
			 Ms. Schakowsky,
			 Mr. Fortuño,
			 Mr. Becerra,
			 Mr. Cardoza,
			 Mr. Cuellar,
			 Mr. Gonzalez,
			 Mr. Grijalva,
			 Mr. Hinojosa,
			 Mrs. Napolitano,
			 Mr. Ortiz,
			 Mr. Pastor,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Ms. Roybal-Allard,
			 Mr. Salazar,
			 Mr. Serrano,
			 Mr. Sires, and
			 Ms. Solis) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for comprehensive immigration reform, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Security Through Regularized Immigration and a Vibrant
			 Economy Act of 2007 or as the STRIVE Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference to the Immigration and Nationality Act.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					Sec. 5. Certification requirements prior to implementation of
				the New Worker Program and the conditional nonimmigrant
				classification.
					Title I—BORDER ENFORCEMENT
					Subtitle A—Assets for Controlling United States
				Borders
					Sec. 101. Enforcement personnel.
					Sec. 102. Technological assets.
					Sec. 103. Infrastructure.
					Sec. 104. Ports of entry.
					Sec. 105. Secure communication.
					Sec. 106. Unmanned aerial vehicles.
					Sec. 107. Surveillance technologies programs.
					Subtitle B—Border Security Plans, Strategies, and
				Reports
					Sec. 111. Surveillance plan.
					Sec. 112. National Strategy for Border Security.
					Sec. 113. Reports on improving the exchange of information on
				North American security.
					Sec. 114. Border Patrol training capacity review.
					Sec. 115. Secure Border Initiative financial
				accountability.
					Subtitle C—Southern Border Security
					Sec. 121. Improving the security of Mexico’s southern
				border.
					Sec. 122. Report on deaths at the United States-Mexico
				border.
					Sec. 123. Cooperation with the Government of
				Mexico.
					Sec. 124. Temporary National Guard support for securing the
				southern land border of the United States.
					Sec. 125. United States-Mexico Border Enforcement Review
				Commission.
					Subtitle D—Secure Entry Initiatives
					Sec. 131. Biometric data enhancements.
					Sec. 132. US–VISIT System.
					Sec. 133. Document fraud detection.
					Sec. 134. Improved document integrity.
					Sec. 135. Biometric entry-exit system.
					Sec. 136. Evasion of inspection or violation of arrival,
				reporting, entry, or clearance requirements.
					Subtitle E—Law Enforcement Relief for States
					Sec. 141. Border relief grant program.
					Sec. 142. Northern and southern border prosecution
				initiative.
					Subtitle F—Rapid Response Measures
					Sec. 151. Deployment of Border Patrol agents.
					Sec. 152. Border Patrol major assets.
					Sec. 153. Electronic equipment.
					Sec. 154. Personal equipment.
					Sec. 155. Authorization of appropriations.
					Subtitle G—Border Infrastructure and Technology
				Modernization
					Sec. 161. Definitions.
					Sec. 162. Port of Entry Infrastructure Assessment
				Study.
					Sec. 163. National Land Border Security Plan.
					Sec. 164. Expansion of commerce security programs.
					Sec. 165. Port of entry technology demonstration
				program.
					Sec. 166. Authorization of appropriations.
					Subtitle H—Safe and Secure Detention 
					Sec. 171. Definitions.
					Sec. 172. Recording secondary inspection
				interviews.
					Sec. 173. Procedures governing detention decisions.
					Sec. 174. Legal orientation program.
					Sec. 175. Conditions of detention.
					Sec. 176. Office of Detention Oversight.
					Sec. 177. Secure alternatives program.
					Sec. 178. Less restrictive detention facilities.
					Sec. 179. Authorization of appropriations; effective
				date.
					Subtitle I—Other Border Security Initiatives
					Sec. 181. Combating human smuggling.
					Sec. 182. Screening of municipal solid waste.
					Sec. 183. Border security on certain Federal land.
					Title II—Interior Enforcement
					Subtitle A—Reducing the number of illegal aliens in the United
				States
					Sec. 201. Incarceration of criminal aliens.
					Sec. 202. Encouraging aliens to depart voluntarily.
					Sec. 203. Deterring aliens ordered removed from remaining in
				the United States unlawfully.
					Sec. 204. Prohibition of the sale of firearms to, or the
				possession of firearms by certain aliens.
					Sec. 205. Uniform statute of limitations for certain
				Immigration, naturalization, and peonage offenses.
					Sec. 206. Expedited removal.
					Sec. 207. Field agent allocation.
					Sec. 208. Streamlined processing of background checks conducted
				for immigration benefit applications and petitions.
					Sec. 209. State criminal alien assistance program.
					Sec. 210. Transportation and processing of illegal aliens
				apprehended by State and local law enforcement officers.
					Sec. 211. Reducing illegal immigration and alien smuggling on
				tribal lands.
					Sec. 212. Mandatory address reporting requirements.
					Sec. 213. State and local Enforcement of Federal Immigration
				laws.
					Sec. 214. Increased criminal penalties related to drunk
				driving.
					Sec. 215. Law enforcement authority of States and political
				subdivisions and transfer to Federal custody.
					Sec. 216. Laundering of monetary instruments.
					Sec. 217. Increase of Federal detention space and the
				utilization of facilities identified for closures as a result of the Defense
				Base Closure Realignment Act of 1990.
					Sec. 218. Determination of immigration status of individuals
				charged with Federal offenses.
					Sec. 219. Expansion of the Justice Prisoner and Alien Transfer
				System.
					Sec. 220. Cancellation of visas.
					Subtitle B—Passport and visa security
					Sec. 221. Reform of passport fraud offenses.
					Sec. 222. Other immigration reforms.
					Subtitle C—Detention and removal of aliens who illegally enter
				or remain in the United States
					Sec. 231. Detention and removal of aliens ordered
				removed.
					Sec. 232. Increased criminal penalties for immigration
				violations.
					Sec. 233. Aggravated felony.
					Sec. 234. Increased criminal penalties related to gang
				violence, removal, and alien smuggling.
					Sec. 235. Illegal entry.
					Sec. 236. Illegal reentry.
					Title III—Employment Verification
					Sec. 301. Employment verification.
					Sec. 302. Clarification of ineligibility for
				misrepresentation.
					Sec. 303. Antidiscrimination protections.
					Sec. 304. Additional protections.
					Sec. 305. Additional worksite enforcement and fraud detection
				agents.
					Sec. 306. Amendments to the Social Security Act and the
				Internal Revenue Code.
					Title IV—New worker program
					Sec. 401. Nonimmigrant worker.
					Sec. 402. Admission of nonimmigrant workers.
					Sec. 403. Employer obligations.
					Sec. 404. Alien employment management system.
					Sec. 405. Recruitment of United States workers.
					Sec. 406. Numerical limitations.
					Sec. 407. Adjustment to lawful permanent resident
				status.
					Sec. 408. Requirements for participating countries.
					Sec. 409. Compliance investigators.
					Sec. 410. Standing commission on immigration and labor
				markets.
					Sec. 411. Admission of nonimmigrants.
					Sec. 412. Agency representation and coordination.
					Sec. 413. Sense of Congress regarding personal protective
				equipment.
					Sec. 414. Rulemaking; effective date.
					Sec. 415. Authorization of appropriations.
					Title V—Visa Reforms
					Subtitle A—Backlog Reduction
					Sec. 501. Elimination of existing backlogs.
					Sec. 502. Increasing country limits and exempting
				family-sponsored and employment-based immigrants.
					Sec. 503. Allocation of immigrant visas.
					Sec. 504. Nursing shortage.
					Sec. 505. Expedited adjudication of employer petitions for
				aliens of extraordinary artistic ability.
					Sec. 506. Powerline workers and boilermakers.
					Sec. 507. H–1B visas.
					Sec. 508. United States educated immigrants.
					Sec. 509. Student visa reform.
					Sec. 510. L–1 visa holders subject to visa backlog.
					Sec. 511. Retaining workers subject to green card
				backlog.
					Sec. 512. Streamlining the adjudication process for established
				employers.
					Sec. 513. Providing premium processing of Employment-Based visa
				petitions.
					Sec. 514. Eliminating procedural delays in labor certification
				process.
					Sec. 515. Visa revalidation.
					Sec. 516. Relief for minor children and widows.
					Sec. 517. Relief for widows and orphans.
					Sec. 518. Sons and daughters of Filipino World War II
				veterans.
					Sec. 519. Determinations under the Haitian Refugee Immigration
				Fairness Act of 1998.
					Sec. 520. S visas.
					Sec. 521. L visa limitations.
					Sec. 522. Establishment of new fashion model nonimmigrant
				classification.
					Sec. 523. EB–5 regional center program.
					Sec. 524. Return of Talent Program.
					Subtitle B—Preservation of Immigration Benefits for Victims of
				a Major Disaster or Emergency
					Sec. 531. Short title.
					Sec. 532. Definitions.
					Sec. 533. Special immigrant status.
					Sec. 534. Extension of filing or reentry deadlines.
					Sec. 535. Humanitarian relief for certain surviving spouses and
				children.
					Sec. 536. Recipient of public benefits.
					Sec. 537. Age-out protection.
					Sec. 538. Employment eligibility verification.
					Sec. 539. Naturalization.
					Sec. 540. Discretionary authority.
					Sec. 541. Evidentiary standards and regulations.
					Sec. 542. Identification documents.
					Sec. 543. Waiver of regulations.
					Sec. 544. Notices of change of address.
					Sec. 545. Foreign students and exchange program
				participants.
					Title VI—Legalization of undocumented individuals
					Subtitle A—Conditional nonimmigrants
					Sec. 601. Conditional nonimmigrants.
					Sec. 602. Adjustment of status for conditional
				nonimmigrants.
					Sec. 603. Administrative and judicial review.
					Sec. 604. Mandatory disclosure of information.
					Sec. 605. Penalties for false statements in
				applications.
					Sec. 606. Aliens not subject to direct numerical
				limitations.
					Sec. 607. Employer protections.
					Sec. 608. Limitations on eligibility.
					Sec. 609. Rulemaking.
					Sec. 610. Authorization of appropriations.
					Subtitle B—DREAM Act of 2007
					Sec. 621. Short title.
					Sec. 622. Definitions.
					Sec. 623. Restoration of State option to determine residency
				for purposes of higher education benefits.
					Sec. 624. Cancellation of removal and adjustment of status of
				certain long-term residents who entered the United States as
				children.
					Sec. 625. Conditional permanent resident status.
					Sec. 626. Retroactive benefits under this Act.
					Sec. 627. Exclusive jurisdiction.
					Sec. 628. Penalties for false statements in
				application.
					Sec. 629. Confidentiality of information.
					Sec. 630. Expedited processing of applications; prohibition on
				fees.
					Sec. 631. Higher education assistance.
					Sec. 632. GAO report.
					Subtitle C—AgJOBS Act of 2007
					Sec. 641. Short title.
					Sec. 642. Definitions.
					Chapter 1—Pilot Program for Earned Status Adjustment of
				Agricultural Workers
					Subchapter A—Blue card status
					Sec. 643. Requirements for blue card status.
					Sec. 644. Treatment of aliens granted blue card
				status.
					Sec. 645. Adjustment to permanent residence.
					Sec. 646. Applications.
					Sec. 647. Waiver of numerical limitations and certain grounds
				for inadmissibility.
					Sec. 648. Administrative and judicial review.
					Sec. 649. Use of information.
					Sec. 650. Regulations, effective date, authorization of
				appropriations.
					Subchapter B—Correction of Social Security
				Records
					Sec. 651. Correction of Social Security records.
					Chapter 2—Reform of H–2A Worker Program
					Sec. 652. Amendment to the Immigration and Nationality Act.
					Chapter 3—Miscellaneous Provisions
					Sec. 653. Determination and use of user fees.
					Sec. 654. Regulations.
					Sec. 655. Reports to Congress.
					Sec. 656. Effective date.
					Subtitle D—Programs to assist nonimmigrant workers
					Sec. 661. Grants to support public education and community
				training.
					Sec. 662. Grant program to assist applicants for
				naturalization.
					Sec. 663. Strengthening American citizenship.
					Sec. 664. Addressing poverty in Mexico.
					Title VII—MISCELLANEOUS
					Subtitle A—Increasing Court Personnel
					Sec. 701. Additional immigration personnel.
					Sec. 702. Senior judge participation in the selection of
				magistrates.
					Sec. 703. Study on the appellate process for immigration
				appeals.
					Sec. 704. Sense of Congress regarding the establishment of an
				immigration court system.
					Subtitle B—Citizenship assistance for members of the Armed
				Services
					Sec. 711. Waiver of requirement for fingerprints for members of
				the Armed Forces.
					Sec. 712. Noncitizen membership in the Armed
				Forces.
					Sec. 713. Provision of information on naturalization to members
				of the Armed Forces.
					Sec. 714. Provision of information on naturalization to the
				public.
					Sec. 715. Reports.
					Subtitle C—Family Humanitarian Relief
					Sec. 721. Adjustment of status for certain nonimmigrant victims
				of terrorism.
					Sec. 722. Cancellation of removal for certain immigrant victims
				of terrorism.
					Sec. 723. Exceptions.
					Sec. 724. Evidence of death.
					Sec. 725. Definitions.
					Subtitle D—Other Matters
					Sec. 731. Office of Internal Corruption
				Investigation.
					Sec. 732. Adjustment of status for certain persecuted religious
				minorities.
					Sec. 733. Eligibility of agricultural and forestry workers for
				certain legal assistance.
					Sec. 734. State court interpreter grants.
					Sec. 735. Adequate notice for alternate country of
				removal.
					Sec. 736. Standards for biometric documents.
					Sec. 737. State Impact Assistance Account.
					Sec. 738. New Worker Program and Conditional Nonimmigrant Fee
				Account.
				
			2.Reference to the
			 Immigration and Nationality
			 ActExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.).
		3.DefinitionsIn this Act:
			(1)DepartmentExcept
			 as otherwise provided, the term Department means the Department of
			 Homeland Security.
			(2)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			4.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be invalid for any reason, the remainder of
			 this Act, the amendments made by this Act, and the application of the
			 provisions of such to any other person or circumstance shall not be affected by
			 such holding.
		5.Certification
			 requirements prior to implementation of the New Worker Program and the
			 conditional nonimmigrant classificationNotwithstanding any other provision of this
			 Act, the Secretary may not implement the New Worker Program established in the
			 amendments made by title IV or grant conditional nonimmigrant classification
			 under the amendments made by title VI prior to the date that the Secretary
			 submits to the President and Congress a certification that the following
			 conditions have been met:
			(1)Secure
			 borderThe Secretary has submitted to Congress a report on the
			 status of the implementation of the border surveillance technology improvements
			 described in the Secure Border Initiative, including target dates for the
			 completion of such improvements.
			(2)Secure
			 documentsThat the systems and infrastructure necessary to carry
			 out the improvements to immigration document security required by this Act and
			 the amendments made by this Act, including documents that will be issued under
			 the New Worker Program and to aliens granted conditional nonimmigrant
			 classification, have been developed, tested for reliability and accuracy, and
			 are ready for use, including systems and infrastructure necessary to permit the
			 Director of the Federal Bureau of Investigation to conduct required background
			 checks.
			(3)First phase
			 implementation of the electronic employment eligibility verification
			 systemThe first phase of the Electronic Employment Verification
			 System described in section 274A of the Immigration and Nationality Act, as
			 amended by section 301 of this Act, for critical infrastructure employers
			 described in subsection (c)(10)(i) of such section 274A has been
			 implemented.
			IBORDER
			 ENFORCEMENT
			AAssets for
			 Controlling United States Borders
				101.Enforcement
			 personnel
					(a)Port of entry
			 inspectors
						(1)Additional
			 inspectorsIn each of the fiscal years 2008 through 2012, the
			 Secretary shall, subject to the availability of appropriations, increase by not
			 less than 500 the number of positions for full-time active duty port of entry
			 inspectors and provide appropriate training, equipment, and support to such
			 additional inspectors.
						(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out paragraph (1).
						(b)Border Patrol
			 agentsSection 5202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734) is amended to read
			 as follows:
						
							5202.Increase in
				Full-Time Border Patrol agents
								(a)Annual
				IncreasesThe Secretary of Homeland Security shall, subject to
				the availability of appropriations for such purpose, increase the number of
				positions for full-time active-duty Border Patrol agents within the Department
				of Homeland Security (above the number of such positions for which funds were
				appropriated for the preceding fiscal year), by—
									(1)2,000 in fiscal
				year 2008;
									(2)2,400 in fiscal
				year 2009;
									(3)2,400 in fiscal
				year 2010;
									(4)2,400 in fiscal
				year 2011; and
									(5)2,400 in fiscal year
				2012.
									(b)Northern
				BorderIn each of the fiscal years 2008 through 2012, in addition
				to the Border Patrol agents assigned along the northern border of the United
				States during the previous fiscal year, the Secretary shall assign a number of
				Border Patrol agents equal to not less than 20 percent of the net increase in
				Border Patrol agents during each such fiscal year.
								(c)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary for each of fiscal years 2008 through 2012 to carry out
				this
				section.
								.
					(c)Investigative
			 personnel
						(1)Immigration and
			 customs enforcement investigatorsSection 5203 of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 118 Stat. 3734) is amended by striking 800 and inserting
			 1000.
						(2)Additional
			 personnelIn addition to the positions authorized under section
			 5203 of the Intelligence Reform and Terrorism Prevention Act of 2004, as
			 amended by paragraph (1), during each of the fiscal years 2008 through 2012,
			 the Secretary shall, subject to the availability of appropriations, increase by
			 not less than 200 the number of positions for personnel within the Department
			 assigned to investigate alien smuggling.
						(3)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out this section.
						(d)Deputy United
			 States Marshals
						(1)Additional
			 United States MarshalsIn each of the fiscal years 2008 through
			 2012, the Attorney General shall, subject to the availability of
			 appropriations, increase by not less than 50 the number of positions for
			 full-time active duty Deputy United States Marshals that investigate criminal
			 matters related to immigration.
						(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as may be necessary for each of the fiscal years
			 2008 through 2012 to carry out paragraph (1).
						(e)Recruitment of
			 former members of the Armed Forces and members of reserve components of the
			 Armed Forces
						(1)Requirement for
			 programThe Secretary, in conjunction with the Secretary of
			 Defense, shall establish a program to actively recruit covered members or
			 former members of the Armed Forces to serve in United States Customs and Border
			 Protection.
						(2)Report on
			 recruitment incentives
							(A)RequirementNot
			 later than 60 days after the date of enactment of this Act, the Secretary and
			 the Secretary of Defense shall jointly submit to the appropriate committees of
			 Congress a report assessing the desirability and feasibility of offering an
			 incentive to a covered member or former member of the Armed Forces for the
			 purpose of encouraging such member to serve in United States Customs and Border
			 Protection. The Secretary and the Secretary of Defense shall assume that the
			 cost of any such incentive shall be borne by the Secretary.
							(B)ContentThe
			 report required by subparagraph (A) shall include—
								(i)an
			 assessment of the desirability and feasibility of offering any incentive,
			 including a monetary incentive, that the Secretary and the Secretary of Defense
			 jointly consider appropriate, regardless of whether such incentive is
			 authorized by law or regulations on the date of enactment of this Act;
								(ii)a
			 detailed assessment of the desirability and feasibility of such an incentive
			 that would—
									(I)encourage service
			 in United States Customs and Border Protection by a covered member or a former
			 member of the Armed Forces who provided border patrol or border security
			 assistance to United States Customs and Border Protection as part of the
			 member's duties as a member of the Armed Forces; and
									(II)leverage military
			 training and experience by accelerating training, or allowing credit to be
			 applied to related areas of training, required for service with United States
			 Customs and Border Protection;
									(iii)a
			 description of various monetary and non-monetary incentives considered for
			 purposes of the report;
								(iv)an assessment of
			 the desirability and feasibility of utilizing any such incentive for the
			 purpose described in subparagraph (A); and
								(v)any
			 other matter that the Secretary and the Secretary of Defense jointly consider
			 appropriate.
								(3)DefinitionsIn
			 this subsection:
							(A)Appropriate
			 Committees of CongressThe term appropriate committees of
			 Congress means—
								(i)the
			 Committee on Appropriations, the Committee on Armed Services, and the Committee
			 on Homeland Security and Governmental Affairs of the Senate; and
								(ii)the
			 Committee on Appropriations, the Committee on Armed Services, and the Committee
			 on Homeland Security of the House of Representatives.
								(B)Covered member
			 or former member of the Armed ForcesThe term covered
			 member or former member of the Armed Forces means an individual—
								(i)who
			 is a member of a reserve component of the Armed Forces; or
								(ii)who is a former
			 member of the Armed Forces within 2 years of separation from service in the
			 Armed Forces.
								102.Technological
			 assets
					(a)Increased
			 Availability of EquipmentThe Secretary and the Secretary of
			 Defense shall develop and implement a plan to use authorities provided to the
			 Secretary of Defense under chapter 18 of title 10, United States Code, to
			 increase the availability and use of Department of Defense equipment, including
			 unmanned aerial vehicles, tethered aerostat radars, and other surveillance
			 equipment, to assist the Secretary in carrying out surveillance activities
			 conducted at or near the international land borders of the United States to
			 prevent illegal immigration.
					(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary and
			 the Secretary of Defense shall submit to Congress a report that
			 contains—
						(1)a
			 description of the current use of Department of Defense equipment to assist the
			 Secretary in carrying out surveillance of the international land borders of the
			 United States and assessment of the risks to citizens of the United States and
			 foreign policy interests associated with the use of such equipment;
						(2)the plan developed
			 under subsection (b) to increase the use of Department of Defense equipment to
			 assist such surveillance activities; and
						(3)a
			 description of the types of equipment and other support to be provided by the
			 Secretary of Defense under such plan during the 1-year period beginning on the
			 date of the submission of the report.
						(c)Unmanned Aerial
			 Vehicle Pilot ProgramDuring the 1-year period beginning on the
			 date on which the report is submitted under subsection (b), the Secretary shall
			 conduct a pilot program to test unmanned aerial vehicles for border
			 surveillance along the international border between Canada and the United
			 States.
					(d)ConstructionNothing
			 in this section may be construed as altering or amending the prohibition on the
			 use of any part of the Army or the Air Force as a posse comitatus under section
			 1385 of title 18, United States Code.
					(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out subsection (a).
					103.Infrastructure
					(a)Construction of
			 border control facilitiesSubject to the availability of
			 appropriations, the Secretary shall construct all-weather roads and acquire
			 additional vehicle barriers and facilities necessary to achieve operational
			 control of the international borders of the United States.
					(b)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of the fiscal years 2008
			 through 2012 to carry out subsection (a).
					104.Ports of
			 entryThe Secretary is
			 authorized to—
					(1)construct
			 additional ports of entry along the international land borders of the United
			 States, at locations to be determined by the Secretary; and
					(2)make necessary
			 improvements to the ports of entry in existence on the date of enactment of
			 this Act.
					105.Secure
			 communicationThe Secretary
			 shall, as expeditiously as practicable, develop and implement a plan to improve
			 the use of satellite communications and other technologies to ensure clear and
			 secure 2-way communication capabilities—
					(1)among all Border
			 Patrol agents conducting operations between ports of entry;
					(2)between Border
			 Patrol agents and their respective Border Patrol stations;
					(3)between Border
			 Patrol agents and residents in remote areas along the international land
			 borders of the United States; and
					(4)between all
			 appropriate border security agencies of the Department and State, local, and
			 tribal law enforcement agencies.
					106.Unmanned aerial
			 vehicles
					(a)Unmanned aerial
			 vehicles and associated infrastructureThe Secretary shall
			 acquire and maintain unmanned aerial vehicles and related equipment for use to
			 patrol the international borders of the United States, including equipment such
			 as—
						(1)additional
			 sensors;
						(2)critical
			 spares;
						(3)satellite command
			 and control; and
						(4)other necessary
			 equipment for operational support.
						(b)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 for each of the fiscal years 2008 and 2009 such sums as may be necessary to
			 carry out subsection (a).
						(2)Availability of
			 fundsAmounts appropriated pursuant to the authorization of
			 appropriations in paragraph (1) are authorized to remain available until
			 expended.
						107.Surveillance
			 technologies programs
					(a)Aerial
			 surveillance program
						(1)In
			 generalIn conjunction with the border surveillance plan
			 developed under section 5201 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 8 U.S.C. 1701 note), the Secretary,
			 not later than 90 days after the date of enactment of this Act, shall develop
			 and implement a program to fully integrate and utilize aerial surveillance
			 technologies, including unmanned aerial vehicles, to enhance the security of
			 the international border between the United States and Canada and the
			 international border between the United States and Mexico. The goal of the
			 program shall be to ensure continuous monitoring of each mile of each such
			 border.
						(2)Assessment and
			 consultation requirementsIn developing the program under this
			 subsection, the Secretary shall—
							(A)consider current
			 and proposed aerial surveillance technologies;
							(B)assess the
			 feasibility and advisability of utilizing such technologies to address border
			 threats, including an assessment of the technologies considered best suited to
			 address respective threats;
							(C)consult with the
			 Secretary of Defense regarding any technologies or equipment, which the
			 Secretary may deploy along an international border of the United States;
			 and
							(D)consult with the
			 Administrator of the Federal Aviation Administration regarding safety, airspace
			 coordination and regulation, and any other issues necessary for implementation
			 of the program.
							(3)Additional
			 requirements
							(A)In
			 generalThe program developed under this subsection shall include
			 the use of a variety of aerial surveillance technologies in a variety of
			 topographies and areas, including populated and unpopulated areas located on or
			 near an international border of the United States, in order to evaluate, for a
			 range of circumstances—
								(i)the
			 significance of previous experiences with such technologies in border security
			 or critical infrastructure protection;
								(ii)the
			 cost and effectiveness of various technologies for border security, including
			 varying levels of technical complexity; and
								(iii)liability,
			 safety, and privacy concerns relating to the utilization of such technologies
			 for border security.
								(4)Continued use of
			 aerial surveillance technologiesThe Secretary may continue the
			 operation of aerial surveillance technologies while assessing the effectiveness
			 of the utilization of such technologies.
						(5)Report to
			 CongressNot later than 180 days after implementing the program
			 under this subsection, the Secretary shall submit to Congress a report
			 regarding such program. The Secretary shall include in the report a description
			 of such program together with any recommendations that the Secretary finds
			 appropriate for enhancing the program.
						(6)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
						(b)Integrated and
			 Automated Surveillance Program
						(1)Requirement for
			 programSubject to the availability of appropriations, the
			 Secretary shall establish a program to procure additional unmanned aerial
			 vehicles, cameras, poles, sensors, satellites, radar coverage, and other
			 technologies necessary to achieve operational control of the international
			 borders of the United States and to establish a security perimeter known as a
			 virtual fence along such international borders to provide a
			 barrier to illegal immigration. Such program shall be known as the Integrated
			 and Automated Surveillance Program.
						(2)Program
			 componentsThe Secretary shall ensure, to the maximum extent
			 feasible, that—
							(A)the technologies
			 utilized in the Integrated and Automated Surveillance Program are integrated
			 and function cohesively in an automated fashion, including the integration of
			 motion sensor alerts and cameras in a manner where a sensor alert automatically
			 activates a corresponding camera to pan and tilt in the direction of the
			 triggered sensor;
							(B)cameras utilized
			 in the Program do not have to be manually operated;
							(C)such camera views
			 and positions are not fixed;
							(D)surveillance video
			 taken by such cameras is able to be viewed at multiple designated
			 communications centers;
							(E)a standard process
			 is used to collect, catalog, and report intrusion and response data collected
			 under the Program;
							(F)future remote
			 surveillance technology investments and upgrades for the Program can be
			 integrated with existing systems;
							(G)performance
			 measures are developed and applied that can evaluate whether the Program is
			 providing desired results and increasing response effectiveness in monitoring
			 and detecting illegal intrusions along the international borders of the United
			 States;
							(H)plans are
			 developed under the Program to streamline site selection, site validation, and
			 environmental assessment processes to minimize delays of installing
			 surveillance technology infrastructure;
							(I)standards are
			 developed under the Program to expand the shared use of existing private and
			 governmental structures to install remote surveillance technology
			 infrastructure where possible; and
							(J)standards are
			 developed under the Program to identify and deploy the use of nonpermanent or
			 mobile surveillance platforms that will increase the Secretary’s mobility and
			 ability to identify illegal border intrusions.
							(3)Report to
			 CongressNot later than 1 year after the initial implementation
			 of the Integrated and Automated Surveillance Program, the Secretary shall
			 submit to Congress a report regarding the Program. The Secretary shall include
			 in the report a description of the Program together with any recommendation
			 that the Secretary finds appropriate for enhancing the program.
						(4)Evaluation of
			 contractors
							(A)Requirement for
			 standardsThe Secretary shall develop appropriate standards to
			 evaluate the performance of any contractor providing goods or services to carry
			 out the Integrated and Automated Surveillance Program.
							(B)Review by the
			 inspector general
								(i)In
			 generalThe Inspector General of the Department shall review each
			 new contract related to the Program that has a value of more than $5,000,000 in
			 a timely manner, to determine whether such contract fully complies with
			 applicable cost requirements, performance objectives, program milestones, and
			 schedules.
								(ii)ReportsThe
			 Inspector General shall report the findings of each review carried out under
			 clause (i) to the Secretary in a timely manner. Not later than 30 days after
			 the date the Secretary receives a report of findings from the Inspector
			 General, the Secretary shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives a report of such findings and a description of any
			 the steps that the Secretary has taken or plans to take in response to such
			 findings.
								(5)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
						BBorder Security
			 Plans, Strategies, and Reports
				111.Surveillance
			 plan
					(a)Requirement for
			 PlanThe Secretary shall develop a comprehensive plan for the
			 systematic surveillance of the international land and maritime borders of the
			 United States.
					(b)ContentThe
			 plan required by subsection (a) shall include the following:
						(1)An assessment of
			 existing technologies employed on the international land and maritime borders
			 of the United States.
						(2)A
			 description of the compatibility of new surveillance technologies with
			 surveillance technologies in use by the Secretary on the date of enactment of
			 this Act.
						(3)A
			 description of how the Commissioner of the United States Customs and Border
			 Protection is working, or is expected to work, with the Under Secretary for
			 Science and Technology of the Department to identify and test surveillance
			 technology.
						(4)A
			 description of the specific surveillance technology to be deployed.
						(5)Identification of
			 any obstacles that may impede such deployment.
						(6)A
			 detailed estimate of all costs associated with such deployment and with
			 continued maintenance of such technologies.
						(7)A
			 description of how the Secretary is working with the Administrator of the
			 Federal Aviation Administration on safety and airspace control issues
			 associated with the use of unmanned aerial vehicles.
						(8)A
			 description of the program to fully integrate and utilize aerial surveillance
			 technologies developed pursuant to section 107(a).
						(9)A
			 description of the Integrated and Automated Surveillance Program established
			 pursuant to section 107(b).
						(c)Submission to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, the Secretary shall submit to Congress the plan required by this
			 section.
					112.National
			 Strategy for Border Security
					(a)Requirement for
			 StrategyThe Secretary, in consultation with the heads of other
			 appropriate Federal agencies, shall develop a National Strategy for Border
			 Security that describes actions to be carried out to achieve operational
			 control over all ports of entry into the United States and the international
			 land and maritime borders of the United States.
					(b)ContentThe
			 National Strategy for Border Security shall include the following:
						(1)The implementation
			 schedule for the comprehensive plan for systematic surveillance described in
			 section 111.
						(2)An assessment of
			 the threat posed by terrorists and terrorist groups that may try to infiltrate
			 the United States at locations along the international land and maritime
			 borders of the United States.
						(3)A
			 risk assessment for all United States ports of entry and all portions of the
			 international land and maritime borders of the United States that includes a
			 description of activities being undertaken—
							(A)to prevent the
			 entry of terrorists, other unlawful aliens, instruments of terrorism,
			 narcotics, and other contraband into the United States; and
							(B)to protect
			 critical infrastructure at or near such ports of entry or borders.
							(4)An assessment of
			 the legal requirements that prevent achieving and maintaining operational
			 control over the entire international land and maritime borders of the United
			 States.
						(5)An assessment of
			 the most appropriate, practical, and cost-effective means of defending the
			 international land and maritime borders of the United States against threats to
			 security and illegal transit, including intelligence capacities, technology,
			 equipment, personnel, and training needed to address security
			 vulnerabilities.
						(6)An assessment of
			 staffing needs for all border security functions, taking into account threat
			 and vulnerability information pertaining to the borders and the impact of new
			 security programs, policies, and technologies.
						(7)A
			 description of the border security roles and missions of Federal, State,
			 regional, local, and tribal authorities, and recommendations regarding actions
			 the Secretary can carry out to improve coordination with such authorities to
			 enable border security and enforcement activities to be carried out in a more
			 efficient and effective manner.
						(8)An assessment of
			 existing efforts and technologies used for border security and the effect of
			 the use of such efforts and technologies on civil rights, private property
			 rights, privacy rights, and civil liberties, including an assessment of efforts
			 to take into account asylum seekers, trafficking victims, unaccompanied minor
			 aliens, and other vulnerable populations.
						(9)A
			 prioritized list of research and development objectives to enhance the security
			 of the international land and maritime borders of the United States.
						(10)A description of
			 ways to ensure that the free flow of travel and commerce is not diminished by
			 efforts, activities, and programs aimed at securing the international land and
			 maritime borders of the United States.
						(11)An assessment of
			 additional detention facilities and beds that are needed to detain unlawful
			 aliens apprehended at United States ports of entry or along the international
			 land borders of the United States.
						(12)A description of
			 the performance metrics to be used to ensure accountability by the bureaus of
			 the Department in implementing such Strategy.
						(13)A schedule for
			 the implementation of the security measures described in such Strategy,
			 including a prioritization of security measures, realistic deadlines for
			 addressing the security and enforcement needs, an estimate of the resources
			 needed to carry out such measures, and a description of how such resources
			 should be allocated.
						(c)ConsultationIn
			 developing the National Strategy for Border Security, the Secretary shall
			 consult with representatives of—
						(1)State, local, and
			 tribal authorities with responsibility for locations along the international
			 land and maritime borders of the United States; and
						(2)appropriate
			 private sector entities, nongovernmental organizations, and affected
			 communities that have expertise in areas related to border security.
						(d)CoordinationThe
			 National Strategy for Border Security shall be consistent with the National
			 Strategy for Maritime Security developed pursuant to Homeland Security
			 Presidential Directive 13, dated December 21, 2004.
					(e)Submission to
			 Congress
						(1)StrategyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit to Congress the National Strategy for Border Security.
						(2)UpdatesThe
			 Secretary shall submit to Congress any update of such Strategy that the
			 Secretary determines is necessary, not later than 30 days after such update is
			 developed.
						(f)Immediate
			 ActionNothing in this section or section 111 may be construed to
			 relieve the Secretary of the responsibility to take all actions necessary and
			 appropriate to achieve and maintain operational control over the entire
			 international land and maritime borders of the United States.
					113.Reports on
			 improving the exchange of information on North American security
					(a)Requirement for
			 ReportsNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Secretary of State, in coordination with the
			 Secretary and the heads of other appropriate Federal agencies, shall submit to
			 Congress a report on improving the exchange of information related to the
			 security of North America.
					(b)ContentsEach
			 report submitted under subsection (a) shall contain a description of the
			 following:
						(1)Security
			 clearances and document integrityThe progress made toward the
			 development of common enrollment, security, technical, and biometric standards
			 for the issuance, authentication, validation, and repudiation of secure
			 documents, including—
							(A)technical and
			 biometric standards based on best practices and consistent with international
			 standards for the issuance, authentication, validation, and repudiation of
			 travel documents, including—
								(i)passports;
								(ii)visas; and
								(iii)permanent
			 resident cards;
								(B)working with
			 Canada and Mexico to encourage foreign governments to enact laws to combat
			 alien smuggling and trafficking, and laws to forbid the use and manufacture of
			 fraudulent travel documents and to promote information sharing;
							(C)applying the
			 necessary pressures and support to ensure that other countries meet proper
			 travel document standards and are committed to travel document verification
			 before the citizens of such countries travel internationally, including travel
			 by such citizens to the United States; and
							(D)providing technical
			 assistance for the development and maintenance of a national database built
			 upon identified best practices for biometrics associated with visa and travel
			 documents.
							(2)Immigration and
			 visa managementThe progress of efforts to share information
			 regarding high-risk individuals who may attempt to enter Canada, Mexico, or the
			 United States, including the progress made—
							(A)in implementing
			 the Statement of Mutual Understanding on Information Sharing, signed by Canada
			 and the United States in February 2003; and
							(B)in identifying
			 trends related to immigration fraud, including asylum and document fraud, and
			 to analyze such trends.
							(3)Visa policy
			 coordination and immigration securityThe progress made by
			 Canada, Mexico, and the United States to enhance the security of North America
			 by cooperating on visa policy and identifying best practices regarding
			 immigration security, including the progress made—
							(A)in enhancing
			 consultation among officials who issue visas at the consulates or embassies of
			 Canada, Mexico, or the United States throughout the world to share information,
			 trends, and best practices on visa flows;
							(B)in comparing the
			 procedures and policies of Canada and the United States related to visitor visa
			 processing, including—
								(i)application
			 process;
								(ii)interview
			 policy;
								(iii)general
			 screening procedures;
								(iv)visa
			 validity;
								(v)quality control
			 measures; and
								(vi)access to appeal
			 or review;
								(C)in exploring
			 methods for Canada, Mexico, and the United States to waive visa requirements
			 for nationals and citizens of the same foreign countries;
							(D)in providing
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices for biometrics associated with immigration
			 violators;
							(E)in developing and
			 implementing an immigration security strategy for North America that works
			 toward the development of a common security perimeter by enhancing technical
			 assistance for programs and systems to support advance automated reporting and
			 risk targeting of international passengers;
							(F)in sharing
			 information on lost and stolen passports on a real-time basis among immigration
			 or law enforcement officials of Canada, Mexico, and the United States;
			 and
							(G)in collecting 10
			 fingerprints from each individual who applies for a visa.
							(4)North american
			 visitor overstay programThe progress made by Canada and the
			 United States in implementing parallel entry-exit tracking systems that, while
			 respecting the privacy laws of both countries, share information regarding
			 third country nationals who have overstayed their period of authorized
			 admission in either Canada or the United States.
						(5)Terrorist watch
			 listsThe progress made in enhancing the capacity of the United
			 States to combat terrorism through the coordination of counterterrorism
			 efforts, including the progress made—
							(A)in developing and
			 implementing bilateral agreements between Canada and the United States and
			 between Mexico and the United States to govern the sharing of terrorist watch
			 list data and to comprehensively enumerate the uses of such data by the
			 governments of each country;
							(B)in establishing
			 appropriate linkages among Canada, Mexico, and the United States Terrorist
			 Screening Center; and
							(C)in exploring with
			 foreign governments the establishment of a multilateral watch list mechanism
			 that would facilitate direct coordination between the country that identifies
			 an individual as an individual included on a watch list, and the country that
			 owns such list, including procedures that satisfy the security concerns and are
			 consistent with the privacy and other laws of each participating
			 country.
							(6)Money
			 laundering, currency smuggling, and alien smugglingThe progress
			 made in improving information sharing and law enforcement cooperation in
			 combating organized crime, including the progress made—
							(A)in combating
			 currency smuggling, money laundering, alien smuggling, and trafficking in
			 alcohol, firearms, and explosives;
							(B)in determining the
			 feasibility of formulating a firearms trafficking action plan between Mexico
			 and the United States;
							(C)in developing a
			 joint threat assessment on organized crime between Canada and the United
			 States;
							(D)in determining the
			 feasibility of formulating a joint threat assessment on organized crime between
			 Mexico and the United States;
							(E)in developing
			 mechanisms to exchange information on findings, seizures, and capture of
			 individuals transporting undeclared currency; and
							(F)in developing and
			 implementing a plan to combat the transnational threat of illegal drug
			 trafficking.
							(7)Law enforcement
			 cooperationThe progress made in enhancing law enforcement
			 cooperation among Canada, Mexico, and the United States through enhanced
			 technical assistance for the development and maintenance of a national database
			 built upon identified best practices for biometrics associated with known and
			 suspected criminals or terrorists, including exploring the formation of law
			 enforcement teams that include personnel from the United States and Mexico, and
			 appropriate procedures for such teams.
						114.Border Patrol
			 training capacity review
					(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct a review of the basic training provided to Border Patrol agents by the
			 Secretary to ensure that such training is provided as efficiently and
			 cost-effectively as possible.
					(b)Components of
			 ReviewThe review under subsection (a) shall include the
			 following components:
						(1)An evaluation of
			 the length and content of the basic training curriculum provided to new Border
			 Patrol agents by the Federal Law Enforcement Training Center, including a
			 description of how such curriculum has changed since September 11, 2001, and an
			 evaluation of language and cultural diversity training programs provided within
			 such curriculum.
						(2)A
			 review and a detailed breakdown of the costs incurred by United States Customs
			 and Border Protection and the Federal Law Enforcement Training Center to train
			 1 new Border Patrol agent.
						(3)A
			 comparison, based on the review and breakdown under paragraph (2), of the
			 costs, effectiveness, scope, and quality, including geographic characteristics,
			 with other similar training programs provided by State and local agencies,
			 nonprofit organizations, universities, and the private sector.
						(4)An evaluation of
			 whether utilizing comparable non-Federal training programs, proficiency
			 testing, and long-distance learning programs may affect—
							(A)the
			 cost-effectiveness of increasing the number of Border Patrol agents trained per
			 year;
							(B)the per agent
			 costs of basic training; and
							(C)the scope and
			 quality of basic training needed to fulfill the mission and duties of a Border
			 Patrol agent.
							115.Secure Border
			 Initiative financial accountability
					(a)In
			 GeneralThe Inspector General of the Department shall review each
			 contract action relating to the Secure Border Initiative having a value of more
			 than $20,000,000, to determine whether each such action fully complies with
			 applicable cost requirements, performance objectives, program milestones,
			 inclusion of small, minority, and women-owned business, and time lines. The
			 Inspector General shall complete a review under this subsection with respect to
			 each contract action—
						(1)not later than 60
			 days after the date of the initiation of the action; and
						(2)upon the conclusion
			 of the performance of the contract.
						(b)Inspector
			 General
						(1)ActionIf
			 the Inspector General becomes aware of any improper conduct or wrongdoing in
			 the course of conducting a contract review under subsection (a), the Inspector
			 General shall, as expeditiously as practicable, refer information relating to
			 such improper conduct or wrongdoing to the Secretary, or to another appropriate
			 official of the Department, who shall determine whether to temporarily suspend
			 the contractor from further participation in the Secure Border
			 Initiative.
						(2)ReportUpon
			 the completion of each review described in subsection (a), the Inspector
			 General shall submit to the Secretary a report containing the findings of the
			 review, including findings regarding—
							(A)cost
			 overruns;
							(B)significant delays
			 in contract execution;
							(C)lack of rigorous
			 departmental contract management;
							(D)insufficient
			 departmental financial oversight;
							(E)bundling that
			 limits the ability of small businesses to compete; or
							(F)other high-risk
			 business practices.
							(c)Reports by the
			 Secretary
						(1)In
			 generalNot later than 30 days after the receipt of each report
			 required under subsection (b)(2), the Secretary shall submit a report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives, that describes—
							(A)the findings of
			 the report received from the Inspector General; and
							(B)the steps the
			 Secretary has taken, or plans to take, to address the problems identified in
			 such report.
							(2)Contracts with
			 foreign companiesNot later than 60 days after the initiation of
			 each contract action with a company whose headquarters are not based in the
			 United States, the Secretary shall submit a report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives, regarding the Secure Border Initiative.
						(d)Reports on
			 United States PortsNot later that 30 days after receiving
			 information regarding a proposed purchase of a contract to manage the
			 operations of a United States port by a foreign entity, the Committee on
			 Foreign Investment in the United States shall submit a report to Congress that
			 describes—
						(1)the proposed
			 purchase;
						(2)any security
			 concerns related to the proposed purchase; and
						(3)the manner in
			 which such security concerns have been addressed.
						(e)Authorization of
			 AppropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Office of the Inspector General of the
			 Department, there are authorized to be appropriated to the Office, to enable
			 the Office to carry out this section—
						(1)for fiscal year
			 2008, not less than 5 percent of the overall budget of the Office for such
			 fiscal year;
						(2)for fiscal year
			 2009, not less than 6 percent of the overall budget of the Office for such
			 fiscal year; and
						(3)for fiscal year
			 2010, not less than 7 percent of the overall budget of the Office for such
			 fiscal year.
						CSouthern Border
			 Security
				121.Improving the
			 security of Mexico’s southern border
					(a)Technical
			 AssistanceThe Secretary of State, in coordination with the
			 Secretary, shall work to cooperate with the head of Foreign Affairs Canada and
			 the appropriate officials of the Government of Mexico to establish a
			 program—
						(1)to assess the
			 specific needs of the countries of Central America in maintaining the security
			 of the international borders of such countries;
						(2)to use the
			 assessment made under paragraph (1) to determine the financial and technical
			 support needed by the countries of Central America from Canada, Mexico, and the
			 United States to meet such needs;
						(3)to provide
			 technical assistance to the countries of Central America to promote issuance of
			 secure passports and travel documents by such countries; and
						(4)to encourage the
			 countries of Central America—
							(A)to control alien
			 smuggling and trafficking;
							(B)to prevent the use
			 and manufacture of fraudulent travel documents; and
							(C)to share relevant
			 information with Mexico, Canada, and the United States.
							(b)Border Security
			 for the countries of Central AmericaThe Secretary, in
			 consultation with the Secretary of State, shall work to cooperate—
						(1)with the
			 appropriate officials of the governments of the countries of Central America to
			 provide law enforcement assistance to such countries to specifically address
			 immigration issues to increase the ability of such governments to dismantle
			 human smuggling organizations and gain additional control over the
			 international borders between the countries of Central America; and
						(2)with the
			 appropriate officials of the governments of the countries of Central America to
			 establish a program to provide needed equipment, technical assistance, and
			 vehicles to manage, regulate, and patrol such international borders.
						(c)Tracking Central
			 American GangsThe Secretary of State, in coordination with the
			 Secretary and the Director of the Federal Bureau of Investigation, shall work
			 to cooperate with the appropriate officials of the governments of other
			 countries of Central America—
						(1)to assess the
			 direct and indirect impact on the United States and Central America of
			 deporting violent criminal aliens;
						(2)to establish a
			 program and database to track individuals involved in Central American gang
			 activities;
						(3)to develop a
			 mechanism that is acceptable to the governments of the countries of Central
			 America and of the United States to notify such a government if an individual
			 suspected of gang activity will be deported to that country prior to the
			 deportation and to provide support for the reintegration of such deportees into
			 that country; and
						(4)to develop an
			 agreement to share all relevant information related to individuals connected
			 with Central American gangs.
						(d)Limitations on
			 AssistanceAny funds made available to carry out this section
			 shall be subject to the limitations contained in section 551 of the Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 2006
			 (Public Law 109–102; 119 Stat. 2218).
					122.Report on
			 deaths at the United States-Mexico border
					(a)Collection of
			 StatisticsThe Commissioner of the United States Customs and
			 Border Protection shall collect statistics relating to deaths occurring at the
			 border between the United States and Mexico, including—
						(1)the causes of the
			 deaths; and
						(2)the total number
			 of deaths.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Commissioner of United States Customs and Border Protection
			 shall submit to the Secretary a report that—
						(1)analyzes trends
			 with respect to the statistics collected under subsection (a) during the
			 preceding year; and
						(2)recommends actions
			 to reduce the deaths described in subsection (a).
						123.Cooperation
			 with the Government of Mexico
					(a)Cooperation
			 Regarding Border SecurityThe Secretary of State, in cooperation
			 with the Secretary and representatives of Federal, State, and local law
			 enforcement agencies that are involved in border security and immigration
			 enforcement efforts, shall work with the appropriate officials from the
			 Government of Mexico to improve coordination between the United States and
			 Mexico regarding—
						(1)improved border
			 security along the international border between the United States and
			 Mexico;
						(2)the reduction of
			 human trafficking and smuggling between the United States and Mexico;
						(3)the reduction of
			 drug trafficking and smuggling between the United States and Mexico;
						(4)the reduction of
			 gang membership in the United States and Mexico;
						(5)the reduction of
			 violence against women in the United States and Mexico; and
						(6)the reduction of
			 other violence and criminal activity.
						(b)Cooperation
			 Regarding Education on Immigration LawsThe Secretary of State,
			 in cooperation with other appropriate Federal officials, shall work with the
			 appropriate officials from the Government of Mexico to carry out activities to
			 educate citizens and nationals of Mexico regarding eligibility for status as a
			 nonimmigrant under Federal law to ensure that the citizens and nationals are
			 not exploited while working in the United States.
					(c)Cooperation
			 Regarding Circular MigrationThe Secretary of State, in
			 cooperation with the Secretary of Labor and other appropriate Federal
			 officials, shall work with the appropriate officials from the Government of
			 Mexico to improve coordination between the United States and Mexico to
			 encourage circular migration, including assisting in the development of
			 economic opportunities and providing job training for citizens and nationals in
			 Mexico.
					(d)Consultation
			 RequirementFederal, State, and local representatives in the
			 United States shall work to cooperate with their counterparts in Mexico
			 concerning border security structures along the international border between
			 the United States and Mexico, as authorized by this title, in order to—
						(1)solicit the views
			 of affected communities;
						(2)lessen tensions;
			 and
						(3)foster greater
			 understanding and stronger cooperation on this and other important security
			 issues of mutual concern.
						(e)Annual
			 ReportNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter, the Secretary of State shall submit to
			 Congress a report on the actions taken by the United States and Mexico under
			 this section.
					124.Temporary
			 National Guard support for securing the southern land border of the United
			 States
					(a)Authority To
			 Provide Assistance
						(1)In
			 generalWith the approval of the Secretary of Defense, the
			 Governor of a State may order any units or personnel of the National Guard of
			 such State to perform annual training duty under section 502(a) of title 32,
			 United States Code, to carry out in any State along the southern land border of
			 the United States the activities authorized in subsection (b), for the purpose
			 of securing such border. Such duty shall not exceed 21 days in any year.
						(2)SupportWith
			 the approval of the Secretary of Defense, the Governor of a State may order any
			 units or personnel of the National Guard of such State to perform duty under
			 section 502(f) of title 32, United States Code, to provide command, control,
			 and continuity of support for units or personnel performing annual training
			 duty under paragraph (1).
						(b)Authorized
			 ActivitiesThe activities authorized by this subsection are any
			 of the following:
						(1)Ground
			 reconnaissance activities.
						(2)Airborne
			 reconnaissance activities.
						(3)Logistical
			 support.
						(4)Provision of
			 translation services and training.
						(5)Administrative
			 support services.
						(6)Technical training
			 services.
						(7)Emergency medical
			 assistance and services.
						(8)Communications
			 services.
						(9)Rescue of aliens
			 in peril.
						(10)Construction of
			 roadways, patrol roads, fences, barriers, and other facilities to secure the
			 southern land border of the United States.
						(11)Ground and air
			 transportation.
						(c)Cooperative
			 AgreementsUnits and personnel of the National Guard of a State
			 may perform activities in another State under subsection (a) only pursuant to
			 the terms of an emergency management assistance compact or other cooperative
			 arrangement entered into between Governors of such States for purposes of this
			 section, and only with the approval of the Secretary of Defense.
					(d)Coordination of
			 AssistanceThe Secretary of Homeland Security shall, in
			 consultation with the Secretary of Defense and the Governors of the States
			 concerned, coordinate the performance of activities under this section by units
			 and personnel of the National Guard.
					(e)Annual
			 TrainingAnnual training duty performed by members of the
			 National Guard under subsection (a) shall be appropriate for the units and
			 individual members concerned, taking into account the types of units and
			 military occupational specialties of individual members performing such
			 duty.
					(f)DefinitionsIn
			 this section:
						(1)The term
			 Governor of a State means, in the case of the District of
			 Columbia, the Commanding General of the National Guard of the District of
			 Columbia.
						(2)The term
			 State means each of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
						(3)The term
			 State along the southern border of the United States means each of
			 the following:
							(A)The State of
			 Arizona.
							(B)The State of
			 California.
							(C)The State of New
			 Mexico.
							(D)The State of
			 Texas.
							(g)Duration of
			 AuthorityThe authority of this section shall expire on January
			 1, 2009.
					(h)Prohibition on
			 Direct Participation in Law EnforcementActivities carried out
			 under the authority of this section shall not include the direct participation
			 of a member of the National Guard in a search, seizure, arrest, or similar
			 activity.
					125.United
			 States-Mexico Border Enforcement Review Commission
					(a)Establishment of
			 commission
						(1)In
			 generalThere is established an independent commission to be
			 known as the United States-Mexico Border Enforcement Review Commission
			 (referred to in this section as the Commission).
						(2)PurposesThe
			 purposes of the Commission are—
							(A)to study the
			 overall enforcement and detention strategies, programs and policies of Federal
			 agencies along the United States-Mexico border; and
							(B)to make
			 recommendations to the President and Congress with respect to such strategies,
			 programs and policies.
							(3)MembershipThe
			 Commission shall be composed of 16 voting members, who shall be appointed as
			 follows:
							(A)The Governors of
			 the States of California, New Mexico, Arizona, and Texas shall each appoint 4
			 voting members of whom—
								(i)1
			 shall be a local elected official from the State's border region;
								(ii)1
			 shall be a local law enforcement official from the State's border region;
			 and
								(iii)2
			 shall be from the State's communities of academia, religious leaders, civic
			 leaders or community leaders.
								(B)2 nonvoting
			 members, of whom—
								(i)1
			 shall be appointed by the Secretary; and
								(ii)1
			 shall be appointed by the Attorney General.
								(4)Qualifications
							(A)In
			 generalMembers of the Commission shall be—
								(i)individuals with
			 expertise in migration, border enforcement and protection, civil and human
			 rights, community relations, cross-border trade and commerce or other pertinent
			 qualifications or experience; and
								(ii)representative of
			 a broad cross section of perspectives from the region along the international
			 border between the United States and Mexico;
								(B)Political
			 affiliationNot more than 2 members of the Commission appointed
			 by each Governor under paragraph (3)(A) may be members of the same political
			 party.
							(C)Nongovernmental
			 appointeesAn individual appointed as a voting member to the
			 Commission may not be an officer or employee of the Federal Government.
							(5)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than 6 months after the enactment of this Act. If any member of the
			 Commission described in paragraph (3)(A) is not appointed by such date, the
			 Commission shall carry out its duties under this section without the
			 participation of such member.
						(6)Term of
			 serviceThe term of office for members shall be for the life of
			 the Commission, or 3 years, whichever is sooner.
						(7)VacanciesAny
			 vacancy in the Commission shall not affect its powers, but shall be filled in
			 the same manner in which the original appointment was made.
						(8)Meetings
							(A)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
							(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members.
							(9)QuorumNine
			 members of the Commission shall constitute a quorum.
						(10)Chair and vice
			 chairThe voting members of the Commission shall elect a Chairman
			 and Vice Chairman from among its members. The term of office shall be for the
			 life of the Commission.
						(b)DutiesThe
			 Commission shall review, examine, and make recommendations regarding border
			 enforcement policies, strategies, and programs, including recommendations
			 regarding—
						(1)the protection of
			 human and civil rights of community residents and migrants along the
			 international border between the United States and Mexico;
						(2)the adequacy and
			 effectiveness of human and civil rights training of enforcement personnel on
			 such border;
						(3)the adequacy of
			 the complaint process within the agencies and programs of the Department that
			 are employed when an individual files a grievance;
						(4)the effect of the
			 operations, technology, and enforcement infrastructure along such border on
			 the—
							(A)environment;
							(B)cross border
			 traffic and commerce; and
							(C)the quality of
			 life of border communities;
							(5)State and local
			 law enforcement involvement in the enforcement of Federal immigration
			 law;
						(6)the adequacy of
			 detention standards and conditions, and the extent to which the standards and
			 conditions are enforced; and
						(7)any other matters
			 regarding border enforcement policies, strategies, and programs the Commission
			 determines appropriate.
						(c)Information and
			 assistance from Federal agencies
						(1)Information from
			 Federal agenciesThe Commission may seek directly from any
			 department or agency of the United States such information, including
			 suggestions, estimates, and statistics, as allowed by law and as the Commission
			 considers necessary to carry out the provisions of this section. Upon request
			 of the Commission, the head of such department or agency shall furnish such
			 information to the Commission.
						(2)Assistance from
			 Federal agenciesThe Administrator of General Services shall, on
			 a reimbursable basis, provide the Commission with administrative support and
			 other services for the performance of the Commission’s functions. The
			 departments and agencies of the United States may provide the Commission with
			 such services, funds, facilities, staff, and other support services as they
			 determine advisable and as authorized by law.
						(d)Compensation
						(1)In
			 generalMembers of the Commission shall serve without pay.
						(2)Reimbursement of
			 expensesAll members of the Commission shall be reimbursed for
			 reasonable travel expenses and subsistence, and other reasonable and necessary
			 expenses incurred by them in the performance of their duties.
						(e)ReportNot
			 later than 2 years after the date of the first meeting called pursuant to
			 (a)(8)(A), the Commission shall submit a report to the President and Congress
			 that contains—
						(1)findings with
			 respect to the duties of the Commission;
						(2)recommendations
			 regarding border enforcement policies, strategies, and programs;
						(3)suggestions for
			 the implementation of the Commission's recommendations; and
						(4)a
			 recommendation as to whether the Commission should continue to exist after the
			 date of termination described in subsection (g), and if so, a description of
			 the purposes and duties recommended to be carried out by the Commission after
			 such date.
						(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					(g)SunsetUnless
			 the Commission is re-authorized by Congress, the Commission shall terminate on
			 the date that is 90 days after the date the Commission submits the report
			 described in subsection (e).
					DSecure Entry
			 Initiatives
				131.Biometric data
			 enhancementsNot later than
			 December 31, 2008, the Secretary shall—
					(1)in consultation
			 with the Attorney General, enhance connectivity between the Automated Biometric
			 Fingerprint Identification System (IDENT) of the Department and the Integrated
			 Automated Fingerprint Identification System (IAFIS) of the Federal Bureau of
			 Investigation to ensure more expeditious data searches; and
					(2)in consultation
			 with the Secretary of State, collect all fingerprints from each alien required
			 to provide fingerprints during the alien’s initial enrollment in the integrated
			 entry and exit data system described in section 110 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a).
					132.US–VISIT
			 SystemNot later than 6 months
			 after the date of enactment of this Act, the Secretary, in consultation with
			 the heads of other appropriate Federal agencies, shall submit to Congress a
			 schedule for—
					(1)equipping all land
			 border ports of entry of the United States with the U.S.-Visitor and Immigrant
			 Status Indicator Technology (US–VISIT) system implemented under the authority
			 of section 110 of the Illegal Immigration Reform and Immigrant Responsibility
			 Act of 1996 (8 U.S.C. 1365a);
					(2)developing and
			 deploying at such ports of entry the exit component of the US–VISIT system;
			 and
					(3)making
			 interoperable all immigration screening systems operated by the
			 Secretary.
					133.Document fraud
			 detection
					(a)TrainingSubject
			 to the availability of appropriations, the Secretary shall provide all officers
			 of the United States Customs and Border Protection with training in identifying
			 and detecting fraudulent travel documents. Such training shall be developed in
			 consultation with the head of the Forensic Document Laboratory of United States
			 Immigration and Customs Enforcement.
					(b)Forensic
			 Document LaboratoryThe Secretary shall provide all United States
			 Customs and Border Protection officers with access to the Forensic Document
			 Laboratory.
					(c)Assessment
						(1)Requirement for
			 assessmentThe Inspector General of the Department shall conduct
			 an independent assessment of the accuracy and reliability of the Forensic
			 Document Laboratory.
						(2)Report to
			 congressNot later than 6 months after the date of enactment of
			 this Act, the Inspector General shall submit to Congress the findings of the
			 assessment required by paragraph (1).
						(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for each of fiscal years 2008 through
			 2012 to carry out this section.
					134.Improved
			 document integrity
					(a)In
			 GeneralSection 303 of the Enhanced Border Security and Visa
			 Entry Reform Act of 2002 (8 U.S.C. 1732) is amended—
						(1)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
						(2)in the heading, by
			 striking entry and exit
			 documents and inserting travel
			 and entry documents and evidence of status;
						(3)in subsection
			 (b)(1)—
							(A)by striking
			 Not later than October 26, 2004, the and inserting
			 The; and
							(B)by striking
			 visas and both places it appears and inserting visas,
			 evidence of status, and;
							(4)by redesignating
			 subsection (d) as subsection (e); and
						(5)by inserting after
			 subsection (c) the following:
							
								(d)Other
				DocumentsNot later than December 31, 2008, every document, other
				than an interim document, issued by the Secretary of Homeland Security which
				may be used as evidence of an alien’s authorization to travel shall be
				machine-readable and tamper-resistant, and shall incorporate a biometric
				identifier to allow the Secretary of Homeland Security to verify electronically
				the identity and status of the
				alien.
								.
						135.Biometric
			 entry-exit system
					(a)Collection of
			 biometric data from aliens departing the United StatesSection
			 215 (8 U.S.C. 1185) is amended—
						(1)by redesignating
			 subsection (c) as subsection (g);
						(2)by moving
			 subsection (g), as redesignated by paragraph (1), to the end; and
						(3)by inserting after
			 subsection (b) the following:
							
								(c)The Secretary of
				Homeland Security is authorized to require aliens departing the United States
				to provide biometric data and other information relating to their immigration
				status.
								.
						(b)Inspection of
			 applicants for admissionSection 235(d) (8 U.S.C. 1225(d)) is
			 amended by adding at the end the following:
						
							(5)Authority to
				collect biometric dataIn conducting inspections under subsection
				(b), immigration officers are authorized to collect biometric data from—
								(A)any applicant for
				admission or alien seeking to transit through the United States; or
								(B)any lawful
				permanent resident who is entering the United States and who is not regarded as
				seeking admission pursuant to section
				101(a)(13)(C).
								.
					(c)Collection of
			 biometric data from alien crewmenSection 252 (8 U.S.C. 1282) is
			 amended by adding at the end the following:
						
							(d)An immigration
				officer is authorized to collect biometric data from an alien crewman seeking
				permission to land temporarily in the United
				States.
							.
					(d)Grounds of
			 inadmissibilitySection 212 (8 U.S.C. 1182) is amended—
						(1)in subsection
			 (a)(7), by adding at the end the following:
							
								(C)Withholders of
				biometric dataAny alien who knowingly fails to comply with a
				lawful request for biometric data under section 215(c) or 235(d) is
				inadmissible.
								;
				and
						(2)in
			 subsection (d), by inserting after paragraph (1) the following:
							
								(2)The Secretary of
				Homeland Security shall determine whether a ground for inadmissibility exists
				with respect to an alien described in subparagraph (C) of subsection (a)(7) and
				may waive the application of such subparagraph for an individual alien or a
				class of aliens, at the discretion of the
				Secretary.
								.
						(e)ImplementationSection
			 7208 of the 9/11 Commission Implementation Act of 2004 (8 U.S.C. 1365b) is
			 amended—
						(1)in subsection (c),
			 by adding at the end the following:
							
								(3)ImplementationIn
				fully implementing the automated biometric entry and exit data system under
				this section, the Secretary is not required to comply with the requirements of
				chapter 5 of title 5, United States Code (commonly referred to as the
				Administrative Procedure Act) or any other law relating to rulemaking,
				information collection, or publication in the Federal
				Register.
								;
				and
						(2)in subsection
			 (l)—
							(A)by striking
			 There are authorized and inserting the following:
								
									(1)In
				generalThere are
				authorized
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Implementation
				at all land border ports of entryThere are authorized to be
				appropriated such sums as may be necessary for each of fiscal years 2008 and
				2009 to implement the automated biometric entry and exit data system at all
				land border ports of
				entry.
									.
							136.Evasion of
			 inspection or violation of arrival, reporting, entry, or clearance
			 requirements
					(a)In
			 GeneralChapter 27 of title 18, United States Code, is amended by
			 adding at the end the following:
						
							556.Evasion of
				inspection or violation of arrival, reporting, entry, or clearance
				requirements
								(a)ProhibitionA
				person at a port of entry or customs or immigration checkpoint shall be
				punished as described in subsection (b) if such person attempts to elude or
				eludes customs, immigration, or agriculture inspection or fails to stop at the
				command of an officer or employee of the United States charged with enforcing
				the immigration, customs, or other laws of the United States at a port of entry
				or customs or immigration checkpoint.
								(b)PenaltiesA
				person who commits an offense described in subsection (a) shall be—
									(1)fined under this
				title;
									(2)(A)imprisoned for not more
				than 3 years, or both;
										(B)imprisoned for not more than 10 years,
				or both, if in commission of this violation, such person attempts to inflict or
				inflicts bodily injury (as defined in section 1365(h) of this title); or
										(C)imprisoned for any term of years or
				for life, or both, if death results, and may be sentenced to death; or
										(3)both fined and
				imprisoned under this subsection.
									(c)ConspiracyIf
				2 or more persons conspire to commit an offense described in subsection (a),
				and 1 or more of such persons do any act to effect the object of the
				conspiracy, each shall be punishable as a principal, except that the sentence
				of death may not be imposed.
								(d)Prima Facie
				EvidenceFor the purposes of seizure and forfeiture under
				applicable law, in the case of use of a vehicle or other conveyance in the
				commission of this offense, or in the case of disregarding or disobeying the
				lawful authority or command of any officer or employee of the United States
				under section 111(b) of this title, such conduct shall constitute prima facie
				evidence of smuggling aliens or
				merchandise.
								.
					(b)Conforming
			 amendmentThe table of sections for chapter 27 of title 18,
			 United States Code, is amended by inserting at the end:
						
							
								556. Evasion of inspection or during
				violation of arrival, reporting, entry, or clearance
				requirements.
							
							.
					(c)Failure To Obey
			 Border Enforcement OfficersSection 111 of title 18, United
			 States Code, is amended by inserting after subsection (b) the following:
						
							(c)Failure To Obey
				Lawful Orders of Border Enforcement OfficersWhoever willfully
				disregards or disobeys the lawful authority or command of any officer or
				employee of the United States charged with enforcing the immigration, customs,
				or other laws of the United States while engaged in, or on account of, the
				performance of official duties shall be fined under this title or imprisoned
				for not more than 5 years, or
				both.
							.
					(d)Technical
			 amendments
						(1)In
			 generalChapter 27 of title 18, United States Code, is amended by
			 redesignating the section 554 added by section 551(a) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 120 Stat. 1389)
			 (relating to border tunnels and passages) as section 555.
						(2)Table of
			 sectionsThe table of sections for chapter 27 of title 18, United
			 States Code, is amended—
							(A)by striking the
			 following:
								
									
										554. Border tunnels and
				passages.
									
									;
				  and
							(B)inserting the
			 following:
								
									
										555. Border tunnels and
				passages.
									
									.
							(3)Criminal
			 forfeitureSection 982(a)(6)(A) of title 18, United States Code,
			 is amended by striking 554 and inserting
			 555.
						(4)Directive to the
			 United States Sentencing CommissionSection 551(d) of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295;
			 120 Stat. 1390) is amended in paragraphs (1) and (2)(A) by striking
			 554 and inserting 555.
						ELaw Enforcement
			 Relief for States
				141.Border relief
			 grant program
					(a)Grants
			 Authorized
						(1)In
			 generalThe Secretary is authorized to award grants, subject to
			 the availability of appropriations, to an eligible law enforcement agency to
			 provide assistance to such agency to address—
							(A)criminal activity
			 that occurs in the jurisdiction of such agency by virtue of such agency’s
			 proximity to the United States border; and
							(B)the impact of any
			 lack of security along the United States border.
							(2)DurationGrants
			 may be awarded under this subsection during fiscal years 2008 through
			 2012.
						(3)Competitive
			 basisThe Secretary shall award grants under this subsection on a
			 competitive basis, except that the Secretary shall give priority to
			 applications from any eligible law enforcement agency serving a community with
			 a population of less than 50,000.
						(b)Use of
			 FundsGrants awarded pursuant to subsection (a) may only be used
			 to provide additional resources for an eligible law enforcement agency to
			 address criminal activity occurring along any such border, including—
						(1)to obtain
			 equipment;
						(2)to hire additional
			 personnel;
						(3)to upgrade and
			 maintain law enforcement technology;
						(4)to
			 cover operational costs, including overtime and transportation costs;
			 and
						(5)such other
			 resources as are available to assist that agency.
						(c)Application
						(1)In
			 generalEach eligible law enforcement agency seeking a grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 reasonably require.
						(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
							(A)describe the
			 activities for which assistance under this section is sought; and
							(B)provide such
			 additional assurances as the Secretary determines to be essential to ensure
			 compliance with the requirements of this section.
							(d)DefinitionsFor
			 the purposes of this section:
						(1)Eligible law
			 enforcement agencyThe term eligible law enforcement
			 agency means a tribal, State, or local law enforcement agency—
							(A)located in a
			 county that is not more than 100 miles from a United States border with—
								(i)Canada; or
								(ii)Mexico; or
								(B)located in a
			 county more than 100 miles from any such border, but where such county has been
			 certified by the Secretary as a High Impact Area.
							(2)High impact
			 areaThe term High Impact Area means any county
			 designated by the Secretary as such, taking into consideration—
							(A)whether local law
			 enforcement agencies in that county have the resources to protect the lives,
			 property, safety, or welfare of the residents of that county;
							(B)the relationship
			 between any lack of security along the United States border and the rise, if
			 any, of criminal activity in that county; and
							(C)any other unique
			 challenges that local law enforcement face due to a lack of security along the
			 United States border.
							(e)Authorization of
			 Appropriations
						(1)In
			 generalThere are authorized to be appropriated $50,000,000 for
			 each of fiscal years 2008 through 2012 to carry out the provisions of this
			 section.
						(2)Division of
			 authorized fundsOf the amounts authorized under paragraph
			 (1)—
							(A)2/3
			 shall be set aside for eligible law enforcement agencies located in the 6
			 States with the largest number of undocumented alien apprehensions; and
							(B)1/3
			 shall be set aside for areas designated as a High Impact Area under subsection
			 (d).
							(f)Supplement Not
			 SupplantAmounts appropriated for grants under this section shall
			 be used to supplement and not supplant other State and local public funds
			 obligated for the purposes provided under this title.
					(g)Enforcement of
			 Federal immigration lawNothing in this section shall be construed
			 to authorize State or local law enforcement agencies or their officers to
			 exercise Federal immigration law enforcement authority.
					142.Northern and
			 southern border prosecution initiative
					(a)Reimbursement to
			 State and Local Prosecutors for Prosecuting Federally Initiated Drug
			 CasesThe Attorney General shall, subject to the availability of
			 appropriations, reimburse State and county prosecutors located in States along
			 the Northern or Southern border of the United States for prosecuting federally
			 initiated and referred drug cases.
					(b)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $50,000,000 for each of the fiscal years 2008 through 2013 to carry out
			 subsection (a).
					FRapid Response
			 Measures
				151.Deployment of
			 Border Patrol agents
					(a)Emergency
			 deployment of Border Patrol agents
						(1)In
			 generalIf the Governor of a State on an international border of
			 the United States declares an international border security emergency and
			 requests additional agents of the Border Patrol (referred to in this subtitle
			 as agents) from the Secretary, the Secretary, subject to
			 paragraphs (2) and (3), may provide the State with not more than 1,000
			 additional agents for the purpose of patrolling and defending the international
			 border, in order to prevent individuals from crossing the international border
			 into the United States at any location other than an authorized port of
			 entry.
						(2)ConsultationUpon
			 receiving a request for agents under paragraph (1), the Secretary, after
			 consultation with the President, shall grant such request to the extent that
			 providing such agents will not significantly impair the Department’s ability to
			 provide border security for any other State.
						(3)Collective
			 bargainingEmergency deployments under this subsection shall be
			 made in accordance with all applicable collective bargaining agreements and
			 obligations.
						(b)Elimination of
			 fixed deployment of Border Patrol agentsThe Secretary shall
			 ensure that agents are not precluded from performing patrol duties and
			 apprehending violators of law, except in unusual circumstances if the temporary
			 use of fixed deployment positions is necessary.
					152.Border Patrol
			 major assets
					(a)Control of Border
			 Patrol assetsThe Border Patrol shall have complete and exclusive
			 administrative and operational control over all the assets utilized in carrying
			 out its mission, including aircraft, watercraft, vehicles, detention space,
			 transportation, and all of the personnel associated with such assets.
					(b)Helicopters and
			 Power Boats
						(1)HelicoptersThe
			 Secretary shall increase, by not less than 100, the number of helicopters under
			 the control of the Border Patrol. The Secretary shall ensure that appropriate
			 types of helicopters are procured for the various missions being
			 performed.
						(2)Power
			 boatsThe Secretary shall increase, by not less than 250, the
			 number of power boats under the control of the Border Patrol. The Secretary
			 shall ensure that the types of power boats that are procured are appropriate
			 for both the waterways in which they are used and the mission
			 requirements.
						(3)Use and
			 trainingThe Secretary shall—
							(A)establish an
			 overall policy on how the helicopters and power boats procured under this
			 subsection will be used; and
							(B)implement training
			 programs for the agents who use such assets, including safe operating
			 procedures and rescue operations.
							(c)Motor
			 Vehicles
						(1)QuantityThe
			 Secretary shall establish a fleet of motor vehicles appropriate for use by the
			 Border Patrol that will permit a ratio of not less than 1 police-type vehicle
			 for every 3 agents. These police-type vehicles shall be replaced not less often
			 than once every 3 years. The Secretary shall ensure that there are sufficient
			 numbers and types of other motor vehicles to support the mission of the Border
			 Patrol.
						(2)FeaturesAll
			 motor vehicles purchased for the Border Patrol shall—
							(A)be appropriate for
			 the mission of the Border Patrol; and
							(B)have a panic
			 button and a global positioning system device that is activated solely in
			 emergency situations to track the location of agents in distress.
							153.Electronic
			 equipment
					(a)Portable
			 ComputersThe Secretary shall ensure that each police-type motor
			 vehicle in the fleet of the Border Patrol is equipped with a portable computer
			 with access to all necessary law enforcement databases and otherwise suited to
			 the unique operational requirements of the Border Patrol.
					(b)Radio
			 EquipmentThe Secretary shall augment the existing radio
			 communications system so that all law enforcement personnel working in each
			 area where Border Patrol operations are conducted have clear and encrypted
			 2-way radio communication capabilities at all times. Each portable
			 communications device shall be equipped with a panic button and a global
			 positioning system device that is activated solely in emergency situations to
			 track the location of agents in distress.
					(c)Handheld Global
			 Positioning System DevicesThe Secretary shall ensure that each
			 Border Patrol agent is issued a state-of-the-art handheld global positioning
			 system device for navigational purposes.
					(d)Night Vision
			 EquipmentThe Secretary shall ensure that sufficient quantities
			 of state-of-the-art night vision equipment are procured and maintained to
			 enable each Border Patrol agent working during the hours of darkness to be
			 equipped with a portable night vision device.
					154.Personal
			 equipment
					(a)Border
			 ArmorThe Secretary shall ensure that every agent is issued
			 high-quality body armor that is appropriate for the climate and risks faced by
			 the agent. Each agent shall be permitted to select from among a variety of
			 approved brands and styles. Agents shall be strongly encouraged, but not
			 required, to wear such body armor whenever practicable. All body armor shall be
			 replaced not less often than once every 5 years.
					(b)WeaponsThe
			 Secretary shall ensure that agents are equipped with weapons that are reliable
			 and effective to protect themselves, their fellow agents, and innocent third
			 parties from the threats posed by armed criminals. The Secretary shall ensure
			 that the policies of the Department authorize all agents to carry weapons that
			 are suited to the potential threats that they face.
					(c)UniformsThe
			 Secretary shall ensure that all agents are provided with all necessary uniform
			 items, including outerwear suited to the climate, footwear, belts, holsters,
			 and personal protective equipment, at no cost to such agents. Such items shall
			 be replaced at no cost to such agents as such items become worn or
			 unserviceable or no longer fit properly.
					155.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary
			 for each of the fiscal years 2008 through 2012 to carry out this
			 subtitle.
				GBorder
			 Infrastructure and Technology Modernization
				161.DefinitionsIn this subtitle:
					(1)CommissionerThe
			 term Commissioner means the Commissioner of United States Customs
			 and Border Protection.
					(2)Northern
			 borderThe term northern border means the
			 international border between the United States and Canada.
					(3)Southern
			 borderThe term southern border means the
			 international border between the United States and Mexico.
					162.Port of Entry
			 Infrastructure Assessment Study
					(a)Requirement To
			 UpdateNot later than January 31 of each year, the Administrator
			 of General Services shall update the Port of Entry Infrastructure Assessment
			 Study prepared by United States Customs and Border Protection in accordance
			 with the matter relating to the ports of entry infrastructure assessment that
			 is set out in the joint explanatory statement in the conference report
			 accompanying H.R. 2490 of the 106th Congress, 1st session (House of
			 Representatives Rep. No. 106–319, on page 67) and submit such updated study to
			 Congress.
					(b)ConsultationIn
			 preparing the updated studies required in subsection (a), the Administrator of
			 General Services shall consult with the Director of the Office of Management
			 and Budget, the Secretary, and the Commissioner.
					(c)ContentEach
			 updated study required in subsection (a) shall—
						(1)identify port of
			 entry infrastructure and technology improvement projects that would enhance
			 border security and facilitate the flow of legitimate commerce if
			 implemented;
						(2)include the
			 projects identified in the National Land Border Security Plan required by
			 section 164; and
						(3)prioritize the
			 projects described in paragraphs (1) and (2) based on the ability of a project
			 to—
							(A)fulfill immediate
			 security requirements; and
							(B)facilitate trade
			 across the borders of the United States.
							(d)Project
			 ImplementationThe Commissioner shall implement the
			 infrastructure and technology improvement projects described in subsection (c)
			 in the order of priority assigned to each project under paragraph (3) of such
			 subsection.
					(e)Divergence From
			 PrioritiesThe Commissioner may diverge from the priority order
			 if the Commissioner determines that significantly changed circumstances, such
			 as immediate security needs or changes in infrastructure in Mexico or Canada,
			 compellingly alter the need for a project in the United States.
					163.National Land
			 Border Security Plan
					(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, an annually thereafter, the Secretary, after consultation with
			 representatives of Federal, State, and local law enforcement agencies and
			 private entities that are involved in international trade across the northern
			 border or the southern border, shall submit a National Land Border Security
			 Plan to Congress.
					(b)Vulnerability
			 Assessment
						(1)In
			 generalThe plan required in subsection (a) shall include a
			 vulnerability assessment of each port of entry located on the northern border
			 or the southern border.
						(2)Port security
			 coordinatorsThe Secretary may establish 1 or more port security
			 coordinators at each port of entry located on the northern border or the
			 southern border—
							(A)to assist in
			 conducting a vulnerability assessment at such port; and
							(B)to provide other
			 assistance with the preparation of the plan required in subsection (a).
							164.Expansion of
			 commerce security programs
					(a)Customs-Trade
			 Partnership Against Terrorism
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Commissioner, in consultation with the Secretary, shall develop a
			 plan to expand the programs of the Customs–Trade Partnership Against Terrorism
			 established pursuant to section 211 of the SAFE Port Act (6 U.S.C. 961),
			 including adding additional personnel for such programs, along the northern
			 border and southern border, including the following programs:
							(A)The Business
			 Anti-Smuggling Coalition.
							(B)The Carrier
			 Initiative Program.
							(C)The Americas
			 Counter Smuggling Initiative.
							(D)The Container
			 Security Initiative established pursuant to section 205 of the SAFE Port Act (6
			 U.S.C. 945).
							(E)The Free and
			 Secure Trade Initiative.
							(F)Other industry
			 partnership programs administered by the Commissioner.
							(2)Southern border
			 demonstration programNot later than 180 days after the date of
			 enactment of this Act, the Commissioner shall implement, on a demonstration
			 basis, at least 1 Customs–Trade Partnership Against Terrorism program, which
			 has been successfully implemented along the northern border, along the southern
			 border.
						(b)Demonstration
			 ProgramNot later than 180 days after the date of enactment of
			 this Act, the Commissioner shall establish a demonstration program to develop a
			 cooperative trade security system to improve supply chain security.
					165.Port of entry
			 technology demonstration program
					(a)EstablishmentThe
			 Secretary shall carry out a technology demonstration program to—
						(1)test and evaluate
			 new port of entry technologies;
						(2)refine port of entry
			 technologies and operational concepts; and
						(3)train personnel
			 under realistic conditions.
						(b)Technology and
			 Facilities
						(1)Technology
			 testingUnder the technology demonstration program, the Secretary
			 shall test technologies that enhance port of entry operations, including
			 operations related to—
							(A)inspections;
							(B)communications;
							(C)port
			 tracking;
							(D)identification of
			 persons and cargo;
							(E)sensory
			 devices;
							(F)personal
			 detection;
							(G)decision support;
			 and
							(H)the detection and
			 identification of weapons of mass destruction.
							(2)Development of
			 facilitiesAt a demonstration site selected pursuant to
			 subsection (c)(2), the Secretary shall develop facilities to provide
			 appropriate training to law enforcement personnel who have responsibility for
			 border security, including—
							(A)cross-training
			 among agencies;
							(B)advanced law
			 enforcement training; and
							(C)equipment
			 orientation.
							(c)Demonstration
			 Sites
						(1)NumberThe
			 Secretary shall carry out the demonstration program at not less than 3 sites
			 and not more than 5 sites.
						(2)Selection
			 criteriaTo ensure that at least 1 of the facilities selected as
			 a port of entry demonstration site for the demonstration program has the most
			 up-to-date design, contains sufficient space to conduct the demonstration
			 program, has a traffic volume low enough to easily incorporate new technologies
			 without interrupting normal processing activity, and is able to efficiently
			 carry out demonstration and port of entry operations, at least 1 port of entry
			 selected as a demonstration site shall—
							(A)have been
			 established not more than 15 years before the date of enactment of this
			 Act;
							(B)consist of not
			 less than 65 acres, with the possibility of expansion to not less than 25
			 adjacent acres; and
							(C)have serviced an
			 average of not more than 50,000 vehicles per month during the 1-year period
			 ending on the date of enactment of this Act.
							(d)Relationship
			 With Other AgenciesThe Secretary shall permit personnel from an
			 appropriate Federal or State agency to utilize a demonstration site described
			 in subsection (c) to test technologies that enhance port of entry operations,
			 including technologies described in subparagraphs (A) through (H) of subsection
			 (b)(1).
					(e)Report
						(1)RequirementNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary shall submit to Congress a report on the activities
			 carried out at each demonstration site under the technology demonstration
			 program established under this section.
						(2)ContentThe
			 report submitted under paragraph (1) shall include an assessment by the
			 Secretary of the feasibility of incorporating any demonstrated technology for
			 use throughout United States Customs and Border Protection.
						166.Authorization
			 of appropriations
					(a)In
			 GeneralIn addition to any funds otherwise available, there are
			 authorized to be appropriated such sums as may be necessary for the fiscal
			 years 2008 through 2012 to carry out this subtitle.
					(b)International
			 AgreementsAmounts appropriated pursuant to the authorization of
			 appropriations in subsection (a) may be used for the implementation of projects
			 described in the Declaration on Embracing Technology and Cooperation to Promote
			 the Secure and Efficient Flow of People and Commerce across our Shared Border
			 between the United States and Mexico, agreed to March 22, 2002, Monterrey,
			 Mexico or the Smart Border Declaration between the United States and Canada,
			 agreed to December 12, 2001, Ottawa, Canada that are consistent with the
			 provisions of this subtitle.
					HSafe and Secure
			 Detention 
				171.DefinitionsIn this subtitle:
					(1)Asylum
			 seekerThe term asylum seeker means an applicant for
			 asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158)
			 or for withholding of removal under section 241(b)(3) of that
			 Act (8 U.S.C. 1231(b)(3)) or an alien
			 who indicates an intention to apply for relief under either such section and
			 does not include a person with respect to whom a final adjudication denying an
			 application made under either such section has been entered.
					(2)Credible fear of
			 persecutionThe term credible fear of persecution
			 has the meaning given that term in section 235(b)(1)(B)(v) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1225(b)(1)(B)(v)).
					(3)DetaineeThe
			 term detainee means an alien in the Department's custody held in a
			 detention facility.
					(4)Detention
			 facilityThe term detention facility means any
			 Federal facility in which an asylum seeker, an alien detained pending the
			 outcome of a removal proceeding, or an alien detained pending the execution of
			 a final order of removal, is detained for more than 72 hours, or any other
			 facility in which such detention services are provided to the Federal
			 Government by contract, and does not include detention at any port of entry in
			 the United States.
					(5)Reasonable fear
			 of persecution or tortureThe term reasonable fear of
			 persecution or torture has the meaning described in section 208.31 of
			 title 8, Code of Federal Regulations.
					(6)StandardThe
			 term standard means any policy, procedure, or other
			 requirement.
					(7)Vulnerable
			 populationsThe term vulnerable populations means
			 classes of aliens subject to the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) who have special needs requiring special consideration and treatment
			 by virtue of their vulnerable characteristics, including experiences of, or
			 risk of, abuse, mistreatment, or other serious harms threatening their health
			 or safety. Vulnerable populations include the following:
						(A)Asylum
			 seekers.
						(B)Refugees admitted
			 under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) and
			 individuals seeking such admission.
						(C)Aliens whose
			 deportation is being withheld under section 243(h) of the Immigration and
			 Nationality Act (as in effect immediately before the effective date of section
			 307 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (Public Law 104–208; 110 Stat. 3009–612)) or section 241(b)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(b)(3)).
						(D)Aliens granted or
			 seeking protection under article 3 of the Convention Against Torture and other
			 Cruel, Inhumane, or Degrading Treatment or Punishment, done at New York,
			 December 10, 1994.
						(E)Applicants for
			 relief and benefits under the Immigration and Nationality Act pursuant to the
			 amendments made by the Trafficking Victims Protection Act of 2000 (division A
			 of Public Law 106–386; 114 Stat. 1464), including applicants for nonimmigrant
			 status under subparagraph (T) or (U) of section 101(a)(15) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)).
						(F)Applicants for
			 relief and benefits under the Immigration and Nationality Act pursuant to the
			 amendments made by the Violence Against Women Act of 2000 (division B of Public
			 Law 106–386; 114 Stat. 1491).
						(G)Unaccompanied
			 alien children (as defined by 462(g) of the Homeland Security Act of 2002 (6
			 U.S.C. 279(g)).
						172.Recording
			 secondary inspection interviews
					(a)In
			 generalThe Secretary shall establish quality assurance
			 procedures to ensure the accuracy and verifiability of signed or sworn
			 statements taken by employees of the Department exercising expedited removal
			 authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)).
					(b)Factors relating
			 to sworn statementsWhere practicable, as determined by the sole
			 and unreviewable discretion of the Secretary, the quality assurance procedures
			 established pursuant to this section shall include taped interviews to ensure
			 the accuracy and verifiability of signed or sworn statements taken by employees
			 of the Department.
					(c)InterpretersThe
			 Secretary shall ensure that a professional fluent interpreter is used when the
			 interviewing officer does not speak a language understood by the alien and
			 there is no other Federal, State, or local government employee available who is
			 able to interpret effectively, accurately, and impartially.
					173.Procedures
			 governing detention decisionsSection 236 (8 U.S.C. 1226) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)in
			 the first sentence by striking Attorney General and inserting
			 Secretary of Homeland Security;
							(ii)by
			 striking (c) and inserting (d); and
							(iii)in
			 the second sentence by striking Attorney General and inserting
			 Secretary;
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 Attorney General and inserting Secretary;
			 and
								(II)by striking
			 or at the end;
								(ii)in
			 subparagraph (B), by striking but at the end; and
							(iii)by
			 inserting after subparagraph (B) the following:
								
									(C)the alien's own
				recognizance; or
									(D)a secure
				alternatives program as provided for in this section;
				but
									;
							(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (d), (e), (f), and (h),
			 respectively;
					(3)by
			 inserting after subsection (a) the following new subsections:
						
							(b)Custody
				decisions
								(1)In
				generalIn the case of a decision under subsection (a) or (d),
				the following shall apply:
									(A)The decision shall
				be made in writing and shall be served upon the alien. A decision to continue
				detention without bond or parole shall specify in writing the reasons for that
				decision.
									(B)The decision shall
				be served upon the alien within 72 hours of the alien's detention or, in the
				case of an alien subject to section 235 or 241(a)(5) who must establish a
				credible fear of persecution or a reasonable fear of persecution or torture in
				order to proceed in immigration court, within 72 hours of a positive credible
				fear of persecution or reasonable fear of persecution or torture
				determination.
									(2)Criteria to be
				consideredThe criteria to be considered by the Secretary and the
				Attorney General in making a custody decision shall include—
									(A)whether the alien
				poses a risk to public safety or national security;
									(B)whether the alien
				is likely to appear for immigration proceedings; and
									(C)any other relevant
				factors.
									(3)Custody
				redeterminationAn alien subject to this section may at any time
				after being served with the Secretary’s decision under subsections (a) or (d)
				request a redetermination of that decision by an immigration judge. All
				decisions by the Secretary to detain without bond or parole shall be subject to
				redetermination by an immigration judge within 2 weeks from the time the alien
				was served with the decision, unless waived by the alien. The alien may request
				a further redetermination upon a showing of a material change in circumstances
				since the last redetermination hearing.
								(c)Exception for
				mandatory detentionSubsection (b) shall not apply to any alien
				who is subject to mandatory detention under section  235(b)(1)(B)(iii)(IV),
				236(c), or 236A or who has a final order of removal and has no proceedings
				pending before the Executive Office for Immigration
				Review.
							;
					(4)in subsection (d),
			 as redesignated—
						(A)by striking
			 Attorney General and inserting Secretary;
			 and
						(B)by striking
			 or parole and inserting , parole, or decision to
			 release;;
						(5)in subsection (e),
			 as redesignated—
						(A)by striking
			 Attorney General and inserting Secretary each
			 place it appears; and
						(B)in paragraph (2),
			 by inserting or for humanitarian reasons, after such an
			 investigation,;
						(6)in subsection (f),
			 as redesignated—
						(A)in the matter
			 preceding paragraph (1), by striking Attorney General and
			 inserting Secretary;
						(B)in paragraph (1),
			 in subparagraphs (A) and (B), by striking Service and inserting
			 Department of Homeland Security; and
						(C)in paragraph (3),
			 by striking Service and inserting Secretary of Homeland
			 Security;
						(7)by inserting after
			 subsection (f), as redesignated, the following new subparagraph:
						
							(g)Administrative
				ReviewIf an immigration judge’s custody decision has been stayed
				by the action of an officer or employee of the Department of Homeland Security,
				the stay shall expire in 30 days, unless the Board of Immigration Appeals
				before that time, and upon motion, enters an order continuing the
				stay.
							;
				and
					(8)in
			 subsection (h), as redesignated—
						(A)by striking
			 Attorney General’s and inserting Secretary of Homeland
			 Security’s; and
						(B)by striking
			 Attorney General and inserting Secretary.
						174.Legal
			 orientation program
					(a)In
			 generalThe Attorney General, in consultation with the Secretary,
			 shall ensure that all detained aliens in immigration and asylum proceedings
			 receive legal orientation through a program administered and implemented by the
			 Executive Office for Immigration Review of the Department of Justice.
					(b)Content of
			 programThe legal orientation program developed pursuant to this
			 section shall be based on the Legal Orientation Program carried out by the
			 Executive Office for Immigration Review on the date of the enactment of this
			 Act.
					(c)Expansion of
			 legal assistanceThe Secretary shall ensure the expansion through
			 the United States Citizenship and Immigration Service of public-private
			 partnerships that facilitate pro bono counseling and legal assistance for
			 asylum seekers awaiting a credible fear of persecution interview. The pro bono
			 counseling and legal assistance programs developed pursuant to this subsection
			 shall be based on the pilot program developed in Arlington, Virginia by the
			 United States Citizenship and Immigration Service.
					175.Conditions of
			 detention
					(a)In
			 generalThe Secretary shall ensure that standards governing
			 conditions and procedures at detention facilities are fully implemented and
			 enforced, and that all detention facilities comply with the standards.
					(b)Procedures and
			 standardsThe Secretary shall promulgate new standards, or modify
			 existing detention standards, to improve conditions in detention facilities.
			 The improvements shall address at a minimum the following policies and
			 procedures:
						(1)Fair and humane
			 treatmentProcedures to ensure that detainees are not subject to
			 degrading or inhumane treatment such as verbal or physical abuse or harassment,
			 sexual abuse or harassment, or arbitrary punishment.
						(2)Limitations on
			 shacklingProcedures limiting the use of shackling, handcuffing,
			 solitary confinement, and strip searches of detainees to situations where the
			 use of such techniques is necessitated by security interests or other
			 extraordinary circumstances.
						(3)Investigation of
			 grievancesProcedures for the prompt and effective investigation
			 of grievances raised by detainees, including review of grievances by officials
			 of the Department who do not work at the same detention facility where the
			 detainee filing the grievance is detained.
						(4)Access to
			 telephonesProcedures permitting detainees sufficient access to
			 telephones, and the ability to contact, free of charge, legal representatives,
			 the immigration courts, the Board of Immigration Appeals, and the Federal
			 courts through confidential toll-free numbers.
						(5)Location of
			 facilitiesLocation of detention facilities, to the extent
			 practicable, near sources of free or low-cost legal representation with
			 expertise in asylum or immigration law.
						(6)Procedures
			 governing transfers of detaineesProcedures governing the
			 transfer of a detainee that take into account—
							(A)the detainee's
			 access to legal representatives; and
							(B)the proximity of
			 the facility to the venue of the asylum or removal proceeding.
							(7)Quality of
			 medical carePrompt and adequate medical care provided at no cost
			 to the detainee, including dental care, eye care, mental health care,
			 individual and group counseling, medical dietary needs, and other medically
			 necessary specialized care. Medical facilities in all detention facilities used
			 by the Department shall maintain current accreditation by the National
			 Commission on Correctional Health Care (NCCHC). Requirements that each medical
			 facility that is not accredited by the Joint Commission on the Accreditation of
			 Health Care Organizations (JCAHO) will seek to obtain such accreditation.
			 Maintenance of complete medical records for every detainee which shall be made
			 available upon request to a detainee, his legal representative, or other
			 authorized individuals.
						(8)Translation
			 capabilitiesThe employment of detention facility staff that, to
			 the extent practicable, are qualified in the languages represented in the
			 population of detainees at a detention facility, and the provision of
			 alternative translation services when necessary.
						(9)Recreational
			 programs and activitiesDaily access to indoor and outdoor
			 recreational programs and activities.
						(c)Special
			 standards for noncriminal detaineesThe Secretary shall
			 promulgate new standards, or modifications to existing standards, that—
						(1)recognize the
			 special characteristics of noncriminal, nonviolent detainees, and ensure that
			 procedures and conditions of detention are appropriate for a noncriminal
			 population; and
						(2)ensure that
			 noncriminal detainees are separated from inmates with criminal convictions,
			 pretrial inmates facing criminal prosecution, and those inmates exhibiting
			 violent behavior while in detention.
						(d)Special
			 standards for vulnerable populationsThe Secretary shall
			 promulgate new standards, or modifications to existing standards, that—
						(1)recognize the
			 unique needs of asylum seekers, victims of torture and trafficking, families
			 with children, detainees who do not speak English, detainees with special
			 religious, cultural or spiritual considerations, and other vulnerable
			 populations; and
						(2)ensure that
			 procedures and conditions of detention are appropriate for the populations
			 listed in this subsection.
						(e)Training of
			 personnel
						(1)In
			 generalThe Secretary shall ensure that personnel in detention
			 facilities are given specialized training to better understand and work with
			 the population of detainees held at the facilities where such personnel work.
			 The training should address the unique needs of—
							(A)asylum
			 seekers;
							(B)victims of torture
			 or other trauma; and
							(C)other vulnerable
			 populations.
							(2)Specialized
			 trainingThe training required by this subsection shall be
			 designed to better enable personnel to work with detainees from different
			 countries, and detainees who cannot speak English. The training shall emphasize
			 that many detainees have no criminal records and are being held for civil
			 violations.
						176.Office of
			 Detention Oversight
					(a)Establishment of
			 the Office
						(1)In
			 generalThere shall be established within the Department an
			 Office of Detention Oversight (in this section referred to as the
			 Office).
						(2)Head of the
			 officeThere shall be at the head of the Office an Administrator
			 who shall be appointed by, and shall report to, the Secretary.
						(3)ScheduleThe
			 Office shall be established and the Administrator of the Office appointed not
			 later than 6 months after the date of enactment of this Act.
						(b)Responsibilities
			 of the Office
						(1)Inspections of
			 detention centersThe Administrator of the Office shall—
							(A)undertake frequent
			 and unannounced inspections of all detention facilities;
							(B)develop a procedure
			 for any detainee or the detainee’s representative to file a written complaint
			 directly with the Office; and
							(C)report to the
			 Secretary and to the Assistant Secretary of Homeland Security for United States
			 Immigration and Customs Enforcement all findings of a detention facility’s
			 noncompliance with detention standards.
							(2)InvestigationsThe
			 Administrator of the Office shall—
							(A)initiate
			 investigations, as appropriate, into allegations of systemic problems at
			 detention facilities or incidents that constitute serious violations of
			 detention standards;
							(B)report to the
			 Secretary and the Assistant Secretary of Homeland Security for United States
			 Immigration and Customs Enforcement the results of all investigations;
			 and
							(C)refer matters,
			 where appropriate, for further action to—
								(i)the
			 Department of Justice;
								(ii)the
			 Office of the Inspector General of the Department;
								(iii)the Office of
			 Civil Rights and Civil Liberties of the Department; or
								(iv)any
			 other relevant office of agency.
								(3)Report to
			 Congress
							(A)In
			 generalThe Administrator of the Office shall submit to the
			 Secretary, the Committee on the Judiciary and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, and the Committee on the
			 Judiciary and the Committee on Homeland Security of the House of
			 Representatives an annual report on the Administrator's findings on detention
			 conditions and the results of the investigations carried out by the
			 Administrator.
							(B)Contents of
			 reportEach report required by subparagraph (A) shall
			 include—
								(i)a
			 description of the actions to remedy findings of noncompliance or other
			 problems that are taken by the Secretary or the Assistant Secretary of Homeland
			 Security for United States Immigration and Customs Enforcement, and each
			 detention facility found to be in noncompliance; and
								(ii)information
			 regarding whether such actions were successful and resulted in compliance with
			 detention standards.
								(4)Review of
			 complaints by detaineesThe Administrator of the Office shall
			 establish procedures to receive and review complaints of violations of the
			 detention standards promulgated by the Secretary. The procedures shall protect
			 the anonymity of the claimant, including detainees, employees, or others, from
			 retaliation.
						(c)Cooperation with
			 other offices and agenciesWhenever appropriate, the
			 Administrator of the Office shall cooperate and coordinate its activities
			 with—
						(1)the Office of the
			 Inspector General of the Department;
						(2)the Office of
			 Civil Rights and Civil Liberties of the Department;
						(3)the Privacy
			 Officer of the Department;
						(4)the Civil Rights
			 Division of the Department of Justice; or
						(5)any other relevant
			 office or agency.
						177.Secure
			 alternatives program
					(a)Establishment of
			 programThe Secretary shall establish a secure alternatives
			 program under which an alien who has been detained may be released under
			 enhanced supervision to prevent the alien from absconding and to ensure that
			 the alien makes appearances related to such detention.
					(b)Program
			 requirements
						(1)Nationwide
			 implementationThe Secretary shall facilitate the development of
			 the secure alternatives program on a nationwide basis, as a continuation of
			 existing pilot programs such as the Intensive Supervision Appearance Program
			 (ISAP) developed by the Department.
						(2)Utilization of
			 alternativesThe secure alternatives program shall utilize a
			 continuum of alternatives based on the alien's need for supervision, including
			 placement of the alien with an individual or organizational sponsor, or in a
			 supervised group home.
						(3)Aliens eligible
			 for secure alternatives program
							(A)In
			 generalAliens who would otherwise be subject to detention based
			 on a consideration of the release criteria in section 236(b)(2), or who are
			 released pursuant to section 236(e)(2), shall be considered for the secure
			 alternatives program.
							(B)Design of
			 programsSecure alternatives programs shall be designed to ensure
			 sufficient supervision of the population described in subparagraph (A).
							(4)ContractsThe
			 Secretary shall enter into contracts with qualified nongovernmental entities to
			 implement the secure alternatives program.
						(5)Other
			 considerationsIn designing such program, the Secretary
			 shall—
							(A)consult with
			 relevant experts; and
							(B)consider programs
			 that have proven successful in the past, including the Appearance Assistance
			 Program developed by the Vera Institute and the Intensive Supervision
			 Appearance Program (ISAP) developed by the Department.
							178.Less
			 restrictive detention facilities
					(a)ConstructionThe
			 Secretary shall facilitate the construction or use of secure but less
			 restrictive detention facilities.
					(b)CriteriaIn
			 developing detention facilities pursuant to this section, the Secretary
			 shall—
						(1)consider the
			 design, operation, and conditions of existing secure but less restrictive
			 detention facilities, such as the Department's detention facilities in Broward
			 County, Florida, and Berks County, Pennsylvania;
						(2)to the extent
			 practicable, construct or use detention facilities where—
							(A)movement within
			 and between indoor and outdoor areas of the facility is subject to minimal
			 restrictions;
							(B)detainees have
			 ready access to social, psychological, and medical services;
							(C)detainees with
			 special needs, including those who have experienced trauma or torture, have
			 ready access to services and treatment addressing their needs;
							(D)detainees have
			 ready access to meaningful programmatic and recreational activities;
							(E)detainees are
			 permitted contact visits with legal representatives, family members, and
			 others;
							(F)detainees have
			 access to private toilet and shower facilities;
							(G)prison-style
			 uniforms or jumpsuits are not required; and
							(H)special facilities
			 are provided to families with children.
							(c)Facilities for
			 families with childrenFor situations where release or secure
			 alternatives programs are not an option, the Secretary shall ensure that
			 special detention facilities are specifically designed to house parents with
			 their minor children, including ensuring that—
						(1)procedures and
			 conditions of detention are appropriate for families with minor children;
			 and
						(2)living and
			 sleeping quarters for parents and minor children are not physically
			 separated.
						(d)Placement in
			 nonpunitive facilitiesPriority for placement in less restrictive
			 facilities shall be given to asylum seekers, families with minor children,
			 other vulnerable populations, and nonviolent criminal detainees.
					(e)Procedures and
			 standardsWhere necessary, the Secretary shall promulgate new
			 standards, or modify existing detention standards, to promote the development
			 of less restrictive detention facilities.
					179.Authorization of
			 appropriations; effective date
					(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
					(b)Effective
			 dateThis subtitle and the
			 amendments made by this subtitle shall take effect on the date that is 6 months
			 after the date of enactment of this Act.
					IOther Border
			 Security Initiatives
				181.Combating human
			 smuggling
					(a)Requirement for
			 PlanThe Secretary shall develop and implement a plan to improve
			 coordination among United States Immigration and Customs Enforcement and United
			 States Customs and Border Protection and any other Federal, State, local, or
			 tribal authorities, as determined appropriate by the Secretary, to improve
			 coordination efforts to combat human smuggling.
					(b)ContentIn
			 developing the plan required by subsection (a), the Secretary shall
			 consider—
						(1)the
			 interoperability of databases utilized to prevent human smuggling;
						(2)adequate and
			 effective personnel training;
						(3)methods and
			 programs to effectively target networks that engage in such smuggling;
						(4)effective
			 utilization of—
							(A)visas for victims
			 of trafficking and other crimes; and
							(B)investigatory
			 techniques, equipment, and procedures that prevent, detect, and prosecute
			 international money laundering and other operations that are utilized in
			 smuggling;
							(5)joint measures,
			 with the Secretary of State, to enhance intelligence sharing and cooperation
			 with foreign governments whose citizens are preyed on by human smugglers;
			 and
						(6)other measures
			 that the Secretary considers appropriate to combat human smuggling.
						(c)ReportNot
			 later than 1 year after implementing the plan described in subsection (a), the
			 Secretary shall submit to Congress a report on such plan, including any
			 recommendations for legislative action to improve efforts to combating human
			 smuggling.
					(d)Savings
			 ProvisionNothing in this section may be construed to provide
			 additional authority to any State or local entity to enforce Federal
			 immigration laws.
					182.Screening of
			 municipal solid waste
					(a)DefinitionsIn
			 this section:
						(1)Commercial motor
			 vehicleThe term commercial motor vehicle has the
			 meaning given the term in section 31101 of title 49, United States Code.
						(2)CommissionerThe
			 term Commissioner means the Commissioner of United States Customs
			 and Border Protection.
						(3)Municipal solid
			 wasteThe term municipal solid waste includes sludge
			 (as defined in section 1004 of the Solid Waste
			 Disposal Act (42 U.S.C. 6903)).
						(b)Report to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Commissioner shall submit to Congress a report that—
						(1)indicates whether
			 the methodologies and technologies used by United States Customs and Border
			 Protection to screen for and detect the presence of chemical, nuclear,
			 biological, and radiological weapons in municipal solid waste are as effective
			 as the methodologies and technologies used by United States Customs and Border
			 Protection to screen for such weapons in other items of commerce entering the
			 United States through commercial motor vehicle transport; and
						(2)if the report
			 indicates that the methodologies and technologies used to screen municipal
			 solid waste are less effective than the methodologies and technologies used to
			 screen other items of commerce, identifies the actions that United States
			 Customs and Border Protection will take to achieve the same level of
			 effectiveness in the screening of municipal solid waste, including actions
			 necessary to meet the need for additional screening technologies.
						(c)Impact on
			 Commercial Motor VehiclesIf the Commissioner fails to fully
			 implement an action identified under subsection (b)(2) before the earlier of
			 the date that is 180 days after the date on which the report under subsection
			 (b) is required to be submitted or the date that is 180 days after the date on
			 which the report is submitted, the Secretary shall deny entry into the United
			 States of any commercial motor vehicle carrying municipal solid waste until the
			 Secretary certifies to Congress that the methodologies and technologies used by
			 United States Customs and Border Protection to screen for and detect the
			 presence of chemical, nuclear, biological, and radiological weapons in
			 municipal solid waste are as effective as the methodologies and technologies
			 used by United States Customs and Border Protection to screen for such weapons
			 in other items of commerce entering into the United States through commercial
			 motor vehicle transport.
					183.Border security
			 on certain Federal land
					(a)DefinitionsIn
			 this section:
						(1)Protected
			 landThe term protected land means land under the
			 jurisdiction of the Secretary concerned.
						(2)Secretary
			 concernedThe term Secretary concerned means—
							(A)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
							(B)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
							(b)Support for
			 Border Security Needs
						(1)In
			 generalTo gain operational control over the international land
			 borders of the United States and to prevent the entry of terrorists, unlawful
			 aliens, narcotics, and other contraband into the United States, the Secretary,
			 in cooperation with the Secretary concerned, shall provide—
							(A)increased United
			 States Customs and Border Protection personnel to secure protected land along
			 the international land borders of the United States;
							(B)Federal land
			 resource training for United States Customs and Border Protection agents
			 dedicated to protected land; and
							(C)unmanned aerial
			 vehicles, aerial assets, remote video surveillance camera systems, and sensors
			 on protected land that is directly adjacent to the international land border of
			 the United States, with priority given to units of the National Park
			 System.
							(2)CoordinationIn
			 providing training for United States Customs and Border Protection agents under
			 paragraph (1)(B), the Secretary shall coordinate with the Secretary concerned
			 to ensure that the training is appropriate to the mission of the National Park
			 Service, the United States Fish and Wildlife Service, the Forest Service, or
			 the relevant agency of the Department of the Interior or the Department of
			 Agriculture to minimize the adverse impact on natural and cultural resources
			 from border protection activities.
						(c)Inventory of
			 costs and activitiesThe Secretary concerned shall develop and
			 submit to the Secretary an inventory of costs incurred by the Secretary
			 concerned relating to illegal border activity, including the cost of equipment,
			 training, recurring maintenance, construction of facilities, restoration of
			 natural and cultural resources, recapitalization of facilities, and
			 operations.
					(d)RecommendationsThe
			 Secretary shall—
						(1)develop joint
			 recommendations with the National Park Service, the United States Fish and
			 Wildlife Service, and the Forest Service for an appropriate cost recovery
			 mechanism relating to items identified in subsection (c); and
						(2)not later than
			 March 31, 2008, submit to the Committee on the Judiciary and the Committee on
			 Energy and Natural Resources of the Senate and the Committee on the Judiciary
			 and the Committee on Natural Resources of the House of Representatives the
			 recommendations developed under paragraph (1).
						(e)Border
			 protection strategyThe Secretary, the Secretary of the Interior,
			 and the Secretary of Agriculture shall jointly develop a border protection
			 strategy that supports the border security needs of the United States in the
			 manner that best protects—
						(1)units of the
			 National Park System;
						(2)National Forest
			 System land;
						(3)land under the
			 jurisdiction of the United States Fish and Wildlife Service; and
						(4)other relevant
			 land under the jurisdiction of the Secretary of the Interior or the Secretary
			 of Agriculture.
						IIInterior
			 Enforcement
			AReducing the number
			 of illegal aliens in the United States
				201.Incarceration
			 of criminal aliens
					(a)Institutional
			 removal program
						(1)ContinuationThe
			 Secretary shall continue to operate the Institutional Removal Program (referred
			 to in this section as the Program) or shall develop and
			 implement another program to—
							(A)identify removable
			 criminal aliens in Federal and State correctional facilities;
							(B)ensure that such
			 aliens are not released into the community; and
							(C)remove such aliens
			 from the United States after the completion of their sentences, in accordance
			 with section 241 of the Immigration and Nationality Act (8 U.S.C. 1231), as
			 amended by section 231 of this Act.
							(2)ExpansionThe
			 Secretary may extend the scope of the Program to all States.
						(b)Technology
			 usageTechnology, such as videoconferencing, shall be used to the
			 maximum extent practicable to make the Program available in remote locations.
			 Mobile access to Federal databases of aliens, such as the Automated Biometric
			 Fingerprint Identification System (IDENT), and live scan technology shall be
			 used to the maximum extent practicable to make these resources available to
			 State and local law enforcement agencies in remote locations.
					(c)Report to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, and annually thereafter, the Secretary shall submit to Congress a
			 report on the participation of States in the Program and in any other program
			 carried out pursuant to subsection (a).
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary in each of the fiscal years 2008 through 2012 to carry out
			 this section.
					202.Encouraging
			 aliens to depart voluntarily
					(a)In
			 generalSection 240B (8
			 U.S.C. 1229c) is amended—
						(1)in subsection
			 (a)—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)In
				generalIf an alien is not removable under paragraph (2)(A)(iii)
				or (4) of section 237(a)—
										(A)the Secretary of
				Homeland Security may permit the alien to voluntarily depart the United States
				at the alien’s own expense under this subsection instead of being subject to
				proceedings under section 240; or
										(B)the Attorney
				General may permit the alien to voluntarily depart the United States at the
				alien’s own expense under this subsection after the initiation of removal
				proceedings under section 240 and before the conclusion of such proceedings
				before an immigration
				judge.
										;
							(B)in paragraph (2),
			 by amending subparagraph (A) to read as follows:
								
									(A)In
				general
										(i)Instead of
				removalSubject to subparagraph (B), permission to voluntarily
				depart under paragraph (1)(A) shall not be valid for any period in excess of
				120 days. The Secretary may require an alien permitted to voluntarily depart
				under paragraph (1)(A) to post a voluntary departure bond, to be surrendered
				upon proof that the alien has departed the United States within the time
				specified.
										;
								
									(ii)Before the
				conclusion of removal proceedingsPermission to voluntarily
				depart under paragraph (1)(B) shall not be valid for any period longer than 60
				days, and may be granted only after a finding that the alien has the means to
				depart the United States and intends to do so. An immigration judge may require
				an alien to voluntarily depart under paragraph (1)(B) to post a voluntary
				departure bond, in an amount necessary to ensure that the alien will depart, to
				be surrendered upon proof that the alien has departed the United States within
				the time specified. An immigration judge may waive the requirement to post a
				voluntary departure bond in individual cases upon a finding that the alien has
				presented compelling evidence that the posting of a bond will pose a serious
				financial hardship and the alien has presented credible evidence that such a
				bond is unnecessary to guarantee timely
				departure.
									;
				and
							(C)by striking
			 paragraph (3);
							(2)by amending
			 subsection (c) to read as follows:
							
								(c)Conditions on
				voluntary departure
									(1)Voluntary
				departure agreementVoluntary departure under this section may
				only be granted as part of an affirmative agreement by the alien.
									(2)Concessions by
				the SecretaryIn connection with the alien’s agreement to depart
				voluntarily under paragraph (1)(A), the Secretary of Homeland Security may
				agree to a reduction in the period of inadmissibility under subparagraph (A) or
				(B)(i) of section 212(a)(9).
									(3)AdvisalsAgreements
				relating to voluntary departure granted during removal proceedings under
				section 240, or at the conclusion of such proceedings, shall be presented on
				the record before the immigration judge. The immigration judge shall advise the
				alien of the consequences of a voluntary departure agreement before accepting
				such agreement.
									(4)Failure to
				comply with agreementIf an alien agrees to voluntary departure
				under this section and fails to depart the United States within the time
				allowed for voluntary departure or fails to comply with any other terms of the
				agreement (including failure to timely post any required bond), the alien
				is—
										(A)ineligible for the
				benefits of the agreement;
										(B)subject to the
				penalties described in subsection (d); and
										(C)subject to an
				alternate order of removal if voluntary departure was granted under subsection
				(a)(1)(B) or (b).
										(5)Voluntary
				departure period not affectedExcept as expressly agreed to by
				the Secretary in writing in the exercise of the Secretary’s discretion before
				the expiration of the period allowed for voluntary departure, no motion,
				appeal, application, petition, or petition for review shall affect, reinstate,
				enjoin, delay, stay, or toll the alien’s obligation to depart from the United
				States during the period agreed to by the alien and the
				Secretary.
									;
				and
						(3)by amending
			 subsection (d) to read as follows:
							
								(d)Penalties for
				failure To departIf an alien is permitted to voluntarily depart
				under this section and fails to voluntarily depart from the United States
				within the time period specified or otherwise violates the terms of a voluntary
				departure agreement, the alien will be subject to the following
				penalties:
									(1)Civil
				penaltyThe alien shall be liable for a civil penalty of $3,000.
				The order allowing voluntary departure shall specify the amount of the penalty,
				which shall be acknowledged by the alien on the record. If the Secretary
				thereafter establishes that the alien failed to depart voluntarily within the
				time allowed, no further procedure will be necessary to establish the amount of
				the penalty, and the Secretary may collect the civil penalty at any time
				thereafter and by whatever means provided by law. An alien will be ineligible
				for any benefits under this chapter until this civil penalty is paid.
									(2)Ineligibility
				for reliefThe alien shall be ineligible during the time the
				alien remains in the United States and for a period of 10 years after the
				alien’s departure for any further relief under this section and sections 240A,
				245, 248, and 249. The order permitting the alien to depart voluntarily shall
				inform the alien of the penalties under this
				subsection.
									;
				and
						(4)by
			 amending subsection (e) to read as follows:
							
								(e)Eligibility
									(1)Prior grant of
				voluntary departureAn alien shall not be permitted to
				voluntarily depart under this section if the Secretary of Homeland Security or
				the Attorney General previously permitted the alien to depart voluntarily under
				this section on or after the date of the enactment of the
				STRIVE Act of 2007.
									(2)RulemakingThe
				Secretary may promulgate regulations to limit eligibility or impose additional
				conditions for voluntary departure under subsection (a)(1)(A) for any class of
				aliens.
									.
						(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to all orders granting voluntary departure under section 240B of the
			 Immigration and Nationality Act (8 U.S.C. 1229c) made on or after the date that
			 is 180 days after the date of enactment of this Act.
					203.Deterring
			 aliens ordered removed from remaining in the United States
			 unlawfullySection
			 212(a)(9)(A) (8 U.S.C. 1182(a)(9)(A)) is amended—
					(1)in clause (i), by
			 striking seeks admission within 5 years of the date of such removal (or
			 within 20 years and inserting seeks admission not later than 5
			 years after the date of the alien’s removal (or not later than 20 years after
			 the alien’s removal; and
					(2)in clause (ii), by
			 striking seeks admission within 10 years of the date of such alien’s
			 departure or removal (or within 20 years of and inserting seeks
			 admission not later than 10 years after the date of the alien’s departure or
			 removal (or not later than 20 years after.
					204.Prohibition of
			 the sale of firearms to, or the possession of firearms by certain
			 aliensSection 922 of title
			 18, United States Code, is amended—
					(1)in subsection
			 (d)(5)—
						(A)in subparagraph
			 (A), by striking or at the end;
						(B)in subparagraph
			 (B), by striking (y)(2) and all that follows and inserting
			 (y), is in a nonimmigrant classification; or; and
						(C)by adding at the
			 end the following:
							
								(C)has been paroled
				into the United States under section 212(d)(5) of the
				Immigration and Nationality Act (8
				U.S.C.
				1182(d)(5));
								;
						(2)in subsection
			 (g)(5)—
						(A)in subparagraph
			 (A), by striking or at the end;
						(B)in subparagraph
			 (B), by striking (y)(2) and all that follows and inserting
			 (y), is in a nonimmigrant classification; or; and
						(C)by adding at the
			 end the following:
							
								(C)has been paroled
				into the United States under section 212(d)(5) of the
				Immigration and Nationality Act (8
				U.S.C. 1182(d)(5));
								;
				and
						(3)in subsection
			 (y)—
						(A)in the heading, by
			 striking Admitted Under
			 Nonimmigrant Visas and inserting
			 in a Nonimmigrant
			 Classification;
						(B)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
							
								(B)the term
				nonimmigrant classification includes all classes of nonimmigrant
				aliens described in section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)), or otherwise described in the immigration laws (as defined in
				section 101(a)(17) of such
				Act).
								;
						(C)in paragraph (2),
			 by striking has been lawfully admitted to the United States under a
			 nonimmigrant visa and inserting is in a nonimmigrant
			 classification; and
						(D)in paragraph
			 (3)(A), by striking Any individual who has been admitted to the United
			 States under a nonimmigrant visa may receive a waiver from the requirements of
			 subsection (g)(5) and inserting Any alien in a nonimmigrant
			 classification may receive a waiver from the requirements of subsection
			 (g)(5)(B).
						205.Uniform statute
			 of limitations for certain Immigration, naturalization, and peonage
			 offenses
					(a)In
			 generalSection 3291 of title 18, United States Code, is amended
			 to read as follows:
						
							3291.Immigration,
				naturalization, and peonage offensesNo person shall be prosecuted, tried, or
				punished for a violation of any section of chapters 69 (relating to nationality
				and citizenship offenses), 75 (relating to passport, visa, and immigration
				offenses), or 77 (relating to peonage, slavery, and trafficking in persons),
				for an attempt or conspiracy to violate any such section, for a violation of
				any criminal provision under section 243, 266, 274, 275, 276, 277, or 278 of
				the Immigration and Nationality Act (8
				U.S.C. 1253, 1306, 1324, 1325, 1326, 1327, and 1328), or for an attempt or
				conspiracy to violate any such section, unless the indictment is returned or
				the information filed not later than 10 years after the commission of the
				offense.
							.
					(b)Clerical
			 amendmentThe table of sections for chapter 213 of title 18,
			 United States Code, is amended by striking the item relating to section 3291
			 and inserting the following:
						
							
								3291. Immigration, naturalization, and
				peonage
				offenses.
							
							.
					206.Expedited
			 removal
					(a)In
			 generalSection 238 (8 U.S.C. 1228) is amended—
						(1)by striking the
			 section heading and inserting Expedited removal of criminal
			 aliens;
						(2)in subsection (a),
			 by striking the subsection heading and inserting: Expedited removal from correctional
			 facilities.—;
						(3)in subsection (b),
			 by striking the subsection heading and inserting: Removal of Criminal
			 Aliens.—;
						(4)in subsection (b),
			 by striking paragraphs (1) and (2) and inserting the following:
							
								(1)In
				generalThe Secretary of Homeland Security may, in the case of an
				alien described in paragraph (2), determine the deportability of such alien and
				issue an order of removal pursuant to the procedures set forth in this
				subsection or section 240.
								(2)Aliens
				describedAn alien is described in this paragraph if the
				alien—
									(A)has not been
				lawfully admitted to the United States for permanent residence; and
									(B)was convicted of
				any criminal offense establishing deportability under subparagraph (A)(iii) or
				(D)(i) of section 237(a)(2).
									;
				and
						(5)by redesignating
			 the subsection (c) that relates to judicial removal as subsection (d).
						(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act and shall apply to all aliens apprehended or
			 convicted on or after such date.
					207.Field agent
			 allocation
					(a)In
			 generalSection 103(f) (8 U.S.C. 1103(f)) is amended to read as
			 follows:
						
							(f)Minimum number of
				agents in States
								(1)In
				generalThe Secretary of Homeland Security shall allocate to each
				State—
									(A)not fewer than 40
				full-time active duty agents of the Bureau of Immigration and Customs
				Enforcement to—
										(i)investigate
				immigration violations; and
										(ii)ensure the
				departure of all removable aliens; and
										(B)not fewer than 15
				full-time active duty agents of United States Citizenship and Immigration
				Services to carry out immigration and naturalization adjudication
				functions.
									(2)WaiverThe
				Secretary may waive the application of paragraph (1) for any State with a
				population of less than 2,000,000, as most recently reported by the Bureau of
				the
				Census.
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 90 days after the date of the enactment of this Act.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					208.Streamlined
			 processing of background checks conducted for immigration benefit applications
			 and petitions
					(a)Information
			 sharing; interagency task forceSection 105 (8 U.S.C. 1105) is
			 amended by adding at the end the following:
						
							(e)Interagency task
				force
								(1)In
				generalThe Secretary of Homeland Security shall establish an
				interagency task force to resolve cases in which an application or petition for
				an immigration benefit conferred under this Act has been delayed due to an
				outstanding background check investigation for more than 2 years after the date
				on which such application or petition was initially filed.
								(2)MembershipThe
				interagency task force established under paragraph (1) shall include
				representatives from Federal agencies with immigration, law enforcement, or
				national security responsibilities under this
				Act.
								.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Director of the Federal Bureau of Investigation such sums as are necessary for
			 each fiscal year, 2008 through 2012 for enhancements to existing systems for
			 conducting background and security checks necessary to support immigration
			 security and orderly processing of applications.
					(c)Report on
			 background and security checks
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Federal Bureau of Investigation shall submit
			 to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report on the background and
			 security checks conducted by the Federal Bureau of Investigation on behalf of
			 United States Citizenship and Immigration Services.
						(2)ContentThe
			 report required under paragraph (1) shall include—
							(A)a description of
			 the background and security check program;
							(B)a statistical
			 breakdown of the background and security check delays associated with different
			 types of immigration applications;
							(C)a statistical
			 breakdown of the background and security check delays by applicant country of
			 origin; and
							(D)the steps that the
			 Director of the Federal Bureau of Investigations is taking to expedite
			 background and security checks that have been pending for more than 180
			 days.
							(d)Ensuring
			 accountability in background check determinations
						(1)In
			 generalChapter 4 of title III (8 U.S.C. 1501 et seq.) is amended
			 by adding at the end the following:
							
								362.Construction
									(a)In
				generalNothing in this Act (other than section 241(b)(3)) or in
				any other provision of law (other than the Convention against Torture and Other
				Cruel, Inhuman or Degrading Treatment or Punishment, done at New York, December
				10, 1994, subject to any reservations, understandings, declarations, and
				provisos contained in the resolution of ratification of the Convention, as
				implemented by section 2242 of the Foreign Affairs Reform and Restructuring Act
				of 1998 (Public Law 105–277; 8 U.S.C. 1231 note)) may be construed to require
				the Secretary of Homeland Security or the Attorney General to grant any
				application for asylum, adjustment of status, or naturalization, or grant any
				relief from removal under the immigration laws to—
										(1)any alien with
				respect to whom a national security, criminal, or other investigation or case
				is open or pending (including the issuance of an arrest warrant, detainer, or
				indictment) that is material to the alien’s eligibility for the status or
				benefit sought; or
										(2)any alien for whom
				all law enforcement and other background checks have not been conducted and
				resolved or the information related to such background checks have not provided
				to or assessed by the reviewing official.
										(b)TimeframesNotwithstanding
				subsection (a), the Secretary of Homeland Security may not delay adjudication
				or document issuance beyond 180 days due to an outstanding background or
				security check unless the Secretary certifies that such background and security
				check may establish that the alien poses a risk to national security or public
				safety. The decision to delay shall be reviewed every 180 days, and such
				decision may not be delegated below the level of Assistant Secretary. An alien
				has no right to review or appeal the Secretary's decision to delay adjudication
				or issuance of documentation under this section, but remains entitled to
				interim work
				authorization.
									.
						(2)RulemakingThe
			 Secretary of Homeland Security shall promulgate regulations that describe the
			 conditions under which interim work authorization under paragraph (1) shall be
			 issued.
						(3)Annual report to
			 CongressThe Secretary of Homeland Security, the Attorney
			 General, the Secretary of State, and the Secretary of Labor shall submit an
			 annual report to Congress that includes—
							(A)the number of cases
			 in which paragraph (1) or (2) of subsection (a) is invoked during the reporting
			 period;
							(B)the total number
			 of pending cases in each category at the end of the reporting period;
							(C)the resolution of
			 cases finally decided during the reporting period; and
							(D)statistics on
			 interim employment authorizations issued under this section.
							(e)Clerical
			 amendmentThe table of contents is amended by inserting after the
			 item relating to section 361 the following:
						
							
								Sec. 362.
				Construction.
							
							.
					(f)Enhanced
			 transparency of clearance process
						(1)EstablishmentThe
			 Secretary and the Attorney General shall each establish an Office of the Public
			 Advocate for Immigration Clearances within the Department and the Department of
			 Justice, respectively. Each Office shall be headed by a Public Advocate.
						(2)DutiesEach
			 Public Advocate shall—
							(A)serve as a public
			 liaison for their respective Department for identifying and resolving delays in
			 immigration processing caused by background check investigations; and
							(B)serve on the
			 Interagency Task Force established under subsection (e) of section 105 of the
			 Immigration and Nationality Act (8 U.S.C. 1105), as added by subsection
			 (a).
							209.State criminal
			 alien assistance program
					(a)Authorization of
			 appropriationsSection 241(i)(5)(C) (8 U.S.C. 1231(i)(5)(C)) is
			 amended by striking 2011 and inserting
			 2012.
					(b)Reimbursement of
			 States for preconviction costs relating to the incarceration of illegal
			 aliensSection 241(i)(3)(A) (8 U.S.C. 1231(i)(3)(A)) is amended
			 by inserting charged with or before
			 convicted.
					(c)Reimbursement of
			 States for indirect costs relating to the incarceration of illegal
			 aliensSection 501 of the Immigration Reform and Control Act of
			 1986 (8 U.S.C. 1365) is amended—
						(1)by amending
			 subsection (a) to read as follows:
							
								(a)Reimbursement of
				StatesSubject to the amounts provided in advance in
				appropriation Acts, the Secretary of Homeland Security shall reimburse a State
				for—
									(1)the costs incurred
				by the State for the imprisonment of any illegal alien or Cuban national who is
				convicted of a felony by such State; and
									(2)the indirect costs
				related to the imprisonment described in paragraph
				(1).
									;
				and
						(2)by amending
			 subsections (c) through (e) to read as follows:
							
								(c)Manner of
				allotment of reimbursementsReimbursements under this section
				shall be allotted in a manner that gives special consideration for any State
				that—
									(1)shares a border
				with Mexico or Canada; or
									(2)includes within
				the State an area in which a large number of undocumented aliens reside
				relative to the general population of that area.
									(d)DefinitionsIn
				this section:
									(1)Indirect
				costsThe term indirect costs includes—
										(A)court costs,
				county attorney costs, detention costs, and criminal proceedings expenditures
				that do not involve going to trial;
										(B)indigent defense
				costs; and
										(C)unsupervised
				probation costs.
										(2)StateThe
				term State has the meaning given such term in section 101(a)(36)
				of the Immigration and Nationality Act (8 U.S.C. 1101(a)(36)).
									(e)Authorization of
				appropriationsThere are authorized to be appropriated
				$200,000,000 for each of the fiscal years 2008 through 2012 to carry out
				subsection
				(a)(2).
								.
						210.Transportation
			 and processing of illegal aliens apprehended by State and local law enforcement
			 officers
					(a)In
			 generalThe Secretary shall provide sufficient transportation and
			 officers to take illegal aliens apprehended by State and local law enforcement
			 officers into custody for processing at a detention facility operated by the
			 Department.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary for each of fiscal years 2008 through 2012 to carry out
			 this section.
					211.Reducing
			 illegal immigration and alien smuggling on tribal lands
					(a)Grants
			 authorizedThe Secretary may award grants to Indian tribes with
			 lands adjacent to an international border of the United States that have been
			 adversely affected by illegal immigration.
					(b)Use of
			 fundsGrants awarded under subsection (a) may be used for—
						(1)law enforcement
			 activities;
						(2)health care
			 services;
						(3)environmental
			 restoration; and
						(4)the preservation
			 of cultural resources.
						(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives that—
						(1)describes the
			 level of access of Border Patrol agents on tribal lands;
						(2)describes the
			 extent to which enforcement of immigration laws may be improved by enhanced
			 access to tribal lands;
						(3)contains a
			 strategy for improving such access through cooperation with tribal authorities;
			 and
						(4)identifies grants
			 provided by the Department for Indian tribes, either directly or through State
			 or local grants, relating to border security expenses.
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary for each of the fiscal years 2008 through 2012 to carry out
			 this section.
					212.Mandatory
			 address reporting requirements
					(a)Clarifying
			 address reporting requirementsSection 265 (8 U.S.C. 1305) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 notify the Attorney General in writing and inserting
			 submit written or electronic notification to the Secretary of Homeland
			 Security, in a manner approved by the Secretary,;
							(B)by striking
			 the Attorney General may require and inserting the
			 Secretary may require; and
							(C)by adding at the
			 end the following: If the alien is involved in proceedings before an
			 immigration judge or in an administrative appeal of such proceedings, the alien
			 shall submit to the Attorney General the alien’s current address and a
			 telephone number, if any, at which the alien may be contacted.;
							(2)in subsection (b),
			 by striking Attorney General each place such term appears and
			 inserting Secretary of Homeland Security;
						(3)in subsection (c),
			 by striking given to such parent and inserting given by
			 such parent; and
						(4)by adding at the
			 end the following:
							
								(d)Address To be
				provided
									(1)In
				generalExcept as otherwise provided by the Secretary under
				paragraph (2), an address provided by an alien under this section shall be the
				alien’s current residential mailing address, and shall not be a post office box
				or other nonresidential mailing address or the address of an attorney,
				representative, labor organization, or employer.
									(2)Specific
				requirementsThe Secretary may provide specific requirements with
				respect to—
										(A)designated classes
				of aliens and special circumstances, including aliens who are employed at a
				remote location; and
										(B)the reporting of
				address information by aliens who are incarcerated in a Federal, State, or
				local correctional facility.
										(3)DetentionAn
				alien who is being detained by the Secretary under this Act is not required to
				report the alien’s current address under this section during the time the alien
				remains in detention, but shall be required to notify the Secretary of the
				alien’s address under this section at the time of the alien’s release from
				detention.
									(e)Use of most
				recent address provided by the alien
									(1)In
				generalNotwithstanding any other provision of law, the Secretary
				may provide for the appropriate coordination and cross referencing of address
				information provided by an alien under this section with other information
				relating to the alien’s address under other Federal programs, including—
										(A)any information
				pertaining to the alien, which is submitted in any application, petition, or
				motion filed under this Act with the Secretary of Homeland Security, the
				Secretary of State, or the Secretary of Labor;
										(B)any information
				available to the Attorney General with respect to an alien in a proceeding
				before an immigration judge or an administrative appeal or judicial review of
				such proceeding;
										(C)any information
				collected with respect to nonimmigrant foreign students or exchange program
				participants under section 641 of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (8 U.S.C. 1372); and
										(D)any information
				collected from State or local correctional agencies pursuant to the State
				Criminal Alien Assistance Program.
										(2)RelianceThe
				Secretary may rely on the most recent address provided by the alien under this
				section or section 264 to send to the alien any notice, form, document, or
				other matter pertaining to Federal immigration laws, including service of a
				notice to appear. The Attorney General and the Secretary may rely on the most
				recent address provided by the alien under section 239(a)(1)(F) to contact the
				alien about pending removal proceedings.
									(3)ObligationThe
				alien’s provision of an address for any other purpose under the Federal
				immigration laws does not excuse the alien’s obligation to submit timely notice
				of the alien’s address to the Secretary under this section (or to the Attorney
				General under section 239(a)(1)(F) with respect to an alien in a proceeding
				before an immigration judge or an administrative appeal of such
				proceeding).
									(f)Requirement for
				databaseThe Secretary of Homeland Security shall establish an
				electronic database to timely record and preserve addresses provided under this
				section.
								.
						(b)Conforming
			 changes with respect to registration requirementsChapter 7 of
			 title II (8 U.S.C. 1301 et seq.) is amended—
						(1)in section 262(c),
			 by striking Attorney General and inserting Secretary of
			 Homeland Security;
						(2)in section 263(a),
			 by striking Attorney General and inserting Secretary of
			 Homeland Security; and
						(3)in section
			 264—
							(A)in subsections
			 (a), (b), (c), and (d), by striking Attorney General each place
			 it appears and inserting Secretary of Homeland Security;
			 and
							(B)in subsection
			 (f)—
								(i)by
			 striking Attorney General is authorized and inserting
			 Secretary of Homeland Security and Attorney General are
			 authorized; and
								(ii)by
			 striking Attorney General or the Service and inserting
			 Secretary or the Attorney General.
								(c)Effect on
			 eligibility for immigration benefitsIf an alien fails to comply
			 with section 262, 263, or 265 of the Immigration and Nationality Act (8 U.S.C.
			 1302, 1303, and 1305) or section 264.1 of title 8, Code of Federal Regulations,
			 or removal orders or voluntary departure agreements based on any such section
			 for acts committed prior to the enactment of this Act such failure shall not
			 affect the eligibility of the alien to apply for a benefit under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
					(d)Technical
			 amendmentsSection 266 (8 U.S.C. 1306 ) is amended by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
					(e)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date of the enactment of this
			 Act.
						(2)ExceptionsThe amendments made by paragraphs (1)(A),
			 (1)(B), (2), and (3) of subsection (a) shall take effect as if enacted on March
			 1, 2003.
						213.State and local
			 Enforcement of Federal Immigration laws
					(a)In
			 generalSection 287(g) (8 U.S.C. 1357(g)) is amended—
						(1)in paragraph (2),
			 by adding at the end If such training is provided by a State or
			 political subdivision of a State to an officer or employee of such State or
			 political subdivision of a State, the cost of such training (including
			 applicable overtime costs) shall be reimbursed by the Secretary of Homeland
			 Security.; and
						(2)in paragraph (4),
			 by adding at the end The cost of any equipment required to be purchased
			 under such written agreement and necessary to perform the functions under this
			 subsection shall be reimbursed by the Secretary of Homeland
			 Security..
						(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section and the
			 amendments made by this section.
					214.Increased
			 criminal penalties related to drunk driving
					(a)InadmissibilitySection
			 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended—
						(1)by redesignating
			 subparagraph (F) as subparagraph (J); and
						(2)by
			 inserting after subparagraph (E) the following:
							
								(F)Drunk
				driversAny alien who has been convicted of 3 offenses for
				driving under the influence and at least 1 of the offenses is a felony under
				Federal or State law, for which the alien was sentenced to more than 1 year
				imprisonment, is
				inadmissible.
								.
						(b)DeportabilitySection
			 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the
			 following:
						
							(F)Drunk
				driversUnless the Secretary of Homeland Security or the Attorney
				General waives the application of this subparagraph, any alien who has been
				convicted of 3 offenses for driving under the influence and at least 1 of the
				offenses is a felony under Federal or State law, for which the alien was
				sentenced to more than 1 year imprisonment, is
				deportable.
							.
					(c)Judicial
			 advisal
						(1)In
			 generalA court shall not accept a guilty plea for driving under
			 the influence unless the court has administered to the defendant, on the
			 record, the following adivsal:
							
								If you are
				not a citizen of the United States, you are advised that conviction for driving
				under the influence, including conviction by entry of any plea, even if the
				conviction is later expunged, may result in deportation, exclusion from
				admission to the United States, or denial of naturalization pursuant to the
				laws of the United
				States..
						(2)Failure to
			 adviseUpon request, the court shall allow the defendant a
			 reasonable amount of additional time to consider the appropriateness of the
			 plea in light of the advisement set out in paragraph (1). If the court fails to
			 advise the defendant in accordance with paragraph (1) and the defendant shows
			 that conviction of the offense to which the defendant pleaded guilty may result
			 in the defendant’s deportation, exclusion from the United States, or denial of
			 naturalization pursuant to the laws of the United States, the court, upon a
			 motion by the defendant, shall vacate the judgment and permit the defendant to
			 withdraw the plea and enter a plea of not guilty. If the record does not show
			 that the court provided the required advisement, it shall be presumed that the
			 defendant did not receive the advisement. The defendant shall not be required
			 to disclose his or her immigration status at any time.
						(d)Conforming
			 amendmentSection 212(h) (8 U.S.C. 1182(h)) is amended—
						(1)in the subsection
			 heading, by striking subsection (a)(2)(A)(i)(I), (II), (B),
			 (D),and (E) and inserting
			 certain provisions in
			 subsection (a)(2);
			 and
						(2)in the matter
			 preceding paragraph (1), by striking and (E) and inserting
			 (E), and (F).
						(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to convictions entered on or
			 after such date.
					215.Law enforcement
			 authority of States and political subdivisions and transfer to Federal
			 custodyTitle II (8 U.S.C.
			 1151 et seq.) is amended by adding after section 240C the following:
					
						240D.Law
				enforcement authority of States and political subdivisions and transfer of
				aliens to Federal custody
							(a)AuthorityNotwithstanding
				any other provision of law, law enforcement personnel of a State, or a
				political subdivision of a State, have the inherent authority of a sovereign
				entity to investigate, apprehend, arrest, detain, or transfer to Federal
				custody (including the transportation across State lines to detention centers)
				an alien for the purpose of assisting in the enforcement of the criminal
				provisions of the immigration laws of the United States in the normal course of
				carrying out the law enforcement duties of such personnel. This State authority
				has never been displaced or preempted by a Federal law.
							(b)TransferIf
				the head of a law enforcement entity of a State (or a political subdivision of
				the State), exercising authority with respect to the detention of an alien
				convicted of a criminal offense, submits a request to the Secretary of Homeland
				Security, the Secretary shall—
								(1)determine the
				immigration status of the offender; and
								(2)report to the
				requesting agency whether the Department of Homeland Security intends to take
				custody of the offender for violations of Federal immigration laws, with an
				approximate timeframe for the transfer of custody.
								(c)ReimbursementThe
				Secretary of Homeland Security is authorized to use funds appropriated pursuant
				to the authorization of appropriations in section 241(i)(5) to reimburse a
				State, or a political subdivision of a State for activities described in
				subparagraph (a) or (b).
							(d)Requirement for
				appropriate securityThe Secretary of Homeland Security shall
				ensure that—
								(1)aliens
				incarcerated in a Federal facility pursuant to this section are held in
				facilities which provide an appropriate level of security; and
								(2)if practicable,
				aliens detained solely for civil violations of Federal immigration law are
				separated within a facility or facilities.
								(e)Requirement for
				scheduleIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt
				transportation of apprehended aliens from the custody of those States, and
				political subdivisions of States, which routinely submit requests described in
				subsection (b), into Federal custody.
							(f)Authority for
				contracts
								(1)In
				generalThe Secretary of Homeland Security may enter into
				contracts or cooperative agreements with appropriate State and local law
				enforcement and detention agencies to implement this section.
								(2)Determination by
				SecretaryBefore entering into a contract or cooperative
				agreement with a State or political subdivision of a State under paragraph (1),
				the Secretary shall determine whether the State, or if appropriate, the
				political subdivision in which the agencies are located, has in place any
				formal or informal policy that violates section 642 of the Illegal Immigration
				Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373). The Secretary
				shall not allocate any of the funds made available under this section to any
				State or political subdivision that has in place a policy that violates such
				section.
								(g)ConstructionNothing
				in this section shall be construed to require law enforcement personnel of a
				State or a political subdivision to assist in the enforcement of the
				immigration laws of the United States.
							(h)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
							.
				216.Laundering of
			 monetary instrumentsSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
					(1)by
			 inserting section 1590 (relating to trafficking with respect to peonage,
			 slavery, involuntary servitude, or forced labor), after section
			 1363 (relating to destruction of property within the special maritime and
			 territorial jurisdiction),; and
					(2)by inserting
			 section 274(a) of the Immigration and
			 Nationality Act (8 U.S.C.1324(a)) (relating to bringing in and
			 harboring certain aliens), after section 590 of the
			 Tariff Act of 1930 (19 U.S.C. 1590)
			 (relating to aviation smuggling),.
					217.Increase of
			 Federal detention space and the utilization of facilities identified for
			 closures as a result of the Defense Base Closure Realignment Act of
			 1990
					(a)Construction or
			 acquisition of detention facilities
						(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall construct or acquire, in addition to existing facilities for
			 the detention of aliens, at least 20 detention facilities in the United States
			 that have the capacity to detain a combined total of not less than 20,000
			 individuals at any time for aliens detained pending removal or a decision on
			 removal of such aliens from the United States.
						(2)Requirement to
			 construct or acquireSubject to the availability of
			 appropriations, the Secretary shall construct or acquire additional detention
			 facilities in the United States to accommodate the detention beds required by
			 section 5204(a) of the Intelligence Reform and Terrorism Protection Act of 2004
			 (Public Law 108–458; 118 Stat. 3734).
						(3)Use of alternate
			 detention facilitiesSubject to the availability of
			 appropriations, the Secretary shall fully utilize all possible options to cost
			 effectively increase available detention capacities, and shall utilize
			 detention facilities that are owned and operated by the Federal Government if
			 the use of such facilities is cost effective.
						(4)Use of
			 installations under base closure lawsIn acquiring additional
			 detention facilities under this subsection, the Secretary shall consider the
			 transfer of appropriate portions of military installations approved for closure
			 or realignment under the Defense Base Closure and Realignment Act of 1990 (part
			 A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) for use in
			 accordance with this subsection.
						(5)Determination of
			 locationThe location of any detention facility constructed or
			 acquired in accordance with this subsection shall be determined, with the
			 concurrence of the Secretary, by the senior officer responsible for Detention
			 and Removal Operations in the Department. The detention facilities shall be
			 located so as to enable the officers and employees of the Department to
			 increase to the maximum extent practicable the annual rate and level of
			 removals of illegal aliens from the United States.
						(b)Annual report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, in consultation with the heads of other
			 appropriate Federal agencies, the Secretary shall submit to Congress an
			 assessment of the additional detention facilities and bed space needed to
			 detain unlawful aliens apprehended at the United States ports of entry or along
			 the international land borders of the United States.
					(c)Technical and
			 conforming amendmentSection 241(g)(1) (8 U.S.C. 1231(g)(1)) is
			 amended by striking may expend and inserting shall
			 expend.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
					218.Determination
			 of immigration status of individuals charged with Federal offenses
					(a)Responsibility
			 of United States AttorneysBeginning not later than 2 years after
			 the date of enactment of this Act, the office of the United States Attorney
			 that is prosecuting a criminal case in a Federal court—
						(1)shall determine,
			 not later than 30 days after filing the initial pleadings in the case, whether
			 each defendant in the case is lawfully present in the United States (subject to
			 subsequent legal proceedings to determine otherwise);
						(2)(A)if the defendant is
			 determined to be an alien lawfully present in the United States, shall notify
			 the court in writing of the determination and the current status of the alien
			 under the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.); and
							(B)if the defendant is determined not to
			 be lawfully present in the United States, shall notify the court in writing of
			 the determination, the defendant’s alien status, and, to the extent possible,
			 the country of origin or legal residence of the defendant;
							(3)ensure that the
			 information described in paragraph (2) is included in the case file and the
			 criminal records system of the office of the United States attorney; and
						(4)provide notice to
			 the alien and the counsel for the alien of any such determination and any such
			 submission to the court.
						(b)GuidelinesA
			 determination made under subsection (a)(1) shall be made in accordance with
			 guidelines of the Executive Office for Immigration Review of the Department of
			 Justice.
					(c)Responsibilities
			 of Federal courts
						(1)Modifications of
			 records and case managements systemsNot later than 2 years after
			 the date of enactment of this Act, all Federal courts that hear criminal cases,
			 or appeals of criminal cases, shall modify their criminal records and case
			 management systems, in accordance with guidelines which the Director of the
			 Administrative Office of the United States Courts shall establish, so as to
			 enable accurate reporting of information described in subsection (a)(2).
						(2)Data
			 entriesBeginning not later than 2 years after the date of
			 enactment of this Act, each Federal court described in paragraph (1) shall
			 enter into its electronic records the information contained in each
			 notification to the court under subsection (a)(2).
						(d)ConstructionNothing
			 in this section may be construed to provide a basis for admitting evidence to a
			 jury or releasing information to the public regarding an alien’s immigration
			 status.
					(e)Annual report to
			 CongressThe Director of the Administrative Office of the United
			 States Courts shall include, in the annual report filed with Congress under
			 section 604 of title 28, United States Code—
						(1)statistical
			 information on criminal trials of aliens in the courts and criminal convictions
			 of aliens in the lower courts and upheld on appeal, including the type of crime
			 in each case and including information on the legal status of the aliens;
			 and
						(2)recommendations on
			 whether additional court resources are needed to accommodate the volume of
			 criminal cases brought against aliens in the Federal courts.
						(f)Authorization of
			 appropriations
						(1)In
			 generalThere are authorized to be appropriated for each of
			 fiscal years 2008 through 2012, such sums as may be necessary to carry out this
			 section.
						(2)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in this subsection in any fiscal year shall remain available
			 until expended.
						219.Expansion of
			 the Justice Prisoner and Alien Transfer SystemNot later than 60 days after the date of
			 enactment of this Act, the Attorney General shall issue a directive to expand
			 the Justice Prisoner and Alien Transfer System so that such System provides
			 additional services with respect to aliens who are illegally present in the
			 United States. Such expansion should include—
					(1)increasing the
			 daily operations of such System with buses and air hubs in 3 geographic
			 regions;
					(2)allocating a set
			 number of seats for such aliens for each metropolitan area;
					(3)allowing
			 metropolitan areas to trade or give some of the seats allocated to the area
			 under such System for such aliens to other areas in their region based on the
			 transportation needs of each area; and
					(4)requiring an
			 annual report that analyzes the number of seats that each metropolitan area is
			 allocated under such System for such aliens and modifies such allocation if
			 necessary.
					220.Cancellation of
			 visasSection 222(g) (8 U.S.C.
			 1202(g)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
						(B)by inserting
			 and any other nonimmigrant visa issued by the United States that is in
			 the possession of the alien after such visa; and
						(2)in paragraph
			 (2)(A), by striking (other than the visa described in paragraph (1))
			 issued in a consular office located in the country of the alien’s
			 nationality and inserting (other than a visa described in
			 paragraph (1)) issued in a consular office located in the country of the
			 alien’s nationality or foreign residence.
					BPassport and visa
			 security
				221.Reform of
			 passport fraud offenses
					(a)Trafficking in
			 passportsSection 1541 of
			 title 18, United States Code, is amended to read as follows:
						
							1541.Trafficking in
				passports
								(a)Multiple
				passportsAny person who, during any period of 3 years or less,
				knowingly—
									(1)and without lawful
				authority produces, issues, or transfers 10 or more passports;
									(2)forges,
				counterfeits, alters, or falsely makes 10 or more passports;
									(3)secures,
				possesses, uses, receives, buys, sells, or distributes 10 or more passports,
				knowing the passports to be forged, counterfeited, altered, falsely made,
				stolen, procured by fraud, or produced or issued without lawful authority;
				or
									(4)completes, mails,
				prepares, presents, signs, or submits 10 or more applications for a United
				States passport, knowing the applications to contain any false statement or
				representation,
									shall be
				fined under this title, imprisoned not more than 20 years, or both.(b)Passport
				materialsAny person who knowingly and without lawful authority
				produces, buys, sells, possesses, or uses any official material (or counterfeit
				of any official material) used to make a passport, including any distinctive
				paper, seal, hologram, image, text, symbol, stamp, engraving, or plate, shall
				be fined under this title, imprisoned not more than 20 years, or
				both.
								.
					(b)False statement
			 in an application for a passportSection 1542 of title 18, United States
			 Code, is amended to read as follows:
						
							1542.False
				statement in an application for a passport
								(a)In
				generalWhoever knowingly makes any false statement or
				representation in an application for a United States passport, or mails,
				prepares, presents, or signs an application for a United States passport
				knowing the application to contain any false statement or representation, shall
				be fined under this title, imprisoned not more than 15 years, or both.
								(b)Venue
									(1)In
				generalAn offense under subsection (a) may be prosecuted in any
				district—
										(A)in which the false
				statement or representation was made or the application for a United States
				passport was prepared or signed; or
										(B)in which or to
				which the application was mailed or presented.
										(2)Acts occurring
				outside the United StatesAn offense under subsection (a)
				involving an application for a United States passport prepared and adjudicated
				outside the United States may be prosecuted in the district in which the
				resultant passport was or would have been produced.
									(c)Savings
				clauseNothing in this section may be construed to limit the
				venue otherwise available under sections 3237 and 3238 of this
				title.
								.
					(c)Forgery and
			 unlawful production of a passportSection 1543 of title 18, United States
			 Code, is amended to read as follows:
						
							1543.Forgery and
				unlawful production of a passport
								(a)ForgeryAny
				person who knowingly—
									(1)forges,
				counterfeits, alters, or falsely makes any passport; or
									(2)transfers any
				passport knowing it to be forged, counterfeited, altered, falsely made, stolen,
				or to have been produced or issued without lawful authority,
									shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)Unlawful
				productionAny person who knowingly and without lawful
				authority—
									(1)produces, issues,
				authorizes, or verifies a passport in violation of the laws, regulations, or
				rules governing the issuance of the passport;
									(2)produces, issues,
				authorizes, or verifies a United States passport for or to any person knowing
				or in reckless disregard of the fact that such person is not entitled to
				receive a passport; or
									(3)transfers or
				furnishes a passport to any person for use by any person other than the person
				for whom the passport was issued or designed,
									shall be
				fined under this title, imprisoned not more than 15 years, or
				both..
					(d)Misuse of a
			 passportSection 1544 of
			 title 18, United States Code, is amended to read as follows:
						
							1544.Misuse of a
				passportAny person who
				knowingly—
								(1)uses any passport
				issued or designed for the use of another;
								(2)uses any passport
				in violation of the conditions or restrictions therein contained, or in
				violation of the laws, regulations, or rules governing the issuance and use of
				the passport;
								(3)secures,
				possesses, uses, receives, buys, sells, or distributes any passport knowing it
				to be forged, counterfeited, altered, falsely made, procured by fraud, or
				produced or issued without lawful authority; or
								(4)violates the terms
				and conditions of any safe conduct duly obtained and issued under the authority
				of the United States,
								shall be
				fined under this title, imprisoned not more than 15 years, or
				both..
					(e)Schemes to
			 defraud aliensSection 1545
			 of title 18, United States Code, is amended to read as follows:
						
							1545.Schemes to
				defraud aliens
								(a)In
				generalAny person who knowingly executes a scheme or artifice,
				in connection with any matter that is authorized by or arises under Federal
				immigration laws or any matter the offender claims or represents is authorized
				by or arises under Federal immigration laws, to—
									(1)defraud any
				person; or
									(2)obtain or receive
				money or anything else of value from any person by means of false or fraudulent
				pretenses, representations, or promises,
									shall be
				fined under this title, imprisoned not more than 15 years, or both.(b)MisrepresentationAny
				person who knowingly and falsely represents that such person is an attorney or
				an accredited representative (as that term is defined in section 1292.1 of
				title 8, Code of Federal Regulations (or any successor regulation to such
				section)) in any matter arising under Federal immigration laws shall be fined
				under this title, imprisoned not more than 15 years, or
				both.
								.
					(f)Immigration and
			 visa fraudSection 1546 of
			 title 18, United States Code, is amended—
						(1)by amending the section heading to read as
			 follows:
							
								1546.Immigration
				and visa
				fraud
								;
							and(2)by striking
			 subsections (b) and (c) and inserting the following:
							
								(b)In
				generalAny person who knowingly—
									(1)uses any
				immigration document issued or designed for the use of another;
									(2)forges,
				counterfeits, alters, or falsely makes any immigration document;
									(3)completes, mails,
				prepares, presents, signs, or submits any immigration document knowing it to
				contain any materially false statement or representation;
									(4)secures,
				possesses, uses, transfers, receives, buys, sells, or distributes any
				immigration document knowing it to be forged, counterfeited, altered, falsely
				made, stolen, procured by fraud, or produced or issued without lawful
				authority;
									(5)adopts or uses a
				false or fictitioius name to evade or to attempt to evade the immigration laws;
				or
									(6)transfers or
				furnishes, without lawful authority, an immigration document to another person
				for use by a person other than the person for whom the pasport was issued or
				disgned,
									shall be
				fined under this title, imprisoned not more 15 years, or both.(c)TraffickingAny
				person who, during any period of 3 years or less, knowingly—
									(1)and without lawful
				authority produces, issues, or transfers 10 or more immigration
				documents;
									(2)forges,
				counterfeits, alters, or falsely makes 10 or more immigration documents;
									(3)secures, possesses,
				uses, buys, sells, or distributes 10 or more immigration documents, knowing the
				immigration documents to be forged, counterfeited, altered, stolen, falsely
				made, procured by fraud, or produced or issued without lawful authority;
				or
									(4)completes, mails,
				prepares, presents, signs, or submits 10 or more immigration documents knowing
				the documents to contain any materially false statement or
				representation,
									shall be
				fined under this title, imprisoned not more than 20 years, or both.(d)Immigration
				document materialsAny person who knowingly and without lawful
				authority produces, buys, sells, possesses, or uses any official material (or
				counterfeit of any official material) used to make immigration documents,
				including any distinctive paper, seal, hologram, image, text, symbol, stamp,
				engraving, or plate, shall be fined under this title, imprisoned not more than
				20 years, or both.
								(e)Employment
				documentsAny person who uses—
									(1)an identification
				document, knowing (or having reason to know) that the document was not issued
				lawfully for the use of the possessor;
									(2)an identification
				document knowing (or having reason to know) that the document is false;
				or
									(3)a false
				attestation,
									for the
				purpose of satisfying a requirement of section 274A(b) of the Immigration and
				Nationality Act (8 U.S.C. 1324a(b)), shall be fined under this title,
				imprisoned not more than 5 years, or
				both..
						(g)Alternative
			 imprisonment maximum for certain offensesSection 1547 of title 18, United States
			 Code, is amended—
						(1)in the matter
			 preceding paragraph (1), by striking (other than an offense under
			 section 1545);
						(2)in paragraph (1),
			 by striking 15 and inserting 20; and
						(3)in paragraph (2),
			 by striking 20 and inserting 25.
						(h)Attempts,
			 conspiracies, jurisdiction, and definitionsChapter 75 of title 18, United States Code,
			 is amended by adding after section 1547 the following:
						
							1548.Attempts and
				conspiraciesAny person who
				attempts or conspires to violate any section of this chapter shall be punished
				in the same manner as a person who completed a violation of that
				section.
							1549.Additional
				jurisdiction
								(a)In
				generalAny person who commits an offense under this chapter
				within the special maritime and territorial jurisdiction of the United States
				shall be punished as provided under this chapter.
								(b)Extraterritorial
				jurisdictionAny person who commits an offense under this chapter
				outside the United States shall be punished as provided under this chapter
				if—
									(1)the offense
				involves a United States passport or immigration document (or any document
				purporting to be such a document) or any matter, right, or benefit arising
				under or authorized by Federal immigration laws;
									(2)the offense is in
				or affects foreign commerce;
									(3)the offense
				affects, jeopardizes, or poses a significant risk to the lawful administration
				of Federal immigration laws, or the national security of the United
				States;
									(4)the offense is
				committed to facilitate an act of international terrorism (as defined in
				section 2331) or a drug trafficking crime (as defined in section 929(a)(2))
				that affects or would affect the national security of the United States;
									(5)the offender is a
				national of the United States or an alien lawfully admitted for permanent
				residence (as those terms are defined in section 101(a) of the
				Immigration and Nationality Act (8
				U.S.C. 1101(a))); or
									(6)the offender is a
				stateless person whose habitual residence is in the United States.
									1550.Authorized law enforcement
				activitiesNothing in this
				chapter shall prohibit any lawfully authorized investigative, protective, or
				intelligence activity of a law enforcement agency of the United States, a
				State, or a political subdivision of a State, or an intelligence agency of the
				United States, or any activity authorized under title V of the Organized Crime
				Control Act of 1970 (Public Law 91–452; 84 Stat. 933).
							1551.DefinitionsAs used in this chapter:
								(1)The term
				application for a United States passport includes any document,
				photograph, or other piece of evidence submitted in support of an application
				for a United States passport.
								(2)The term
				immigration document—
									(A)means any
				application, petition, affidavit, declaration, attestation, form, visa,
				identification card, alien registration document, employment authorization
				document, border crossing card, certificate, permit, order, license, stamp,
				authorization, grant of authority, or other official document, arising under or
				authorized by the immigration laws of the United States; and
									(B)includes any
				document, photograph, or other piece of material evidence attached or submitted
				in support of an immigration document described in subparagraph (A).
									(3)The term
				immigration laws includes—
									(A)the laws described
				in section 101(a)(17) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)(17));
									(B)the laws relating
				to the issuance and use of passports; and
									(C)the regulations
				prescribed under the authority of any law described in subparagraph (A) or
				(B).
									(4)A person does not
				exercise lawful authority if the person abuses or improperly
				exercises lawful authority the person otherwise holds.
								(5)The term
				passport means—
									(A)a travel document attesting to the identity
				and nationality of the bearer that is issued under the authority of the
				Secretary of State, a foreign government, or an international organization;
				or
									(B)any instrument purporting to be a document
				described in subparagraph (A).
									(6)The term
				produce means to make, prepare, assemble, issue, print,
				authenticate, or alter.
								(7)The term to
				present means to offer or submit for official processing, examination,
				or adjudication. Any such presentation continues until the official processing,
				examination, or adjudication is complete.
								(8)The
				use of a passport or an immigration document referred to in
				section 1541(a), 1543(b), 1544, 1546(a), and 1546(b) of this chapter
				includes—
									(A)any officially
				authorized use;
									(B)use to
				travel;
									(C)use to demonstrate
				identity, residence, nationality, citizenship, or immigration status;
									(D)use to seek or
				maintain employment; or
									(E)use in any matter
				within the jurisdiction of the Federal government or of a State
				government.
									.
					(i)Clerical
			 amendmentThe table of
			 sections for chapter 75 of title 18, United States Code, is amended to read as
			 follows:
						
							
								Sec. 
								1541. Trafficking in passports.
								1542. False statement in an application for a
				passport.
								1543. Forgery and unlawful production of a
				passport.
								1544. Misuse of a passport.
								1545. Schemes to defraud aliens.
								1546. Immigration and visa fraud.
								1547. Alternative imprisonment maximum for certain
				offenses.
								1548. Attempts and conspiracies.
								1549. Additional jurisdiction.
								1550. Authorized law enforcement activities.
								1551.
				Definitions.
							
							.
					222.Other
			 immigration reforms
					(a)Directive to the
			 United States Sentencing Commission
						(1)In
			 generalPursuant to the
			 authority under section 994 of title 28, United States Code, the United States
			 Sentencing Commission shall promulgate or amend the sentencing guidelines,
			 policy statements, and official commentaries related to passport fraud
			 offenses, including the offenses described in chapter 75 of title 18, United
			 States Code, as amended by section 221, to reflect the serious nature of such
			 offenses.
						(2)ReportNot later than 1 year after the date of the
			 enactment of this Act, the United States Sentencing Commission shall submit to
			 the Committee on the Judiciary of the Senate and the Committee on the Judiciary
			 of the House of Representatives a report on the implementation of this
			 subsection.
						(b)Release and
			 detention prior to disposition
						(1)DetentionSection
			 3142(e) of title 18, United States Code, is amended to read as follows:
							
								(e)Detention(1)If, after a hearing
				pursuant to the provisions of subsection (f) of this section, the judicial
				officer finds that no condition or combination of conditions will reasonably
				assure the appearance of the person as required and the safety of any other
				person and the community, such judicial officer shall order the detention of
				the person before trial.
									(2)In a case described in subsection
				(f)(1) of this section, a rebuttable presumption arises that no condition or
				combination of conditions will reasonably assure the safety of any other person
				and the community if such judicial officer finds that—
										(A)the person has been convicted of a
				Federal offense that is described in subsection (f)(1) of this section, or of a
				State or local offense that would have been an offense described in subsection
				(f)(1) of this section if a circumstance giving rise to Federal jurisdiction
				had existed;
										(B)the offense described in subparagraph
				(A) of this paragraph was committed while the person was on release pending
				trial for a Federal, State, or local offense; and
										(C)a period of not more than five years
				has elapsed since the date of conviction, or the release of the person from
				imprisonment, for the offense described in subparagraph (A) of this paragraph,
				whichever is later.
										(3)Subject to rebuttal by the person, it
				shall be presumed that no condition or combination of conditions will
				reasonably assure the appearance of the person as required and the safety of
				the community if the judicial officer finds that there is probable cause to
				believe that the person committed an offense for which a maximum term of
				imprisonment of ten years or more is prescribed in the Controlled Substances
				Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act
				(21 U.S.C. 951 et seq.), or chapter 705 of title 46, an offense under section
				924(c), 956(a), or 2332b of this title, or an offense listed in section
				2332b(g)(5)(B) of this title for which a maximum term of imprisonment of 10
				years or more is prescribed, or an offense involving a minor victim under
				section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),
				2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
				2260, 2421, 2422, 2423, or 2425 of this
				title.
									.
						(c)Protection for
			 legitimate refugees and asylum seekers
						(1)Protection for
			 legitimate refugees and asylum seekersThe Attorney General, in
			 consultation with the Secretary of Homeland Security, shall develop binding
			 prosecution guidelines for Federal prosecutors to ensure that any prosecution
			 of an alien seeking entry into the United States by fraud is consistent with
			 the United States treaty obligations under Article 31(1) of the Convention
			 Relating to the Status of Refugees, done at Geneva July 28, 1951 (as made
			 applicable by the Protocol Relating to the Status of Refugees, done at New York
			 January 31, 1967 (19 UST 6223)).
						(2)No private right
			 of actionThe guidelines developed pursuant to paragraph (1), and
			 any internal office procedures related to such guidelines, are intended solely
			 for the guidance of attorneys of the United States. This subsection, such
			 guidelines, and the process for developing such guidelines are not intended to,
			 do not, and may not be relied upon to create any right or benefit, substantive
			 or procedural, enforceable at law by any party in any administrative, civil, or
			 criminal matter.
						(3)WaiverThe
			 Secretary may grant a waiver from prosecution under chapter 75 of title 18,
			 United States Code, as amended by section 211 of this Act, to a person—
							(A)seeking
			 protection, classification, or status under section 208 or 241(b)(3) of the
			 Immigration and Nationality Act, or relief under the Convention against Torture
			 and Other Cruel, Inhuman or Degrading Treatment or Punishment done at New York,
			 December 10, 1994, pursuant to title 8, Code of Federal Regulations;
							(B)referred for a
			 credible fear interview, a reasonable fear interview, or an asylum-only hearing
			 under section 235 of the Immigration and Nationality Act or title 8, Code of
			 Federal Regulations; or
							(C)has filed an
			 application for classification or status under paragraph (15)(T), (15)(U),
			 (27)(J), or (51) of section 101(a) of the Immigration and Nationality Act,
			 section 216(c)(4)(C), 240A(b)(2), or section 244(a)(3) of such Act.
							(d)Diplomatic
			 security serviceSection
			 37(a)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2709(a)(1)) is amended to read as follows:
						
							(1)conduct
				investigations concerning—
								(A)illegal passport
				or visa issuance or use;
								(B)identity theft or
				document fraud affecting or relating to the programs, functions, and
				authorities of the Department of State;
								(C)violations of
				chapter 77 of title 18, United States Code; and
								(D)Federal offenses
				committed within the special maritime and territorial jurisdiction defined in
				paragraph (9) of section 7 of title 18, United States
				Code;
								.
					CDetention and
			 removal of aliens who illegally enter or remain in the United States
				231.Detention and
			 removal of aliens ordered removed
					(a)In
			 generalSection 241(a) (8 U.S.C. 1231(a)) is amended—
						(1)in paragraph
			 (1)(A), by striking Attorney General and inserting
			 Secretary of Homeland Security;
						(2)in paragraphs (3),
			 (4), (5), (6), and (7), by striking Attorney General each place
			 it appears and inserting Secretary;
						(3)in
			 paragraph (1)—
							(A)by amending
			 subparagraph (C) to read as follows:
								
									(C)Extension of
				removal period
										(i)In
				generalThe Secretary shall extend the removal period for more
				than a period of 90 days and the alien may remain in detention during such
				extended period if, during the removal period—
											(I)the alien—
												(aa)fails or refuses
				to make timely application in good faith for travel or other documents
				necessary for the alien to depart the United States; or
												(bb)conspires or acts
				to prevent the removal of the alien subject to an order of removal; and
												(II)the Secretary
				makes a certification described in paragraph (8)(B) for such alien.
											(ii)Stay of
				removalAn alien seeking a stay of removal from an immigration
				judge, a Federal judge, or the Board of Immigration Appeals shall not be deemed
				under any provision of law to be conspiring or acting to prevent the removal of
				the alien.
										(iii)ReviewThe
				procedures described in paragraph (8)(E) shall apply to actions taken under
				this subparagraph.
										;
				and
							(B)by adding at the
			 end the following:
								
									(D)Tolling of
				periodIf, at the time described in clause (i), (ii), or (iii) of
				subparagraph (B), the alien is not in the custody of the Secretary under the
				authority of this Act, the removal period shall not begin until the alien is
				taken into such custody. If the Secretary lawfully transfers custody of the
				alien during the removal period to another Federal agency or to a State or
				local government agency in connection with the official duties of such agency,
				the removal period shall be tolled until the date on which the alien is
				returned to the custody of the
				Secretary.
									;
							(4)by amending
			 paragraph (2) to read as follows:
							
								(2)DetentionDuring
				the removal period, the Secretary shall detain the alien. Under no
				circumstances during the removal period shall the Secretary release an alien
				who has been found inadmissible under section 212(a)(2) or 212(a)(3)(B) or
				deportable under section 237(a)(2) or 1227(a)(4)(B). If a court, the Board of
				Immigration Appeals, or an immigration judge orders a stay of removal of an
				alien who is subject to an administratively final order of removal, the
				Secretary, in the exercise of discretion, may detain or supervise the alien
				during the pendency of such stay of removal, subject to the limitations set
				forth in subparagraphs (3), (6), and
				(8).
								;
						(5)in paragraph
			 (3)—
							(A)in the matter
			 preceding subparagraph (A), by striking If and inserting
			 Subject to the requirements of paragraphs (6) and (8), if;
			 and
							(B)by striking
			 subparagraph (D) and inserting the following:
								
									(D)to obey reasonable
				restrictions on the alien’s conduct or activities, or to perform affirmative
				acts prescribed by the Secretary—
										(i)to
				prevent the alien from absconding; or
										(ii)to protect the
				community;
										(E)if
				appropriate—
										(i)to
				utilize an electronic monitoring device;
										(ii)to
				complete parole and probation requirements for aliens with outstanding
				obligations under Federal or State law; and
										(F)to comply with any
				other conditions of such supervision that the Secretary determines is
				appropriate.
									;
							(6)in paragraph (6),
			 by inserting , subject to the provisions of paragraph (8) after
			 beyond the removal period;
						(7)by redesignating
			 paragraph (7) as paragraph (11);
						(8)by inserting after
			 paragraph (6) the following:
							
								(7)Parole
									(A)In
				generalIf an alien detained pursuant to paragraph (6) is an
				applicant for admission and is released from detention, such release shall be
				considered to be made as an exercise of the Secretary’s parole authority under
				212(d)(5). Notwithstanding section 212(d)(5), the Secretary may provide that
				the alien shall not be returned to custody unless—
										(i)the
				alien violates the conditions of the alien’s parole under this section;
										(ii)the alien's
				removal becomes reasonably foreseeable; or
										(iii)the alien
				violates the conditions set out in paragraph (3).
										(B)Not an
				admissionUnder no circumstance shall an alien paroled under this
				section be considered admitted to the United States.
									(8)Additional rules
				for detention or release of aliens beyond removal period
									(A)Detention after
				removal periodThe Secretary is authorized to detain an alien who
				has effected an entry into the United States—
										(i)for not more than
				90 days beyond the removal period if the Secretary is seeking to make a
				certification described in subparagraph (B) for the alien; or
										(ii)for more than 90
				days beyond the removal period if the Secretary has made a certification
				described in subparagraph (B) for the alien, subject to the conditions set out
				in this paragraph.
										(B)CertificationA
				certification described in this subparagraph is a written certification made by
				the Secretary in which the Secretary determines—
										(i)that the alien is
				significantly likely to be removed in the reasonably foreseeable future;
										(ii)that the alien
				has failed to make a timely application, in good faith, for travel documents or
				has otherwise conspired or acted to prevent the removal of the alien;
										(iii)that the alien
				would have been removed if the alien had not—
											(I)failed or refused
				to make all reasonable efforts to comply with the removal order;
											(II)failed or refused
				to fully cooperate with the efforts of the Secretary to establish the alien’s
				identity and carry out the removal order, including failing to submit a timely
				application, in good faith, for travel or other documents necessary for the
				alien’s departure from the United States; or
											(III)conspired or
				acted to prevent such removal;
											(iv)in consultation
				with the Secretary of Health and Human Services, that the alien has a highly
				contagious disease that poses a threat to public safety, in which case the
				alien may be quarantined in a civil medical facility;
										(v)on
				the basis of information available to the Secretary (including classified and
				national security information), regardless of the grounds upon which the alien
				was ordered removed and pursuant to a written certification under section 236A,
				that there is reason to believe that the release of the alien would threaten
				the national security of the United States; or
										(vi)that the release
				of the alien would threaten the safety of the community, notwithstanding
				conditions of release designed to ensure the safety of the community or any
				person and the alien—
											(I)has been convicted
				of 1 or more aggravated felonies (as defined in section 101(a)(43)(A)), or of 1
				or more attempts or conspiracies to commit any such aggravated felonies for
				which the alien served an aggregate term of imprisonment of at least 5 years
				and the alien is likely to engage in acts of violence in the future; or
											(II)because of a
				mental condition or personality disorder (certified under section 232(b)) and
				behavior associated with that condition or disorder, is likely to engage in
				acts of violence in the future, in which case the alien may be referred for
				review and evaluation for civil commitment pursuant to the civil commitment
				statute of the State in which the alien resides.
											(C)DelegationNotwithstanding
				any other provision of law, the Secretary may not delegate the authority to
				make a certification described in subparagraph (B) to any official lower than
				the Assistant Secretary for Immigration and Customs Enforcement.
									(D)Administrative
				review
										(i)In
				generalThe Secretary shall establish an administrative review
				process to permit an alien to appeal a decision by the Secretary to detain the
				alien after the removal period under subparagraph (A) or to extend the removal
				period for the alien under paragraph (1)(C).
										(ii)ReviewAn
				immigration judge shall review a determination by the Secretary to detain an
				alien under subparagraph (A) or paragraph (1)(C). An immigration judge shall
				uphold such determination of the Secretary if the Secretary establishes at a
				hearing, by clear and convincing evidence, that such detention is authorized
				under subparagraph (A) or paragraph (1)(C). In making this determination, the
				court shall disclose, if otherwise discoverable, to the alien, the counsel of
				the alien, or both, under procedures and standards set forth in the Classified
				Information Procedures Act (18 U.S.C. App.), any evidence that the Secretary
				relied on in making a determination under this section unless the court finds
				that such disclosure would not assist in determining any legal or factual issue
				pertinent to the case. The decision of the immigration judge shall not be
				subject to appeal, but shall be reviewable in a habeas corpus proceeding under
				section 2241 of title 28, United States Code.
										(E)Renewal of
				extended detention
										(i)Renewal of
				detentionThe Secretary may renew a certification under
				subparagraph (B) every 180 days after providing the alien with an opportunity
				to submit documents or other evidence in support of release. Unless the
				Secretary determines that continued detention under subparagraph (A) or
				paragraph (1)(C) is warranted, the Secretary shall release the alien subject to
				the conditions of supervision described in paragraph (3).
										(ii)ReviewAny
				renewal of a certification under clause (i) shall be subject to review as
				described in subparagraph (E) and any such review shall be completed before the
				date that is 180 days after the date the alien's detention was continued under
				subparagraph (A) or paragraph (1)(C) or the date of the previous renewal of
				such detention under clause (i).
										(F)ApplicabilityThis
				paragraph and paragraphs (6) and (7) shall apply to any alien returned to
				custody under paragraph (9) as if the removal period terminated on the day of
				the redetention.
									(9)RedetentionThe
				Secretary may not detain any alien subject to a final removal order who has
				previously been released from custody unless—
									(A)the alien fails to
				comply with the conditions of departure applicable to the alien;
									(B)the alien fails to
				continue to satisfy the conditions of supervision under paragraph (3);
				or
									(C)upon
				reconsideration, the Secretary makes a certification for the alien described in
				paragraph (8)(B).
									(10)Judicial
				reviewWithout regard to the place of confinement, judicial
				review of any action or decision made pursuant to paragraph (6), (7), or (8)
				shall be available exclusively in a habeas corpus proceeding brought in a
				United States district court in the judicial district in which the alien is
				detained or in which the alien's removal proceeding was
				initiated.
								.
						(b)Effective
			 dateThe amendments made by this section—
						(1)shall take effect
			 on the date of the enactment of this Act; and
						(2)shall apply
			 to—
							(A)any alien subject
			 to a final administrative removal, deportation, or exclusion order that was
			 issued before, on, or after the date of the enactment of this Act; and
							(B)any act or
			 condition occurring or existing before, on, or after the date of the enactment
			 of this Act.
							232.Increased
			 criminal penalties for immigration violations
					(a)Pending
			 proceedingsSection 204(b) (8 U.S.C. 1154(b)) is amended by
			 adding at the end A petition may not be approved under this section if
			 the petitioner has been found removable from the United States..
					(b)Conditional
			 permanent resident status
						(1)In
			 generalSection 216(e) (8 U.S.C. 1186a(e)) is amended by
			 inserting if the alien applied for the removal of condition not less
			 than 90 days before applying for naturalization before the period at
			 the end.
						(2)Certain alien
			 entrepreneursSection 216A(e) (8 U.S.C. 1186b(e)) is amended by
			 inserting if the alien applied for the removal of condition not less
			 than 90 days before applying for naturalization before the period at
			 the end.
						(c)Concurrent
			 naturalization and removal proceedingsSection 318 (8 U.S.C.
			 1429) is amended to read as follows:
						
							318.Prerequisite to
				naturalization; Burden of Proof
								(a)In
				generalExcept as otherwise provided in this title, no person
				shall be naturalized unless the person has been lawfully admitted to the United
				States for permanent residence in accordance with all applicable provisions of
				this Act. The burden of proof shall be upon such person to show that the person
				entered the United States lawfully, and the time, place, and manner of such
				entry into the United States, but in presenting such proof the person shall be
				entitled to the production of the person's's immigrant visa, if any, or of
				other entry document, if any, and of any other documents and records, not
				considered by the Secretary of Homeland Security to be confidential, pertaining
				to such entry, in the custody of the Department of Homeland Security.
								(b)Other
				proceedingsNotwithstanding the provisions of section 405(b), and
				except as provided in sections 328 and 329, no person shall be naturalized
				against whom there is outstanding a final finding of deportability pursuant to
				a warrant of arrest issued under the provisions of this or any other Act and no
				application for naturalization shall be considered by the Secretary of Homeland
				Security or any court if there is pending against the applicant any removal
				proceeding or other proceeding to determine the applicant’s inadmissibility or
				deportability, or to determine whether the applicant's lawful permanent
				resident status should be rescinded, if the removal proceeding or other
				proceeding was commenced before a final agency decision on naturalization made
				pursuant to a hearing requested under section 336(a). The findings of the
				Secretary in terminating removal proceedings or canceling the removal of an
				alien under this Act shall not be binding upon the Secretary in determining
				whether such person has established eligibility for naturalization under this
				title.
								.
					(d)District court
			 jurisdictionSection 336(b) (8 U.S.C. 1447(b)) is amended to read
			 as follows:
						
							(b)Request for
				hearing before district courtIf a final administrative decision
				is not rendered under section 335 before the end of the 180-day period
				beginning on the date on which the examination is conducted under such section,
				the applicant may apply to the United States district court for the district in
				which the applicant resides for a hearing on the matter. Such court has
				jurisdiction over the matter and may—
								(1)determine the
				matter; or
								(2)remand the matter,
				with appropriate instructions, to the Secretary of Homeland Security, to
				determine the
				matter.
								.
					(e)Effective
			 dateThe amendments made by this section—
						(1)shall apply to any
			 act that occurred on or after the date of enactment of this Act; and
						(2)shall apply to any
			 application for naturalization or any case or matter under the immigration laws
			 filed on or after such date of enactment.
						233.Aggravated
			 felony
					(a)Definition of
			 aggravated felonySection 101(a)(43) (8 U.S.C. 1101(a)(43)) is
			 amended—
						(1)in the matter
			 preceding subparagraph (A), by striking The term aggravated
			 felony means— and inserting Notwithstanding any other
			 provision of law, the term aggravated felony applies to an offense
			 described in this paragraph, whether in violation of Federal or State law, and
			 to such an offense in violation of the law of a foreign country for which the
			 term of imprisonment was completed within the previous 15 years, and regardless
			 of whether the conviction was entered before, on, or after September 30, 1996
			 and means—;
						(2)in subparagraph
			 (N), by striking paragraph (1)(A) or (2) of and inserting
			 paragraph (1)(A), (2), or (4) of; and
						(3)by
			 striking the undesignated matter following subparagraph (U).
						(b)Effective date
			 and application
						(1)In
			 generalThe amendments made by subsection (a) shall—
							(A)take effect on the
			 date of enactment of this Act; and
							(B)apply to any act
			 that occurred on or after the date of enactment of this Act.
							(2)Application of
			 IIRAIRA amendmentsThe amendments to section 101 (a)(43) of the
			 Immigration and Nationality Act made by section 321 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (division C of Public Law
			 104–208; 110 Stat. 3009–627) shall continue to apply, whether the conviction
			 was entered before, on, or after September 30, 1996.
						234.Increased
			 criminal penalties related to gang violence, removal, and alien
			 smuggling
					(a)Criminal street
			 gangs
						(1)InadmissibilitySection
			 212(a)(2) (8 U.S.C. 1182(a)(2)) is amended—
							(A)by redesignating
			 subparagraph (F) as subparagraph (J); and
							(B)by inserting after
			 subparagraph (E) the following:
								
									(F)Members of
				criminal street gangsUnless the Secretary of Homeland Security
				or the Attorney General waives the application of this subparagraph, any alien
				who has been convicted of a crime under section 521 of title 18, United States
				Code, is
				inadmissible.
									.
							(2)DeportabilitySection
			 237(a)(2) (8 U.S.C. 1227(a)(2)) is amended by adding at the end the
			 following:
							
								(F)Members of
				criminal street gangsUnless the Secretary of Homeland Security
				or the Attorney General waives the application of this subparagraph, any alien
				who has been convicted of a crime under section 521 of title 18, United States
				Code, is
				deportable.
								.
						(3)Temporary
			 protected statusSection 244 (8 U.S.C. 1254a) is amended—
							(A)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
							(B)in subsection
			 (c)(2)(B)—
								(i)in
			 clause (i), by striking , or at the end;
								(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 or; and
								(iii)by
			 adding at the end the following:
									
										(iii)the alien has
				been convicted of a crime under section 521 of title 18, United States
				Code.
										;
				and
								(C)in subsection
			 (d)—
								(i)by
			 striking paragraph (3); and
								(ii)in
			 paragraph (4), by adding at the end the following: The Secretary of
			 Homeland Security shall detain an alien provided temporary protected status
			 under this section if the alien is subject to detention under section
			 236(c)(1)..
								(b)Penalties
			 related to removalSection 243 (8 U.S.C. 1253) is amended—
						(1)in
			 subsection (a)(1)—
							(A)in the matter
			 preceding subparagraph (A), by inserting 212(a) or after
			 section; and
							(B)in the matter
			 following subparagraph (D)—
								(i)by
			 striking or imprisoned not more than four years and inserting
			 and imprisoned for not more than 5 years; and
								(ii)by
			 striking , or both; and
								(2)in subsection (b),
			 by striking not more than $1000 or imprisoned for not more than one
			 year, or both and inserting under title 18, United States Code,
			 and imprisoned for not more than 5 years (or for not more than 10 years if the
			 alien is removable under paragraph (1)(E), (2), or (4) of section
			 237(a))..
						(c)Alien smuggling
			 and related offenses
						(1)In
			 generalSection 274 (8 U.S.C. 1324) is amended—
							(A)by striking the
			 section heading and all that follows through subsection (a)(1)(B)(iii);
							(B)by striking
			 subsection (a)(1)(C) and all that follows through the end;
							(C)by redesignating
			 subsection (a)(1)(B)(iv) as subparagraph (G) and indenting such subparagraph
			 (G) four ems from the left margin;
							(D)by amending
			 subparagraph (G), as redesignated by subparagraph (C), by striking in
			 the case of a violation of subparagraph (A) (i), (ii), (iii), (iv), or (v)
			 resulting and inserting if the offense resulted;
							(E)by inserting
			 before subparagraph (G), as redesignated by subparagraph (C), the
			 following:
								
									274.Alien smuggling
				and related offenses
										(a)Criminal
				offenses and penalties
											(1)Prohibited
				activitiesExcept as provided in paragraph (3), a person shall be
				punished as provided under paragraph (2), if the person—
												(A)encourages,
				directs, or induces a person to come to or enter the United States, or to cross
				the border to the United States, knowing or in reckless disregard of the fact
				that such person is an alien who lacks lawful authority to come to, enter, or
				cross the border to the United States;
												(B)encourages,
				directs, or induces a person to come to or enter the United States, or to cross
				the border to the United States, at a place other than a designated port of
				entry or place other than as designated by the Secretary of Homeland Security,
				knowing or in reckless disregard of the fact that such person is an alien and
				regardless of whether such alien has official permission or lawful authority to
				be in the United States;
												(C)transports, moves,
				harbors, conceals, or shields from detection a person outside of the United
				States knowing or in reckless disregard of the fact that such person is an
				alien in unlawful transit from 1 country to another or on the high seas, under
				circumstances in which the alien is seeking to enter the United States without
				official permission or legal authority;
												(D)encourages or
				induces a person to reside in the United States, knowing or in reckless
				disregard of the fact that such person is an alien who lacks lawful authority
				to reside in the United States;
												(E)transports or
				moves a person in the United States, knowing or in reckless disregard of the
				fact that such person is an alien who lacks lawful authority to enter or be in
				the United States, if the transportation or movement will further the alien's
				illegal entry into or illegal presence in the United States;
												(F)harbors, conceals,
				or shields from detection a person in the United States, knowing or in reckless
				disregard of the fact that such person is an alien who lacks lawful authority
				to be in the United States; or
												(G)conspires or
				attempts to commit any of the acts described in subparagraphs (A) through
				(F).
												(2)Criminal
				penaltiesA person who violates any provision under paragraph
				(1)—
												(A)except as provided
				in subparagraphs (C) through (G), if the offense was not committed for
				commercial advantage, profit, or private financial gain, shall be fined under
				title 18, United States Code, imprisoned for not more than 5 years, or
				both;
												(B)except as provided
				in subparagraphs (C) through (G), if the offense was committed for commercial
				advantage, profit, or private financial gain—
													(i)if
				the violation is the offender’s first violation under this subparagraph, shall
				be fined under such title, imprisoned for not more than 15 years, or both;
				or
													(ii)if the violation
				is the offender’s second or subsequent violation of this subparagraph, shall be
				fined under such title, imprisoned for not more than 20 years, or both;
													(C)if the offense
				furthered or aided the commission of any other offense against the United
				States or any State that is punishable by imprisonment for more than 1 year,
				shall be fined under such title, imprisoned for not more than 20 years, or
				both;
												(D)shall be fined
				under such title, imprisoned not more than 20 years, or both, if the offense
				created a substantial and foreseeable risk of death, a substantial and
				foreseeable risk of serious bodily injury (as defined in section 2119(2) of
				title 18, United States Code), or inhumane conditions to another person,
				including—
													(i)transporting the
				person in an engine compartment, storage compartment, or other confined
				space;
													(ii)transporting the
				person at an excessive speed or in excess of the rated capacity of the means of
				transportation; or
													(iii)transporting the
				person in, harboring the person in, or otherwise subjecting the person to
				crowded or dangerous conditions;
													(E)if the offense
				caused serious bodily injury (as defined in section 2119(2) of title 18, United
				States Code) to any person, shall be fined under such title, imprisoned for not
				more than 30 years, or both;
												(F)shall be fined
				under such title and imprisoned for not more than 30 years if the offense
				involved an alien who the offender knew was—
													(i)engaged in
				terrorist activity (as defined in section 212(a)(3)(B)); or
													(ii)intending to
				engage in terrorist activity; and
													
							(F)by inserting after
			 subparagraph (G), as redesignated by subparagraph (C), the following:
								
									(4)LimitationIt
				is not a violation of subparagraph (D), (E), or (F) of paragraph (1)—
										(A)for a religious
				denomination having a bona fide nonprofit, religious organization in the United
				States, or the agents or officers of such denomination or organization, to
				encourage, invite, call, allow, or enable an alien who is present in the United
				States to perform the vocation of a minister or missionary for the denomination
				or organization in the United States as a volunteer who is not compensated as
				an employee, notwithstanding the provision of room, board, travel, medical
				assistance, and other basic living expenses, provided the minister or
				missionary has been a member of the denomination for at least 1 year; or
										(B)for an individual
				or organization acting without compensation or expectation of compensation and
				not previously convicted of a violation of this section, to—
											(i)provide, or
				attempt to provide, an alien who is present in the United States with
				humanitarian assistance, including medical care, housing, counseling, victim
				services, and food; or
											(ii)transport the
				alien to a location where such assistance can be rendered.
											(5)Extraterritorial
				jurisdictionThere is extraterritorial Federal jurisdiction over
				the offenses described in this
				subsection.
									;
				and
							(G)by striking
			 subsections (b) through (e) and inserting the following:
								
									(b)Employment of
				unauthorized aliens
										(1)Criminal offense
				and penaltiesAny person who, during any 12-month period,
				knowingly employs 10 or more individuals with actual knowledge or in reckless
				disregard of the fact that the individuals are aliens described in paragraph
				(2), shall be fined under title 18, United States Code, imprisoned for not more
				than 10 years, or both.
										(2)DefinitionAn
				alien described in this paragraph is an alien who—
											(A)is an unauthorized
				alien (as defined in section 274A);
											(B)is present in the
				United States without lawful authority; and
											(C)has been brought
				into the United States in violation of this subsection.
											(c)Seizure and
				forfeiture
										(1)In
				generalAny conveyance used to commit or facilitate the
				commission of a violation of this section, the gross proceeds of such
				violation, and any property traceable to such property or proceeds, shall be
				subject to forfeiture.
										(2)Applicable
				proceduresSeizures and forfeitures under this subsection shall
				be governed by the provisions of chapter 46 of title 18, United States Code,
				relating to civil forfeitures, except that such duties as are imposed upon the
				Secretary of the Treasury under the customs laws described in section 981(d)
				shall be performed by such officers, agents, and other persons as may be
				designated for that purpose by the Secretary of Homeland Security.
										(3)Prima facie
				evidence in determinations of violationsIn determining whether a
				violation of subsection (a) has occurred, prima facie evidence that an alien
				involved in the alleged violation lacks lawful authority to come to, enter, or
				reside in the United States, or that such alien had come to, entered, or
				resided in the United States in violation of law shall include—
											(A)any order,
				finding, or determination concerning the alien’s status or lack of status made
				by a Federal judge or administrative adjudicator (including an immigration
				judge or immigration officer) during any judicial or administrative proceeding
				authorized under Federal immigration law;
											(B)official records
				of the Department of Homeland Security, the Department of Justice, or the
				Department of State concerning the alien’s status or lack of status; and
											(C)testimony by an
				immigration officer having personal knowledge of the facts concerning the
				alien’s status or lack of status.
											(d)Authority to
				arrestNo officer or person shall have authority to make any
				arrests for a violation of any provision of this section except—
										(1)officers and
				employees designated by the Secretary of Homeland Security, either individually
				or as a member of a class; and
										(2)other officers
				responsible for the enforcement of Federal criminal laws.
										(e)Admissibility of
				videotaped witness testimonyNotwithstanding any provision of the
				Federal Rules of Evidence, the videotaped or otherwise audiovisually preserved
				deposition of a witness to a violation of subsection (a) who has been deported
				or otherwise expelled from the United States, or is otherwise unavailable to
				testify, may be admitted into evidence in an action brought for that violation
				if—
										(1)the witness was
				available for cross examination at the deposition by the party, if any,
				opposing admission of the testimony; and
										(2)the deposition
				otherwise complies with the Federal Rules of Evidence.
										(f)Outreach
				program
										(1)In
				generalThe Secretary of Homeland Security, in consultation with
				the Attorney General and the Secretary of State, as appropriate, shall—
											(A)develop and
				implement an outreach program to educate people in and out of the United States
				about the penalties for bringing in and harboring aliens in violation of this
				section; and
											(B)establish the
				American Local and Interior Enforcement Needs (ALIEN) Task Force to identify
				and respond to the use of Federal, State, and local transportation
				infrastructure to further the trafficking of unlawful aliens within the United
				States.
											(2)Field
				officesThe Secretary of Homeland Security, after consulting with
				State and local government officials, shall establish such field offices as may
				be necessary to carry out this subsection.
										(3)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				are necessary for the fiscal years 2008 through 2012 to carry out this
				subsection.
										.
							(2)Clerical
			 amendmentThe table of contents is amended by striking the item
			 relating to section 274 and inserting the following:
							
								
									Sec. 274. Alien smuggling and related
				offenses.
								
								.
						(d)Prohibiting
			 carrying or using a firearm during and in relation to an alien smuggling
			 crimeSection 924(c) of title 18, United States Code, is
			 amended—
						(1)in
			 paragraph (1)—
							(A)in subparagraph
			 (A), by inserting , alien smuggling crime, after any
			 crime of violence;
							(B)in subparagraph
			 (A), by inserting , alien smuggling crime, after such
			 crime of violence;
							(C)in subparagraph
			 (D)(ii), by inserting , alien smuggling crime, after
			 crime of violence; and
							(2)by adding at the
			 end the following:
							
								(6)For purposes of this subsection, the
				term alien smuggling crime means any felony punishable under
				section 274(a), 277, or 278 of the Immigration
				and Nationality Act (8 U.S.C. 1324(a), 1327, and
				1328).
								.
						235.Illegal
			 entry
					(a)In
			 generalSection 275 (8 U.S.C. 1325) is amended to read as
			 follows:
						
							275.Illegal
				entry
								(a)In
				General
									(1)Criminal
				offensesAn alien shall be subject to the penalties set forth in
				paragraph (2) if the alien—
										(A)knowingly enters
				or crosses the border into the United States at any time or place other than as
				designated by the Secretary of Homeland Security;
										(B)knowingly eludes
				examination or inspection by an immigration officer (including failing to stop
				at the command of such officer), or a customs or agriculture inspection at a
				port of entry; or
										(C)knowingly enters or
				crosses the border to the United States by means of a willfully false or
				misleading representation or the knowing concealment of a material fact
				(including such representation or concealment in the context of arrival,
				reporting, entry, or clearance requirements of the customs laws, immigration
				laws, agriculture laws, or shipping laws).
										(2)Criminal
				penaltiesAny alien who violates any provision under paragraph
				(1)—
										(A)shall, for the
				first violation, be fined under title 18, United States Code, imprisoned not
				more than 6 months, or both;
										(B)shall, for a
				second or subsequent violation, or following an order of voluntary departure,
				be fined under such title, imprisoned not more than 2 years, or both;
										(C)if the violation
				occurred after the alien had been convicted of 3 or more misdemeanors or for a
				felony, shall be fined under such title, imprisoned not more than 5 years, or
				both;
										(D)if the violation
				occurred after the alien had been convicted of a felony for which the alien
				received a term of imprisonment of not less than 30 months, shall be fined
				under such title, imprisoned not more than 10 years, or both; and
										(E)if the violation
				occurred after the alien had been convicted of a felony for which the alien
				received a term of imprisonment of not less than 60 months, such alien shall be
				fined under such title, imprisoned not more than 15 years, or both.
										(3)Prior
				convictionsThe prior convictions described in subparagraphs (C)
				through (E) of paragraph (2) are elements of the offenses described in that
				paragraph and the penalties in such subparagraphs shall apply only in cases in
				which the conviction or convictions that form the basis for the additional
				penalty are—
										(A)alleged in the
				indictment or information; and
										(B)proven beyond a
				reasonable doubt at trial or admitted by the defendant.
										(4)AttemptWhoever
				attempts to commit any offense under this section shall be punished in the same
				manner as for a completion of such offense.
									(b)Improper time or
				place; civil penaltiesAny alien who is apprehended while
				entering, attempting to enter, or knowingly crossing or attempting to cross the
				border to the United States at a time or place other than as designated by
				immigration officers shall be subject to a civil penalty, in addition to any
				criminal or other civil penalties that may be imposed under any other provision
				of law, in an amount equal to—
									(1)not less than $50
				or more than $250 for each such entry, crossing, attempted entry, or attempted
				crossing; or
									(2)twice the amount
				specified in paragraph (1) if the alien had previously been subject to a civil
				penalty under this
				subsection.
									.
					(b)Clerical
			 amendmentThe table of contents is amended by striking the item
			 relating to section 275 and inserting the following:
						
							
								Sec. 275. Illegal
				entry.
							
							.
					236.Illegal
			 reentrySection 276 (8 U.S.C.
			 1326) is amended to read as follows:
					
						276.Reentry of
				removed aliens
							(a)Reentry after
				removalAny alien who has been denied admission, excluded,
				deported, or removed, or who has departed the United States while an order of
				exclusion, deportation, or removal is outstanding, and subsequently enters,
				attempts to enter, crosses the border to, attempts to cross the border to, or
				is at any time found in the United States, shall be fined under title 18,
				United States Code, imprisoned not more than 2 years, or both.
							(b)Reentry of
				criminal offendersNotwithstanding the penalty provided in
				subsection (a), if an alien described in that subsection—
								(1)was convicted for 3
				or more misdemeanors or a felony before such removal or departure, the alien
				shall be fined under title 18, United States Code, imprisoned not more than 10
				years, or both;
								(2)was convicted for a
				felony before such removal or departure for which the alien was sentenced to a
				term of imprisonment of not less than 30 months, the alien shall be fined under
				such title, imprisoned not more than 15 years, or both;
								(3)was convicted for
				a felony before such removal or departure for which the alien was sentenced to
				a term of imprisonment of not less than 60 months, the alien shall be fined
				under such title, imprisoned not more than 20 years, or both;
								(4)was convicted for
				3 felonies before such removal or departure, the alien shall be fined under
				such title, imprisoned not more than 20 years, or both; or
								(5)was convicted,
				before such removal or departure, for murder, rape, kidnaping, or a felony
				offense described in chapter 77 (relating to peonage and slavery) or 113B
				(relating to terrorism) of such title, the alien shall be fined under such
				title, imprisoned not more than 20 years, or both.
								(c)Reentry after
				repeated removalAny alien who has been denied admission,
				excluded, deported, or removed 3 or more times and thereafter enters, attempts
				to enter, crosses the border to, attempts to cross the border to, or is at any
				time found in the United States, shall be fined under title 18, United States
				Code, imprisoned not more than 10 years, or both.
							(d)Proof of prior
				convictionsThe prior convictions described in subsection (b) are
				elements of the crimes described in that subsection, and the penalties in that
				subsection shall apply only in cases in which the conviction or convictions
				that form the basis for the additional penalty are—
								(1)alleged in the
				indictment or information; and
								(2)proven beyond a
				reasonable doubt at trial or admitted by the defendant.
								(e)Affirmative
				defensesIt shall be an affirmative defense to a violation of
				this section that—
								(1)prior to the
				alleged violation, the alien had sought and received the express consent of the
				Secretary of Homeland Security to reapply for admission into the United
				States;
								(2)with respect to an
				alien previously denied admission and removed, the alien—
									(A)was not required
				to obtain such advance consent under this Act or any prior Act; and
									(B)had complied with
				all other laws and regulations governing the alien’s admission into the United
				States;
									(3)the prior order of
				removal was based on charges filed against the alien before the alien reached
				18 years of age; or
								(4)the alien has been
				found eligible for protection from removal pursuant to section 208.
								(f)Limitation on
				collateral attack on underlying removal orderIn a criminal
				proceeding under this section, an alien may not challenge the validity of any
				prior removal order concerning the alien unless the alien demonstrates by clear
				and convincing evidence that—
								(1)the alien
				exhausted all administrative remedies that may have been available to seek
				relief against the order;
								(2)the removal
				proceedings at which the order was issued improperly deprived the alien of the
				opportunity for judicial review; and
								(3)the entry of the
				order was fundamentally unfair.
								(g)Reentry of alien
				removed prior to completion of term of imprisonmentAny alien
				removed pursuant to section 241(a)(4) who enters, attempts to enter, crosses
				the border to, attempts to cross the border to, or is at any time found in, the
				United States shall be incarcerated for the remainder of the sentence of
				imprisonment which was pending at the time of deportation without any reduction
				for parole or supervised release unless the alien affirmatively demonstrates
				that the Secretary of Homeland Security has expressly consented to the alien’s
				reentry. Such alien shall be subject to such other penalties relating to the
				reentry of removed aliens as may be available under this section or any other
				provision of law.
							(h)LimitationIt
				is not aiding and abetting a violation of this section for an individual,
				acting without compensation or the expectation of compensation, to—
								(1)provide, or
				attempt to provide, an alien with humanitarian assistance, including emergency
				medical care, food; or
								(2)transport the
				alien to a location where such assistance can be
				rendered.
								.
				IIIEmployment
			 Verification
			301.Employment
			 verification
				(a)In
			 generalSection 274A (8 U.S.C. 1324a) is amended to read as
			 follows:
					
						274A.Employment
				verification
							(a)Making
				employment of unauthorized aliens unlawful
								(1)In
				generalIt is unlawful for an employer—
									(A)to hire, recruit,
				or refer for a fee an alien for employment in the United States knowing or with
				reckless disregard that the alien is an unauthorized alien with respect to such
				employment; or
									(B)to hire in the
				United States an individual unless such employer meets the requirements of
				subsections (b) and (c).
									(2)Continuing
				employmentIt is unlawful for an employer, after lawfully hiring
				an alien for employment, to continue to employ the alien in the United States
				knowing that the alien is (or has become) an unauthorized alien with respect to
				such employment.
								(3)Use of labor
				through contractAn employer who uses a contract, subcontract, or
				exchange entered into, renegotiated, or extended after the date of the
				enactment of the STRIVE Act of 2007, to obtain the labor of an alien in the
				United States knowing or with reckless disregard that the alien is an
				unauthorized alien with respect to performing such labor, shall be considered
				to have hired the alien for employment in the United States in violation of
				paragraph (1)(A).
								(4)Order of
				internal review and certification of compliance
									(A)Authority to
				require certificationIf the Secretary has reasonable cause to
				believe that an employer has failed to comply with this section, the Secretary
				is authorized, at any time, to require that the employer certify that the
				employer is in compliance with this section or has instituted a program to come
				into compliance with the section.
									(B)Content of
				certificationNot later than 60 days after the date an employer
				receives a request for a certification under subparagraph (A) the employer
				shall certify under penalty of perjury that—
										(i)the employer is in
				compliance with the requirements of subsections (b) and (c); or
										(ii)that the employer
				has instituted a program to come into compliance with such requirements.
										(C)ExtensionThe
				60-day period referred to in subparagraph (B), may be extended by the Secretary
				for good cause, at the request of the employer.
									(D)PublicationThe
				Secretary is authorized to publish in the Federal Register standards or methods
				for certification under subparagraph (A) and for specific recordkeeping
				practices with respect to such certification, and procedures for the audit of
				any records related to such certification.
									(5)Defense
									(A)In
				generalSubject to subparagraph (B), an employer that establishes
				that the employer has complied in good faith, notwithstanding a technical or
				procedural failure, with the requirements of subsections (b) and (c) with
				respect to the hiring of an individual has established an affirmative defense
				that the employer has not violated paragraph (1)(B) with respect to such
				hiring.
									(B)ExceptionUntil
				the date that an employer is required to participate in the Electronic
				Employment Verification System under subsection (c), the employer may establish
				an affirmative defense under subparagraph (A) without a showing of compliance
				with subsection (c).
									(6)No authorization
				of national identification cardsNothing in this title may be
				construed to authorize, directly or indirectly, the issuance, use, or
				establishment of a national identification card or a national identification
				system.
								(b)Document
				verification requirementsAn employer hiring an individual for
				employment in the United States shall verify that the individual is eligible
				for such employment by meeting the following requirements:
								(1)Attestation by
				employer
									(A)Requirements
										(i)In
				generalThe employer shall attest, under penalty of perjury and
				on a form prescribed by the Secretary, that the employer has verified the
				identity and eligibility for employment of the individual by examining a
				document described in subparagraph (B).
										(ii)Signature
				requirementsAn attestation required by clause (i) may be
				manifested by a handwritten or electronic signature.
										(iii)Standards for
				examinationAn employer has complied with the requirement of this
				paragraph with respect to examination of a document if the document examined
				reasonably appears on its face to be genuine and relates to the individual
				whose identity and eligibility for employment in the United States is being
				verified. Nothing in this paragraph may be construed as requiring the employer
				to solicit the production of any other document or as requiring the individual
				to produce such other document.
										(B)Employment and
				identification documentsA document described in this
				subparagraph is—
										(i)in
				the case of an individual who is a national of the United States—
											(I)a United States
				passport;
											(II)a biometric, machine readable,
				tamper-resistant Social Security card, as described in section 205(c)(2)(G) of
				the Social Security Act (42 U.S.C. 405(c)(2)(G)); or
											(III)a driver's
				license or identity card issued by a State, the Commonwealth of the Northern
				Mariana Islands, or an outlying possession of the United States that satisfies
				the requirements of Division B of Public Law 109–13 (119 Stat. 302);
											(ii)in
				the case of an alien who is lawfully admitted for permanent residence in the
				United States—
											(I)a permanent
				resident card, as specified by the Secretary; or
											(II)a biometric, machine readable,
				tamper-resistant Social Security card, as described in section 205(c)(2)(G) of
				the Social Security Act (42 U.S.C. 405(c)(2)(G));
											(iii)in the case of an alien who is not lawfully
				admitted for permanent residence and who is authorized under this Act or by the
				Secretary to be employed in the United States—
											(I)an employment
				authorization card, as specified by the Secretary, that—
												(aa)contains a
				photograph of the individual or other identifying information, including name,
				date of birth, gender, and address; and
												(bb)contains security
				features to make the document resistant to tampering, counterfeiting, and
				fraudulent use; or
												(II)a biometric, machine readable,
				tamper-resistant Social Security card, as described in section 205(c)(2)(G) of
				the Social Security Act (42 U.S.C. 405(c)(2)(G));
											(iv)in the case of an
				individual who is unable to obtain a document described in clause (i), (ii), or
				(iii), a document designated by the Secretary that—
											(I)contains a
				photograph of the individual or other identifying information, including name,
				date of birth, gender, and address; and
											(II)contains security
				features to make the document resistant to tampering, counterfeiting, and
				fraudulent use; or
											(v)until the date
				that an employer is required to participate in the Electronic Employment
				Verification System under subsection (c) or is participating in such System on
				a voluntary basis, a document, or a combination of documents, of such type
				that, as of the date of the enactment of the STRIVE Act of 2007, the Secretary
				had established by regulation were sufficient for purposes of this
				section.
										(C)Special rule for
				minorsNotwithstanding subparagraph (B), a minor who is under the
				age of 18 and who is unable to produce an identity document described in clause
				(i) through (v) of subparagraph (B) is exempt from producing such a document
				if—
										(i)a
				parent or legal guardian of the minor completes a form prescribed by the
				Secretary, and in the space for the minor’s signature, the parent or legal
				guardian writes the words, minor under age 18;
										(ii)a
				parent or legal guardian of the minor completes a form prescribed by the
				Secretary, the Preparer/Translator certification; and
										(iii)the employer of
				the minor writes in a form prescribed by the Secretary, in the space after the
				words Document Identification # the words, minor under
				age 18.
										(D)Special rule for
				individuals with disabilitiesNotwithstanding subparagraph (B),
				an individual with a disability (as defined in section 3 of the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12102)) who is unable to produce an
				identity document described in clause (i) through (v) of subparagraph (B), and
				who is being placed into employment by a nonprofit organization or association
				or as part of a rehabilitation program, and an individual who demonstrates
				mental retardation whether or not the individual participates in an employment
				placement program through a nonprofit organization or association or as part of
				a rehabilitation program, is exempt from producing such a document if—
										(i)a
				parent or legal guardian of the individual, or a representative from the
				nonprofit organization, association, or rehabilitation program placing the
				individual into a position of employment completes a form prescribed by the
				Secretary, and in the space for the covered individual’s signature, writes the
				words, special placement;
										(ii)a
				parent or legal guardian of the individual or the program representative,
				completes a form prescribed by the Secretary, the Preparer/Translator
				certification; and
										(iii)the employer of
				the covered individual writes in a form prescribed by the Secretary, in the
				space after the words Document Identification # the words,
				special placement.
										(E)Authority to
				prohibit use of certain documents
										(i)AuthorityIf
				the Secretary finds that a document or class of documents described in clause
				(i) through (v) of subparagraph (B) is not reliable to establish identity or
				eligibility for employment (as the case may be) or is being used fraudulently
				to an unacceptable degree, the Secretary is authorized to prohibit, or impose
				conditions on, the use of such document or class of documents for purposes of
				this subsection.
										(ii)Requirement for
				publicationThe Secretary shall publish notice of any findings
				under clause (i) in the Federal Register.
										(2)Attestation of
				individual
									(A)In
				generalThe individual shall attest, under penalty of perjury on
				a form prescribed by the Secretary, that the individual is—
										(i)a
				national of the United States;
										(ii)an alien lawfully
				admitted for permanent residence; or
										(iii)an alien who is
				authorized under this Act or by the Secretary to be employed in the United
				States.
										(B)Signature for
				examinationAn attestation required by subparagraph (A) may be
				manifested by a handwritten or electronic signature.
									(C)PenaltiesAn
				individual who falsely represents that the individual is eligible for
				employment in the United States in an attestation required by subparagraph (A)
				shall, for each such violation, be subject to a fine of not more than $5,000, a
				term of imprisonment not to exceed 3 years, or both.
									(3)Retention of
				attestationThe employer shall retain an attestation described in
				paragraph (1) or (2) for an individual, either in electronic, paper,
				microfiche, or microfilm form, and make such attestations available for
				inspection by an officer of the Department of Homeland Security, any other
				person designated by the Secretary, the Special Counsel for Immigration-Related
				Unfair Employment Practices of the Department of Justice, or the Secretary of
				Labor—
									(A)during a period
				beginning on the date of the hiring of the individual and ending on the date
				that is the later of—
										(i)3
				years after the date of such hiring; or
										(ii)1
				year after the date the individual’s employment is terminated; or
										(B)during a shorter
				period determined by the Secretary, if the Secretary reduces the period
				described in subparagraph (A) for the employer or a class of employers that
				includes the employer.
									(4)Document
				retention and recordkeeping requirements
									(A)Retention of
				documentsNotwithstanding any other provision of law, an employer
				shall retain, for the applicable period described in paragraph (3), the
				following documents:
										(i)In
				generalA paper, microfiche, microfilm, or electronic copy of
				each document described in paragraph (1)(B) presented by an individual that is
				designated as a copied document.
										(ii)Other
				documentsA record of any action taken, and copies of any
				correspondence written or received, with respect to the verification of an
				individual's identity or eligibility for employment in the United States,
				including records received through the Electronic Employment Verification
				System under subsection (c).
										(B)Use of retained
				documentsAn employer shall use copies retained under clause (i)
				or (ii) of subparagraph (A) only for the purposes of complying with the
				requirements of this subsection, except as otherwise permitted under
				law.
									(5)PenaltiesAn
				employer that fails to comply with the requirement of this subsection shall be
				subject to the penalties described in subsection (d)(4)(B).
								(c)Electronic
				Employment Verification System
								(1)Requirement for
				SystemThe Secretary, in cooperation with the Commissioner of
				Social Security, shall implement an Electronic Employment Verification System
				(referred to in this subsection as the System) as described in
				this subsection.
								(2)Technology
				standard to verify employment eligibility
									(A)In
				generalThe Secretary based upon recommendations from the
				Director of the National Institute of Standards and Technology, shall not later
				than 180 days after the date of the enactment of the STRIVE Act of 2007 develop
				and certify a technology standard as described in this subparagraph. The
				Secretary shall have discretion to extend the 180-day period if the Secretary
				determines that such extension will result in substantial improvement of the
				System.
									(B)IntegratedNotwithstanding
				any other provision of Federal law, the technology standard developed shall be
				the technological basis for a cross-agency, cross-platform electronic system
				that is a cost-effective, efficient, fully integrated means to share
				immigration and Social Security information necessary to confirm the employment
				eligibility of all individuals seeking employment.
									(C)ReportNot
				later than 18 months after the date of the enactment of the STRIVE Act of 2007,
				the Secretary and the Director of the National Institute of Standards and
				Technology shall jointly submit to Congress a report describing the
				development, implementation, efficacy, and privacy implications of the
				technology standard and the System.
									(3)Identity and
				employment eligibility verificationAn employer shall verify the
				identity and eligibility for employment of an individual hired by the employer
				through the System as follows:
									(A)Initial
				inquiryThe employer shall submit an inquiry through the System
				to seek confirmation of the individual's identity and eligibility for
				employment in the United States not later than 5 working days after the date
				such employment actually commences.
									(B)Initial
				determinationThe Secretary, through the System, shall respond to
				an inquiry described in subparagraph (A) not later than 1 working day after
				such inquiry is submitted. Such response shall be a determination that—
										(i)confirms the
				individual’s identity and eligibility for employment in the United States;
				or
										(ii)the System is
				tentatively unable to confirm the individual’s identity or eligibility for
				employment (referred to in this section as a tentative
				nonconfirmation).
										(C)Manual
				verification
										(i)RequirementIf
				the System provides a tentative nonconfirmation with respect to an individual,
				the Secretary shall—
											(I)provide the
				individual an opportunity to submit information to verify the individual's
				identity and eligibility for employment as described in subparagraph (D);
				and
											(II)conduct a manual
				verification to determine the individual’s identity and eligibility for
				employment.
											(ii)DeterminationNot
				later than 30 days after the last day that an individual may submit information
				under subparagraph (D) the Secretary, through the System, shall provide to the
				employer the results of the manual verification required by clause (i). Such
				results shall be a determination that—
											(I)confirms the
				individual’s identity and eligibility for employment in the United States;
				or
											(II)the System is
				unable to confirm the individual’s identity or eligibility for employment
				(referred to in this section as a final nonconfirmation).
											(D)Submission of
				informationAn individual who is the subject of a tentative
				nonconfirmation may submit to the Secretary, through the System, information to
				confirm such individual's identity or eligibility for employment or to
				otherwise contest such tentative nonconfirmation not later that 15 days after
				the individual receives notice of such tentative nonconfirmation.
									(E)ExtensionThe
				15-day period referred to in subparagraph (D) may be extended by the Secretary
				for good cause at the request of the individual.
									(F)Default
				confirmation and revocationIf the Secretary, through the System,
				fails to provide a determination described in clause (i) or (ii) of
				subparagraph (B) or subclause (I) or (II) of subparagraph (C)(ii) for an
				individual within the period described in such subparagraph, the Secretary
				shall, through the System, deem that the individual's identity and eligibility
				for employment are confirmed through the System and provide notice of such
				confirmation to the employer.
									(G)RevocationIn
				the case of a default confirmation in subclause (F), the Secretary reserves the
				right to revoke such default confirmation if the Secretary later determines the
				individual is, in fact, not eligible to work. The Secretary shall provide
				notice of such revocation and final nonconfirmation to the employer. The
				individual shall have the right to administrative review under paragraph (19)
				and judicial review under paragraph (20) of such final nonconfirmation.
									(H)Prohibitiion on
				termination for tentative nonconfirmationAn employer may not
				terminate the employment of an individual based on tentative
				nonconfirmation.
									(I)Termination of
				employeeIf an employer receives a final nonconfirmation with
				respect to an individual, the employer shall terminate the employment of such
				individual.
									(J)Administrative
				and judicial reviewIf the Secretary, through the System,
				provides a final nonconfirmation with respect to an individual, the individual
				shall have the right to administrative review under paragraph (19) and judicial
				review under paragraph (20) of such final nonconfirmation.
									(K)Right to review
				and correct system informationThe Secretary, in consultation
				with the Commissioner of Social Security, shall establish procedures to permit
				an individual to verify the individual's eligibility for employment in the
				United States prior to obtaining or changing employment, to view the
				individual’s own records in the System in order to ensure the accuracy of such
				records, and to correct or update the information used by the System regarding
				the individual.
									(L)Reverification
										(i)In
				generalIt is an unfair immigration-related employment practice
				under section 274B for an employer to reverify an individual’s identity and
				employment eligibility unless—
											(I)the individual's
				work authorization expires as described in section 274a.2(b)(1)(vii) of title
				8, Code of Federal Regulation or a subsequent similar regulation, in which
				case—
												(aa)not later than 30
				days prior to the expiration of the individual's work authorization, the
				Secretary shall notify the employer of such expiration and of the employer's
				need to reverify the individual's employment eligibility; and
												(bb)the individual
				may present, and the employer shall accept, a receipt for the application for a
				replacement document, extension of work authorization, or a document described
				in clause (i) through (v) of subparagraph (B) of subsection (b)(1) in lieu of
				the required document by the expiration date in order to comply with any
				requirement to examine documentation imposed by this section, and the
				individual shall present the required document within 90 days from the date the
				employment authorization expires. If the actual document or replacement
				document is to be issued by United States Citizenship and Immigration Services
				and the application is still under review 60 days after the employment
				authorization expiration date, United States Citizenship and Immigration
				Services shall by the 60th day after the expiration date of the employment
				authorization, issue a letter for the applicant to take to the employer which
				shall automatically grant the individual an additional 90 days to present the
				document or replacement document; and
												(II)the employer has
				actual or constructive knowledge that the individual is not authorized to work
				in the United States; or
											(III)unless otherwise
				required by law.
											(ii)Continuing
				employmentAn employer may not verify an individual’s employment
				eligibility if the individual is continuing in his or her employment as
				described in section 274a.2(b)(1)(viii) of title 8, Code of Federal Regulation
				or any subsequent similar regulation.
										(iii)Special rule
				for critical infrastructureUpon the implementation of the
				System, the Secretary shall require all agencies and departments of the United
				States (including the Armed Forces), a State government (including a State
				employment agency before making a referral), or any other employer if it
				employs individuals working in a location that is a Federal, State, or local
				government building, a military base, a nuclear energy site, a weapon site, or
				an airport, to complete a one time reverification of all individuals current
				employed at these facilities.
										(4)Design and
				operation of systemThe Secretary, in consultation with the
				Commissioner of Social Security, shall design and operate the System—
									(A)to maximize
				reliability and ease of use by employers in a manner that protects and
				maintains the privacy and security of the information maintained in the
				System;
									(B)to permit an
				employer to submit an inquiry to the System through the Internet or other
				electronic media or over a telephone line;
									(C)to respond to each
				inquiry made by an employer;
									(D)to maintain a
				record of each such inquiry and each such response;
									(E)to track and
				record any occurrence when the System is unable to receive such an
				inquiry;
									(F)to include
				appropriate administrative, technical, and physical safeguards to prevent
				unauthorized disclosure of personal information during use, transmission,
				storage, or disposal of that information, including the use of encryption,
				carrying out periodic testing of the System to detect, prevent, and respond to
				vulnerabilities or other failures, and utilizing periodic security
				updates;
									(G)to allow for
				monitoring of the use of the System and provide an audit capability;
									(H)to have reasonable
				safeguards, developed in consultation with the Attorney General, to prevent
				employers from engaging in unlawful discriminatory practices;
									(I)to permit an
				employer to submit the attestations required by subsection (b); and
									(J)to permit an
				employer to utilize any technology that is consistent with this section and
				with any regulation or guidance from the Secretary to streamline the procedures
				to comply with the attestation and employment eligibility verification
				requirements contained in this section.
									(5)Limitation on
				data elements storedThe System and any databases created by the
				Commissioner of Social Security or the Secretary for use in the System shall
				store only the minimum data about each individual for whom an inquiry was made
				through the System to facilitate the successful operation of the System, and in
				no case shall the data stored be other than—
									(A)the individual’s
				full legal name;
									(B)the individual’s
				date of birth;
									(C)the individual’s
				social security account number or employment authorization status
				identification number;
									(D)the address of the
				employer making the inquiry and the dates of any prior inquiries concerning the
				identity and authorization of the individual by the employer or any other
				employer and the address of such employer;
									(E)a record of each
				prior determination regarding the individual's identity and employment
				eligibility issued through the System; and
									(F)in the case of the
				individual who successfully contested or appealed a tentative nonconfirmation
				or final nonconfirmation, explanatory information concerning the successful
				resolution of any erroneous data or confusion regarding the identity or
				eligibility for employment of the individual, including the source of that
				error.
									(6)Responsibilities
				of the Commissioner of Social SecurityThe Commissioner of Social
				Security shall establish a reliable, secure method to provide through the
				System, within the time periods required by subparagraphs (B) and (C) of
				paragraph (2)—
									(A)a determination of
				whether the name and social security account number provided, with respect to
				an individual, in an inquiry by an employer, match such information maintained
				by the Commissioner in order to confirm the validity of the information
				provided;
									(B)a determination of
				whether such social security account number was issued to the
				individual;
									(C)a determination of
				whether such social security account number is valid for employment in the
				United States; and
									(D)a determination
				described in subparagraph (B) or (C) of paragraph (2), in a manner that ensures
				that other information maintained by the Commissioner is not disclosed or
				released to employers through the System.
									(7)Responsibilities
				of the SecretaryThe Secretary shall establish a reliable, secure
				method to provide, through the System, within the time periods required by
				subparagraphs (B) and (C) of paragraph (2)—
									(A)a determination of
				whether the name and alien identification or authorization number provided,
				with respect to an individual, in an inquiry by an employer match such
				information maintained by the Secretary in order to confirm the validity of the
				information provided;
									(B)a determination of
				whether such number was issued to the individual;
									(C)a determination of
				whether the individual is authorized to be employed in the United States;
				and
									(D)any other related
				information that the Secretary determines is appropriate.
									(8)Privacy impact
				assessmentThe Commissioner of Social Security and the Secretary
				shall each complete a privacy impact assessment as described in section 208 of
				the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note) with
				regard to the System.
								(9)TrainingThe
				Commissioner of Social Security and the Secretary shall provide appropriate
				training materials to employers participating in the System to ensure that such
				employers are able to utilize the System in compliance with the requirements of
				this section.
								(10)HotlineThe
				Secretary shall establish a fully staffed 24-hour hotline that shall receive
				inquiries from individuals or employers concerning determinations made by the
				System and shall identify for an individual, at the time of inquiry, the
				particular data that resulted in a determination that the System was unable to
				verify the individual's identity or eligibility for employment.
								(11)Participation
									(A)Requirements for
				participationExcept as provided in subparagraphs (D) and (E),
				the Secretary shall require employers to participate in the System as
				follows:
										(i)Critical
				employersNot later than 1 year after the date of enactment of
				the STRIVE Act of 2007, the Secretary shall require all agencies and
				departments of the United States (including the Armed Forces), a State
				government (including a State employment agency before making a referral), or
				any other employer if it employs individuals working in a location that is a
				Federal, State, or local government building, a military base, a nuclear energy
				site, a weapon site, or an airport, but only to the extent of such individuals,
				to participate in the System, with respect to all individuals hired after the
				date the Secretary requires such participation.
										(ii)Large
				employersNot later than 2 years after the date of enactment of
				the STRIVE Act of 2007 the Secretary shall require an employer with 5,000 or
				more employees in the United States to participate in the System, with respect
				to all employees hired by the employer after the date the Secretary requires
				such participation.
										(iii)Mid-sized
				employersNot later than 3 years after the date of enactment of
				the STRIVE Act of 2007 the Secretary shall require an employer with less than
				5,000 employees and 1,000 or more employees in the United States to participate
				in the System, with respect to all employees hired by the employer after the
				date the Secretary requires such participation.
										(iv)Small
				employersNot later than 4 years after the date of the enactment
				of the STRIVE Act of 2007, the Secretary shall require all employers with less
				than 1,000 employees in the United States to participate in the System, with
				respect to all employees hired by the employer after the date the Secretary
				requires such participation.
										(B)Requirement to
				publishThe Secretary shall publish in the Federal Register the
				requirements for participation in the System for employers described in clauses
				(i) through (iv) of subparagraph (A) prior to the effective date of such
				requirements.
									(C)Other
				participation in system
										(i)Voluntary
				participationNotwithstanding subparagraph (A), the Secretary has
				the authority to permit any employer that is not required to participate in the
				System under subparagraph (A) to participate in the System on a voluntary
				basis.
										(ii)Employers not
				required to participateNotwithstanding subparagraph (A)
				employers are not required to verify the identify or employment eligibility
				through the System for—
											(I)an individual
				performing casual employment for the employer and who provides domestic service
				in a private home that is sporadic, irregular, or intermittent;
											(II)a worker provided
				to the employer by a person providing contract services, such as a temporary
				agency; or
											(III)an independent
				contractor, performing services for the employer.
											(iii)Relationship to
				other requirementsNothing in clause (ii) may be construed to
				effect the requirements for the contracting party who employs a worker referred
				to in subclause (II) of such clause or an employer of an independent contractor
				referred to in subclause (III) of such clause to participate in the System with
				respect to such worker or independent contractor under this subsection.
										(D)Waiver
										(i)Authority to
				provide a waiverThe Secretary is authorized to waive or delay
				the participation requirements of subparagraph (A) with respect to any employer
				or class of employers if the Secretary provides notice to Congress of such
				waiver prior to the date such waiver is granted.
										(ii)Requirement to
				provide a waiverThe Secretary shall waive or delay the
				participation requirements of subparagraph (A) with respect to any employer or
				class of employers until the date that the Comptroller General of the United
				States submits the initial certification described in paragraph (17)(E) and
				shall waive or delay such participation during a year if the Comptroller
				General fails to submit a certification of paragraph (17)(E) for such
				year.
										(E)Consequence of
				failure to participateIf an employer is required to participate
				in the System and fails to comply with the requirements of the System with
				respect to an individual—
										(i)such failure shall
				be treated as a violation of subsection (a)(1)(B); and
										(ii)a
				rebuttable presumption is created that the employer has violated subsection
				(a)(1)(A), however, such presumption may not apply to a prosecution under
				subsection (e)(1).
										(12)Employer
				requirements
									(A)In
				generalAn employer that participates in the System, with respect
				to the hiring of an individual for employment in the United States,
				shall—
										(i)notify the
				individual of the use of the System and that the System may be used for
				immigration enforcement purposes;
										(ii)obtain from the
				individual the documents required by subsection (b)(1) and record on the form
				designated by the Secretary—
											(I)the individual's
				social security account number; and
											(II)in the case of an
				individual who does not attest that the individual is a national of the United
				States under subsection (b)(2), such identification or authorization number
				that the Secretary shall require;
											(iii)retain such form
				in electronic, paper, microfilm, or microfiche form and make such form
				available for inspection for the periods and in the manner described in
				subsection (b)(3); and
										(iv)safeguard any
				information collected for purposes of the System and protect any means of
				access to such information to ensure that such information is not used for any
				purpose other than to determine the identity and employment eligibility of the
				individual and to protect the confidentiality of such information, including
				ensuring that such information is not provided to any person other than a
				person that carries out the employer’s responsibilities under this
				subsection.
										(B)Schedule
										(i)Replacement
				documentsAn employer shall accept a receipt for the application
				for a replacement document or a document described in subparagraph (B) of
				subsection (b)(1) in lieu of the required document in order to comply with any
				requirement to examine documentation imposed by this section, in the following
				circumstances:
											(I)The individual is
				unable to provide the required document within the time specified in this
				section because the document was lost, stolen, or damaged.
											(II)The individual
				presents a receipt for the application for the document within the time
				specified in this section.
											(III)The individual
				presents the document within 90 days of the hire. If the actual document or
				replacement document is to be issued by the United States Citizenship and
				Immigration Services and the application is still under review 60 days after
				receipt of the application, United States Citizenship and Immigration Services
				shall, not later than the 60th day after receipt of the application, issue a
				letter for the applicant to take to the employer which shall automatically
				grant the individual an additional 90 days from the original deadline in
				subsection (b)(6)(A)(i)(II) to present the document or replacement document;
				and
											(ii)Prohibition on
				acceptance of a receipt for short-term employmentAn employer may
				not accept a receipt in lieu of the required document if the individual is
				hired for a duration of less than 10 working days.
										(C)Confirmation or
				nonconfirmation
										(i)RetentionIf
				an employer receives a determination through the System under paragraph (3) for
				an individual, the employer shall retain either an electronic, paper, or
				microfiche form record of such confirmation for the period required by
				subsection (b)(4)(A).
										(ii)Nonconfirmation
				and verification
											(I)NonconfirmationIf
				an employer receives a tentative nonconfirmation with respect to an individual,
				the employer shall retain either an electronic or paper record of such
				nonconfirmation for the period required by subsection (b)(4)(A) and inform such
				individual not later than 10 working days after the issuance of such notice in
				the manner prescribed by the Secretary that includes information regarding the
				individual's right to submit information to contest the tentative
				nonconfirmation under paragraph (2)(D) and the address and telephone numbers
				established by the Commissioner and the Secretary to obtain information on how
				to submit such information.
											(II)No
				contestIf the individual does not contest the tentative
				nonconfirmation notice within 15 working days of receiving notice from the
				individual's employer, the notice shall become final and the employer shall
				retain either an electronic or paper record of such final nonconfirmation for
				the period required by subsection (b)(4)(A). An individual’s failure to contest
				a tentative nonconfirmation may not be the basis for determining that the
				employer acted in a knowing (as defined in section 274a.1 of title 8, Code of
				Federal Regulations, or any corresponding similar regulation) manner.
											(III)ContestIf
				the individual contests the tentative nonconfirmation notice under subclause
				(I), the individual shall submit appropriate information to contest such notice
				to the System within 15 working days of receiving notice from the individual's
				employer and shall utilize the verification process developed under paragraph
				(2)(C)(ii). Such individual shall acknowledge receipt of such notice in
				writing.
											(IV)Effective
				period of tentative nonconfirmationA tentative nonconfirmation
				notice shall remain in effect until such notice becomes final under clause (II)
				or a final confirmation notice or final nonconfirmation notice is issued by the
				System.
											(V)ProhibitionAn
				employer may not terminate the employment of an individual based on a tentative
				nonconfirmation notice until such notice becomes final under clause (II) or a
				final nonconfirmation notice is issued for the individual by the System.
				Nothing in this clause shall apply to termination of employment for any reason
				other than because of such a tentative nonconfirmation.
											(VI)Recording of
				conclusion on formIf a final confirmation or nonconfirmation is
				provided by the System regarding an individual, the employer shall record on
				the form designated by the Secretary the appropriate code that is provided
				under the System to indicate a confirmation or nonconfirmation of the identity
				and employment eligibility of the individual.
											(D)Consequences of
				nonconfirmationIf an employer has received a final
				nonconfirmation with respect to an individual, the employer shall terminate the
				employment of the individual. If the employer continues to employ the
				individual after receiving final nonconfirmation, a rebuttable presumption is
				created that the employer has violated paragraphs (1)(A) and (2) of subsection
				(a). Such presumption may not apply to a prosecution under subsection
				(e)(1).
									(13)Prohibition of
				unlawful accessing and obtaining of information
									(A)In
				generalIt shall be unlawful for any individual other than an
				employee of the Social Security Administration or the Department of Homeland
				Security specifically charged with maintaining the System to intentionally and
				knowingly—
										(i)access the System
				or the databases utilized to verify identity or employment eligibility for the
				System for any purpose other than verifying identity or employment eligibility
				or modifying the System pursuant to law or regulation; or
										(ii)obtain the
				information concerning an individual stored in the System or the databases
				utilized to verify identity or employment eligibility for the System for any
				purpose other than verifying identity or employment authorization or modifying
				the System pursuant to law or regulation.
										(B)Penalties
										(i)Unlawful
				accessAny individual who unlawfully accesses the System or the
				databases as described in subparagraph (A)(i) shall be fined no more than
				$1,000 per individual or sentenced to no more than 6 months imprisonment or
				both per individual whose file was compromised.
										(ii)Unlawful
				useAny individual who unlawfully obtains information stored in
				the System in the database utilized to verify identity or employment
				eligibility for the System and uses the information to commit identity theft
				for financial gain or to evade security or to assist another in gaining
				financially or evading security, shall be fined no more than $10,000 per
				individual or sentenced to no more than 1 year of imprisonment or both per
				individual whose information was obtained and misappropriated.
										(14)Protection from
				liabilityNo employer that participates in the System and
				complies in good faith with the attestation in subsection (b)(1) shall be
				liable under any law for any employment-related action taken with respect to an
				individual in good faith reliance on information provided by the System
				regarding that individual.
								(15)Limitation on
				use of the SystemNotwithstanding any other provision of law,
				nothing in this subsection shall be construed to permit or allow any
				department, bureau, or other agency of the United States to utilize any
				information, database, or other records used in the System for any purpose
				other than as provided for under this subsection.
								(16)Access to
				databaseNo officer or employee of any agency or department of
				the United States, other than such an officer or employee who is responsible
				for the verification of employment eligibility or for the evaluation of an
				employment eligibility verification program at the Social Security
				Administration, the Department of Homeland Security, and the Department of
				Labor, may have access to any information, database, or other records utilized
				by the System.
								(17)Modification
				authorityThe Secretary, after notice is submitted to Congress
				and provided to the public in the Federal Register, is authorized to modify the
				requirements of this subsection, including requirements with respect to
				completion of forms, method of storage, attestations, copying of documents,
				signatures, methods of transmitting information, and other operational and
				technical aspects to improve the efficiency, accuracy, and security of the
				System.
								(18)Annual study
				and report
									(A)Requirement for
				studyThe Comptroller General of the United States shall conduct
				an annual study of the System as described in this paragraph.
									(B)Purpose of the
				studyThe Comptroller General shall, for each year, undertake a
				study to determine whether the System meets the following requirements:
										(i)Demonstrated
				accuracy of the databasesNew information and information changes
				submitted by an individual to the System is updated in all of the relevant
				databases not later than 3 working days after submission in at least 99 percent
				of all cases.
										(ii)Low error rates
				and delays in verification
											(I)Incorrect
				tentative nonconfirmation noticesThat, during a year, not more
				than 1 percent of all tentative nonconfirmations provided through the System
				during such year are incorrect.
											(II)Incorrect final
				nonconfirmation noticesThat, during a year, not more than 3
				percent of all final nonconfirmations provided through the System during such
				year are incorrect.
											(III)Rates of
				incorrect tentative nonconfirmation noticesThat, during a year,
				the number of incorrect tentative nonconfirmations provided through the System
				for individuals who are not nationals of the United States is not more than 300
				percent more than the number of such incorrect notices provided for nationals
				of the United States.
											(IV)Rates of
				incorrect final nonconfirmation noticesThat, during a year, the
				number of incorrect final nonconfirmations provided through the System for
				individuals who are not nationals of the United States is not more than 300
				percent more than the number of such incorrect notices provided for nationals
				of the United States during such year.
											(iii)Measurable
				employer compliance with System requirements
											(I)No
				discrimination based on system operationsThe System has not and
				will not result in increased discrimination or cause reasonable employers to
				conclude that individuals of certain races or ethnicities are more likely to
				have difficulties when offered employment caused by the operation of the
				System.
											(II)Requirement for
				independent studyThe determination described in subclause (I)
				shall be based on an independent study commissioned by the Comptroller General
				in each phase of expansion of the System.
											(iv)Protection of
				workers’ private informationAt least 97 percent of employers who
				participate in the System are in full compliance with the privacy requirements
				described in this subsection.
										(v)Adequate agency
				staffing and fundingThe Secretary and Commissioner of Social
				Security have sufficient funding to meet all of the deadlines and requirements
				of this subsection.
										(C)ConsultationIn
				conducting a study under this paragraph, the Comptroller General shall consult
				with representatives of business, labor, immigrant communities, State
				governments, privacy advocates, and appropriate departments of the United
				States.
									(D)Requirement for
				reportsNot later than 21 months after the date of the enactment
				of the STRIVE Act of 2007, and annually thereafter, the Comptroller General
				shall submit to the Secretary and to Congress a report containing the findings
				of the study carried out under this paragraph.
									(E)CertificationIf
				the Comptroller General determines that the System meets the requirements set
				out in clauses (i) through (v) of subparagraph (B) for a year, the Comptroller
				shall certify such determination and submit such certification to Congress with
				the report required by subparagraph (D).
									(19)Administrative
				review
									(A)In
				generalAn individual who is terminated from employment as a
				result of a final nonconfirmation may, not later than 60 days after the date of
				such termination, file an appeal of such final nonconfirmation.
									(B)ProceduresThe
				Secretary and Commissioner of Social Security shall develop procedures to
				review appeals filed under subparagraph (A) and to make final determinations on
				such appeals.
									(C)Review for
				errorsIf a final determination on an appeal filed under
				subparagraph (A) results in a confirmation of an individual's eligibility for
				employment in the United States, the administrative review process shall
				require the Secretary to determine if the final nonconfirmation issued for the
				individual was the result of—
										(i)an
				error or negligence on the part of an employee or official operating or
				responsible for the System;
										(ii)the decision
				rules, processes, or procedures utilized by the System; or
										(iii)erroneous system
				information that was not the result of acts or omissions of the
				individual.
										(D)Compensation for
				error
										(i)In
				generalIf the Secretary makes a determination under subparagraph
				(C) that the final nonconfirmation issued for an individual was not caused by
				an act or omission of the individual, the Secretary shall compensate the
				individual for lost wages.
										(ii)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work schedule that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the
				administrative review process described in this paragraph or the day after the
				individual is reinstated or obtains employment elsewhere, whichever occurs
				first.
										(E)Limitation on
				compensationFor purposes of determining an individual's
				compensation for the loss of employment, such compensation shall not include
				any period in which the individual was ineligible for employment in the United
				States.
									(F)Source of
				fundsCompensation or reimbursement provided under this paragraph
				shall not be provided from funds appropriated in annual appropriations Acts to
				the Secretary for the Department of Homeland Security.
									(20)Judicial
				review
									(A)In
				generalAfter the Secretary makes a final determination on an
				appeal filed by an individual under paragraph (19), the individual may obtain
				judicial review of such determination in a civil action commenced not later
				than 90 days after notice of such decision, or such further time as the
				Secretary may allow.
									(B)ReportNot
				later than 180 days after the date of enactment of the STRIVE Act of 2007, the
				Director of the Federal Judicial Center shall submit to Congress a report on
				judicial review of an administrative decision on a final nonconfirmation. The
				report shall contain recommendations on jurisdiction and procedures that shall
				be instituted to seek adequate and timely review of such decision.
									(C)Compensation for
				error
										(i)In
				generalIn cases in which such judicial review reverses the final
				determination of the Secretary made under paragraph (19), the court shall
				compensate the individual for lost wages.
										(ii)Calculation of
				lost wagesLost wages shall be calculated based on the wage rate
				and work schedule that prevailed prior to termination. The individual shall be
				compensated for wages lost beginning on the first scheduled work day after
				employment was terminated and ending 180 days after completion of the judicial
				review described in this paragraph or the day after the individual is
				reinstated or obtains employment elsewhere, whichever occurs first.
										(21)Enforcement of
				violationsNo private right of action shall exist for any claim
				based on a violation of this section. The Government of the United States shall
				have exclusive enforcement authority over violations of this section and shall
				use only the powers, penalties, and mechanisms found in this section. This
				paragraph shall apply to all cases in which a final judgment has not been
				entered prior to or on the date of enactment of the STRIVE Act of 2007.
								(22)Safe harbor for
				contractorsA person shall not be liable for a violation of
				paragraph (1)(A), (1)(B), or (2) of subsection (a) with respect to the hiring
				or continuation of employment of an unauthorized alien by a subcontractor of
				that person unless the person knew that the subcontractor hired or continued to
				employ such alien in violation of such a paragraph.
								(23)Statutory
				constructionNothing in this subsection shall affect any existing
				rights and obligations of employers or employees under other Federal, State, or
				local laws.
								(d)Compliance
								(1)Complaints and
				investigationsThe Secretary shall establish procedures—
									(A)for a person to
				file a complaint regarding a potential violation of paragraph (1)(A), (1)(B),
				or (2) of subsection (a);
									(B)for the
				investigation of any such complaint that the Secretary determines is
				appropriate to investigate; and
									(C)for the
				investigation of such other violation of paragraph (1)(A), (1)(B), or (2) of
				subsection (a) that the Secretary determines is appropriate.
									(2)Authority in
				investigations
									(A)In
				generalIn conducting investigations and hearings under this
				subsection, officers and employees of the Department of Homeland Security, if
				designated by the Secretary, may compel by subpoena the attendance of witnesses
				and the production of evidence at any designated place in an investigation or
				case under this subsection.
									(B)Failure to
				cooperateIn case of refusal to obey a subpoena lawfully issued
				under subparagraph (A), the Secretary may request that the Attorney General
				apply in an appropriate district court of the United States for an order
				requiring compliance with such subpoena, and any failure to obey such order may
				be punished by such court as contempt.
									(C)Department of
				LaborThe Secretary of Labor shall have the investigative
				authority provided under section 11(a) of the Fair Labor Standards Act of 1938
				(29 U.S.C. 211(a)) to ensure compliance with the provisions of this section, or
				any regulation or order issued under this section.
									(3)Compliance
				procedures
									(A)Prepenalty
				noticeIf the Secretary has reasonable cause to believe that
				there has been a violation of a requirement of this section and determines that
				further proceedings related to such violation are warranted, the Secretary
				shall issue to the employer concerned a written notice of the Secretary's
				intention to issue a claim for a fine or other penalty. Such notice
				shall—
										(i)describe the
				violation;
										(ii)specify the laws
				and regulations allegedly violated;
										(iii)disclose the
				material facts which establish the alleged violation; and
										(iv)inform such
				employer that the employer shall have a reasonable opportunity to make
				representations as to why a claim for a monetary or other penalty should not be
				imposed.
										(B)Remission or
				mitigation of penalties
										(i)Petition by
				employerIf an employer receives written notice of a fine or
				other penalty in accordance with subparagraph (A), the employer may file within
				45 days from receipt of such notice, with the Secretary a petition for the
				remission or mitigation of such fine or penalty, or a petition for termination
				of the proceedings. The petition may include any relevant evidence or proffer
				of evidence the employer wishes to present, and shall be filed and considered
				in accordance with procedures to be established by the Secretary.
										(ii)Review by
				SecretaryIf the Secretary finds that such fine or other penalty
				was incurred erroneously, or finds the existence of such mitigating
				circumstances as to justify the remission or mitigation of such fine or
				penalty, the Secretary may remit or mitigate such fine or other penalty on the
				terms and conditions as the Secretary determines are reasonable and just, or
				order termination of any proceedings related to the notice. Such mitigating
				circumstances may include good faith compliance and participation in, or
				agreement to participate in, the System, if not otherwise required.
										(iii)ApplicabilityThis
				subparagraph may not apply to an employer that has or is engaged in a pattern
				or practice of violations of paragraph (1)(A), (1)(B), or (2) of subsection (a)
				or of any other requirements of this section.
										(C)Penalty
				claimAfter considering evidence and representations offered by
				the employer pursuant to subparagraph (B), the Secretary shall determine
				whether there was a violation and promptly issue a written final determination
				setting forth the findings of fact and conclusions of law on which the
				determination is based and the appropriate penalty.
									(4)Civil
				penalties
									(A)Hiring or
				continuing to employ unauthorized aliensAny employer that
				violates paragraph (1)(A) or (2) of subsection (a) shall pay civil penalties as
				follows:
										(i)Pay a civil
				penalty of not less than $500 and not more than $4,000 for each unauthorized
				alien with respect to each such violation.
										(ii)If the employer
				has previously been fined 1 time within the preceding 12 months under this
				subparagraph, pay a civil penalty of not less than $4,000 and not more than
				$10,000 for each unauthorized alien with respect to each such violation.
										(iii)If the employer
				has previously been fined more than 1 time within the preceding 12 months under
				this subparagraph or has failed to comply with a previously issued and final
				order related to any such provision, pay a civil penalty of not less than
				$6,000 and not more than $20,000 for each unauthorized alien with respect to
				each such violation.
										(B)Record keeping
				or verification practicesAny employer that violates or fails to
				comply with paragraph (1)(B) of subsection (a) shall pay a civil penalty as
				follows:
										(i)Pay a civil
				penalty of not less than $200 and not more than $2,000 for each such violation
				or failure.
										(ii)If the employer
				has previously been fined 1 time within the preceding 12 months under this
				subparagraph, pay a civil penalty of not less than $400 and not more than
				$4,000 for each such violation of failure.
										(iii)If the employer
				has previously been fined more than 1 time within the preceding 12 months under
				this subparagraph or has failed to comply with a previously issued and final
				order related to such requirements, pay a civil penalty of $6,000 for each such
				violation or failure.
										(iv)Special rule
				governing paperwork violationIn the case where an employer
				commits a violation of this section that is deemed to be purely a paperwork
				violation where the Secretary fails to establish any intent to hire an
				individual who is not unauthorized for employment in the United States, the
				Secretary shall permit the employer to correct such paperwork error within 30
				days of receiving notice from the Secretary of such violation.
										(C)Other
				penaltiesNotwithstanding subparagraphs (A) and (B), the
				Secretary may impose additional penalties for violations, including cease and
				desist orders, specially designed compliance plans to prevent further
				violations, suspended fines to take effect in the event of a further violation,
				and in appropriate cases, the civil penalty described in subsection
				(f)(2).
									(D)Reduction of
				penaltiesNotwithstanding subparagraphs (A), (B), and (C), the
				Secretary is authorized to reduce or mitigate penalties imposed upon employers,
				based upon factors including the employer's hiring volume, compliance history,
				good-faith implementation of a compliance program, participation in a temporary
				worker program, and voluntary disclosure of violations of this subsection to
				the Secretary.
									(5)Judicial
				review
									(A)In
				generalAn employer adversely affected by a final determination
				may, within 45 days after the date the final determination is issued, obtain
				judicial review of such determination.
									(B)ReportNot
				later than 180 days after the date of enactment of the STRIVE Act of 2007, the
				Director of the Federal Judicial Center shall submit to Congress a report on
				judicial review of a final determination. The report shall contain
				recommendations on jurisdiction and procedures that shall be instituted to seek
				adequate and timely review of such decision.
									(6)Enforcement of
				ordersIf an employer fails to comply with a final determination
				issued against that employer under this subsection, and the final determination
				is not subject to review as provided in paragraph (5), the Attorney General may
				file suit to enforce compliance with the final determination, not earlier than
				46 days and not later than 90 days, after the date the final determination is
				issued, in any appropriate district court of the United States. The burden
				shall remain on the employer to show that the final determination was not
				supported by a preponderance of the evidence.
								(7)Recovery of
				costs and attorneys’ feesIn any appeal brought under paragraph
				(5) or suit brought under paragraph (6), the employer shall be entitled to
				recover from the Secretary reasonable costs and attorneys’ fees if such
				employer prevails on the merits of the case. The award of attorneys’ fees shall
				not exceed $50,000. Such amount shall be subject to annual inflation
				adjustments per the United States Consumer Price Index - All Urban Consumers
				(CPI-U) compiled by the Bureau of Labor Statistics. Any costs and attorneys’
				fees assessed against the Secretary shall be charged against the operating
				expenses of the Department of Homeland Security for the fiscal year in which
				the assessment is made, and shall not be reimbursed from any other
				source.
								(e)Criminal
				penalties and injunctions for pattern or practice violations
								(1)Criminal
				penaltyAn employer that engages in a pattern or practice of
				knowing violations of paragraph (1)(A) or (2) of subsection (a) shall be fined
				not more than $20,000 for each unauthorized alien with respect to whom such a
				violation occurs, imprisoned for not more than 3 years for the entire pattern
				or practice, or both.
								(2)Enjoining of
				pattern or practice violationsIf the Secretary or the Attorney
				General has reasonable cause to believe that an employer is engaged in a
				pattern or practice of employment in violation of paragraph (1)(A) or (2) of
				subsection (a), the Attorney General may bring a civil action in the
				appropriate district court of the United States requesting such relief,
				including a permanent or temporary injunction, restraining order, or other
				order against the employer, as the Secretary deems necessary.
								(f)Adjustment for
				inflationAll penalties and limitations on the recovery of costs
				and attorney's fees in this section shall be increased every 4 years beginning
				January 2010 to reflect the percentage increase in the consumer price index for
				all urban consumers (all items; United States city average) for the 48 month
				period ending with September of the year preceding the year such adjustment is
				made. Any adjustment under this subparagraph shall be rounded to the nearest
				dollar.
							(g)Prohibition of
				indemnity bonds
								(1)ProhibitionIt
				is unlawful for an employer, in the hiring of an individual, to require the
				individual to post a bond or security, to pay or agree to pay an amount, or
				otherwise to provide a financial guaranty or indemnity, against any potential
				liability arising under this section relating to such hiring of the
				individual.
								(2)Civil
				penaltyAny employer which is determined, after notice and
				opportunity for mitigation of the monetary penalty under subsection (d), to
				have violated paragraph (1) shall be subject to a civil penalty of $10,000 for
				each violation and to an administrative order requiring the return of any
				amounts received in violation of such paragraph to the individual.
								(h)Prohibition on
				award of government contracts, grants, and agreements
								(1)Employers with
				no contracts, grants, or agreements
									(A)In
				generalIf an employer who does not hold a Federal contract,
				grant, or cooperative agreement is determined by the Secretary to be a repeat
				violator of this section the employer shall be debarred from the receipt of a
				Federal contract, grant, or cooperative agreement for a period of 5 years. The
				Secretary or the Attorney General shall advise the Administrator of General
				Services of such a debarment, and the Administrator of General Services shall
				list the employer on the List of Parties Excluded from Federal Procurement and
				Nonprocurement Programs for a period of 5 years.
									(B)WaiverThe
				Administrator of General Services, in consultation with the Secretary and the
				Attorney General, may waive operation of this subsection or may limit the
				duration or scope of the debarment.
									(2)Employers with
				contracts, grants, or agreements
									(A)In
				generalAn employer who holds a Federal contract, grant, or
				cooperative agreement and is determined by the Secretary to be a repeat
				violator of this section or is convicted of a crime under this section, shall
				be debarred from the receipt of new Federal contracts, grants, or cooperative
				agreements for a period of 5 years.
									(B)Notice to
				agenciesPrior to debarring the employer under subparagraph (A),
				the Secretary, in cooperation with the Administrator of General Services, shall
				advise any agency or department holding a contract, grant, or cooperative
				agreement with the employer of the Government's intention to debar the employer
				from the receipt of new Federal contracts, grants, or cooperative agreements
				for a period of 5 years.
									(C)WaiverAfter
				consideration of the views of any agency or department that holds a contract,
				grant, or cooperative agreement with the employer, the Secretary may, in lieu
				of debarring the employer from the receipt of new Federal contracts, grants, or
				cooperative agreements for a period of 5 years, waive operation of this
				subsection, limit the duration or scope of the debarment, or may refer to an
				appropriate lead agency the decision of whether to debar the employer, for what
				duration, and under what scope in accordance with the procedures and standards
				prescribed by the Federal Acquisition Regulation. However, any proposed
				debarment predicated on an administrative determination of liability for civil
				penalty by the Secretary or the Attorney General shall not be reviewable in any
				debarment proceeding.
									(D)ReviewThe
				decision of whether to debar or take alternate action under this paragraph
				shall be reviewable pursuant to section 9, Federal Acquisition
				Regulation.
									(3)SuspensionIndictments
				for violations of this section or adequate evidence of actions that could form
				the basis for debarment under this subsection shall be considered a cause for
				suspension under the procedures and standards for suspension prescribed by the
				Federal Acquisition Regulation.
								(4)Repeat violator
				definedIn this subsection, the term repeat violator
				means, with respect to an employer, that the employer has violated paragraph
				(1)(A), (1)(B), or (2) of subsection (a) more than 1 time and that such
				violations were discovered as a result of more than 1 separate investigation of
				the employer. A violation of such paragraph (1)(B) that is inadvertent and
				unrelated to a violation of subsection (a)(1)(A) and (a)(2) may not be
				considered to be a violation of such paragraph (1)(B) for the purposes of this
				paragraph.
								(i)Miscellaneous
				provisions
								(1)DocumentationIn
				providing documentation or endorsement of authorization of aliens (other than
				aliens lawfully admitted for permanent residence) eligible to be employed in
				the United States, the Secretary shall provide that any limitations with
				respect to the period or type of employment or employer shall be conspicuously
				stated on the documentation or endorsement.
								(2)PreemptionThe
				provisions of this section preempt any State or local law from—
									(A)imposing civil or
				criminal sanctions upon employers who employ or otherwise do business with
				unauthorized aliens;
									(B)requiring,
				authorizing, or permitting the use of a federally mandated employment
				verification system for any other purpose other than the one mandated in
				Federal law, including verifying status of renters, determining eligibility for
				receipt of benefits, enrollment in school, obtaining or retaining a business
				license or other license provided by the unit of government, or conducting a
				background check; and
									(C)requiring
				employers to use an employment verification system, unless otherwise mandated
				by Federal law, for purposes such as—
										(i)as
				a condition of receiving a government contract;
										(ii)as a condition of
				receiving a business license; or
										(iii)as a
				penalty.
										(j)DefinitionsIn
				this section—
								(1)EmployerThe
				term employer means any person or entity, including any entity of
				the Government of the United States, hiring an individual for employment in the
				United States.
								(2)Independent
				contractorThe term independent contractor includes
				a person who carries on independent business, contracts to do a piece of work
				according to the person's own means and methods, and are subject to control
				only as to results. Whether a person is an independent contractor, regardless
				of any self-designation, will be determined on a case-by-case basis. Factors to
				be considered in that determination include whether the person—
									(A)supplies the tools
				or materials;
									(B)makes services
				available to the general public;
									(C)works for a number
				of clients at the same time;
									(D)has an opportunity
				for profit or loss as a result of labor or services provided;
									(E)invests in
				facilities to carry out the work;
									(F)directs the order
				or sequence in which the work is to be done; and
									(G)determines the
				hours during which the work is to be done.
									(3)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Homeland Security.
								(4)Unauthorized
				alienThe term unauthorized alien means, with
				respect to the employment of an alien at a particular time, that the alien is
				not at that time either—
									(A)an alien lawfully
				admitted for permanent residence; or
									(B)authorized to be
				so employed by this Act or by the
				Secretary.
									.
				(b)Antifraud measures
			 for Social Security cards
					(1)In
			 generalSection 205(c)(2)(G)
			 of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—
						(A)by inserting
			 (i) after (G);
						(B)by striking
			 banknote paper and inserting durable plastic or similar
			 material; and
						(C)by adding at the
			 end the following new clauses:
							
								(ii)Each social security card issued under this
				subparagraph shall include an encrypted machine-readable electronic
				identification strip which shall be unique to the individual to whom the card
				is issued. The Commissioner shall develop such electronic identification strip
				in consultation with the Secretary of Homeland Security, so as to enable
				employers to use such strip in accordance with section 274A(a)(1)(B) of the
				Immigration and Nationality Act (8 U.S.C. 1324a(a)(1)(B)) to obtain access to
				the Electronic Employment Verification System established by subsection (c) of
				this title.
								(iii)Each social
				security card issued under this subparagraph shall—
									(I)contain physical
				security features designed to prevent tampering, counterfeiting, or duplication
				of the card for fraudulent purposes;
									(II)be consistent
				with the biometric standards for documents described in section 737 of this
				Act; and
									(III)contain a
				disclaimer stating the following: `This card shall not be used for the purpose
				of identification.
									(iv)The Commissioner
				shall provide for the issuance (or reissuance) to each individual who—
									(I)has been assigned
				a Social Security account number under subparagraph (B),
									(II)has attained the
				minimum age applicable, in the jurisdiction in which such individual engages in
				employment, for legally engaging in such employment, and
									(III)files
				application for such card under this clause in such form and manner as shall be
				prescribed by the Commissioner, a Social Security card which meets the
				preceding requirements of this subparagraph and which includes a recent
				digitized photograph of the individual to whom the card is issued.
									(v)The Commissioner
				shall maintain an ongoing effort to develop measures in relation to the Social
				Security card and the issuance thereof to preclude fraudulent use
				thereof.
								.
						(2)Sharing of
			 information with the Secretary of Homeland SecuritySection 205(c)(2) of such Act is amended by
			 adding at the end the following new subparagraph:
						
							(I)Upon the issuance of a Social Security
				account number under subparagraph (B) to any individual or the issuance of a
				Social Security card under subparagraph (G) to any individual, the Commissioner
				of Social Security shall transmit to the Secretary of Homeland Security such
				information received by the Commissioner in the individual's application for
				such number or such card as such Secretary determines necessary and appropriate
				for administration of the STRIVE Act of 2007. Such information shall be used
				solely for inclusion in the Electronic Employment Eligibility Verification
				System established pursuant to title III of such
				Act.
							.
					(3)Effective
			 DatesThe amendment made by
			 paragraph (1) shall apply with respect to Social Security cards issued 2 years
			 after the date of the enactment of this Act. The amendment made by paragraph
			 (2) shall apply with respect to the issuance of Social Security account numbers
			 and Social Security cards after 2 years after the date of the enactment of this
			 Act.
					(c)Conforming
			 amendments
					(1)Amendments
						(A)Repeal of basic
			 pilotSections 401, 402, 403, 404, and 405 of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of
			 Public Law 104–208; 8 U.S.C. 1324a note) are repealed.
						(B)Repeal of
			 reporting requirements
							(i)Report on
			 earnings of aliens not authorized to workSubsection (c) of
			 section 290 (8 U.S.C. 1360) is repealed.
							(ii)Report on
			 fraudulent use of Social Security account numbersSubsection (b)
			 of section 414 of the Illegal Immigration Reform and Immigrant Responsibility
			 Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1360 note) is
			 repealed.
							(C)Repeal of
			 definitionParagraph (1)(F) of section 1961 of title 18, United
			 States Code, is repealed.
						(2)ConstructionNothing
			 in this subsection or in subsection (c) of section 274A, as amended by
			 subsection (a), may be construed to limit the authority of the Secretary to
			 allow or continue to allow the participation of employers who participated in
			 the basic pilot program under such sections 401, 402, 403, 404, and 405 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C
			 of Public Law 104–208; 8 U.S.C. 1324a note) in the Electronic Employment
			 Verification System established pursuant to such subsection (d).
					(d)Technical
			 amendments
					(1)Definition of
			 unauthorized alienSections 218(i)(1) (8 U.S.C. 1188(i)(1)),
			 245(c)(8) (8 U.S.C. 1255(c)(8)), 274(a)(3)(B)(i) (8 U.S.C. 1324(a)(3)(B)(i)),
			 and 274B(a)(1) (8 U.S.C. 1324b(a)(1)) are amended by striking
			 274A(h)(3) and inserting 274A(h).
					(2)Document
			 requirementsSection 274B (8 U.S.C. 1324b) is amended—
						(A)in subsections
			 (a)(6) and (g)(2)(B), by striking 274A(b) and inserting
			 274A(d); and
						(B)in subsection
			 (g)(2)(B)(ii), by striking 274A(b)(5) and inserting
			 274A(d)(9).
						(e)Office of
			 Electronic Verification
					(1)In
			 generalThe Secretary shall establish the Office of Electronic
			 Verification within the Office of Screening Coordination of the
			 Department.
					(2)ResponsibilitiesThe
			 head of the Office of Electronic Verification shall work with the Commissioner
			 of Social Security—
						(A)to ensure the
			 information maintained in the Electronic Employment Verification System
			 established in subsection (c) of section 274A of the Immigration and
			 Nationality Act, as amended by subsection (a), is updated in a manner that
			 promotes maximum accuracy;
						(B)to ensure a process
			 is provided for correcting erroneous information continued in such
			 System;
						(C)to ensure that the
			 data received from field offices of United States Customs and Border Protection
			 or from other points of contact between aliens and the Department of Homeland
			 Security is registered in all relevant databases;
						(D)to ensure that the
			 data received from field offices of the Social Security Administration and
			 other points of contact between nationals of the United States and the Social
			 Security Administration is registered within all relevant databases;
						(E)to ensure that the
			 Department has a sufficient number of personnel to conduct manual verifications
			 described in paragraph (2)(ii) of such subsection (c);
						(F)to establish and
			 promote telephone help lines accessible to employers and individuals 24-hours a
			 day that provide information regarding the functioning of such System or
			 specific issues related to the issuance of a tentative nonconfirmations issued
			 by the System;
						(G)to establish an
			 outreach and education program to ensure that all new employers are fully
			 informed of their responsibilities under such System;
						(H)to conduct random
			 audits of individual's files in the Government’s database each year to
			 determine accuracy rates and require corrections of errors in a timely manner;
			 and
						(I)to provide to the
			 employer anti-discrimination notices issued by the Office of Special Counsel
			 for Immigration-Related Unfair Employment Practices of the Civil Rights
			 Division of the Department of Justice.
						(f)Requirement for
			 reportsNot later than 2 years after the date of enactment of
			 this Act, and annually thereafter, the Comptroller General of the United States
			 shall submit to the Secretary and to Congress a report on the impact of the
			 Electronic Employment Verification System described in section 274A(c) of the
			 Immigration and Nationality Act, as amended by subsection (a), on employers and
			 employees in the United States. Each such report shall include the
			 following:
					(1)An assessment of
			 the impact of the System on the employment of aliens who are not eligible for
			 employment in the United States, including whether the System has indirectly
			 caused an increase in exploitation of unauthorized workers.
					(2)An assessment of
			 the accuracy of the databases utilized by the System and of the timeliness and
			 accuracy of the responses provided through the System to employers.
					(3)An assessment of
			 the privacy and confidentiality of the System and of the overall security of
			 the System with respect to cybertheft and theft or misuse of private
			 data.
					(4)An assessment of
			 whether the System is being implemented in a nondiscriminatory and
			 nonretaliatory manner.
					(5)An assessment of
			 the most common causes for the erroneous issuance of nonconfirmations by the
			 System and recommendations to correct such causes.
					(6)Recommendations
			 regarding a funding scheme for the maintenance of the System which may include
			 minimal costs to employers or individuals.
					(7)The
			 recommendations of the Comptroller General regarding whether or not the System
			 should be modified prior to further expansion.
					(g)Effective
			 dateThe amendments made by subsections (a), (b), and (c) shall
			 take effect on the date that is 180 days after the date of the enactment of
			 this Act.
				302.Clarification
			 of ineligibility for misrepresentationSection 212(a)(6)(C)(ii)(I) (8 U.S.C.
			 1182(a)(6)(C)(ii)(I)), is amended by striking citizen and
			 inserting national.
			303.Antidiscrimination
			 protections
				(a)Application of
			 prohibition of discrimination to verification systemSection
			 274B(a)(1) (8 U.S.C. 1324b(a)(1)) is amended by inserting “, the verification
			 of the individual's eligibility for employment through the Electronic
			 Employment Verification System described in section 274A(c),” after the
			 individual for employment.
				(b)Classes of
			 aliens as protected individualsSection 274B(a)(3)(B) (8 U.S.C.
			 1324b(a)(3)(B)) is amended to read as follows—
					
						(B)is an alien who
				is—
							(i)lawfully admitted
				for permanent residence;
							(ii)granted the
				status of an alien lawfully admitted for temporary residence under section
				210(a) or 245A(a);
							(iii)admitted as a
				refugee under section 207;
							(iv)granted asylum
				under section 208;
							(v)granted the
				nonimmigrant status under section 101(a)(15)(H)(ii)(c);
							(vi)granted temporary
				protected status under section 244; or
							(vii)granted parole
				under section
				212(d)(5).
							.
				(c)Requirements for
			 electronic employment verificationSection 274B(a) (8 U.S.C.
			 1324b(a)) is amended by adding at the end the following:
					
						(7)Antidiscrimination
				requirements of the electronic employment verification systemIt
				is an unfair immigration-related employment practice for a person or other
				entity, in the course of the Electronic Employment Verification System
				described in section 274A(c)—
							(A)to terminate the
				employment of an individual due to a tentative nonconfirmation issued by such
				System, with respect to that individual;
							(B)to use the System
				for screening of an applicant for employment prior to making the individual an
				offer of employment;
							(C)to reverify the
				employment authorization of current employees beyond the time period set out in
				274A(c)(2); or
							(D)to use the System
				selectively to exclude certain individuals from consideration for employment as
				a result of a perceived likelihood that additional verification will be
				required, beyond what is required for most job
				applicants.
							.
				(d)Increase in
			 civil money penaltiesSection 274B(g)(2) (8 U.S.C. 1324b(g)(2))
			 is amended—
					(1)in subparagraph
			 (B)(iv)—
						(A)in subclause (I),
			 by striking $250 and not more than $1,000 and inserting
			 $2,000 and not more than $4,000;
						(B)in subclause (II),
			 by striking $2,000 and not more than $5,000 and inserting
			 $4,000 and not more than $10,000;
						(C)in subclause
			 (III), by striking $3,000 and not more than $10,000 and
			 inserting $6,000 and not more than $20,000;
						(D)in subclause (IV),
			 by striking $100 and not more than $1,000 and inserting
			 $500 and not more than $5,000.
						(e)Increased
			 funding of information campaignSection 274B(l)(3) (8 U.S.C.
			 1324b(l)(3)) is amended by inserting and an additional $40,000,000 for
			 each of fiscal years 2008 through 2010 before the period at the
			 end.
				(f)Effective
			 dateThe amendments made by this title shall take effect on the
			 date of the enactment of this Act and shall apply to violations occurring on or
			 after such date.
				304.Additional
			 protectionsSection 274B (8
			 U.S.C. 1324b) is amended—
				(1)in subsection (a),
			 by amending paragraph (1) to read as follows:
					
						(1)In
				generalIt is an unfair immigration-related employment practice
				for a person or other entity to discriminate against any individual (other than
				an unauthorized alien defined in section 274A(h)(3)) with respect to—
							(A)the hiring, or
				recruitment or referral for a fee, of the individual for employment or the
				discharging of the individual from employment—
								(i)because of such
				individual’s national origin; or
								(ii)in the case of a
				protected individual, because of such individual’s citizenship status;
				or
								(B)the compensation,
				terms, or conditions of the employment of the
				individual.
							;
				(2)in subsection
			 (a)(6), by striking if made for the purpose or with the intent of
			 discriminating against an individual in violation of paragraph (1) and
			 inserting in violation of paragraph (1), subject to additional
			 information and compliance assistance being provided to employers to assist
			 them in complying with the law;
				(3)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking and, based on such an investigation and subject to paragraph
			 (3), file a complaint before such a judge and inserting Any such
			 investigation shall begin not later than 180 days after the alleged
			 discriminatory act. Any such complaint filed with an administrative law judge
			 shall be filed not later than 1 year after the commencement of the independent
			 investigation.; and
					(B)by striking
			 paragraph (3); and
					(4)in subsection
			 (g)(2)(B)(iii), by inserting , and to provide such other relief as the
			 administrative law judge determines appropriate to make the individual
			 whole before the semicolon at the end.
				305.Additional
			 worksite enforcement and fraud detection agents
				(a)Increase in
			 number of personnelThe Secretary shall, subject to the
			 availability of appropriations for such purpose, annually increase, by not less
			 than 2,200, the number of personnel of the Bureau of Immigration and Customs
			 Enforcement during the 5-year period beginning on the date of the enactment of
			 this Act.
				(b)Use of
			 personnelThe Secretary shall ensure that not less than 25
			 percent of all the hours expended by personnel of the Bureau of Immigration and
			 Customs Enforcement shall be used to enforce compliance with sections 274A and
			 274C of the Immigration and Nationality Act (8 U.S.C. 1324a and 1324c).
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for each of the fiscal years 2007 through 2011 such sums as may be
			 necessary to carry out this section.
				306.Amendments to
			 the Social Security Act and the Internal Revenue Code
				(a)Social Security
			 ActSection 205(c)(2) of the Social Security Act (42 U.S.C.
			 405(c)(2)) is amended by adding at the end the following new
			 subparagraphs:
					
						(I)(i)The Commissioner of
				Social Security shall, subject to the provisions of title III of the STRIVE Act
				of 2007, establish a reliable, secure method to provide through the Electronic
				Employment Verification System established pursuant to section 274A(c) of the
				Immigration and Nationality Act (referred to in this subparagraph as the
				System), within the time periods required by such
				subsection—
								(I)a determination of whether the name, date
				of birth, employer identification number, and social security account number of
				an individual provided in an inquiry made to the System by an employer is
				consistent with such information maintained by the Commissioner in order to
				confirm the validity of the information provided;
								(II)a determination of the citizenship
				status associated with such name and social security account number, according
				to the records maintained by the Commissioner;
								(III)a determination of whether the name and
				number belongs to an individual who is deceased, according to the records
				maintained by the Commissioner;
								(IV)a determination of whether the name and
				number is blocked in accordance with clause (ii); and
								(V)a confirmation or a nonconfirmation
				described in such subsection (c), in a manner that ensures that other
				information maintained by the Commissioner is not disclosed or released to
				employers through the System.
								(ii)The Commissioner of Social
				Security shall prevent the fraudulent or other misuse of a social security
				account number by establishing procedures under which an individual who has
				been assigned a social security account number may block the use of such number
				under the System and remove such block.
							(J)In assigning social
				security account numbers to aliens who are authorized to work in the United
				States under section 218A of the Immigration and Nationality Act, the
				Commissioner of Social Security shall, to the maximum extent practicable,
				assign such numbers by employing the enumeration procedure administered jointly
				by the Commissioner, the Secretary of State, and the
				Secretary.
						.
				(b)Disclosure of
			 certain taxpayer identity information
					(1)In
			 generalSection 6103(l) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(21)Disclosure of
				certain taxpayer identity information by Social Security administration to
				department of homeland security
								(A)In
				generalFrom taxpayer identity information which has been
				disclosed to the Social Security Administration and upon written request by the
				Secretary of Homeland Security, the Commissioner of Social Security shall
				disclose directly to officers, employees, and contractors of the Department of
				Homeland Security the following information:
									(i)Disclosure of
				employer no-match noticesTaxpayer identity information of each
				person who has filed an information return required by reason of section 6051
				during calendar year 2006, 2007, or 2008 which contains—
										(I)more than 100 names
				and taxpayer identifying numbers of employees (within the meaning of such
				section) that did not match the records maintained by the Commissioner of
				Social Security; or
										(II)more than 10
				names of employees (within the meaning of such section) with the same taxpayer
				identifying number.
										(ii)Disclosure of
				information regarding use of duplicate employee taxpayer identifying
				informationTaxpayer identity information of each person who has
				filed an information return required by reason of section 6051 which the
				Commissioner of Social Security has reason to believe, based on a comparison
				with information submitted by the Secretary of Homeland Security, contains
				evidence of identity fraud due to the multiple use of the same taxpayer
				identifying number (assigned under section 6109) of an employee (within the
				meaning of section 6051).
									(iii)Disclosure of
				information regarding nonparticipating employersTaxpayer
				identity information of each person who has filed an information return
				required by reason of section 6051 which the Commissioner of Social Security
				has reason to believe, based on a comparison with information submitted by the
				Secretary of Homeland Security, contains evidence of such person's failure to
				register and participate in the Electronic Employment Verification System
				authorized under section 274A(c) of the Immigration and Nationality Act
				(hereafter in this paragraph referred to as the System).
									(iv)Disclosure of
				information regarding new employees of nonparticipating
				employersTaxpayer identity information of all employees (within
				the meaning of section 6051) hired after the date a person identified in clause
				(iii) is required to participate in the System under section 274A(c)(10) of the
				Immigration and Nationality Act.
									(v)Disclosure of
				information regarding employees of certain designated
				employersTaxpayer identity information of all employees (within
				the meaning of section 6051) of each person who is required to participate in
				the System under such section 274A(c)(10) of the Immigration and Nationality
				Act.
									(vi)Disclosure of
				new hire taxpayer identity informationTaxpayer identity
				information of each person participating in the System and taxpayer identity
				information of all employees (within the meaning of section 6051) of such
				person hired during the period beginning with the later of—
										(I)the date such
				person begins to participate in the System; or
										(II)the date of the
				request immediately preceding the most recent request under this clause,
										ending with
				the date of the most recent request under this clause.(B)Restriction on
				disclosureThe Commissioner of Social Security shall disclose
				taxpayer identity information under subparagraph (A) only for purposes of, and
				to the extent necessary in—
									(i)establishing and
				enforcing employer participation in the System;
									(ii)carrying out,
				including through civil administrative and civil judicial proceedings, of
				sections 212, 217, 235, 237, 238, 274A, 274B, and 274C of the Immigration and
				Nationality Act; and
									(iii)the civil
				operation of the Alien Terrorist Removal Court.
									(C)ReimbursementThe
				Commissioner of Social Security shall prescribe a reasonable fee schedule for
				furnishing taxpayer identity information under this paragraph and collect such
				fees in advance from the Secretary of Homeland Security.
								(D)TerminationThis
				paragraph shall not apply to any request made after the date which is 3 years
				after the date of the enactment of this
				paragraph.
								.
					(2)Compliance by
			 DHS contractors with confidentiality safeguards
						(A)In
			 generalSection 6103(p) of such Code is amended by adding at the
			 end the following new paragraph:
							
								(9)Disclosure to
				DHS contractorsNotwithstanding any other provision of this
				section, no return or return information shall be disclosed to any contractor
				of the Department of Homeland Security unless the Secretary of Homeland
				Security, to the satisfaction of the Secretary—
									(A)has requirements
				in effect which require each such contractor which would have access to returns
				or return information to provide safeguards (within the meaning of paragraph
				(4)) to protect the confidentiality of such returns or return
				information;
									(B)agrees to conduct
				an on-site review every 3 years (mid-point review in the case of contracts or
				agreements of less than 1 year in duration) of each contractor to determine
				compliance with such requirements;
									(C)submits the
				findings of the most recent review conducted under subparagraph (B) to the
				Secretary as part of the report required by paragraph (4)(E); and
									(D)certifies to the
				Secretary for the most recent annual period that such contractor is in
				compliance with all such requirements.
									The
				certification required by subparagraph (D) shall include the name and address
				of each contractor, a description of the contract or agreement with such
				contractor, and the duration of such contract or
				agreement..
						(3)Conforming
			 amendments
						(A)Section 6103(a)(3)
			 of such Code is amended by striking or (20) and inserting
			 (20), or (21).
						(B)Section
			 6103(p)(3)(A) of such Code is amended by adding at the end the following new
			 sentence: The Commissioner of Social Security shall provide to the
			 Secretary such information as the Secretary may require in carrying out this
			 paragraph with respect to return information inspected or disclosed under the
			 authority of subsection (l)(21)..
						(C)Section 6103(p)(4)
			 of such Code is amended—
							(i)by
			 striking or (17) both places it appears and inserting
			 (17), or (21); and
							(ii)by
			 striking or (20) each place it appears and inserting
			 (20), or (21).
							(D)Section
			 6103(p)(8)(B) of such Code is amended by inserting or paragraph
			 (9) after subparagraph (A).
						(E)Section 7213(a)(2)
			 of such Code is amended by striking or (20) and inserting
			 (20), or (21).
						(c)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 such sums as are necessary to carry out the amendments made by this
			 section.
					(2)Limitation on
			 verification responsibilities of Commissioner of Social
			 SecurityThe Commissioner of Social Security is authorized to
			 perform activities with respect to carrying out the Commissioner's
			 responsibilities in this title or the amendments made by this title, but only
			 to the extent the Secretary has provided, in advance, funds to cover the
			 Commissioner's full costs in carrying out such responsibilities. In no case
			 shall funds from the Federal Old-Age and Survivors Insurance Trust Fund or the
			 Federal Disability Insurance Trust Fund be used to carry out such
			 responsibilities.
					(d)Effective
			 dates
					(1)Social Security
			 ActThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act.
					(2)Internal Revenue
			 Code
						(A)In
			 generalThe amendments made by subsection (b) shall apply to
			 disclosures made after the date of the enactment of this Act.
						(B)CertificationsThe
			 first certification under section 6103(p)(9)(D) of the Internal Revenue Code of
			 1986, as added by subsection (b)(2), shall be made with respect to calendar
			 year 2007.
						IVNew
			 worker program
			401.Nonimmigrant
			 workerSection 101(a)(15)(H)
			 (8 U.S.C. 1101(a)(15)(H)) is amended to read as follows:
				
					(H)an alien—
						(i)(b)subject to section
				212(j)(2)—
								(aa)who is coming temporarily to the
				United States to perform services (other than services described in clause
				(ii)(a) or subparagraph (O) or (P)) in a specialty occupation described in
				section 214(i)(1) or as a fashion model;
								(bb)who meets the requirements for the
				occupation specified in section 214(i)(2) or, in the case of a fashion model,
				is of distinguished merit and ability; and
								(cc)with respect to whom the Secretary of
				Labor determines and certifies to the Secretary of Homeland Security that the
				intending employer has filed an application with the Secretary in accordance
				with section 212(n)(1);
								(b1)(aa)who is entitled to enter the United States
				under the provisions of an agreement listed in section 214(g)(8)(A);
								(bb)who
				is engaged in a specialty occupation described in section 214(i)(3); and
								(cc)with
				respect to whom the Secretary of Labor determines and certifies to the
				Secretary of Homeland Security and the Secretary of State that the intending
				employer has filed an attestation with the Secretary of Labor in accordance
				with section 212(t)(1); or
								(c)(aa)who is coming
				temporarily to the United States to perform services as a registered
				nurse;
								(bb)who meets the qualifications described
				in section 212(m)(1); and
								(cc)with respect to whom the Secretary of
				Labor determines and certifies to the Secretary of Homeland Security that an
				unexpired attestation is on file and in effect under section 212(m)(2) for the
				facility (as defined in section 212(m)(6)) for which the alien will perform the
				services; or
								(ii)(a)who—
								(aa)has a residence in a foreign country
				which the alien has no intention of abandoning; and
								(bb)is coming temporarily to the United
				States to perform agricultural labor or services (as defined by the Secretary
				of Labor), including agricultural labor (as defined in section 3121(g) of the
				Internal Revenue Code of 1986), agriculture (as defined in section 3(f) of the
				Fair Labor Standards Act of 1938 (29 U.S.C. 203(f))), and the pressing of
				apples for cider on a farm, of a temporary or seasonal nature;
								(b)who—
								(aa)has a residence in a foreign country
				which the alien has no intention of abandoning;
								(bb)is coming temporarily to the United
				States to perform nonagricultural work or services of a temporary or seasonal
				nature (if unemployed persons capable of performing such work or services
				cannot be found in the United States), excluding medical school graduates
				coming to the United States to perform services as members of the medical
				profession; or
								(c)who—
								(aa)is coming temporarily to the United
				States to initially perform temporary labor or services other than the labor or
				services described in clause (i)(b), (i)(b1), (i)(c), (ii)(a), or (iii),
				subparagraph (D), (E), (I), (L), (O), (P), or (R), or section 214(e) (if United
				States workers who are able, willing, and qualified to perform such labor or
				services cannot be found in the United States); and
								(bb)meets the requirements of section
				218A, including the filing of a petition under such section on behalf of the
				alien;
								(iii)who—
							(a)has a residence in
				a foreign country which the alien has no intention of abandoning; and
							(b)is coming
				temporarily to the United States as a trainee (other than to receive graduate
				medical education or training) in a training program that is not designed
				primarily to provide productive employment; or
							(iv)who—
							(a)is the spouse or a
				minor child of an alien described in this subparagraph; and
							(b)is accompanying or
				following to join such
				alien.
							.
			402.Admission of
			 nonimmigrant workers
				(a)New
			 workersChapter 2 of title II (8 U.S.C. 1181 et seq.) is amended
			 by inserting after section 218 the following:
					
						218A.Admission of
				H–2C nonimmigrants
							(a)AuthorizationThe
				Secretary of State may grant a temporary visa to an H–2C nonimmigrant who
				demonstrates an intent to perform labor or services in the United States (other
				than the labor or services described in clause (i)(b), (i)(b1), (i)(c),
				(ii)(a), or (iii) of section 101(a)(15)(H), subparagraph (D), (E), (I), (L),
				(O), (P), or (R) of section 101(a)(15), or section 214(e) (if United States
				workers who are able, willing, and qualified to perform such labor or services
				cannot be found in the United States).
							(b)Requirements for
				admissionAn alien shall be eligible for H–2C nonimmigrant status
				if the alien meets the following requirements:
								(1)Eligibility to
				workThe alien shall establish that the alien is capable of
				performing the labor or services required for an occupation described in
				section 101(a)(15)(H)(ii)(c).
								(2)Evidence of
				employment offerThe alien’s evidence of employment shall be
				provided in accordance with the requirements issued by the Secretary of State,
				in consultation with the Secretary of Labor. In carrying out this paragraph,
				the Secretary may consider evidence from employers, employer associations, and
				labor representatives.
								(3)FeeThe
				alien shall pay a $500 visa issuance fee in addition to the cost of processing
				and adjudicating such application. Nothing in this paragraph shall be construed
				to affect consular procedures for charging reciprocal fees.
								(4)Medical
				examinationThe alien shall undergo a medical examination
				(including a determination of immunization status), at the alien’s expense,
				that conforms to generally accepted standards of medical practice.
								(5)Application
				content and waiver
									(A)Application
				formThe alien shall submit to the Secretary of State a completed
				application, which contains evidence that the requirements under paragraphs (1)
				and (2) have been met.
									(B)ContentIn
				addition to any other information that the Secretary requires to determine an
				alien’s eligibility for H–2C nonimmigrant status, the Secretary of State shall
				require an alien to provide information concerning the alien’s—
										(i)physical and
				mental health;
										(ii)criminal history
				and gang membership;
										(iii)immigration
				history; and
										(iv)involvement with
				groups or individuals that have engaged in terrorism, genocide, persecution, or
				who seek the overthrow of the United States Government.
										(C)KnowledgeThe
				alien shall include with the application submitted under this paragraph a
				signed certification in which the alien certifies that—
										(i)the alien has read
				and understands all of the questions and statements on the application
				form;
										(ii)the alien
				certifies under penalty of perjury under the laws of the United States that the
				application, and any evidence submitted with it, are all true and correct;
				and
										(iii)the applicant
				authorizes the release of any information contained in the application and any
				attached evidence for law enforcement purposes.
										(c)Grounds of
				inadmissibility
								(1)In
				generalIn determining an alien’s admissibility as an H–2C
				nonimmigrant—
									(A)paragraphs (5),
				(6) (except subparagraph (E)), (7), (9), and (10)(B) of section 212(a) may not
				apply with respect to conduct that occurred before the effective date of the
				STRIVE Act;
									(B)the Secretary of
				Homeland Security may not waive the application of—
										(i)subparagraph (A),
				(B), (C), (D)(ii), (E), (G), (H), or (I) of section 212(a)(2);
										(ii)section
				212(a)(3); or
										(iii)subparagraph
				(A), (C) or (D) of section 212(a)(10);
										(C)the Secretary of
				State may waive the application of any provision of section 212(a) not listed
				in subparagraph (B) on behalf of an individual alien—
										(i)for humanitarian
				purposes;
										(ii)to
				ensure family unity; or
										(iii)if such a waiver
				is otherwise in the public interest;
										(D)nothing in this paragraph shall be
				construed as affecting the authority of the Secretary other than under this
				paragraph to waive the provisions of section 212(a).
									(2)Renewal of
				authorized admission and subsequent admissionsAn alien seeking
				renewal of authorized admission or subsequent admission as an H–2C nonimmigrant
				shall establish that the alien is not inadmissible under section 212(a).
								(3)Background
				checksThe Secretary of Homeland Security shall not admit, and
				the Secretary of State shall not issue a visa to, an alien seeking H–2C
				nonimmigrant status unless all appropriate background checks have been
				completed.
								(d)Period of
				authorized admission
								(1)Authorized
				periodThe initial period of authorized admission as an H–2C
				nonimmigrant shall be 3 years.
								(2)RenewalBefore
				the expiration of the initial period under paragraph (1), an H–2C nonimmigrant
				may submit an application to the Secretary of Homeland Security to extend H–2C
				nonimmigrant status for 1 additional 3-year period. The Secretary may not
				require an applicant under this paragraph to depart the United States as a
				condition for granting such extension.
								(3)International
				commutersAn alien who maintains actual residence and place of
				abode outside the United States and commutes into the United States to work as
				an H–2C nonimmigrant, is not subject to the time limitations under paragraphs
				(1) and (2).
								(4)Loss of
				employment
									(A)In
				general
										(i)Period of
				unemploymentSubject to clause (ii) and subsection (c), the
				period of authorized admission of an H–2C nonimmigrant shall terminate if the
				alien is unemployed for 60 or more consecutive days.
										(ii)ExceptionThe
				period of authorized admission of an H–2C nonimmigrant shall not terminate if
				the alien is unemployed for 60 or more consecutive days if the alien submits
				documentation to the Secretary of Homeland Security that establishes that such
				unemployment was caused by—
											(I)a period of
				physical or mental disability of the alien or the spouse, son, daughter, or
				parent (as defined in section 101 of the Family and Medical Leave Act of 1993
				(29 U.S.C. 2611)) of the alien;
											(II)a period of
				vacation, medical leave, maternity leave, or similar leave from employment
				authorized by employer policy, State law, or Federal law; or
											(III)any other period
				of temporary unemployment that is the direct result of a major disaster or
				emergency (as defined under section 532 of the
				STRIVE Act.
											(B)Return to
				foreign residenceAny alien whose period of authorized admission
				terminates under subparagraph (A) shall be required to leave the United
				States.
									(C)Period of visa
				validityAny alien, whose period of authorized admission
				terminates under subparagraph (A), who leaves the United States under
				subparagraph (B), may reenter the United States as an H–2C nonimmigrant to work
				for an employer, if the alien has complied with the requirements of subsection
				(b).
									(5)Visits outside
				the united states
									(A)In
				generalUnder regulations established by the Secretary of
				Homeland Security, an H–2C nonimmigrant—
										(i)may travel outside
				of the United States; and
										(ii)may be readmitted
				without having to obtain a new visa if the period of authorized admission has
				not expired.
										(B)Effect on period
				of authorized admissionTime spent outside the United States
				under subparagraph (A) shall not extend the period of authorized admission in
				the United States.
									(6)Bars to extension
				or admissionAn alien may not be granted H–2C nonimmigrant
				status, or an extension of such status, if—
									(A)the alien has
				violated any material term or condition of such status granted previously,
				including failure to comply with the change of address reporting requirements
				under section 265;
									(B)the alien is
				inadmissible as a nonimmigrant; or
									(C)the granting of
				such status or extension of such status would allow the alien to exceed 6 years
				as an H–2C nonimmigrant, unless the alien has resided and been physically
				present outside the United States for at least 1 year after the expiration of
				such H–2C nonimmigrant status.
									(e)Evidence of
				nonimmigrant statusEach H–2C nonimmigrant shall be issued
				documentary evidence of nonimmigrant status, which—
								(1)shall be
				machine-readable, tamper-resistant, and allow for biometric
				authentication;
								(2)shall, during the
				alien’s authorized period of admission under subsection (f), serve as a valid
				entry document for the purpose of applying for admission to the United
				States—
									(A)instead of a
				passport and visa if the alien—
										(i)is
				a national of a foreign territory contiguous to the United States; and
										(ii)is applying for
				admission at a land border port of entry; and
										(B)in conjunction
				with a valid passport, if the alien is applying for admission at an air or sea
				port of entry;
									(3)may be accepted
				during the period of its validity by an employer as evidence of employment
				authorization and identity under section 274A(b)(1)(B); and
								(4)shall be issued to
				the H–2C nonimmigrant by the Secretary of Homeland Security promptly after
				final adjudication of such status or, at the discretion of the Secretary of
				Homeland Security, may be issued by the Secretary of State at a consulate
				instead of a visa.
								(f)Penalties for
				failure To departIf an H–2C nonimmigrant fails to depart the
				United States by the date that the alien’s authorized admission as an H–2C
				nonimmigrant concludes, the visa of the alien shall be void under section
				222(g)(1) and the alien shall be ineligible to be readmitted to the United
				States under section 222(g)(2). The alien may be removed if found to be within
				1 or more of the classes of deportable aliens described in section 237.
							(g)Penalty for
				illegal entry or overstayAny alien who unlawfully enters,
				attempts to enter, or crosses the border after the date of the enactment of
				this section, and is physically present in the United States after such date in
				violation of the immigration laws of the United States, may not receive, for a
				period of 10 years—
								(1)any relief under
				section 240A(a), 240A(b)(1), or 240B; or
								(2)nonimmigrant
				status under section 101(a)(15) (except subparagraphs (T) and (U)).
								(h)PortabilityA
				nonimmigrant alien described in this section, who was previously issued a visa
				or otherwise provided H–2C nonimmigrant status, may accept a new offer of
				employment with a subsequent employer, if—
								(1)the employer
				complies with section 218B; and
								(2)the alien, after
				lawful admission to the United States, did not work without
				authorization.
								(i)Change of
				addressAn H–2C nonimmigrant shall comply with the change of
				address reporting requirements under section 265 through electronic or paper
				notification.
							(j)Collection of
				feesAll fees other than the application filing fee collected
				under this section shall be deposited in the Treasury in accordance with
				section
				286(w).
							.
				(b)Clerical
			 amendmentThe table of contents Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) is amended by inserting after the item relating to section 218 the
			 following:
					
						
							Sec. 218A. Admission of H–2C
				nonimmigrants.
						
						.
				403.Employer
			 obligations
				(a)In
			 generalTitle II (8 U.S.C. 1201 et seq.) is amended by inserting
			 after section 218A, as added by section 402, the following:
					
						218B.Employer
				obligations
							(a)General
				requirementsEach employer who employs an H–2C nonimmigrant
				shall—
								(1)file a petition in
				accordance with subsection (b); and
								(2)be required to
				pay—
									(A)an application
				filing fee for each alien, based on the cost of carrying out the processing
				duties under this subsection; and
									(B)a secondary fee, to
				be deposited in the Treasury in accordance with section 286(w), of—
										(i)$250, in the case of
				an employer employing 25 employees or less;
										(ii)$500, in the case
				of an employer employing between 26 and 150 employees;
										(iii)$750, in the
				case of an employer employing between 151 and 500 employees; or
										(iv)$1,000, in the
				case of an employer employing more than 500 employees. pay the appropriate
				fee.
										(b)Required
				procedureExcept where the Secretary of Labor has determined that
				there is a shortage of United States workers in the occupation and area of
				intended employment to which the H–2C nonimmigrant is sought, each employer of
				H–2C nonimmigrants shall comply with the following requirements:
								(1)Efforts to
				recruit united states workersDuring the period beginning not
				later than 90 days before the date on which a petition is filed under
				subsection (a)(1), and ending on the date that is 14 days before to such filing
				date, the employer involved shall recruit United States workers for the
				position for which the H–2C nonimmigrant is sought under the petition,
				by—
									(A)submitting a copy
				of the job opportunity, including a description of the wages and other terms
				and conditions of employment and the minimum education, training, experience
				and other requirements of the job, to the State Employment Service Agency that
				serves the area of employment in the State in which the employer is
				located;
									(B)authorizing the
				employment service agency of the State to post the job opportunity on the
				Internet website established under section 405 of the
				STRIVE Act, with local job
				banks, and with unemployment agencies and other labor referral and recruitment
				sources pertinent to the job involved;
									(C)authorizing the
				employment service agency of the State to notify—
										(i)labor
				organizations in the State in which the job is located; and
										(ii)if applicable,
				the office of the local union which represents the employees in the same or
				substantially equivalent job classification of the job opportunity;
										(D)posting the
				availability of the job opportunity for which the employer is seeking a worker
				in conspicuous locations at the place of employment for all employees to
				see;
									(E)advertising the
				availability of the job opportunity for which the employer is seeking a worker
				in a publication with the highest circulation in the labor market that is
				likely to be patronized by a potential worker for not fewer than 10 consecutive
				days; and
									(F)based on
				recommendations by the local job service, advertising the availability of the
				job opportunity in professional, trade, or ethnic publications that are likely
				to be patronized by a potential worker.
									(2)Efforts to
				employ united states workersAn employer that seeks to employ an
				H–2C nonimmigrant shall first offer the job to any eligible United States
				worker who applies, is qualified for the job and is available at the time of
				need, notwithstanding any other valid employment criteria.
								(c)PetitionA
				petition to hire an H–2C nonimmigrant under this section shall be filed with
				the Secretary of Labor and shall include an attestation by the employer of the
				following:
								(1)Protection of
				united states workersThe employment of an H–2C
				nonimmigrant—
									(A)will not adversely
				affect the wages and working conditions of workers in the United States
				similarly employed; and
									(B)did not and will
				not cause the separation from employment of a United States worker employed by
				the employer within the 180-day period beginning 90 days before the date on
				which the petition is filed.
									(2)Wages
									(A)In
				generalThe H–2C nonimmigrant will be paid not less than the
				greater of—
										(i)the actual wage
				level paid by the employer to all other individuals with similar experience and
				qualifications for the specific employment in question; or
										(ii)the prevailing
				wage level for the occupational classification in the area of employment,
				taking into account experience and skill levels of employees.
										(B)CalculationThe
				wage levels under subparagraph (A) shall be calculated based on the best
				information available at the time of the filing of the application.
									(C)Prevailing wage
				levelFor purposes of subparagraph (A)(ii), the prevailing wage
				level shall be determined in accordance as follows:
										(i)If
				the job opportunity is covered by a collective bargaining agreement between a
				union and the employer, the prevailing wage shall be the wage rate set forth in
				the collective bargaining agreement.
										(ii)If the job
				opportunity is not covered by such an agreement and it is on a project that is
				covered by a wage determination under a provision of subchapter IV of chapter
				31 of title 40, United States Code, or the Service Contract Act of 1965 (41
				U.S.C. 351 et seq.), the prevailing wage level shall be the appropriate
				statutory wage.
										(iii)(I)If the job opportunity
				is not covered by such an agreement and it is not on a project that is covered
				by a wage determination under a provision of subchapter IV of chapter 31 of
				title 40, United States Code, or the Service Contract Act of 1965 (41 U.S.C.
				351 et seq.), the prevailing wage level shall be based on published wage data
				for the occupation from the Bureau of Labor Statistics, including the
				Occupational Employment Statistics survey, Current Employment Statistics data,
				National Compensation Survey, and Occupational Employment Projections program.
				If the Bureau of Labor Statistics does not have wage data applicable to such
				occupation, the employer may base the prevailing wage level on another wage
				survey approved by the Secretary of Labor.
											(II)The Secretary shall promulgate
				regulations applicable to approval of such other wage surveys that require,
				among other things, that the Bureau of Labor Statistics determine such surveys
				are statistically viable.
											(3)Working
				conditionsAll workers in the occupation at the place of
				employment at which the H–2C nonimmigrant will be employed will be provided the
				working conditions and benefits that are normal to workers similarly employed
				in the area of intended employment.
								(4)Labor
				disputeThere is not a strike, lockout, or work stoppage in the
				course of a labor dispute in the occupation at the place of employment at which
				the H–2C nonimmigrant will be employed. If such strike, lockout, or work
				stoppage occurs following submission of the petition, the employer will provide
				notification in accordance with regulations promulgated by the Secretary of
				Labor.
								(5)Provision of
				insuranceIf the position for which the H–2C nonimmigrant is
				sought is not covered by the State workers’ compensation law, the employer will
				provide, at no cost to the H–2C nonimmigrant, insurance covering injury and
				disease arising out of, and in the course of, the worker’s employment, which
				will provide benefits at least equal to those provided under the State workers’
				compensation law for comparable employment.
								(6)Notice to
				employees
									(A)In
				generalThe employer has provided notice of the filing of the
				petition to the bargaining representative of the employer’s employees in the
				occupational classification and area of employment for which the H–2C
				nonimmigrant is sought.
									(B)No bargaining
				representativeIf there is no such bargaining representative, the
				employer has—
										(i)posted a notice of
				the filing of the petition in a conspicuous location at the place or places of
				employment for which the H–2C nonimmigrant is sought; or
										(ii)electronically
				disseminated such a notice to the employer’s employees in the occupational
				classification for which the H–2C nonimmigrant is sought.
										(7)RecruitmentExcept
				where the Secretary of Labor has determined that there is a shortage of United
				States workers in the occupation and area of intended employment for which the
				H–2C nonimmigrant is sought—
									(A)there are not
				sufficient workers who are able, willing, and qualified, and who will be
				available at the time and place needed, to perform the labor or services
				involved in the petition; and
									(B)good faith efforts
				have been taken to recruit United States workers, in accordance with
				regulations promulgated by the Secretary of Labor, which efforts
				included—
										(i)the
				completion of recruitment during the period beginning on the date that is 90
				days before the date on which the petition was filed with the Department of
				Homeland Security and ending on the date that is 14 days before such filing
				date; and
										(ii)the actual wage
				paid by the employer for the occupation in the areas of intended employment was
				used in conducting recruitment.
										(8)IneligibilityThe
				employer is not currently ineligible from using the H–2C nonimmigrant program
				described in this section.
								(9)Bonafide offer
				of employmentThe job for which the H–2C nonimmigrant is sought
				is a bona fide job—
									(A)for which the
				employer needs labor or services;
									(B)which has been and
				is clearly open to any United States worker; and
									(C)for which the
				employer will be able to place the H–2C nonimmigrant on the payroll.
									(10)Public
				availability and records retentionA copy of each petition filed
				under this section and documentation supporting each attestation, in accordance
				with regulations promulgated by the Secretary of Labor, will—
									(A)be provided to
				every H–2C nonimmigrant employed under the petition;
									(B)be made available
				for public examination at the employer’s place of business or work site;
									(C)be made available
				to the Secretary of Labor during any audit; and
									(D)remain available for
				examination for 5 years after the date on which the petition is filed.
									(11)Notification
				upon separation from or transfer of employmentThe employer will
				notify the Secretary of Labor and the Secretary of Homeland Security of an H–2C
				nonimmigrant’s separation from employment or transfer to another employer not
				more than 3 business days after the date of such separation or transfer, in
				accordance with regulations promulgated by the Secretary of Homeland
				Security.
								(12)Actual need for
				labor or servicesThe petition was filed not more than 60 days
				before the date on which the employer needed labor or services for which the
				H–2C nonimmigrant is sought.
								(d)Audit of
				attestations
								(1)Referrals by
				secretary of homeland securityThe Secretary of Homeland Security
				shall refer all approved petitions for H–2C nonimmigrants to the Secretary of
				Labor for potential audit.
								(2)Audits
				authorizedThe Secretary of Labor may audit any approved petition
				referred pursuant to paragraph (1), in accordance with regulations promulgated
				by the Secretary of Labor.
								(e)Ineligible
				employers
								(1)In
				generalThe Secretary of Labor shall not approve an employer’s
				petitions, applications, certifications, or attestations under any immigrant or
				nonimmigrant program if the Secretary of Labor determines, after notice and an
				opportunity for a hearing, that the employer submitting such documents—
									(A)has, with respect
				to the attestations required under subsection (b)—
										(i)misrepresented a
				material fact;
										(ii)made a fraudulent
				statement; or
										(iii)failed to comply
				with the terms of such attestations; or
										(B)failed to cooperate
				in the audit process in accordance with regulations promulgated by the
				Secretary of Labor.
									(2)Length of
				ineligibilityAn employer described in paragraph (1) shall be
				ineligible to participate in the labor certification programs of the Secretary
				of Labor for not less than the time period determined by the Secretary, not to
				exceed 3 years.
								(3)Employers in
				high unemployment areasThe Secretary of Labor may not approve
				any employer’s petition under subsection (b) if the work to be performed by the
				H–2C nonimmigrant is not agriculture based and is located in a metropolitan or
				micropolitan statistical area (as defined by the Office of Management and
				Budget) in which the unemployment rate for workers who have not completed any
				education beyond a high school diploma during the most recently completed
				6-month period averaged more than 9.0 percent.
								(f)Regulation of
				foreign labor contractors
								(1)CoverageNotwithstanding
				any other provision of law—
									(A)an H–2C
				nonimmigrant is prohibited from being treated as an independent contractor;
				and
									(B)no person may treat
				an H–2C nonimmigrant as an independent contractor.
									(2)Applicability of
				lawsAn H–2C nonimmigrant shall not be denied any right or any
				remedy under Federal, State, or local labor or employment law that would be
				applicable to a United States worker employed in a similar position with the
				employer because of the alien’s status as a nonimmigrant worker.
								(3)Tax
				responsibilitiesWith respect to each employed H–2C nonimmigrant,
				an employer shall comply with all applicable Federal, State, and local tax and
				revenue laws.
								(g)Whistleblower
				protection
								(1)Prohibited
				activitiesIt shall be unlawful for an employer or a labor
				contractor of an H–2C nonimmigrant to intimidate, threaten, restrain, coerce,
				retaliate, discharge, or in any other manner, discriminate against an employee
				or former employee because the employee or former employee—
									(A)discloses
				information to the employer or any other person that the employee or former
				employee reasonably believes demonstrates a violation of this Act, the
				STRIVE Act, or any other
				Federal labor or employment law; or
									(B)cooperates or
				seeks to cooperate in an investigation or other proceeding concerning
				compliance with the requirements of this Act, the
				STRIVE Act, or any other
				Federal labor or employment law.
									(2)RulemakingThe
				Secretary of Labor and the Secretary of Homeland Security shall jointly
				promulgate regulations that establish a process by which a nonimmigrant alien
				described in section 101(a)(15)(H) who files a nonfrivolous complaint (as
				defined by the Federal Rules of Civil Rules) regarding a violation of this Act,
				the STRIVE Act, or any other
				Federal labor or employment law, or any other rule or regulation pertaining to
				such laws and is otherwise eligible to remain and work in the United States may
				be allowed to seek other appropriate employment in the United States—
									(A)for a period not
				to exceed the maximum period of stay authorized for that nonimmigrant
				classification; or
									(B)until the
				conclusion of the proceedings governing the complaint.
									(h)Labor
				recruiters
								(1)In
				generalEach employer that engages in foreign labor contracting
				activity and each foreign labor contractor shall ascertain and disclose, to
				each such worker who is recruited for employment at the time of the worker’s
				recruitment—
									(A)the place of
				employment;
									(B)the compensation
				for the employment;
									(C)a description of
				employment activities;
									(D)the period of
				employment;
									(E)any other employee
				benefit to be provided and any costs to be charged for each benefit;
									(F)any travel or
				transportation expenses to be assessed;
									(G)the existence of
				any labor organizing effort, strike, lockout, or other labor dispute at the
				place of employment;
									(H)the existence of
				any arrangement with any owner, employer, foreign contractor, or its agent
				where such person receives a commission from the provision of items or services
				to workers;
									(I)the extent to
				which workers will be compensated through workers’ compensation, private
				insurance, or otherwise for injuries or death, including—
										(i)work related
				injuries and death during the period of employment;
										(ii)the name of the
				State workers’ compensation insurance carrier or the name of the policyholder
				of the private insurance;
										(iii)the name and the
				telephone number of each person who must be notified of an injury or death;
				and
										(iv)the time period
				within which such notice must be given;
										(J)any education or
				training to be provided or required, including—
										(i)the nature and
				cost of such training;
										(ii)the entity that
				will pay such costs; and
										(iii)whether the
				training is a condition of employment, continued employment, or future
				employment; and
										(K)a statement, in a
				form specified by the Secretary of Labor, describing the protections of this
				Act for workers recruited abroad.
									(2)False or
				misleading informationNo foreign labor contractor or employer
				who engages in foreign labor contracting activity shall knowingly provide
				materially false or misleading information to any worker concerning any matter
				required to be disclosed in paragraph (1).
								(3)LanguagesThe
				information required to be disclosed under paragraph (1) shall be provided in
				writing in English or, as necessary and reasonable, in the language of the
				worker being recruited. The Secretary of Labor shall make forms available in
				English, Spanish, and other languages, as necessary, which may be used in
				providing workers with information required under this section.
								(4)FeesA
				person conducting a foreign labor contracting activity shall not assess any fee
				to a worker for such foreign labor contracting activity.
								(5)TermsNo
				employer or foreign labor contractor shall, without justification, violate the
				terms of any agreement made by that contractor or employer regarding employment
				under this program.
								(6)Travel
				costsIf the foreign labor contractor or employer charges the
				employee for transportation such transportation costs shall be
				reasonable.
								(7)Other worker
				protections
									(A)NotificationNot
				less frequently than once every 2 years, each employer shall notify the
				Secretary of Labor of the identity of any foreign labor contractor engaged by
				the employer in any foreign labor contractor activity for, or on behalf of, the
				employer.
									(B)Registration of
				foreign labor contractors
										(i)In
				generalNo person shall engage in foreign labor recruiting
				activity unless such person has a certificate of registration from the
				Secretary of Labor specifying the activities that such person is authorized to
				perform. An employer who retains the services of a foreign labor contractor
				shall only use those foreign labor contractors who are registered under this
				subparagraph.
										(ii)IssuanceThe
				Secretary shall promulgate regulations to establish an efficient electronic
				process for the investigation and approval of an application for a certificate
				of registration of foreign labor contractors not later than 14 days after such
				application is filed, including—
											(I)requirements under
				paragraphs (1), (4), and (5) of section 102 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1812);
											(II)an expeditious
				means to update registrations and renew certificates; and
											(III)any other
				requirements that the Secretary may prescribe.
											(iii)TermUnless
				suspended or revoked, a certificate under this subparagraph shall be valid for
				2 years.
										(iv)Refusal to
				issue; revocation; suspensionIn accordance with regulations
				promulgated by the Secretary of Labor, the Secretary may refuse to issue or
				renew, or may suspend or revoke, a certificate of registration under this
				subparagraph if—
											(I)the application or
				holder of the certification has knowingly made a material misrepresentation in
				the application for such certificate;
											(II)the applicant
				for, or holder of, the certification is not the real party in interest in the
				application or certificate of registration and the real party in
				interest—
												(aa)is
				a person who has been refused issuance or renewal of a certificate;
												(bb)has
				had a certificate suspended or revoked; or
												(cc)does not qualify
				for a certificate under this paragraph; or
												(III)the applicant for
				or holder of the certification has failed to comply with this Act.
											(C)Remedy for
				violationsAn employer engaging in foreign labor contracting
				activity and a foreign labor contractor that violates the provisions of this
				subsection shall be subject to remedies for foreign labor contractor violations
				under subsections (k) and (l). If a foreign labor contractor acting as an agent
				of an employer violates any provision of this subsection, the employer shall be
				subject to remedies under subsections (k) and (l). An employer that violates a
				provision of this subsection relating to employer obligations shall be subject
				to remedies under subsections (k) and (l).
									(D)Employer
				notificationAn employer shall notify the Secretary of Labor if
				the employer becomes aware of a violation of this subsection by a foreign labor
				recruiter.
									(E)Written
				agreementsA foreign labor contractor may not violate the terms
				of any written agreements made with an employer relating to any contracting
				activity or worker protection under this subsection.
									(F)Bonding
				requirementThe Secretary of Labor may require a foreign labor
				contractor to post a bond in an amount sufficient to ensure the protection of
				individuals recruited by the foreign labor contractor. The Secretary may
				consider the extent to which the foreign labor contractor has sufficient ties
				to the United States to adequately enforce this subsection.
									(i)Waiver of rights
				prohibitedAn H–2C nonimmigrant may not be required to waive any
				rights or protections under this Act. Nothing under this subsection shall be
				construed to affect the interpretation of other laws.
							(j)No threatening
				of employeesIt shall be a violation of this section for an
				employer who has filed an attestation with the Department of Labor as part of
				the petition process under this section to threaten the alien beneficiary of
				such a petition with the withdrawal of such a petition in retaliation for the
				beneficiary’s exercise of a right protected by this Act.
							(k)Enforcement
								(1)In
				generalThe Secretary of Labor shall promulgate regulations for
				the receipt, investigation, and disposition of complaints by an aggrieved
				person respecting a violation of this section.
								(2)Filing
				deadlineNo investigation or hearing shall be conducted on a
				complaint concerning a violation under this section unless the complaint was
				filed not later than 12 months after the date of such violation.
								(3)Reasonable
				basisThe Secretary of Labor shall conduct an investigation under
				this subsection if there is reasonable basis to believe that a violation of
				this section has occurred. The process established under this subsection shall
				provide that, not later than 30 days after a complaint is filed, the Secretary
				shall determine if there is reasonable cause to find such a violation.
								(4)Notice and
				hearing
									(A)In
				generalNot later than 60 days after the Secretary of Labor makes
				a determination of reasonable basis under paragraph (3), the Secretary shall
				issue a notice to the interested parties and offer an opportunity for a hearing
				on the complaint, in accordance with section 556 of title 5, United States
				Code.
									(B)ComplaintIf
				the Secretary of Labor, after receiving a complaint under this subsection, does
				not offer the aggrieved person or organization an opportunity for a hearing
				under subparagraph (A), the Secretary shall notify the aggrieved person or
				organization of such determination and the aggrieved person or organization may
				seek a hearing on the complaint under procedures established by the Secretary
				which comply with the requirements of section 556.
									(C)Hearing
				deadlineNot later than 60 days after the date of a hearing under
				this paragraph, the Secretary of Labor shall make a finding on the matter in
				accordance with paragraph (5).
									(5)Attorneys’
				feesA complainant who prevails with respect to a claim under
				this subsection shall be entitled to an award of reasonable attorneys’ fees and
				costs.
								(6)Power of the
				secretaryThe Secretary may bring an action in any court of
				competent jurisdiction—
									(A)to seek remedial
				action, including injunctive relief;
									(B)to recover the
				damages described in subsection (i); or
									(C)to ensure
				compliance with terms and conditions described in subsection (g).
									(7)Solicitor of
				laborExcept as provided in section 518(a) of title 28, United
				States Code, the Solicitor of Labor may appear for and represent the Secretary
				of Labor in any civil litigation brought under this subsection. All such
				litigation shall be subject to the direction and control of the Attorney
				General.
								(8)Procedures in
				addition to other rights of employeesThe rights and remedies
				provided to workers under this section are in addition to any other contractual
				or statutory rights and remedies of the workers, and are not intended to alter
				or affect such rights and remedies.
								(l)Penalties
								(1)In
				generalIf, after notice and an opportunity for a hearing, the
				Secretary of Labor finds a violation of subsection (b), (e), (f), or (g), the
				Secretary may impose administrative remedies and penalties, including—
									(A)back wages;
									(B)benefits;
				and
									(C)civil monetary
				penalties.
									(2)Civil
				penaltiesThe Secretary of Labor may impose, as a civil
				penalty—
									(A)for a violation of
				any of subsections (b) through (g)—
										(i)a
				fine in an amount not to exceed $2,000 per violation per affected
				worker;
										(ii)if the violation
				was willful, a fine in an amount not to exceed $5,000 per violation per
				affected worker;
										(iii)if the violation
				was willful and if in the course of such violation a United States worker was
				harmed, a fine in an amount not to exceed $25,000 per violation per affected
				worker; and
										(B)for a violation of
				subsection (h)—
										(i)a
				fine in an amount not less than $500 and not more than $4,000 per violation per
				affected worker;
										(ii)if
				the violation was willful, a fine in an amount not less than $2,000 and not
				more than $5,000 per violation per affected worker; and
										(iii)if the violation
				was willful and if in the course of such violation a United States worker was
				harmed, a fine in an amount not less than $6,000 and not more than $35,000 per
				violation per affected worker.
										(3)Use of civil
				penaltiesAll penalties collected under this subsection shall be
				deposited in the Treasury in accordance with section 286(w).
								(4)Criminal
				penaltiesIf a willful and knowing violation of subsection (g)
				causes extreme physical or financial harm to an individual, the person in
				violation of such subsection may be imprisoned for not more than 6 months,
				fined in an amount not more than $35,000, or both.
								(m)Increased
				penaltiesAny employer of an H–2C nonimmigrant that is subject to
				a fine under section 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216)
				or the Occupational Safety and Health Act of 1970 (29 U.S.C. 666) for a
				violation affecting such alien, shall be required to pay a fine equal to twice
				the fine that would otherwise be assessed under such sections.
							(n)DefinitionsIn
				this section and in sections 218A, 218C, and 218D:
								(1)Aggrieved
				personterm aggrieved person means a person
				adversely affected by an alleged violation of this section, including—
									(A)a worker whose
				job, wages, or working conditions are adversely affected by the violation;
				and
									(B)a representative
				for workers whose jobs, wages, or working conditions are adversely affected by
				the violation who brings a complaint on behalf of such worker.
									(2)Area of
				employmentThe terms area of employment and
				area of intended employment mean the area within normal commuting
				distance of the worksite or physical location at which the work of the H–2C
				worker is or will be performed. If such worksite or location is within a
				Metropolitan Statistical Area, any place within such area is deemed to be
				within the area of employment.
								(3)Eligible
				individualThe term eligible individual means, with
				respect to employment, an individual who is not an unauthorized alien (as
				defined in section 274A) with respect to that employment.
								(4)Employ;
				employee; employerThe terms employ,
				employee, and employer have the meanings given such
				terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.
				203).
								(5)Foreign labor
				contractorThe term foreign labor contractor means
				any person who for any compensation or other valuable consideration paid or
				promised to be paid, performs any foreign labor contracting activity.
								(6)Foreign labor
				contracting activityThe term foreign labor contracting
				activity means recruiting, soliciting, hiring, employing, or furnishing,
				an individual who resides outside of the United States for employment in the
				United States as a nonimmigrant alien described in section
				101(a)(15)(H)(ii)(c).
								(7)H–2C
				nonimmigrantThe term H–2C nonimmigrant means a
				nonimmigrant described in section 101(a)(15)(H)(ii)(c).
								(8)Separation from
				employmentThe term separation from employment means
				the worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, or the expiration of a grant or contract. The term does
				not include any situation in which the worker is offered, as an alternative to
				such loss of employment, a similar employment opportunity with the same
				employer at equivalent or higher compensation and benefits than the position
				from which the employee was discharged, regardless of whether the employee
				accepts the offer. Nothing in this paragraph shall limit an employee’s rights
				under a collective bargaining agreement or other employment contract.
								(9)United states
				workerThe term United States worker means an
				employee who is—
									(A)a citizen or
				national of the United States; or
									(B)an alien who
				is—
										(i)lawfully admitted
				for permanent residence;
										(ii)admitted as a
				refugee under section 207;
										(iii)granted asylum under section 208; or
										(iv)otherwise authorized, under this Act or by
				the Secretary of Homeland Security, to be employed in the United
				States.
										.
				(b)Clerical
			 amendmentThe table of contents is amended by inserting after the
			 item relating to section 218A, as added by section 402, the following:
					
						
							Sec. 218B. Employer
				obligations.
						
						.
				404.Alien
			 employment management system
				(a)In
			 generalTitle II (8 U.S.C. 1151 et seq.) is amended by inserting
			 after section 218B, as added by section 403, the following:
					
						218C.Alien employment
				management system
							(a)EstablishmentThe
				Secretary of Homeland Security, in consultation with the Secretary of Labor,
				the Secretary of State, and the Commissioner of Social Security, shall develop
				and implement a program (referred to in this section as the alien
				employment management system) to manage and track the employment of
				aliens described in sections 218A and 218D.
							(b)RequirementsThe
				alien employment management system shall—
								(1)collect sufficient
				information from employers to enable the Secretary of Homeland Security to
				determine—
									(A)if the nonimmigrant
				is employed;
									(B)which employers have
				hired an H–2C nonimmigrant;
									(C)the number of H–2C
				nonimmigrants that an employer is authorized to hire and is currently
				employing;
									(D)the occupation,
				industry, and length of time that an H–2C nonimmigrant has been employed in the
				United States;
									(2)allow employers to
				request approval of multiple H–2C nonimmigrant workers; and
								(3)permit employers
				to submit applications under this section in an electronic
				form.
								.
				(b)Clerical
			 amendmentThe table of contents for the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section
			 218B, as added by section 403, the following:
					
						
							Sec. 218C. Alien employment management
				system.
						
						.
				405.Recruitment of
			 United States workers
				(a)Electronic job
			 registryThe Secretary of Labor shall establish a publicly
			 accessible Web page on the Internet website of the Department of Labor that
			 provides a single Internet link to each State workforce agency’s statewide
			 electronic registry of jobs available throughout the United States to United
			 States workers.
				(b)Recruitment of
			 united states workers
					(1)PostingAn
			 employer shall attest that the employer has posted an employment opportunity at
			 a prevailing wage level (as described in section 218B(b)(2)(C) of the
			 Immigration and Nationality
			 Act).
					(2)RecordsAn
			 employer shall maintain records for not less than 1 year after the date on
			 which an H–2C nonimmigrant is hired that describe the reasons for not hiring
			 any of the United States workers who may have applied for such position.
					(c)Oversight and
			 maintenance of recordsThe Secretary of Labor shall promulgate
			 regulations regarding the maintenance of electronic job registry records for
			 the purpose of audit or investigation.
				(d)Access to
			 electronic job registryThe Secretary of Labor shall ensure that
			 job opportunities advertised on an electronic job registry established under
			 this section are accessible—
					(1)by the State
			 workforce agencies, which may further disseminate job opportunity information
			 to other interested parties; and
					(2)through the
			 Internet, for access by workers, employers, labor organizations, and other
			 interested parties.
					406.Numerical
			 limitationsSection 214(g)(1)
			 (8 U.S.C. 1184(g)) is amended—
				(1)by striking (beginning with fiscal
			 year 1992);
				(2)in subparagraph (B), by striking the period
			 at the end and inserting “; and”; and
				(3)by adding at the end the following:
					
						(C)under section 101(a)(15)(H)(ii)(c), may not
				exceed—
							(i)400,000 for the first fiscal year in which
				the program is implemented;
							(ii)in any subsequent fiscal year, subject to
				clause (iii)—
								(I)if the total number of visas allocated for
				that fiscal year are allotted within the first quarter of that fiscal year,
				then an additional 20 percent of the allocated number shall be made available
				immediately and the allocated amount for the following fiscal year shall
				increase by 20 percent of the original allocated amount in the prior fiscal
				year;
								(II)if the total
				number of visas allocated for that fiscal year are allotted within the second
				quarter of that fiscal year, then an additional 15 percent of the allocated
				number shall be made available immediately and the allocated amount for the
				following fiscal year shall increase by 15 percent of the original allocated
				amount in the prior fiscal year;
								(III)if the total
				number of visas allocated for that fiscal year are allotted within the third
				quarter of that fiscal year, then an additional 10 percent of the allocated
				number shall be made available immediately and the allocated amount for the
				following fiscal year shall increase by 10 percent of the original allocated
				amount in the prior fiscal year;
								(IV)if the total number of visas allocated for
				that fiscal year are allotted within the last quarter of that fiscal year, the
				allocated amount for the following fiscal year shall increase by 10 percent of
				the original allocated amount in the prior fiscal year; and
								(V)with the exception of the first subsequent
				fiscal year to the fiscal year in which the program is implemented, if fewer
				visas were allotted the previous fiscal year than the number of visas allocated
				for that year and the reason was not due to processing delays or delays in
				promulgating regulations, then the allocated amount for the following fiscal
				year shall decrease by 10 percent of the allocated amount in the prior fiscal
				year; and
								(iii)600,000 for any fiscal
				year.
							.
				407.Adjustment to lawful
			 permanent resident statusSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
				
					(n)(1)For purposes of adjustment of status under
				subsection (a), employment-based immigrant visas shall be made available to an
				alien having nonimmigrant status described in section 101(a)(15)(H)(ii)(c) upon
				the filing of a petition for such a visa—
							(A)by the alien’s employer; or
							(B)by the alien, if the alien has been
				employed as an H–2C nonimmigrant in the United States for a cumulative total of
				5 years.
							(2)An alien applying for adjustment of status
				under paragraph (1)(B) shall—
							(A)pay an application fee of $500 which shall
				be credited to the State Impact Assistance Account established under section
				286(x), in addition to the fee established by the Secretary of Homeland
				Security to process an application for adjustment of status;
							(B)be physically present in the United
				States;
							(C)establish evidence of employment;
				and
							(D)(i)meet the requirements under section 312;
				or
								(ii)be satisfactorily pursuing a course of
				study to achieve such an understanding of English and knowledge and
				understanding of the history and government of the United States.
								(3)(A)Notwithstanding any
				other provision of this section, an alien described in paragraph (1)(B) shall
				be considered, at the time of obtaining the status of an alien lawfully
				admitted for permanent residence, to have obtained such status on a conditional
				basis for a period not to exceed two years subject to the provisions of this
				subsection.
							(B)In order for the conditional basis
				established under this subsection for an alien to be removed, the alien shall
				submit to the Secretary, during the 90-day period before the second anniversary
				of the alien's obtaining the status of lawful admission for permanent
				residence, a petition which requests the removal of such conditional basis and
				states, under penalty of perjury, the facts and information described in
				subparagraph (G).
							(C)In the case of an alien with
				permanent resident status on a conditional basis under this subsection, if no
				petition is filed with respect to the alien in accordance with the provisions
				of this paragraph, status shall be terminated.
							(D)In any removal proceeding with
				respect to an alien whose permanent resident status is terminated under
				subparagraph (B), the burden of proof shall be on the alien to establish
				compliance with the conditions of this subsection.
							(E)If the Secretary determines that such
				facts and information are true, the Secretary shall so notify the parties
				involved and shall remove the conditional basis of the party effective as of
				the second anniversary of the alien's obtaining the status of lawful admission
				for permanent residence
							(F)If the Secretary determines that such
				facts and information are not true, the Secretary shall so notify the parties
				involved and, shall terminate the permanent resident status of an alien as of
				the date of the determination.
							(G)Each petition under this paragraph
				for removal of conditional status shall contain the following facts and
				information:
								(i)Evidence of continued
				employment.
								(ii)Evidence of employment in an area
				that is not a high unemployment area described in section 218B.
								(iii)Evidence of compliance with—
									(I)section 602(g) of the STRIVE Act of
				2007, regarding payment of income taxes
									(II)section 602(h) of such Act,
				regarding basic citizenship skills
									(III)section 602(i) of such Act,
				regarding security and law enforcement background checks;
									(IV)section 602(j) of such Act,
				regarding military selective service; and
									(V)section 602(k) of such Act,
				regarding treatment of conditional nonimmigrant dependents.
									(4)An alien shall demonstrate evidence of
				employment in accordance with section 602(a)(3) of the
				STRIVE Act. It is the sense of
				the Congress that the requirement under this paragraph should be interpreted
				and implemented in a manner that recognizes and takes into account the
				difficulties encountered by aliens in obtaining evidence of employment. Such
				alien shall prove, by a preponderance of the evidence, that the alien has
				satisfied the requirements of this subsection. An alien may meet such burden of
				proof by producing sufficient evidence to demonstrate such employment as a
				matter of reasonable inference.
						(5)An alien who demonstrates that the alien
				meets the requirements of section 312 may be considered to have satisfied the
				requirements of that section for purposes of becoming naturalized as a citizen
				of the United States under title III.
						(6)Filing a petition under paragraph (1) on
				behalf of an alien or otherwise seeking permanent residence in the United
				States for such alien shall not constitute evidence of the alien's
				ineligibility for nonimmigrant status under section
				101(a)(15)(H)(ii)(c).
						(7)The limitation regarding the period of
				authorized stay under section 218D(9)(d) shall not apply to an H–2C
				nonimmigrant if—
							(A)a labor certification petition filed under
				section 203(b) on behalf of such alien is pending;
							(B)an immigrant visa petition filed under
				section 204(b) on behalf of such alien is pending; or
							(C)an application for adjustment of
				status under paragraph (1)(B) is pending.
							(8)The Secretary of Homeland Security shall
				extend the stay of an alien who qualifies for an exemption under paragraph (6)
				in 1-year increments until a final decision is made on the alien's lawful
				permanent residence.
						(9)Nothing in this subsection shall be
				construed to prevent an alien having nonimmigrant status described in section
				101(a)(15)(H)(ii)(c) from filing an application for adjustment of status under
				this section in accordance with any other provision of
				law.
						.
			408.Requirements
			 for participating countries
				(a)In
			 generalThe Secretary of State, in cooperation with the Secretary
			 and the Attorney General, shall negotiate with each home country of aliens
			 described in section 101(a)(15)(H)(ii)(c) of the Immigration and Nationality Act, as added by
			 section 401, to enter into a bilateral agreement with the United States that
			 conforms to the requirements under subsection (b).
				(b)Requirements of
			 bilateral agreementsEach agreement negotiated under subsection
			 (a) shall require the participating home country to—
					(1)accept the return
			 of nationals who are ordered removed from the United States within 3 days of
			 such removal;
					(2)cooperate with the
			 United States Government to—
						(A)identify, track,
			 and reduce gang membership, violence, and human trafficking and smuggling;
			 and
						(B)control illegal
			 immigration;
						(3)provide the United
			 States Government with—
						(A)passport
			 information and criminal records of aliens who are seeking admission to, or are
			 present in, the United States; and
						(B)admission and
			 entry data to facilitate United States entry-exit data systems;
						(4)educate nationals
			 of the home country regarding United States temporary worker programs to ensure
			 that such nationals are not exploited; and
					(5)evaluate means to
			 provide housing incentives in the alien’s home country for returning
			 workers.
					409.Compliance
			 investigatorsThe Secretary of
			 Labor, subject to the availability of appropriations for such purpose, shall
			 annually increase, by not less than 2,000, the number of positions for
			 compliance investigators dedicated to enforcing compliance with this title, and
			 the amendments made by this title.
			410.Standing
			 commission on immigration and labor markets
				(a)Establishment of
			 commission
					(1)In
			 generalThere is established an independent Federal agency within
			 the Executive Branch to be known as the Standing Commission on Immigration and
			 Labor Markets (referred to in this section as the
			 Commission).
					(2)PurposesThe
			 purposes of the Commission are—
						(A)to study the new
			 worker program established under this title to admit H–2C nonimmigrants
			 (referred to in this section as the Program);
						(B)to make
			 recommendations to the President and Congress with respect to the
			 Program.
						(3)MembershipThe
			 Commission shall be composed of—
						(A)6 voting
			 members—
							(i)who
			 shall be appointed by the President, with the advice and consent of the Senate,
			 not later than 6 months after the establishment of the Program;
							(ii)who
			 shall serve for 3-year staggered terms, which can be extended for 1 additional
			 3-year term;
							(iii)who shall select
			 a Chair from among the voting members to serve a 2-year term, which can be
			 extended for 1 additional 2-year term;
							(iv)who
			 shall have expertise in economics, demography, labor, business, or immigration
			 or other pertinent qualifications or experience;
							(v)who
			 may not be an employee of the Federal Government or of any State or local
			 government; and
							(vi)not
			 more than 3 of whom may be members of the same political party.
							(B)7 ex-officio
			 members, including—
							(i)the
			 Secretary;
							(ii)the
			 Secretary of State;
							(iii)the Attorney
			 General;
							(iv)the
			 Secretary of Labor;
							(v)the
			 Secretary of Commerce;
							(vi)the
			 Secretary of Health and Human Services; and
							(vii)the Secretary of
			 Agriculture.
							(4)VacanciesAny
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment.
					(5)Meetings
						(A)Initial
			 meetingThe Commission shall meet and begin carrying out the
			 duties described in subsection (b) as soon as practicable.
						(B)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the Chair or a majority of its members.
						(C)QuorumFour
			 voting members of the Commission shall constitute a quorum.
						(b)Duties of the
			 commissionThe Commission shall—
					(1)examine and
			 analyze—
						(A)the development
			 and implementation of the Program;
						(B)the criteria for
			 the admission of temporary workers under the Program;
						(C)the formula for
			 determining the annual numerical limitations of the Program;
						(D)the impact of the
			 Program on immigration;
						(E)the impact of the
			 Program on the economy, unemployment rate, wages, workforce, and businesses of
			 the United States; and
						(F)any other matters
			 regarding the Program that the Commission considers appropriate;
						(2)not later than
			 February 1, 2009, and every 2 years thereafter, submit a report to the
			 President and Congress that—
						(A)contains the
			 findings of the analysis conducted under paragraph (1);
						(B)makes
			 recommendations regarding the necessary adjustments to the numerical limits of
			 the Program in section 214(g)(1)(C) of the Immigration and Nationality Act, as
			 added by section 406, to meet the labor market needs of the United States;
			 and
						(C)makes other
			 recommendations regarding the Program, including legislative or administrative
			 action, that the Commission determines to be in the national interest.
						(3)upon receiving a
			 request from Congress, examine, analyze, and report findings or recommendations
			 regarding any other employment-based immigration and visa program.
					(c)Information and
			 assistance from federal agencies
					(1)InformationThe
			 head of any Federal department or agency that receives a request from the
			 Commission for information, including suggestions, estimates, and statistics,
			 as the Commission considers necessary to carry out the provisions of this
			 section, shall furnish such information to the Commission, to the extent
			 allowed by law.
					(2)Assistance
						(A)General services
			 administrationThe Administrator of General Services shall, on a
			 reimbursable basis, provide the Commission with administrative support and
			 other services for the performance of the Commission’s functions.
						(B)Other federal
			 agenciesThe departments and agencies of the United States may
			 provide the Commission with such services, funds, facilities, staff, and other
			 support services as the heads of such departments and agencies determine
			 advisable and authorized by law.
						(d)Personnel
			 matters
					(1)Staff
						(A)Appointment and
			 compensationThe Chair, in accordance with rules agreed upon by
			 the Commission, may appoint and fix the compensation of a staff director and
			 such other personnel as may be necessary to enable the Commission to carry out
			 its functions.
						(B)Federal
			 employees
							(i)In
			 generalExcept as provided under clause (ii), the executive
			 director and any personnel of the Commission who are employees shall be
			 considered to be employees under section 2105 of title 5, United States Code,
			 for purposes of chapters 63, 81, 83, 84, 85, 87, 89,and 90 of such
			 title.
							(ii)Commission
			 members Clause (i) shall not apply to members of the
			 Commission.
							(2)DetaileesAny
			 employee of the Federal Government may be detailed to the Commission without
			 reimbursement from the Commission. Such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
					(3)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid a person occupying a position at level
			 IV of the Executive Schedule under section 5315 of such title 5.
					(e)Compensation and
			 travel expenses
					(1)CompensationEach
			 voting member of the Commission may be compensated at a rate not to exceed the
			 daily equivalent of the annual rate of basic pay in effect for a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day during which that member is engaged in the actual
			 performance of the duties of the Commission.
					(2)Travel
			 expensesMembers of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, in the same manner as
			 persons employed intermittently in the Government service are allowed expenses
			 under section 5703(b) of title 5, United States Code, while away from their
			 homes or regular places of business in the performance of services for the
			 Commission.
					(f)Determination of
			 new levels of program visasThe numeric levels for visas under
			 the Program shall be set automatically for the first fiscal year beginning
			 after the report is submitted under subsection (b)(2) based on the numeric
			 levels determined in the most recent fiscal year, as adjusted by section
			 214(g)(1)(C) of the Immigration and Nationality Act, unless Congress enacts
			 legislation before September 30, 2009, that—
					(1)establishes the
			 baseline numeric levels of Program visas for such fiscal year; and
					(2)makes amendments,
			 as necessary, to such section 214(g)(1)(C).
					(g)FundingFees
			 and fines deposited into the New Worker and Conditional Nonimmigrants Fee
			 Account under section 286(w)(3)(B) of the Immigration and Nationality Act may
			 be used by the Commission to carry out its duties under this section.
				411.Admission of
			 nonimmigrants
				(a)Presumption of
			 nonimmigrant statusSection 214(b) (8 U.S.C. 1184(b)) is amended
			 by striking and other than and inserting a nonimmigrant
			 described in section 101(a)(15)(H)(ii)(c)), and.
				(b)Evidence To
			 abandon foreign residenceSection 214(h) (8 U.S.C. 1184(h)) is
			 amended by striking H(i)(b) or (c), and inserting
			 (H)(i)(b), H(i)(c), (H)(ii)(c),.
				412.Agency
			 representation and coordinationSection 274A(e) (8 U.S.C. 1324a(e)) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking the comma at the end and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking , and and inserting a semicolon;
					(C)in subparagraph
			 (C), by striking paragraph (2). And inserting paragraph
			 (1); and; and
					(D)by inserting after
			 subparagraph (C) the following:
						
							(D)United States
				Immigration and Customs Enforcement officials may not misrepresent to employees
				or employers that they are a member of any agency or organization that provides
				domestic violence services, enforces health and safety law or other labor laws,
				provides health care services, or any other services intended to protect life
				and safety.
							;
				and
					(2)by adding at the
			 end the following:
					
						(10)CoordinationAn
				investigation under paragraph (1)(C) shall be coordinated with the appropriate
				regional office of the National Labor Relations Board, the Department of Labor,
				and all relevant State and local agencies that are charged with enforcing
				workplace standards. Evidence gathered from such agencies shall be considered
				in determining whether the entity under investigation has violated subsection
				(a).
						.
				413.Sense of
			 Congress regarding personal protective equipment
				(a)In
			 generalIt is the sense of the Congress that the Secretary of
			 Labor, not later than 90 days after the date of the enactment of this Act,
			 should amend section 1910.132(a) of title 29, Code of Federal Regulations, to
			 require employers to provide personal protective equipment to employees at no
			 cost. Any future regulation promulgated under such section should require such
			 equipment be provided to employees at no cost.
				(b)Defined
			 termIn this section, the term personal protective
			 equipment has the meaning given the term in section 1910.132(a) of
			 title 29, Code of Federal Regulations (or any corresponding similar regulation
			 or ruling).
				414.Rulemaking;
			 effective date
				(a)RulemakingNot
			 later than 6 months after the date of enactment of the
			 STRIVE Act, the Secretary of
			 Labor shall promulgate regulations, in accordance with the notice and comment
			 provisions of section 553 of title 5, United States Code, to carry out the
			 provisions of sections 218A and 218B of the Immigration and Nationality Act, as
			 added by this title.
				(b)Effective
			 dateThe amendments made by sections 402, 403, and 404 shall take
			 effect on the date that is 1 year after the date of the enactment of this Act
			 with regard to aliens, who, on such effective date, are in the foreign country
			 where they maintain residence.
				415.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			VVisa
			 Reforms
			ABacklog
			 Reduction
				501.Elimination of
			 existing backlogs
					(a)Family-sponsored
			 immigrantsSection 201(c) (8 U.S.C. 1151(c)) is amended to read
			 as follows:
						
							(c)Worldwide level
				of family-sponsored immigrantsThe worldwide level of
				family-sponsored immigrants under this subsection for a fiscal year is equal to
				the sum of—
								(1)480,000;
								(2)the difference
				between the maximum number of visas authorized to be issued under this
				subsection during the previous fiscal year and the number of visas issued
				during the previous fiscal year;
								(3)the difference
				between—
									(A)the maximum number
				of visas authorized to be issued under this subsection during fiscal years 2001
				through 2005 minus the number of visas issued under this subsection during
				those fiscal years; and
									(B)the number of visas
				calculated under subparagraph (A) that were issued after fiscal year
				2005.
									.
					(b)Employment-based
			 immigrantsSection 201(d) (8 U.S.C. 1151(d)) is amended to read
			 as follows:
						
							(d)Worldwide level
				of employment-based immigrants
								(1)In
				generalThe worldwide level of employment-based immigrants under
				this subsection for a fiscal year is equal to the sum of—
									(A)290,000;
									(B)the difference
				between the maximum number of visas authorized to be issued under this
				subsection during the previous fiscal year and the number of visas issued
				during the previous fiscal year; and
									(C)the difference
				between—
										(i)the
				maximum number of visas authorized to be issued under this subsection during
				fiscal years 2001 through 2005 and the number of visa numbers issued under this
				subsection during those fiscal years; and
										(ii)the number of
				visas calculated under clause (i) that were issued after fiscal year
				2005.
										(2)Visas for
				spouses and children
									(A)In
				generalExcept as provided in subparagraph (B), immigrant visas
				issued on or after October 1, 2004, to spouses and children of employment-based
				immigrants shall not be counted against the numerical limitation set forth in
				paragraph (1).
									(B)Numerical
				limitationThe total number of visas issued under paragraph (A)
				may not exceed 800,000 during any fiscal
				year.
									.
					(c)Exception to
			 nondiscriminationSection 202(a)(1)(A) (8 U.S.C. 1152(a)(1)(A))
			 is amended by striking 201(b)(2)(A)(i) and inserting
			 201(b), 201(d)(2)(A).
					502.Increasing
			 country limits and exempting family-sponsored and employment-based
			 immigrantsSection 202(a)(2)
			 (8 U.S.C. 1152(a)(2)) is amended by striking may not exceed 7
			 percent and all that follows and inserting , except for aliens
			 described in subsections (b) and (d)(2)(A) of section 201, may not exceed 10
			 percent (in the case of a single foreign state) or 5 percent (in the case of a
			 dependent area) of the total number of such visas made available under such
			 subsections in that fiscal year..
				503.Allocation of
			 immigrant visas
					(a)Preference
			 allocation for family-sponsored immigrantsSection 203(a) (8
			 U.S.C. 1153(a)) is amended to read as follows:
						
							(a)Preference
				allocations for family-sponsored immigrantsAliens subject to the
				worldwide level set forth in section 201(c) for family-sponsored immigrants
				shall be allocated visas as follows:
								(1)Unmarried sons
				and daughters of citizensQualified immigrants who are the
				unmarried sons or daughters of citizens of the United States shall be allocated
				visas in a quantity not to exceed the sum of—
									(A)10 percent of such
				worldwide level; and
									(B)any visas not
				required for the class specified in paragraph (4).
									(2)Spouses and
				unmarried sons and daughters of permanent resident aliens
									(A)In
				generalVisas in a quantity not to exceed 50 percent of such
				worldwide level plus any visas not required for the class specified in
				paragraph (1) shall be allocated to qualified immigrants who are—
										(i)the spouses or
				children of an alien lawfully admitted for permanent residence; or
										(ii)the unmarried
				sons or daughters of an alien lawfully admitted for permanent residence.
										(B)Minimum
				percentageVisas allocated to individuals described in
				subparagraph (A)(i) shall constitute not less than 77 percent of the visas
				allocated under this paragraph.
									(3)Married sons and
				daughters of citizensQualified immigrants who are the married
				sons and daughters of citizens of the United States shall be allocated visas in
				a quantity not to exceed the sum of—
									(A)10 percent of such
				worldwide level; and
									(B)any visas not
				required for the classes specified in paragraphs (1) and (2).
									(4)Brothers and
				sisters of citizensQualified immigrants who are the brothers or
				sisters of a citizen of the United States who is at least 21 years of age shall
				be allocated visas in a quantity not to exceed 30 percent of the worldwide
				level.
								.
					(b)Preference
			 allocation for employment-based immigrantsSection 203(b) (8
			 U.S.C. 1153(b)) is amended—
						(1)in paragraph (1),
			 by striking 28.6 percent and inserting 15
			 percent;
						(2)in paragraph
			 (2)(A), by striking 28.6 percent and inserting 15
			 percent;
						(3)in paragraph
			 (3)(A)—
							(A)by striking
			 28.6 percent and inserting 35 percent; and
							(B)by striking clause
			 (iii);
							(4)by striking
			 paragraph (4);
						(5)by redesignating
			 paragraph (5) as paragraph (4);
						(6)in paragraph
			 (4)(A), as redesignated, by striking 7.1 percent and inserting
			 5 percent;
						(7)by inserting after
			 paragraph (4), as redesignated, the following:
							
								(5)Other
				workers
									(A)In
				generalVisas shall be made available, in a number not to exceed
				30 percent of such worldwide level, plus any visa numbers not required for the
				classes specified in paragraphs (1) through (4), to qualified immigrants who
				are capable, at the time of petitioning for classification under this
				paragraph, of performing unskilled labor that is not of a temporary or seasonal
				nature, for which qualified workers are determined to be unavailable in the
				United States.
									(B)Priority in
				allocating visasIn allocating visas under subparagraph (A) for
				each of the fiscal years 2007 through 2017, the Secretary shall reserve 30
				percent of such visas for qualified immigrants who were physically present in
				the United States before January 7,
				2004.
									;
				and
						(8)by striking
			 paragraph (6).
						(c)Special
			 immigrants not subject to numerical limitationsSection
			 201(b)(1)(A) (8 U.S.C. 1151(b)(1)(A)) is amended by striking
			 subparagraph (A) or (B) of .
					(d)Temporary
			 increase in number of iraqi and afghan translators who may be provided status
			 as special immigrantsSection 1059(c)(1) of the National Defense
			 Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note) is amended by
			 striking during any fiscal year shall not exceed 50. and
			 inserting the following: “may not exceed—
						
							(A)300 during each of
				the fiscal years 2007, 2008, and 2009; and
							(B)50 during any
				subsequent fiscal
				year.
							.
					(e)Conforming
			 amendments
						(1)Definition of
			 special immigrantSection 101(a)(27)(M) (8 U.S.C. 1101(a)(27)(M))
			 is amended by striking subject to the numerical limitations of section
			 203(b)(4),.
						(2)Repeal of
			 temporary reduction in workers’ visasSection 203(e) of the
			 Nicaraguan Adjustment and Central American Relief Act (Public Law 105–100; 8
			 U.S.C. 1153 note) is repealed.
						504.Nursing
			 shortage
					(a)Exception to
			 direct numerical limitationsSection 201(b)(1) (8 U.S.C.
			 1151(b)(1)) is amended by adding at the end the following:
						
							(F)(i)During the period
				beginning on the date of the enactment the STRIVE Act and ending on September 30, 2017,
				an alien—
									(I)who is otherwise described in
				section 203(b); and
									(II)who is seeking admission to the
				United States to perform labor in shortage occupations designated by the
				Secretary of Labor for blanket certification under section 212(a)(5)(A) due to
				the lack of sufficient United States workers able, willing, qualified, and
				available for such occupations and for which the employment of aliens will not
				adversely affect the terms and conditions of similarly employed United States
				workers.
									(ii)During the period described in clause
				(i), the spouse or dependents of an alien described in clause (i), if
				accompanying or following to join such
				alien.
								.
					(b)Exception to
			 nondiscrimination requirementsSection 202(a)(1)(A) (8 U.S.C.
			 1152(a)(1)(A)) is amended by striking 201(b)(2)(A)(i) and
			 inserting 201(b).
					(c)Exception to per
			 country levels for family-sponsored and employment-based
			 immigrantsSection 202(a)(2) (8 U.S.C. 1152(a)(2)), as amended by
			 section 502, is further amended by inserting , except for aliens
			 described in section 201(b), after any fiscal
			 year.
					(d)Increasing the
			 domestic supply of nurses and physical therapistsNot later than
			 January 1, 2007, the Secretary of Health and Human Services shall—
						(1)submit to Congress
			 a report on the source of newly licensed nurses and physical therapists in each
			 State, which report shall—
							(A)include the past 3
			 years for which data are available;
							(B)provide separate
			 data for each occupation and for each State;
							(C)separately
			 identify those receiving their initial license and those licensed by
			 endorsement from another State;
							(D)within those
			 receiving their initial license in each year, identify the number who received
			 their professional education in the United States and those who received such
			 education outside the United States; and
							(E)to the extent
			 possible, identify, by State of residence and country of education, the number
			 of nurses and physical therapists who were educated in any of the 5 countries
			 (other than the United States) from which the most nurses and physical
			 therapists arrived;
							(F)identify the
			 barriers to increasing the supply of nursing faculty, domestically trained
			 nurses, and domestically trained physical therapists;
							(G)recommend
			 strategies to be followed by Federal and State governments that would be
			 effective in removing such barriers, including strategies that address barriers
			 to advancement to become registered nurses for other health care workers, such
			 as home health aides and nurses assistants;
							(H)recommend
			 amendments to Federal legislation that would increase the supply of nursing
			 faculty, domestically trained nurses, and domestically trained physical
			 therapists;
							(I)recommend Federal
			 grants, loans, and other incentives that would provide increases in nurse
			 educators, nurse training facilities, and other steps to increase the domestic
			 education of new nurses and physical therapists;
							(J)identify the
			 effects of nurse emigration on the health care systems in their countries of
			 origin; and
							(K)recommend
			 amendments to Federal law that would minimize the effects of health care
			 shortages in the countries of origin from which immigrant nurses
			 arrived;
							(2)enter into a
			 contract with the National Academy of Sciences Institute of Medicine to
			 determine the level of Federal investment under titles VII and VIII of the
			 Public Health Service Act necessary
			 to eliminate the domestic nursing and physical therapist shortage not later
			 than 7 years from the date on which the report is published; and
						(3)collaborate with
			 other agencies, as appropriate, in working with ministers of health or other
			 appropriate officials of the 5 countries from which the most nurses and
			 physical therapists arrived, to—
							(A)address health
			 worker shortages caused by emigration;
							(B)ensure that there
			 is sufficient human resource planning or other technical assistance needed to
			 reduce further health worker shortages in such countries.
							(e)Authority of
			 consular officer To grant preference statusSection 204(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(b)) is amended—
						(1)by striking
			 (b) and inserting (b)(1); and
						(2)by adding at the
			 end the following:
							
								(2)Notwithstanding
				paragraph (1), for individual beneficiaries outside of the United States
				seeking classification under section 203(b) who will perform labor in shortage
				occupations designated by the Secretary of Labor for blanket certification
				under section 212(a)(5)(A) as lacking sufficient United States workers able,
				willing, qualified, and available for such occupations and for which the
				employment of aliens will not adversely affect the terms and conditions of
				similarly employed United States workers, a consular officer, upon petition of
				the importing employer, shall have authority to determine eligibility if the
				officer determines that the facts stated in the petition are true and the alien
				is eligible for the preference. The consular officer shall also have authority
				to grant the preference
				status.
								.
						505.Expedited
			 adjudication of employer petitions for aliens of extraordinary artistic
			 abilitySection 214(c) (8
			 U.S.C. 1184(c)) is amended—
					(1)by
			 striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security; and
					(2)in paragraph
			 (6)(D)—
						(A)by striking
			 Any person and inserting (i) Except as provided in clause
			 (ii), any person; and
						(B)adding at the end
			 the following:
							
								(ii)The Secretary of Homeland Security
				shall adjudicate each petition for an alien with extraordinary ability in the
				arts (as described in section 101(a)(15)(O)(i)), an alien accompanying such an
				alien (as described in clauses (ii) and (iii) of section 101(a)(15)(O)), or an
				alien described in section 101(a)(15)(P) not later than 30 days after—
									(I)the date on which the petitioner
				submits the petition with a written advisory opinion, letter of no objection,
				or request for a waiver; or
									(II)the date on which the 15-day
				period described in clause (i) has expired, if the petitioner has had an
				opportunity, as appropriate, to supply rebuttal evidence.
									(iii)If a petition described in clause
				(ii) is not adjudicated before the end of the 30-day period described in clause
				(ii) and the petitioner is a qualified nonprofit organization or an individual
				or entity petitioning primarily on behalf of a qualified nonprofit
				organization, the Secretary of Homeland Security shall provide the petitioner
				with the premium-processing services referred to in section 286(u), without a
				fee.
								.
						506.Powerline
			 workers and boilermakersSection 214(e) (8 U.S.C. 1184(e)) is amended
			 by adding at the end the following:
					
						(7)A citizen of Canada shall be admitted
				in the same manner and under the same authority as a citizen of Canada
				described in paragraph (2) if the citizen—
							(A)is a powerline worker or
				boilermaker;
							(B)has received significant training;
				and
							(C)seeks admission to the United States
				to perform powerline repair and maintenance services or boilermaker repair or
				maintenance
				services.
							.
				507.H–1B
			 visas
					(a)In
			 generalSection 214(g)(5) (8 U.S.C. 1184(g)(5)) is
			 amended—
						(1)in subparagraph
			 (B)—
							(A)by striking
			 nonprofit research and inserting
			 nonprofit;
							(B)by inserting
			 Federal, State, or local before governmental;
			 and
							(C)by striking
			 or at the end;
							(2)in subparagraph
			 (C)—
							(A)by striking
			 until the number of aliens who are exempted from such numerical
			 limitation during such fiscal year exceeds 20,000. and inserting
			 or has been awarded a medical specialty certification based on
			 post-doctoral training and experience in the United States.; and
							(B)by striking the
			 period at the end and inserting ; or; and
							(3)by adding at the
			 end the following:
							
								(D)has earned a master’s or higher degree
				in science, technology, engineering, or mathematics from an institution of
				higher education outside of the United
				States.
								.
						(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply to any petition or visa
			 application pending on the date of enactment of this Act and any petition or
			 visa application filed on or after such date.
					(c)Market-based
			 visa limitsSection 214(g) (8
			 U.S.C. 1184(g)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A), by striking (beginning with fiscal year
			 1992); and
							(B)by amending
			 subparagraph (A) to read as follows:
								
									(A)under section
				101(a)(15)(H)(i)(b), may not exceed—
										(i)115,000 in fiscal
				year 2007; and
										(ii)the sum of
				115,000 and the number calculated under paragraph (9) in fiscal year 2008 and
				each subsequent fiscal
				year;
										.
							(2)in paragraph
			 (8)—
							(A)in subparagraph
			 (B), by striking clause (iv); and
							(B)by striking
			 subparagraph (D);
							(3)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively; and
						(4)by inserting after
			 paragraph (8) the following:
							
								(9)If the numerical
				limitation in paragraph (1)(A)—
									(A)is reached during
				a given fiscal year, the numerical limitation under paragraph (1)(A) for the
				subsequent fiscal year shall be equal to 120 percent of the numerical
				limitation of the given fiscal year, not to exceed 180,000; or
									(B)is not reached
				during a given fiscal year, the numerical limitation under paragraph (1)(A) for
				the subsequent fiscal year shall be equal to the numerical limitation of the
				given fiscal
				year.
									.
						508.United States
			 educated immigrants
					(a)Exemption from
			 numerical limitations
						(1)In
			 generalSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as amended by
			 section 504(a), is further amended by adding at the end the following:
							
								(G)Aliens who have earned a master’s or
				higher degree from an accredited university in the United States.
								(H)Aliens who have been awarded medical
				specialty certification based on post-doctoral training and experience in the
				United States preceding their application for an immigrant visa under section
				203(b).
								(I)Aliens who will perform labor in
				shortage occupations designated by the Secretary of Labor for blanket
				certification under section 212(a)(5)(A) as lacking sufficient United States
				workers able, willing, qualified, and available for such occupations and for
				which the employment of aliens will not adversely affect the terms and
				conditions of similarly employed United States workers.
								(J)Aliens who have earned a master’s
				degree or higher in science, technology, engineering, or math and have been
				working in a related field in the United States in a nonimmigrant status during
				the 3-year period preceding their application for an immigrant visa under
				section 203(b).
								(K)Aliens described in subparagraph (A)
				or (B) of section 203(b)(1) or who have received a national interest waiver
				under section 203(b)(2)(B).
								(L)The spouse and minor children of an
				alien described in subparagraph (G), (H), (I), (J), or
				(K).
								.
						(2)ApplicabilityThe
			 amendment made by paragraph (1) shall apply to any visa application—
							(A)pending on the date
			 of the enactment of this Act; or
							(B)filed on or after
			 such date of enactment.
							(b)Labor
			 certificationsSection 212(a)(5)(A)(ii) (8 U.S.C.
			 1182(a)(5)(A)(ii)) is amended—
						(1)in
			 subclause (I), by striking , or and inserting a
			 semicolon;
						(2)in subclause (II),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(III)is a member of
				the professions and has a master’s degree or higher from an accredited
				university in the United States or has been awarded medical specialty
				certification based on post-doctoral training and experience in the United
				States.
								.
						(c)Attestation by
			 healthcare workers
						(1)Requirement for
			 attestationSection 212(a)(5) (8 U.S.C. 1182(a)(5)) is amended by
			 adding at the end the following:
							
								(E)Healthcare
				workers with other obligations
									(i)In
				generalAn alien who seeks to enter the United States for the
				purpose of performing labor as a physician or other healthcare worker is
				inadmissible unless the alien submits to the Secretary of Homeland Security or
				the Secretary of State, as appropriate, an attestation that the alien is not
				seeking to enter the United States for such purpose during any period in which
				the alien has an outstanding obligation to the government of the alien’s
				country of origin or the alien’s country of residence.
									(ii)Obligation
				definedIn this subparagraph, the term obligation
				means an obligation incurred as part of a valid, voluntary individual agreement
				in which the alien received financial assistance to defray the costs of
				education or training to qualify as a physician or other healthcare worker in
				consideration for a commitment to work as a physician or other healthcare
				worker in the alien’s country of origin or the alien’s country of
				residence.
									(iii)WaiverThe
				Secretary of Homeland Security may waive a finding of inadmissibility under
				clause (i) if the Secretary determines that—
										(I)the obligation was
				incurred by coercion or other improper means;
										(II)the alien and the
				government of the country to which the alien has an outstanding obligation have
				reached a valid, voluntary agreement, pursuant to which the alien’s obligation
				has been deemed satisfied, or the alien has shown to the satisfaction of the
				Secretary that the alien has been unable to reach such an agreement because of
				coercion or other improper means; or
										(III)the obligation
				should not be enforced due to other extraordinary circumstances, including
				undue hardship that would be suffered by the alien in the absence of a
				waiver.
										.
						(2)Effective date
			 and application
							(A)Effective
			 dateThe amendment made by paragraph (1) shall become effective
			 180 days after the date of the enactment of this Act.
							(B)Application by
			 the secretaryThe Secretary shall begin to carry out section
			 212(a)(5)(E) of the Immigration and Nationality
			 Act, as added by paragraph (1), not later than the effective date
			 described in subparagraph (A), including the requirement for the attestation
			 and the granting of a waiver described in such section, regardless of whether
			 regulations to implement such section have been promulgated.
							509.Student visa
			 reform
					(a)In
			 general
						(1)Nonimmigrant
			 classificationSection 101(a)(15)(F) (8 U.S.C. 1101(a)(15)(F)) is
			 amended to read as follows:
							
								(F)an alien—
									(i)who—
										(I)is a bona fide student qualified to
				pursue a full course of study in mathematics, engineering, technology, or the
				sciences leading to a bachelors or graduate degree and who seeks to enter the
				United States for the purpose of pursuing such a course of study consistent
				with section 214(m) at an institution of higher education (as defined by
				section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. 1001(a))) in the United States, particularly
				designated by the alien and approved by the Secretary of Homeland Security,
				after consultation with the Secretary of Education, which institution or place
				of study shall have agreed to report to the Secretary the termination of
				attendance of each nonimmigrant student, and if any such institution of
				learning or place of study fails to make reports promptly the approval shall be
				withdrawn; or
										(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I) for a period or
				periods of not more than 24 months;
										(ii)who—
										(I)has a residence in a foreign country
				which the alien has no intention of abandoning, who is a bona fide student
				qualified to pursue a full course of study, and who seeks to enter the United
				States temporarily and solely for the purpose of pursuing such a course of
				study consistent with section 214(m) at an established college, university,
				seminary, conservatory, academic high school, elementary school, or other
				academic institution or in a language training program in the United States,
				particularly designated by the alien and approved by the Secretary of Homeland
				Security, after consultation with the Secretary of Education, which institution
				or place of study shall have agreed to report to the Secretary the termination
				of attendance of each nonimmigrant student, and if any such institution of
				learning or place of study fails to make reports promptly the approval shall be
				withdrawn; or
										(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I) for a period or
				periods of not more than 24 months;
										(iii)who is the spouse or minor child
				of an alien described in clause (i) or (ii) if accompanying or following to
				join such an alien;
									(iv)who—
										(I)is a national of Canada or Mexico, who
				maintains actual residence and place of abode in the country of nationality,
				who is described in clause (i) or (ii) except that the alien’s qualifications
				for and actual course of study may be full or part-time, and who commutes to
				the United States institution or place of study from Canada or Mexico;
				or
										(II)is engaged in temporary employment for
				optional practical training related to such the student’s area of study
				following completion of the course of study described in subclause (I) for a
				period or periods of not more than 24 months; or
										(v)who—
										(I)maintains actual residence and place of
				abode in the alien’s country of nationality; and
										(II)is described in clause (i), except that
				the alien’s actual course of study may involve a distance learning program, for
				which the alien is temporarily visiting the United States for a period of up to
				30
				days.
										.
						(2)AdmissionSection
			 214(b) (8 U.S.C. 1184(b)) is amended by inserting (F)(i), before
			 (L) or (V).
						(3)Conforming
			 amendmentSection 214(m)(1) (8 U.S.C. 1184(m)(1)) is amended, in
			 the matter preceding subparagraph (A), by striking (i) or (iii)
			 and inserting (i), (ii), (iv), or (v).
						(b)Off-campus work
			 authorization for foreign students
						(1)In
			 generalAliens admitted as nonimmigrant students described in
			 section 101(a)(15)(F), as amended by subsection (a), (8 U.S.C. 1101(a)(15)(F))
			 may be employed in an off-campus position unrelated to the alien’s field of
			 study if—
							(A)the alien has
			 enrolled full-time at the educational institution and is maintaining good
			 academic standing;
							(B)the employer
			 provides the educational institution and the Secretary of Labor with an
			 attestation that the employer—
								(i)has
			 spent at least 21 days recruiting United States citizens to fill the position;
			 and
								(ii)will pay the
			 alien and other similarly situated workers at a rate equal to not less than the
			 greater of—
									(I)the actual wage
			 level for the occupation at the place of employment; or
									(II)the prevailing
			 wage level for the occupation in the area of employment; and
									(C)the alien will not
			 be employed more than—
								(i)20
			 hours per week during the academic term; or
								(ii)40
			 hours per week during vacation periods and between academic terms.
								(2)DisqualificationIf
			 the Secretary of Labor determines that an employer has provided an attestation
			 under paragraph (1)(B) that is materially false or has failed to pay wages in
			 accordance with the attestation, the employer, after notice and opportunity for
			 a hearing, shall be disqualified from employing an alien student under
			 paragraph (1).
						510.L–1 visa
			 holders subject to visa backlogSection 214(c)(2) (8 U.S.C. 1184(c)(2)) is
			 amended by adding at the end the following:
					
						(G)The limitations contained in
				subparagraph (D) with respect to the duration of authorized stay shall not
				apply to any nonimmigrant alien previously issued a visa or otherwise provided
				nonimmigrant status under section 101(a)(15)(L) on whose behalf a petition
				under section 204(b) to accord the alien immigrant status under section 203(b),
				or an application for labor certification (if such certification is required
				for the alien to obtain status under such section 203(b)) has been filed, if
				365 days or more have elapsed since such filing. The Secretary of Homeland
				Security shall extend the stay of an alien who qualifies for an exemption under
				this subparagraph until such time as a final decision is made on the alien’s
				lawful permanent
				residence.
						.
				511.Retaining
			 workers subject to green card backlog
					(a)Adjustment of
			 status
						(1)In
			 generalSection 245 (8 U.S.C. 1255) is amended by adding at the
			 end the following:
							
								(n)Adjustment of
				status for employment-based immigrants
									(1)EligibilityThe
				Secretary of Homeland Security shall promulgate regulations to provide for the
				filing of an application for adjustment of status by an alien (and any eligible
				dependents of such alien), regardless of whether an immigrant visa is
				immediately available at the time the application is filed, if the
				alien—
										(A)has an approved
				petition under subparagraph (E) or (F) of section 204(a)(1); or
										(B)at the discretion
				of the Secretary, has a pending petition under subparagraph (E) or (F) of
				section 204(a)(1).
										(2)Visa
				availabilityAn application filed pursuant to paragraph (1) may
				not be approved until an immigrant visa becomes available.
									(3)FeesIf
				an application is filed pursuant to paragraph (1), the beneficiary of such
				application shall pay a supplemental fee of $500. Such fee may not be charged
				to any dependent accompanying or following to join such beneficiary.
									(4)Extension of
				employment authorization and advanced parole document
										(A)In
				generalThe Secretary of Homeland Security shall provide
				employment authorization and advanced parole documents, in 3-year increments,
				to beneficiaries of an application for adjustment of status based on a petition
				that is filed or, at the discretion of the Secretary, pending, under
				subparagraph (E) or (F) of section 204(a)(1).
										(B)Fee
				adjustmentsApplication fees under this subsection may be
				adjusted in accordance with the 3-year period of validity assigned to the
				employment authorization or advanced parole documents under subparagraph
				(A).
										.
						(b)Use of
			 feesSection 286 (8 U.S.C. 1356) is amended—
						(1)in subsection
			 (m)—
							(A)by striking
			 Notwithstanding any other provisions of law, and inserting the
			 following:
								
									(c)Immigration
				examinations fee account
										(1)In
				generalNotwithstanding any other provision of law, all fees
				collected under section 245(n)(3)
				and
										;
							(B)by striking
			 : Provided, however, That all and inserting the
			 following:
								
									(2)Virgin islands;
				guamAll
									;
				and
							(C)by striking
			 : Provided further, That fees and inserting the
			 following:
								
									(3)Cost
				recoveryFees
									.
							(2)in subsection
			 (n)—
							(A)by striking
			 (n) All deposits and inserting the following:
								
									(4)Use of
				funds
										(A)In
				generalExcept as provided under subparagraph (B), all
				deposits
										;
				and
							(B)adding at the end
			 the following:
								
									(C)Supplemental fee
				for adjustment of status of employment-based immigrantsAny
				amounts deposited into the Immigration Examinations Fee Account that were
				collected under section 245(n)(3) shall remain available until expended by the
				Secretary of Homeland Security for backlog reduction and clearing security
				background check
				delays.
									;
							(3)in subsection (o),
			 by striking (o) The Attorney General and inserting the
			 following:
							
								(5)Annual financial
				report to congressThe Attorney
				General
								;
				and
						(4)in subsection (p),
			 by striking (p) The provisions set forth in subsections (m), (n), and
			 (o) of this section and inserting the following:
							
								(6)ApplicabilityThe
				provisions set forth in this subsection
				shall
								.
						512.Streamlining
			 the adjudication process for established employersSection
			 214(c) (8. U.S.C. 1184) is amended by adding at the end the following:
					
						(15)Not later than 180 days after the
				date of the enactment of the STRIVE
				Act, the Secretary of Homeland Security shall establish a
				pre-certification procedure for employers who file multiple petitions described
				in this subsection or section 203(b). Such precertification procedure shall
				enable an employer to avoid repeatedly submitting documentation that is common
				to multiple petitions and establish through a single filing criteria relating
				to the employer and the offered employment
				opportunity.
						.
				513.Providing
			 premium processing of Employment-Based visa petitions
					(a)In
			 generalPursuant to section 286(u) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1356(u)), the Secretary of Homeland Security shall establish and collect
			 a fee for premium processing of employment-based immigrant petitions.
					(b)AppealsPursuant
			 to such section 286(u), the Secretary of Homeland Security shall establish and
			 collect a fee for premium processing of an administrative appeal of any
			 decision on a permanent employment-based immigrant petition.
					514.Eliminating
			 procedural delays in labor certification process
					(a)Prevailing wage
			 rate
						(1)Requirement to
			 provideThe Secretary of Labor shall provide prevailing wage
			 determinations to employers seeking a labor certification for aliens pursuant
			 to part 656 of title 20, Code of Federal Regulations (or any successor
			 regulation). The Secretary of Labor may not delegate this function to any
			 agency of a State.
						(2)Schedule for
			 determinationExcept as provided in paragraph (3), the Secretary
			 of Labor shall provide a response to an employer’s request for a prevailing
			 wage determination not later than 20 calendar days after the date the Secretary
			 of Labor receives such a request. If the Secretary of Labor fails to reply
			 during such 20-day period, the wage proposed by the employer shall be the valid
			 prevailing wage rate.
						(3)Use of
			 surveysThe Secretary of Labor shall accept an alternative wage
			 survey provided by the employer unless the Secretary of Labor determines that
			 the wage component of the Occupational Employment Statistics Survey is more
			 accurate for the occupation in the labor market area.
						(b)Placement of job
			 orderThe Secretary of Labor shall maintain a website with links
			 to the official website of each workforce agency of a State, and such official
			 website shall contain instructions on the filing of a job order in order to
			 satisfy the job order requirements of section 656.17(e)(1) of title 20, Code of
			 Federal Regulations (or any successor regulation).
					(c)Technical
			 correctionsThe Secretary of Labor shall establish a process by
			 which employers seeking certification under section 212(a)(5) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(5)), as amended by section 508(b), may make technical
			 corrections to applications in order to avoid requiring employers to conduct
			 additional recruitment to correct an initial technical error. A technical error
			 shall include any error that would not have a material effect on the validity
			 of the employer’s recruitment of able, willing, and qualified United States
			 workers.
					(d)Administrative
			 appealsMotions to reconsider, and administrative appeals of, a
			 denial of a permanent labor certification application, shall be decided by the
			 Secretary of Labor not later than 60 days after the date of the filing of such
			 motion or such appeal.
					(e)Applications
			 under previous systemNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Labor shall process and issue
			 decisions on all applications for permanent alien labor certification that were
			 filed before March 28, 2005.
					(f)Effective
			 dateThis section shall take effect 90 days after the date of the
			 enactment of this Act, whether or not the Secretary of Labor has amended the
			 regulations under part 656 of title 20, Code of Federal Regulations, to
			 implement such changes.
					515.Visa
			 revalidation
					(a)In
			 generalSection 222 (8 U.S.C. 1202) is amended by adding at the
			 end the following:
						
							(i)The Secretary of
				State shall permit an alien granted a nonimmigrant visa under subparagraph (E),
				(H), (I), (L), (O), or (P) of section 101(a)(15) to apply for a renewal of such
				visa within the United States if—
								(1)such visa is valid
				or did not expire more than 12 months before the date of such
				application;
								(2)the alien is
				seeking a nonimmigrant visa under the same subparagraph under which the alien
				had previously received a visa; and
								(3)the alien has
				complied with the immigration laws and regulations of the United
				States.
								.
					(b)Conforming
			 AmendmentSection 222(h) of such Act is amended, in the matter
			 preceding subparagraph (1), by inserting and except as provided under
			 subsection (i), after Act.
					516.Relief for minor
			 children and widows
					(a)In
			 generalSection 201(b)(2) (8 U.S.C. 1151(b)(2)) is amended to
			 read as follows:
						
							(2)(A)(i)Aliens admitted under
				section 211(a) on the basis of a prior issuance of a visa under section 203(a)
				to their accompanying parent who is an immediate relative.
									(ii)In this subparagraph, the term
				immediate relative means a child, spouse, or parent of a citizen
				of the United States (and each child of such child, spouse, or parent who is
				accompanying or following to join the child, spouse, or parent), except that,
				in the case of parents, such citizens shall be at least 21 years of age.
									(iii)An alien who was the spouse of a
				citizen of the United States for not less than 2 years at the time of the
				citizen’s death or, if married for less than 2 years at the time of the
				citizen’s death, proves by a preponderance of the evidence that the marriage
				was entered into in good faith and not solely for the purpose of obtaining an
				immigration benefit and was not legally separated from the citizen at the time
				of the citizen’s death, and each child of such alien, shall be considered, for
				purposes of this subsection, to remain an immediate relative after the date of
				the citizen’s death if the spouse files a petition under section
				204(a)(1)(A)(ii) before the earlier of—
										(I)2 years after such date; or
										(II)the date on which the spouse
				remarries.
										(iv)In this clause, an alien who has
				filed a petition under clause (iii) or (iv) of section 204(a)(1)(A) remains an
				immediate relative if the United States citizen spouse or parent loses United
				States citizenship on account of the abuse.
									(B)Aliens born to an alien lawfully
				admitted for permanent residence during a temporary visit
				abroad.
								.
					(b)PetitionSection
			 204(a)(1)(A)(ii) (8 U.S.C. 1154(a)(1)(A)(ii)) is amended by striking in
			 the second sentence of section 201(b)(2)(A)(i) also and inserting
			 in section 201(b)(2)(A)(iii) or an alien child or alien parent described
			 in the 201(b)(2)(A)(iv).
					(c)Retention of
			 immediate relative status
						(1)In
			 generalIn applying clause (iii) of section 201(b)(2)(A) of the
			 Immigration and Nationality Act, as
			 added by subsection (a), to an alien whose citizen relative died before the
			 date of the enactment of this Act, the alien relative, notwithstanding the
			 deadlines specified in such clause, may file the classification petition under
			 section 204(a)(1)(A)(ii) of such Act not later than 2 years after the date of
			 the enactment of this Act.
						(2)Eligibility for
			 paroleIf an alien was excluded, deported, removed or departed
			 voluntarily before the date of the enactment of this Act based solely upon the
			 alien’s lack of classification as an immediate relative (as defined by
			 201(b)(2)(A)(ii) of the Immigration and
			 Nationality Act) due to the citizen’s death—
							(A)such alien shall
			 be eligible for parole into the United States pursuant to the Attorney
			 General’s discretionary authority under section 212(d)(5) of such Act;
			 and
							(B)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act.
							(d)Adjustment of
			 status
						(1)In
			 generalSection 245 (8 U.S.C. 1255), as amended by sections 407
			 and 511, is further amended by adding at the end the following:
							
								(o)Application for
				adjustment of status by surviving spouses, parents, and children
									(1)In
				generalAny alien described in paragraph (2) who applies for
				adjustment of status before the death of the qualifying relative, may have such
				application adjudicated as if such death had not occurred.
									(2)Alien
				describedAn alien described in this paragraph is an alien
				who—
										(A)is an immediate
				relative (as described in section 201(b)(2)(A));
										(B)is a
				family-sponsored immigrant (as described in subsection (a) or (d) of section
				203);
										(C)is a derivative
				beneficiary of an employment-based immigrant under section 203(b) (as described
				in section 203(d)); or
										(D)is a derivative
				beneficiary of a diversity immigrant (as described in section
				203(c)).
										.
						(2)Transition
			 period
							(A)In
			 generalNotwithstanding a denial of an application for adjustment
			 of status for an alien whose qualifying relative died before the date of the
			 enactment of this Act, such application may be renewed by the alien through a
			 motion to reopen, without fee, if such motion is filed not later than 2 years
			 after such date of enactment.
							(B)Eligibility for
			 paroleIf an alien was excluded, deported, removed or departed
			 voluntarily before the date of the enactment of this Act—
								(i)such
			 alien shall be eligible for parole into the United States pursuant to the
			 Attorney General’s discretionary authority under section 212(d)(5) of the
			 Immigration and Nationality Act;
			 and
								(ii)such
			 alien’s application for adjustment of status shall be considered
			 notwithstanding section 212(a)(9) of such Act.
								(e)Processing of
			 immigrant visas
						(1)In
			 generalSection 204(b) (8 U.S.C. 1154), as amended by section
			 204(b) of this Act, is further amended—
							(A)by striking
			 After an investigation and inserting the following:
								
									(1)In
				generalAfter an
				investigation
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Death of
				qualifying relative
										(A)In
				generalAny alien described in paragraph (2) whose qualifying
				relative died before the completion of immigrant visa processing may have an
				immigrant visa application adjudicated as if such death had not occurred. An
				immigrant visa issued before the death of the qualifying relative shall remain
				valid after such death.
										(B)Alien
				describedAn alien described in this paragraph is an alien
				who—
											(i)is
				an immediate relative (as described in section 201(b)(2)(A));
											(ii)is a
				family-sponsored immigrant (as described in subsection (a) or (d) of section
				203);
											(iii)is a derivative
				beneficiary of an employment-based immigrant under section 203(b) (as described
				in section 203(d)); or
											(iv)is
				a derivative beneficiary of a diversity immigrant (as described in section
				203(c)).
											.
							(2)Transition
			 period
							(A)In
			 generalNotwithstanding a denial or revocation of an application
			 for an immigrant visa for an alien whose qualifying relative died before the
			 date of the enactment of this Act, such application may be renewed by the alien
			 through a motion to reopen, without fee, if such motion is filed not later than
			 2 years after such date of enactment.
							(B)Inapplicability
			 of barsNotwithstanding section 212(a)(9) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(9)), the Secretary shall consider the
			 application for an immigrant visa submitted by an alien who was excluded,
			 deported, removed, or departed voluntarily before the date of the enactment of
			 this Act.
							(f)NaturalizationSection
			 319(a) (8 U.S.C. 1429(a)) is amended by inserting (or, if the spouse is
			 deceased, the spouse was a citizen of the United States) after
			 citizen of the United States.
					517.Relief for
			 widows and orphans
					(a)New special
			 immigrant category
						(1)Certain children
			 and women at risk of harmSection 101(a)(27) (8 U.S.C.
			 1101(a)(27)) is amended—
							(A)in subparagraph
			 (L), by adding a semicolon at the end;
							(B)in subparagraph
			 (M), by striking the period at the end and inserting ; or;
			 and
							(C)by adding at the
			 end the following:
								
									(N)subject to
				subsection (j), an immigrant who is not present in the United States—
										(i)who is—
											(I)referred to a
				consular, immigration, or other designated official by a United States
				Government agency, an international organization, or recognized nongovernmental
				entity designated by the Secretary of State for purposes of such referrals;
				and
											(II)determined by
				such official to be a minor under 18 years of age (as determined under
				subsection (j)(5))—
												(aa)for
				whom no parent or legal guardian is able to provide adequate care;
												(bb)who
				faces a credible fear of harm related to his or her age;
												(cc)who
				lacks adequate protection from such harm; and
												(dd)for
				whom it has been determined to be in his or her best interests to be admitted
				to the United States; or
												(ii)who is—
											(I)referred to a
				consular or immigration official by a United States Government agency, an
				international organization or recognized nongovernmental entity designated by
				the Secretary of State for purposes of such referrals; and
											(II)determined by
				such official to be a female who has—
												(aa)a
				credible fear of harm related to her sex; and
												(bb)a
				lack of adequate protection from such
				harm.
												.
							(2)Statutory
			 constructionSection 101 (8 U.S.C. 1101) is amended by adding at
			 the end the following:
							
								(j)(1)No natural parent or
				prior adoptive parent of any alien provided special immigrant status under
				subsection (a)(27)(N)(i) shall thereafter, by virtue of such parentage, be
				accorded any right, privilege, or status under this Act.
									(2)(A)No alien who qualifies
				for a special immigrant visa under subsection (a)(27)(N)(ii) may apply for
				derivative status or petition for any spouse who is represented by the alien as
				missing, deceased, or the source of harm at the time of the alien’s application
				and admission. The Secretary of Homeland Security may waive this requirement
				for an alien who demonstrates that the alien’s representations regarding the
				spouse were bona fide.
										(B)An alien who qualifies for a special
				immigrant visa under subsection (a)(27)(N) may apply for derivative status or
				petition for any sibling under the age of 18 years or children under the age of
				18 years of any such alien, if accompanying or following to join the alien. For
				purposes of this subparagraph, a determination of age shall be made using the
				age of the alien on the date the petition is filed with the Department of
				Homeland Security.
										(3)An alien who qualifies for a special
				immigrant visa under subsection (a)(27)(N) shall be treated in the same manner
				as a refugee solely for purposes of section 412.
									(4)The provisions of paragraphs (4),
				(5), and (7)(A) of section 212(a) shall not be applicable to any alien seeking
				admission to the United States under subsection (a)(27)(N), and the Secretary
				of Homeland Security may waive any other provision of such section (other than
				paragraph 2(C) or subparagraph (A), (B), (C), or (E) of paragraph (3)) with
				respect to such an alien for humanitarian purposes, to assure family unity, or
				when it is otherwise in the public interest. Any such waiver by the Secretary
				shall be in writing and shall be granted only on an individual basis following
				an investigation. The Secretary shall submit an annual report to Congress on
				the number of waivers granted under this paragraph during the previous fiscal
				year and a summary of the reasons for granting such waivers.
									(5)For purposes of subsection
				(a)(27)(N)(i)(II), a determination of age shall be made using the age of the
				alien on the date on which the alien was referred to the consular, immigration,
				or other designated official.
									(6)The Secretary of Homeland Security
				shall waive any application fee for a special immigrant visa for an alien
				described in section
				101(a)(27)(N).
									.
						(3)Expedited
			 processNot later than 45 days after the date of referral to a
			 consular, immigration, or other designated official (as described in section
			 101(a)(27)(N) of the Immigration and Nationality
			 Act, as added by paragraph (1))—
							(A)special immigrant
			 status shall be adjudicated; and
							(B)if special
			 immigrant status is granted, the alien shall be paroled into the United States
			 pursuant to section 212(d)(5) of that Act (8 U.S.C. 1182(d)(5)) and allowed to
			 apply for adjustment of status to permanent residence under section 245 of that
			 Act (8 U.S.C. 1255) not later than 1 year after the alien’s arrival in the
			 United States.
							(4)Report to
			 congressNot later than 1 year after the date of the enactment of
			 this Act, the Secretary shall submit a report to the Committee on the Judiciary
			 of the Senate and the Committee on the Judiciary of the House of
			 Representatives that includes—
							(A)data related to
			 the implementation of this section and the amendments made by this
			 section;
							(B)data regarding the
			 number of placements of females and children who faces a credible fear of harm
			 as referred to in section 101(a)(27)(N) of the Immigration and Nationality Act, as added by
			 paragraph (1); and
							(C)any other
			 information that the Secretary considers appropriate.
							(5)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection and the amendments made by
			 this subsection.
						(b)Requirements for
			 aliens
						(1)Requirement
			 before entry into the united states
							(A)Database
			 searchAn alien may not be admitted to the United States unless
			 the Secretary has ensured that a search of each database maintained by an
			 agency or department of the United States has been conducted to determine
			 whether such alien is ineligible to be admitted to the United States on
			 criminal, security, or related grounds.
							(B)Cooperation and
			 scheduleThe Secretary and the head of each appropriate agency or
			 department of the United States shall cooperate to ensure that each database
			 search required under subparagraph (A) is completed not later than 45 days
			 after the date on which an alien files a petition seeking a special immigration
			 visa under section 101(a)(27)(N) of the Immigration and Nationality Act, as added by
			 subsection (a)(1).
							(2)Requirement
			 after entry into the united states
							(A)Requirement to
			 submit fingerprints
								(i)In
			 generalNot later than 30 days after the date that an alien
			 enters the United States, the alien shall be fingerprinted and submit to the
			 Secretary such fingerprints and any other personal biometric data required by
			 the Secretary.
								(ii)Other
			 requirementsThe Secretary may prescribe regulations that permit
			 fingerprints submitted by an alien under section 262 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1302) or any other provision of law to satisfy the requirement to submit
			 fingerprints of clause (i).
								(B)Database
			 searchThe Secretary shall ensure that a search of each database
			 that contains fingerprints that is maintained by an agency or department of the
			 United States be conducted to determine whether such alien is ineligible for an
			 adjustment of status under any provision of the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) on criminal, security, or related grounds.
							(C)Cooperation and
			 scheduleThe Secretary and the head of each appropriate agency or
			 department of the United States shall work cooperatively to ensure that each
			 database search required by subparagraph (B) is completed not later than 180
			 days after the date on which the alien enters the United States.
							(D)Administrative
			 and judicial review
								(i)In
			 generalThere may be no review of a determination by the
			 Secretary, after a search required by subparagraph (B), that an alien is
			 ineligible for an adjustment of status, under any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.) on criminal, security, or related grounds except as
			 provided in this subparagraph.
								(ii)Administrative
			 reviewAn alien may appeal a determination described in clause
			 (i) through the Administrative Appeals Office of the Bureau of Citizenship and
			 Immigration Services. The Secretary shall ensure that a determination on such
			 appeal is made not later than 60 days after the date that the appeal is
			 filed.
								(iii)Judicial
			 reviewThere may be no judicial review of a determination
			 described in clause (i).
								518.Sons and
			 daughters of Filipino World War II veteransSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by sections 504 and 508, is further amended by adding at the end the
			 following:
					
						(M)Aliens who are eligible for a visa
				under paragraph (1) or (3) of section 203(a) and are the son or daughter of a
				citizen of the United States who was naturalized pursuant to section 405 of the
				Immigration Act of 1990 (8 U.S.C. 1440
				note).
						.
				519.Determinations
			 under the Haitian Refugee Immigration Fairness Act of 1998
					(a)In
			 generalSection 902(d) of the Haitian Refugee Immigration
			 Fairness Act of 1998 (8 U.S.C. 1255 note) is amended by adding at the end the
			 following:
						
							(3)Determinations
				with respect to children
								(A)Use of
				application filing dateDeterminations made under this subsection
				as to whether an individual is a child of a parent shall be made using the age
				and status of the individual on October 21, 1998.
								(B)Application
				submission by parentNotwithstanding paragraph (1)(C), an
				application under this subsection filed based on status as a child may be filed
				for the benefit of such child by a parent or guardian of the child, if the
				child is physically present in the United States on such filing
				date.
								.
					(b)New applications
			 and motions To reopen
						(1)New
			 applicationsNotwithstanding section 902(a)(1)(A) of the Haitian
			 Refugee Immigration Fairness Act of 1998, an alien who is eligible for
			 adjustment of status under such Act may submit an application for adjustment of
			 status under such Act not later than the later of—
							(A)2 years after the
			 date of the enactment of this Act; or
							(B)1 year after the
			 date on which final regulations are promulgated to implement this section and
			 the amendment made by subsection (a).
							(2)Motions to
			 reopenThe Secretary shall establish procedures for the reopening
			 and reconsideration of applications for adjustment of status under the Haitian
			 Refugee Immigration Fairness Act of 1998 that are affected by the amendment
			 made by subsection (a).
						(3)Relationship of
			 application to certain ordersSection 902(a)(3) of the Haitian
			 Refugee Immigration Fairness Act of 1998 shall apply to an alien present in the
			 United States who has been ordered excluded, deported, removed, or ordered to
			 depart voluntarily, and who files an application under paragraph (1) or a
			 motion under paragraph (2), in the same manner as such section 902(a)(3)
			 applied to aliens filing applications for adjustment of status under such Act
			 prior to April 1, 2000.
						(c)Inadmissibility
			 determinationSection 902 of the Haitian Refugee Immigration
			 Fairness Act of 1998 (8 U.S.C. 1255 note) is amended in subsections (a)(1)(B)
			 and (d)(1)(D) by inserting (6)(C)(i), after
			 (6)(A),.
					520.S
			 visas
					(a)Expansion of S
			 visa classificationSection 101(a)(15)(S) (8 U.S.C.
			 1101(a)(15)(S)) is amended—
						(1)in
			 clause (i)—
							(A)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
							(B)in subclause (I),
			 by inserting before the semicolon, , including a criminal enterprise
			 undertaken by a foreign government, its agents, representatives, or
			 officials;
							(C)in subclause (III),
			 by inserting if the information concerns a criminal enterprise
			 undertaken by an individual or organization that is not a foreign government,
			 its agents, representatives, or officials, before whose;
			 and
							(D)by striking
			 or at the end; and
							(2)in clause
			 (ii)—
							(A)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
							(B)by striking “1956,”
			 and all that follows through “the alien;” and inserting the following: “1956;
			 or
								
									(iii)the Secretary of Homeland
				Security and the Secretary of State, in consultation with the Director of
				Central Intelligence, jointly determine—
										(I)is in possession of critical reliable
				information concerning the activities of governments or organizations, or their
				agents, representatives, or officials, with respect to weapons of mass
				destruction and related delivery systems, if such governments or organizations
				are at risk of developing, selling, or transferring such weapons or related
				delivery systems; and
										(II)is willing to supply or has supplied,
				fully and in good faith, information described in subclause (I) to appropriate
				persons within the United States Government; and
										if the
				Secretary of Homeland Security (or with respect to clause (ii), the Secretary
				of State and the Secretary of Homeland Security jointly) considers it to be
				appropriate, the spouse, children, married and unmarried sons and daughters,
				and parents of an alien described in clause (i), (ii), or (iii) if
				accompanying, or following to join, the
				alien;.
							(b)Numerical
			 limitationSection 214(k)(1) (8 U.S.C. 1184(k)(1)) is amended to
			 read as follows:
						
							(1)The number of aliens who may be
				provided a visa as nonimmigrants under section 101(a)(15)(S) in any fiscal year
				may not exceed
				1,000.
							.
					(c)Reports
						(1)ContentSection
			 214(k)(4) (8 U.S.C. 1184(k)(4)) is amended—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking Attorney General and inserting Secretary of
			 Homeland Security; and
								(ii)by
			 striking concerning and inserting that
			 includes;
								(B)in subparagraph
			 (D), by striking and at the end;
							(C)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(F)if the total number of such
				nonimmigrants admitted is fewer than 25 percent of the total number provided
				for under paragraph (1)—
										(i)the reasons for the reduced number
				of such nonimmigrants;
										(ii)the efforts made by the Secretary
				of Homeland Security to admit such nonimmigrants; and
										(iii)any extenuating circumstances
				that contributed to the reduced number of such
				nonimmigrants.
										.
							(2)Form of
			 reportSection 214(k) (8 U.S.C. 1184(k)) is amended by adding at
			 the end the following:
							
								(5)To the extent
				required by law and if it is in the interests of national security or the
				security of such nonimmigrants that are admitted, as determined by the
				Secretary of Homeland Security—
									(A)the information
				contained in a report described in paragraph (4) may be classified; and
									(B)the Secretary of
				Homeland Security shall, to the extent feasible, submit a non-classified
				version of the report to the Committee on the Judiciary of the House of
				Representatives and the Committee on the Judiciary of the
				Senate.
									.
						521.L visa
			 limitationsSection 214(c)(2)
			 (8 U.S.C. 1184(c)(2)) is amended—
					(1)by striking
			 Attorney General each place it appears and inserting
			 Secretary of Homeland Security;
					(2)in subparagraph
			 (E), by striking In the case of an alien spouse admitted under section
			 101(a)(15)(L), who and inserting Except as provided in
			 subparagraph (H), if an alien spouse admitted under section
			 101(a)(15)(L); and
					(3)by adding at the
			 end the following:
						
							(G)(i)If the beneficiary of a
				petition under this subsection is coming to the United States to open, or be
				employed in, a new facility, the petition may be approved for a period not to
				exceed 12 months only if the employer operating the new facility has—
									(I)a business plan;
									(II)sufficient physical premises to
				carry out the proposed business activities; and
									(III)the financial ability to commence
				doing business immediately upon the approval of the petition.
									(ii)An extension of the approval period
				under clause (i) may not be granted until the importing employer submits to the
				Secretary of Homeland Security—
									(I)evidence that the importing
				employer meets the requirements of this subsection;
									(II)evidence that the beneficiary
				meets the requirements of section 101(a)(15)(L);
									(III)a statement summarizing the
				original petition;
									(IV)evidence that the importing
				employer has fully complied with the business plan submitted under clause
				(i);
									(V)evidence of the truthfulness of any
				representations made in connection with the filing of the original
				petition;
									(VI)evidence that the importing
				employer, during the previous 12 months, has been doing business at the new
				facility through regular, systematic, and continuous provision of goods or
				services, or has otherwise been taking commercially reasonable steps to
				establish the new facility as a commercial enterprise;
									(VII)a statement of the duties the
				beneficiary has performed at the new facility during the preceding 12-month
				period and the duties the beneficiary will perform at the new facility during
				the extension period approved under this clause;
									(VIII)a statement describing the
				staffing at the new facility, including the number of employees and the types
				of positions held by such employees;
									(IX)evidence of wages paid to
				employees if the beneficiary will be employed in a managerial or executive
				capacity;
									(X)evidence of the financial status of
				the new facility; and
									(XI)any other evidence or data
				prescribed by the Secretary.
									(iii)Notwithstanding subclauses (I)
				through (VI) of clause (ii) and subject to the maximum period of authorized
				admission set forth in subparagraph (D), the Secretary of Homeland Security may
				approve a subsequently filed petition on behalf of the beneficiary to continue
				employment at the facility described in this subsection for a period beyond the
				initially granted 12-month period if the importing employer demonstrates that
				the failure to satisfy any of the requirements described in those subclauses
				was directly caused by extraordinary circumstances beyond the control of the
				importing employer.
								(H)(i)The Secretary of
				Homeland Security may not authorize the spouse of an alien described under
				section 101(a)(15)(L), who is a dependent of a beneficiary under subparagraph
				(G), to engage in employment in the United States during the initial 12-month
				period described in subparagraph (G)(i).
								(ii)A spouse described in clause (i) may
				be provided employment authorization upon the approval of an extension under
				subparagraph (G)(ii).
									(I)For purposes of determining the
				eligibility of an alien for classification under section 101(a)(15)(L), the
				Secretary of Homeland Security shall establish a program to work cooperatively
				with the Secretary of State to verify a company or facility’s existence in the
				United States and
				abroad.
									.
					522.Establishment
			 of new fashion model nonimmigrant classification
					(a)In
			 general
						(1)New
			 classificationSection 101(a)(15)(O) (8 U.S.C. 1101(a)(15)(O)) is
			 amended—
							(A)in clause (i), by
			 striking or at the end;
							(B)in clause (ii), by
			 striking or at the end;
							(C)by redesignating
			 clause (iii) as clause (iv);
							(D)in clause (iv), as
			 redesignated, by striking clause (i) or (ii) and inserting
			 clause (i), (ii), or (iii); and
							(E)by inserting after
			 clause (ii) the following:
								
									(iii)is a fashion model who is of distinguished
				merit and ability and who is seeking to enter the United States temporarily to
				perform fashion modeling services that involve events or productions which have
				a distinguished reputation or that are performed for an organization or
				establishment that has a distinguished reputation for, or a record of,
				utilizing prominent modeling talent;
				or
									.
							(2)Numerical
			 limitationSection 214(a)(2)(A) (8 U.S.C. 1184(a)(2)(A)) is
			 amended by adding at the end the following: The number of aliens who may
			 be issued visas or otherwise provided nonimmigrant status under section
			 101(a)(15)(O)(iii) in any fiscal year may not exceed 1,000..
						(b)Elimination of
			 H–1B classification for fashion modelsSection
			 101(a)(15)(H)(i)(b) (8 U.S.C. 1101(a)(15)(H)(i)(b)) is amended—
						(1)in item (aa), by
			 striking or as a fashion model; and
						(2)in item (bb), by
			 striking or, in the case of a fashion model, is of distinguished merit
			 and ability.
						(c)Effective
			 dates
						(1)Implementation
			 of new fashion model nonimmigrant classificationNot later than
			 60 days after the date of the enactment of this Act, the Secretary shall
			 promulgate regulations to carry out the amendments made by subsection (a).
			 Nothing in this section shall be construed as preventing an alien who is a
			 fashion model from obtaining nonimmigrant status under section 101(a)(15)(O)(i)
			 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)(i)) if such
			 alien is otherwise qualified for such status.
						(2)Elimination of
			 H-1B classification for fashion modelsThe amendments made by
			 subsection (b)—
							(A)shall apply on the
			 effective date of the regulations promulgated under paragraph (1); and
							(B)shall not apply to
			 the classification of an alien under section 101(a)(15)(H)(i)(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) as a fashion
			 model pursuant to a petition for such classification that was filed before such
			 effective date.
							523.EB–5 regional
			 center program
					(a)Concurrent
			 processing for employement creation immigrantsSection 245 (8
			 U.S.C. 1255), as amended by section 511, is further amended by adding at the
			 end the following:
						
							(o)Concurrent
				processing for employement creation immigrantsIf, at the time an
				alien fils a petition for classification under section 203(b)(5), approval of
				the petition would make a visa immediately available to the alien beneficiary,
				the alien beneficiary’s application for adjustment of status under this section
				shall be considered properly filed whether submitted concurrently with, or
				subsequent to, such
				petition.
							.
					(b)Regional center
			 designation feesSection 610 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 1993 (8 U.S.C. 1153 note) is amended—
						(1)in subsection (b),
			 by striking for 15 years; and
						(2)by adding at the
			 end the following:
							
								(e)In addition to any
				other fees authorized by law, the Secretary of Homeland Security shall impose a
				$2,500 fee to apply for designation as a regional center under this section.
				Fees collected under this subsection shall be deposited in the Treasury in
				accordance with section 286(w) of the Immigration and Nationality Act (8 U.S.C.
				1356(w)).
								.
						(c)Immigrant
			 entrepreneur regional center account
						(1)EstablishmentSection
			 286 (8 U.S.C. 1356) is amended by adding at the end the following:
							
								(y)Immigrant
				entrepreneur regional center account
									(1)In
				generalThere is established in the general fund of the Treasury
				a separate account, which shall be known as the Immigrant Entrepreneur
				Regional Center Account. Notwithstanding any other provision of law,
				there shall be deposited as offsetting receipts into the account all fees
				collected under section 610(e) of the Departments of Commerce, Justice, and
				State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C.
				1153 note).
									(2)Use of
				feesFees deposited in the account established under paragraph
				(1) may only be used to carry out the EB–5 immigrant investor
				program.
									.
						(2)Effective
			 dateThe amendment made by paragraph (1)—
							(A)shall take effect
			 on the date on which regulations are published to carry out this section and
			 the amendments made by this section; and
							(B)shall apply to
			 regional center applications filed on or after such date.
							524.Return of
			 Talent Program
					(a)Short
			 titleThis section may be
			 cited as the Return of Talent
			 Act.
					(b)Establishment
						(1)In
			 generalTitle III (8 U.S.C. 1401 et seq.) is amended by inserting
			 after section 317 the following:
							
								317A.Temporary
				absence of persons participating in the Return of Talent Program
									(a)In
				generalThe Secretary of
				Homeland Security, in consultation with the Secretary of State, shall establish
				the Return of Talent Program to permit eligible aliens to temporarily return to
				the alien’s country of citizenship in order to make a material contribution to
				that country if the country is engaged in post-conflict or natural disaster
				reconstruction activities, for a period not longer than 2 years, unless an
				exception is granted under subsection (d).
									(b)Eligible
				alienAn alien is eligible to participate in the Return of Talent
				Program established under subsection (a) if the alien meets the special
				immigrant description under section 101(a)(27)(N).
									(c)Family
				membersThe spouse, parents, siblings, and any minor children of
				an alien who participates in the Return of Talent Program established under
				subsection (a) may return to such alien’s country of citizenship with the alien
				and reenter the United States with the alien.
									(d)Extension of
				timeThe Secretary of Homeland Security may extend the 2-year
				period referred to in subsection (a) upon a showing that circumstances warrant
				that an extension is necessary for post-conflict or natural disaster
				reconstruction efforts.
									(e)Residency
				requirementsAn immigrant described in section 101(a)(27)(N) who
				participates in the Return of Talent Program established under subsection (a),
				and the spouse, parents, siblings, and any minor children who accompany such
				immigrant to that immigrant’s country of citizenship, shall be considered,
				during such period of participation in the program—
										(1)for purposes of
				section 316(a), physically present and residing in the United States for
				purposes of naturalization within the meaning of that section; and
										(2)for purposes of
				section 316(b), to meet the continuous residency requirements in that
				section.
										(f)Oversight and
				enforcementThe Secretary of Homeland Security, in consultation
				with the Secretary of State, shall oversee and enforce the requirements of this
				section.
									.
						(2)Table of
			 contentsThe table of contents (8 U.S.C. 1101 et seq.) is amended
			 by inserting after the item relating to section 317 the following:
							
								
									317A. Temporary absence of persons
				participating in the Return of Talent
				Program.
								
								.
						(c)Eligible
			 immigrantsSection 101(a)(27)
			 (8 U.S.C. 1101(a)(27)) is amended—
						(1)in subparagraph
			 (L), by inserting a semicolon after Improvement Act of
			 1998;
						(2)in subparagraph
			 (M), by striking the period and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(N)an immigrant who—
									(i)has been lawfully admitted to the
				United States for permanent residence;
									(ii)demonstrates an ability and
				willingness to make a material contribution to the post-conflict or natural
				disaster reconstruction in the alien’s country of citizenship; and
									(iii)as determined by the Secretary of
				State in consultation with the Secretary of Homeland Security—
										(I)is a citizen of a country in which Armed
				Forces of the United States are engaged, or have engaged in the 10 years
				preceding such determination, in combat or peacekeeping operations;
										(II)is a citizen of a country where
				authorization for United Nations peacekeeping operations was initiated by the
				United Nations Security Council during the 10 years preceding such
				determination; or
										(III)is a citizen of a country which
				received, during the preceding 2 years, funding from the Office of Foreign
				Disaster Assistance of the United States Agency for International Development
				in response to a declared disaster in such country by the United States
				Ambassador, the Chief of the U.S. Mission, or the appropriate Assistant
				Secretary of State, that is beyond the ability of such country’s response
				capacity and warrants a response by the United States
				Government.
										.
						(d)Report to
			 CongressNot later than 2
			 years after the date of the enactment of this Act, the Secretary, in
			 consultation with the Secretary of State, shall submit a report to Congress
			 that describes—
						(1)the countries of
			 citizenship of the participants in the Return of Talent Program established
			 under section 317A of the Immigration and
			 Nationality Act, as added by subsection (b);
						(2)the post-conflict
			 or natural disaster reconstruction efforts that benefitted, or were made
			 possible, through participation in the program; and
						(3)any other
			 information that the Secretary determines to be appropriate.
						(e)RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the Secretary shall promulgate regulations to carry
			 out this section and the amendments made by this section.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to United States Citizenship and Immigration
			 Services, such sums as may be necessary to carry out this section and the
			 amendments made by this section.
					BPreservation of
			 Immigration Benefits for Victims of a Major Disaster or Emergency
				531.Short
			 titleThis subtitle may be
			 cited as the Major Disaster and
			 Emergency Victims Immigration Benefits Preservation
			 Act.
				532.DefinitionsIn this subtitle:
					(1)Application of
			 definitions from the immigration and nationality actExcept as
			 otherwise specifically provided in this subtitle, the definitions in the
			 Immigration and Nationality Act shall
			 apply in the administration of this subtitle.
					(2)Direct result of
			 a major disaster or emergencyThe term direct result of a
			 major disaster or emergency—
						(A)means physical
			 damage, disruption of communications or transportation, forced or voluntary
			 evacuation, business closures, or other circumstances directly caused by a
			 major disaster or emergency; and
						(B)does not include
			 collateral or consequential economic effects in or on the United States or
			 global economies.
						(3)EmergencyThe
			 term emergency has the meaning given the term in section 102(1) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122(1)).
					(4)Last business
			 dayThe term last business day means the last
			 business day preceding a major disaster or emergency. For purposes of Hurricane
			 Katrina and Hurricane Rita, the last business day is August 26, 2005.
					(5)Major
			 disasterThe term major disaster has the meaning
			 given the term in section 102(2) of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122(2)) and includes Hurricane Katrina and
			 Hurricane Rita.
					533.Special
			 immigrant status
					(a)Provision of
			 status
						(1)In
			 generalFor purposes of the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.), the Secretary may provide an alien described in subsection (b) with
			 the status of a special immigrant under section 101(a)(27) of such Act (8
			 U.S.C. 1101(a)(27)) if the alien—
							(A)files a petition
			 with the Secretary under section 204 of such Act (8 U.S.C. 1154) for
			 classification under section 203(b)(4) of such Act (8 U.S.C.
			 1153(b)(4));
							(B)is otherwise
			 eligible to receive an immigrant visa; and
							(C)is otherwise
			 admissible to the United States for permanent residence.
							(2)Inapplicable
			 provisionIn determining admissibility under paragraph (1)(C),
			 the grounds for inadmissibility specified in section 212(a)(4) of such Act (8
			 U.S.C. 1182(a)(4)) shall not apply.
						(b)Aliens
			 described
						(1)Principal
			 aliensAn alien is described in this subsection if—
							(A)the alien was the
			 beneficiary of—
								(i)a
			 petition that was filed with the Secretary on or before the last business
			 day—
									(I)under section 204
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1154) to classify the alien as a family-sponsored immigrant under
			 section 203(a) of such Act (8 U.S.C. 1153(a)) or as an employment-based
			 immigrant under section 203(b) of such Act (8 U.S.C. 1153(b)); or
									(II)under section
			 214(d) of such Act (8 U.S.C. 1184(d)) to authorize the issuance of a
			 nonimmigrant visa to the alien under section 101(a)(15)(K) of such Act (8
			 U.S.C. 1101(a)(15)(K)); or
									(ii)an
			 application for labor certification under section 212(a)(5)(A) of such Act (8
			 U.S.C. 1182(a)(5)(A)) that was filed under regulations of the Secretary of
			 Labor on or before the last business day; and
								(B)such petition or
			 application was revoked or terminated before or after its approval, solely due
			 to—
								(i)the
			 death or disability of the petitioner, applicant, or alien beneficiary as a
			 direct result of a major disaster or emergency; or
								(ii)loss of
			 employment as a direct result of a major disaster or emergency.
								(2)Spouses and
			 children
							(A)In
			 generalAn alien is described in this subsection if—
								(i)the
			 alien, as of the last business day, was the spouse or child of a principal
			 alien described in paragraph (1); and
								(ii)the
			 alien—
									(I)is accompanying
			 such principal alien; or
									(II)is following to
			 join such principal alien within a reasonable period after a major disaster or
			 emergency, as determined by the Attorney General.
									(B)Construction
								(i)Death
			 disregardedIn construing the terms accompanying and
			 following to join in subparagraph (A)(ii), the death of a
			 principal alien described in paragraph (1)(B)(i) shall be disregarded.
								(ii)Reasonable
			 periodThe reasonable period described in subparagraph
			 (A)(ii)(II), as applied to Hurricane Katrina and Hurricane Rita, shall end 90
			 days after the date of the enactment of this Act.
								(3)Grandparents or
			 legal guardians of orphansAn alien is described in this
			 subsection if the alien is a grandparent or legal guardian of a child whose
			 parents died as a direct result of a major disaster or emergency, if either of
			 the deceased parents was, as of the last business day, a citizen or national of
			 the United States or an alien lawfully admitted for permanent residence in the
			 United States.
						(c)Priority
			 dateImmigrant visas made available under this section shall be
			 issued to aliens in the order in which a petition on behalf of each such alien
			 is filed with the Secretary under subsection (a)(1), except that if an alien
			 was assigned a priority date with respect to a petition described in subsection
			 (b)(1)(A)(i), the alien may maintain that priority date.
					(d)Numerical
			 limitationsIn applying sections 201 through 203 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151–1153) in any fiscal year, aliens eligible to be provided status
			 under this section shall be treated as special immigrants who are not described
			 in subparagraph (A), (B), (C), or (K) of section 101(a)(27) of such Act (8
			 U.S.C. 1101(a)(27)).
					534.Extension of
			 filing or reentry deadlines
					(a)Automatic
			 extension of nonimmigrant status
						(1)In
			 generalNotwithstanding section 214 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1184), an alien described in paragraph (2) who was lawfully present in
			 the United States as a nonimmigrant on the last business day, may, unless
			 otherwise determined by the Secretary in the Secretary’s discretion, lawfully
			 remain in the United States in the same nonimmigrant status until the latest
			 of—
							(A)the date on which
			 such lawful nonimmigrant status would have otherwise terminated absent the
			 enactment of this subsection;
							(B)1 year after the
			 death or onset of disability described in paragraph (2); or
							(C)3 months after the
			 date of the enactment of this Act, for victims of Hurricane Katrina or
			 Hurricane Rita.
							(2)Aliens
			 described
							(A)Principal
			 aliensAn alien is described in this paragraph if the alien was
			 disabled as a direct result of a major disaster or emergency.
							(B)Spouses and
			 childrenAn alien is described in this paragraph if the alien, as
			 of the last business day, was the spouse or child of—
								(i)a
			 principal alien described in subparagraph (A); or
								(ii)an
			 alien who died as a direct result of a major disaster or emergency.
								(3)Authorized
			 employmentDuring the period in which a principal alien or alien
			 spouse is in lawful nonimmigrant status under paragraph (1), the alien may be
			 provided an employment authorized endorsement or other
			 appropriate document signifying authorization of employment.
						(b)New deadlines
			 for extension or change of nonimmigrant status
						(1)Filing
			 delays
							(A)In
			 generalIf an alien, who was lawfully present in the United
			 States as a nonimmigrant on the last business day, was prevented from filing a
			 timely application for an extension or change of nonimmigrant status as a
			 direct result of a major disaster or emergency, the alien’s application may be
			 considered timely filed if it is filed within a reasonable period, as
			 determined by the Secretary, after the application would have otherwise been
			 due. For victims of Hurricane Katrina or Hurricane Rita, this period shall end
			 3 months after the date of the enactment of this Act.
							(B)Circumstances
			 preventing timely actionFor purposes of subparagraph (A),
			 circumstances preventing an alien from timely acting are—
								(i)office
			 closures;
								(ii)mail or courier
			 service cessations or delays;
								(iii)other closures,
			 cessations, or delays affecting case processing or travel necessary to satisfy
			 legal requirements;
								(iv)mandatory
			 evacuation and relocation; or
								(v)other
			 circumstances, including medical problems or financial hardship.
								(2)Departure
			 delays
							(A)In
			 generalIf an alien, who was lawfully present in the United
			 States as a nonimmigrant on the last business day, is unable to timely depart
			 the United States as a direct result of a major disaster or emergency, the
			 alien shall not be considered to have been unlawfully present in the United
			 States during the period beginning on the last business day, and ending on the
			 date of the alien’s departure, if such departure occurred within a reasonable
			 period, as determined by the Secretary. If a victim of Hurricane Katrina or
			 Hurricane Rita departs the United States not later than 3 months after the date
			 of the enactment of this Act, such departure shall be considered to have been
			 within a reasonable period under this subparagraph.
							(B)Circumstances
			 preventing timely actionFor purposes of subparagraph (A),
			 circumstances preventing an alien from timely acting are—
								(i)office
			 closures;
								(ii)transportation
			 cessations or delays;
								(iii)other closures,
			 cessations, or delays affecting case processing or travel necessary to satisfy
			 legal requirements;
								(iv)mandatory
			 evacuation and relocation; or
								(v)other
			 circumstances, including medical problems or financial hardship.
								(c)Diversity
			 immigrantsSection 204(a)(1)(I)(ii)(II) (8 U.S.C.
			 1154(a)(1)(I)(ii)(II)), is amended to read as follows:
						
							(II)An immigrant visa made available
				under subsection 203(c) for fiscal year 1998, or for a subsequent fiscal year,
				may be issued, or adjustment of status under section 245(a) based upon the
				availability of such visa may be granted, to an eligible qualified alien who
				has properly applied for such visa or adjustment in the fiscal year for which
				the alien was selected notwithstanding the end of such fiscal year. Such visa
				or adjustment of status shall be counted against the worldwide level set forth
				in subsection 201(e) for the fiscal year for which the alien was
				selected.
							.
					(d)Extension of
			 filing periodIf an alien is unable to timely file an application
			 to register or reregister for temporary protected status under section 244 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1254a) as a direct result of a major disaster or emergency, the alien’s
			 application may be considered timely filed if it is filed not later than 90
			 days after it otherwise would have been due.
					(e)Voluntary
			 departure
						(1)In
			 generalNotwithstanding section 240B of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229c), if a period for voluntary departure under such section expired
			 during the period beginning on the last business day and ending within a
			 reasonable period, as determined by the Attorney General, and the alien was
			 unable to voluntarily depart before the expiration date as a direct result of a
			 major disaster or emergency, such voluntary departure period is deemed to have
			 been extended for an additional 60 days. For purposes of Hurricane Katrina and
			 Hurricane Rita, the reasonable period shall be deemed to have ended on December
			 31, 2005.
						(2)Circumstances
			 preventing departureFor purposes of this subsection,
			 circumstances preventing an alien from voluntarily departing the United States
			 are—
							(A)office
			 closures;
							(B)transportation
			 cessations or delays;
							(C)other closures,
			 cessations, or delays affecting case processing or travel necessary to satisfy
			 legal requirements;
							(D)mandatory
			 evacuation and removal; and
							(E)other
			 circumstances, including medical problems or financial hardship.
							(f)Current
			 nonimmigrant visa holders
						(1)In
			 generalAn alien, who was lawfully present in the United States
			 on the last business day, as a nonimmigrant under section 101(a)(15)(H) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(H)) and lost employment as a direct result of a major
			 disaster or emergency may accept new employment upon the filing by a
			 prospective employer of a new petition on behalf of such nonimmigrant not later
			 than 1 year after such major disaster or emergency. For victims of Hurricane
			 Katrina or Hurricane Rita, this period shall be extended until August 29,
			 2007.
						(2)Continuation of
			 employment authorizationEmployment authorization shall continue
			 for such alien until the new petition is adjudicated. If the new petition is
			 denied, such employment shall cease.
						(3)Savings
			 provisionNothing in this subsection shall be construed to limit
			 eligibility for portability under section 214(n) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1184(n)).
						535.Humanitarian
			 relief for certain surviving spouses and children
					(a)Treatment as
			 Immediate Relatives
						(1)SpousesNotwithstanding
			 the second sentence of section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151(b)(2)(A)(i)), if an alien was the spouse of a citizen of the United
			 States at the time of the citizen’s death and was not legally separated from
			 the citizen at the time of the citizen’s death, and the citizen died as a
			 direct result of a major disaster or emergency, the alien (and each child of
			 the alien) may be considered, for purposes of section 201(b) of such Act, to
			 remain an immediate relative after the date of the citizen’s death if the alien
			 files a petition under section 204(a)(1)(A)(ii) of such Act not later than 2
			 years after such date and only until the date on which the alien remarries. For
			 purposes of such section 204(a)(1)(A)(ii), an alien granted relief under this
			 paragraph shall be considered an alien spouse described in the second sentence
			 of section 201(b)(2)(A)(i) of such Act.
						(2)Children
							(A)In
			 generalIn the case of an alien who was the child of a citizen of
			 the United States at the time of the citizen’s death, if the citizen died as a
			 direct result of a major disaster or emergency, the alien may be considered,
			 for purposes of section 201(b) of the Immigration
			 and Nationality Act (8 U.S.C. 1151(b)), to remain an immediate
			 relative after the date of the citizen’s death (regardless of subsequent
			 changes in age or marital status), but only if the alien files a petition under
			 subparagraph (B) not later than 2 years after such date.
							(B)PetitionsAn
			 alien described in subparagraph (A) may file a petition with the Secretary for
			 classification of the alien under section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1151(b)(2)(A)(i)), which shall be considered a petition filed under
			 section 204(a)(1)(A) of such Act (8 U.S.C. 1154(a)(1)(A)).
							(b)Spouses,
			 children, unmarried sons and daughters of lawful permanent resident
			 aliens
						(1)In
			 generalAny spouse, child, or unmarried son or daughter of an
			 alien described in paragraph (3) who is included in a petition for
			 classification as a family-sponsored immigrant under section 203(a)(2) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)(2)), which was filed by such alien before the last business day,
			 may be considered (if the spouse, child, son, or daughter has not been admitted
			 or approved for lawful permanent residence by such date) a valid petitioner for
			 preference status under such section with the same priority date as that
			 assigned before the death described in paragraph (3)(A). No new petition shall
			 be required to be filed. Such spouse, child, son, or daughter may be eligible
			 for deferred action and work authorization.
						(2)Self-petitionsAny
			 spouse, child, or unmarried son or daughter of an alien described in paragraph
			 (3) who is not a beneficiary of a petition for classification as a
			 family-sponsored immigrant under section 203(a)(2) of the
			 Immigration and Nationality Act may
			 file a petition for such classification with the Secretary, if the spouse,
			 child, son, or daughter was present in the United States on the last business
			 day. Such spouse, child, son, or daughter may be eligible for deferred action
			 and work authorization.
						(3)Aliens
			 describedAn alien is described in this paragraph if the
			 alien—
							(A)died as a direct
			 result of a major disaster or emergency; and
							(B)on the day of such
			 death, was lawfully admitted for permanent residence in the United
			 States.
							(c)Applications for
			 adjustment of status by surviving spouses and children of employment-based
			 immigrants
						(1)In
			 generalAny alien who was, on the last business day, the spouse
			 or child of an alien described in paragraph (2), and who applied for adjustment
			 of status before the death described in paragraph (2)(A), may have such
			 application adjudicated as if such death had not occurred.
						(2)Aliens
			 describedAn alien is described in this paragraph if the
			 alien—
							(A)died as a direct
			 result of a major disaster or emergency; and
							(B)on the day before
			 such death, was—
								(i)an
			 alien lawfully admitted for permanent residence in the United States by reason
			 of having been allotted a visa under section 203(b) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(b)); or
								(ii)an
			 applicant for adjustment of status to that of an alien described in clause (i),
			 and admissible to the United States for permanent residence.
								(d)Applications by
			 surviving spouses and children of refugees and asylees
						(1)In
			 generalAny alien who, on the last business day, was the spouse
			 or child of an alien described in paragraph (2), may have his or her
			 eligibility to be admitted under section 207(c)(2)(A) or 208(b)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1157(c)(2)(A), 1158(b)(3)(A)) considered as if the alien’s death had not
			 occurred.
						(2)Aliens
			 describedAn alien is described in this paragraph if the
			 alien—
							(A)died as a direct
			 result of a major disaster or emergency; and
							(B)on the day before
			 such death, was—
								(i)an
			 alien admitted as a refugee under section 207 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1157); or
								(ii)granted asylum
			 under section 208 of such Act (8 U.S.C. 1158).
								(e)Waiver of public
			 charge groundsIn determining the admissibility of any alien
			 accorded an immigration benefit under this section, the grounds for
			 inadmissibility specified in section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) shall not apply.
					536.Recipient of
			 public benefitsAn alien shall
			 not be inadmissible under section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) or deportable under section 237(a)(5) of such Act (8 U.S.C.
			 1227(a)(5)) on the basis that the alien received any public benefit as a direct
			 result of a major disaster or emergency.
				537.Age-out
			 protectionIn administering
			 the immigration laws, the Secretary and the Attorney General may grant any
			 application or benefit notwithstanding the applicant or beneficiary (including
			 a derivative beneficiary of the applicant or beneficiary) reaching an age that
			 would render the alien ineligible for the benefit sought, if the alien’s
			 failure to meet the age requirement occurred as a direct result of a major
			 disaster or emergency.
				538.Employment
			 eligibility verification
					(a)In
			 generalThe Secretary may suspend or modify any requirement under
			 section 274A(b) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(b)) or subtitle A of title IV of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note), either generally or with respect to particular persons, class of
			 persons, geographic areas, or economic sectors, to the extent to which the
			 Secretary determines necessary or appropriate to respond to major disasters or
			 emergencies.
					(b)NotificationIf
			 the Secretary suspends or modifies any requirement under section 274A(b) of the
			 Immigration and Nationality Act
			 pursuant to subsection (a), the Secretary shall send notice of such decision,
			 including the reasons for the suspension or modification, to—
						(1)the Committee on
			 the Judiciary of the Senate; and
						(2)the Committee on
			 the Judiciary of the House of Representatives.
						(c)Sunset
			 dateThe authority under subsection (a) shall expire on August
			 26, 2008.
					539.NaturalizationThe Secretary may, with respect to
			 applicants for naturalization in any district of the United States Citizenship
			 and Immigration Services affected by a major disaster or emergency, administer
			 the provisions of Title III of the Immigration
			 and Nationality Act (8 U.S.C. 1401 et seq.) notwithstanding any
			 provision of such title relating to the jurisdiction of an eligible court to
			 administer the oath of allegiance, or requiring residence to be maintained or
			 any action to be taken in any specific district or State within the United
			 States.
				540.Discretionary
			 authorityThe Secretary or the
			 Attorney General may waive violations of the immigration laws committed by an
			 alien—
					(1)who was in lawful
			 status on the last business day; and
					(2)whose failure to
			 comply with the immigration laws—
						(A)was a direct
			 result of a major disaster or emergency;
						(B)occurred within a
			 period to be determined by the Attorney General; and
						(C)for the victims of
			 Hurricane Katrina or Hurricane Rita, occurred on or before March 1,
			 2006.
						541.Evidentiary
			 standards and regulationsThe
			 Secretary shall establish appropriate evidentiary standards for demonstrating,
			 for purposes of this subtitle, that a major disaster or emergency directly
			 resulted in—
					(1)death;
					(2)disability;
			 or
					(3)loss of employment
			 due to physical damage to, or destruction of, a business.
					542.Identification
			 documents
					(a)Temporary
			 identificationThe Secretary shall have the authority to instruct
			 any Federal agency to issue temporary identification documents to individuals
			 affected by a major disaster or emergency. Such documents shall be acceptable
			 for identification purposes under any Federal law until 1 year after the
			 relevant major disaster or emergency. For victims of Hurricane Katrina or
			 Hurricane Rita, such documents shall be valid until August 29, 2007.
					(b)IssuanceAn
			 agency may not issue identity documents under this section after January 1,
			 2006.
					(c)No compulsion To
			 accept or carry identification documentsNationals of the United
			 States shall not be compelled to accept or carry documents issued under this
			 section.
					(d)No proof of
			 citizenshipIdentity documents issued under this section shall
			 not constitute proof of citizenship or immigration status.
					543.Waiver of
			 regulationsThe Secretary
			 shall carry out the provisions of this subtitle as expeditiously as possible.
			 The Secretary is not required to promulgate regulations before implementing
			 this subtitle. The requirements of chapter 5 of title 5, United States Code
			 (commonly referred to as the Administrative Procedure Act) or
			 any other law relating to rule making, information collection, or publication
			 in the Federal Register, shall not apply to any action to implement this
			 subtitle to the extent the Secretary, the Secretary of Labor, or the Secretary
			 of State determine that compliance with such requirement would impede the
			 expeditious implementation of such Act.
				544.Notices of
			 change of address
					(a)In
			 generalIf a notice of change of address otherwise required to be
			 submitted to the Secretary by an alien described in subsection (b) relates to a
			 change of address occurring during the period beginning on the last business
			 day, and ending on a date to be determined by the Secretary, the alien may
			 submit such notice. For victims of Hurricane Katrina or Hurricane Rita, such
			 period shall end on the date of the enactment of this Act.
					(b)Aliens
			 describedAn alien is described in this subsection if the
			 alien—
						(1)resided, on the
			 last business day, within a district of the United States that was declared by
			 the President to be affected by a major disaster or emergency; and
						(2)is required, under
			 section 265 of the Immigration and Nationality
			 Act (8 U.S.C. 1305) or any other provision of law, to notify the
			 Secretary in writing of a change of address.
						545.Foreign
			 students and exchange program participants
					(a)In
			 generalThe nonimmigrant status of an alien described in
			 subsection (b) shall be deemed to have been maintained during the period
			 beginning on the last business day, and ending on a date to be determined by
			 the Attorney General, if on such later date, the alien is enrolled in a course
			 of study, or participating in a designated exchange visitor program, sufficient
			 to satisfy the terms and conditions of the alien’s nonimmigrant status on the
			 last business day. For victims of Hurricane Katrina or Hurricane Rita, the
			 relevant period shall be deemed to have ended on September 15, 2006.
					(b)Aliens
			 describedAn alien is described in this subsection if the
			 alien—
						(1)was, on the last
			 business day, lawfully present in the United States in the status of a
			 nonimmigrant described in subparagraph (F), (J), or (M) of section 101(a)(15)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1101(a)(15)); and
						(2)fails to satisfy a
			 term or condition of such status as a direct result of a major disaster or
			 emergency.
						VILegalization of undocumented
			 individuals
			AConditional nonimmigrants
				601.Conditional
			 nonimmigrants
					(a)In
			 generalNotwithstanding any
			 other provision of law, including section 244(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1254a(h)), the Secretary may classify an alien as a
			 conditional nonimmigrant or conditional nonimmigrant dependent if the
			 alien—
						(1)submits an application for such
			 classification; and
						(2)meets the requirements of this
			 section.
						(b)Presence in the
			 United States
						(1)In
			 generalThe alien shall
			 establish that the alien—
							(A)was present in the United States before
			 June 1, 2006;
							(B)has been continuously present in the United
			 States since the date described in subparagraph (A); and
							(C)was not legally present in the United
			 States on that date under any classification described in section 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) or any other
			 nonimmigrant status made available under a treaty or other multinational
			 agreement that has been ratified by the Senate.
							(2)Continuous
			 presenceFor purposes of this subsection, an absence from the
			 United States without authorization for a continuous period of more than 180
			 days between June 1, 2006, and the beginning of the application period for
			 classification as a conditional nonimmigrant shall constitute a break in
			 continuous physical presence.
						(c)Conditional
			 nonimmigrant dependentsNotwithstanding any other provision of law,
			 the Secretary shall classify the spouse or child of a conditional nonimmigrant
			 as a conditional nonimmigrant dependent, or provide the spouse or child with a
			 conditional nonimmigrant dependent visa if—
						(1)the spouse or child meets the applicable
			 eligibility requirements under this section; or
						(2)the alien was, before the date on which
			 this Act was introduced in Congress, the spouse or child of an alien who was
			 subsequently classified as a conditional nonimmigrant under this section, or is
			 eligible for such classification, if—
							(A)the termination of the relationship with
			 such spouse or parent was connected to domestic violence; and
							(B)the spouse or child has been battered or
			 subjected to extreme cruelty by the spouse or parent who is a conditional
			 nonimmigrant.
							(d)Other
			 criteria
						(1)In
			 generalAn alien may be
			 classified as a conditional nonimmigrant or conditional nonimmigrant dependent
			 if the Secretary determines that the alien—
							(A)is not inadmissible to the United States
			 under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)),
			 except as provided in paragraph (2);
							(B)has not ordered, incited, assisted, or
			 otherwise participated in the persecution of any person on account of race,
			 religion, nationality, membership in a particular social group, or political
			 opinion; and
							(C)is not an alien—
								(i)who has been convicted by final judgment of
			 a particularly serious crime and constitutes a danger to the community of the
			 United States;
								(ii)for whom there
			 are reasonable grounds for believing that the alien has committed a
			 particularly serious crime outside the United States before arriving in the
			 United States; or
								(iii)for whom there
			 are reasonable grounds for regarding the alien as a danger to the security of
			 the United States; and
								(D)has been convicted
			 of a felony or 3 or more misdemeanors under Federal or State law.
							(2)Grounds of
			 inadmissibilityIn
			 determining an alien’s admissibility under paragraph (1)(A)—
							(A)paragraphs (5), (6) (excluding subparagraph
			 (E)), (7), (9), and (10)(B) of section 212(a) of such Act shall not
			 apply;
							(B)the Secretary may not waive—
								(i)subparagraph (A), (B), (C), (D)(ii), (E),
			 (G), (H), or (I) of section 212(a)(2) of such Act (relating to
			 criminals);
								(ii)section 212(a)(3) of such Act (relating to
			 security and related grounds); or
								(iii)subparagraph (A), (C), or (D) of section
			 212(a)(10) of such Act (relating to polygamists and child abductors);
								(C)the Secretary may waive the application of
			 any provision of section 212(a) of such Act not listed in subparagraph (B) on
			 behalf of an individual alien for humanitarian purposes, to ensure family
			 unity, or if such waiver is otherwise in the public interest; and
							(D)nothing in this paragraph shall be
			 construed as affecting the authority of the Secretary other than under this
			 paragraph to waive the provisions of section 212(a) of such Act.
							(3)Applicability of
			 other provisionsSections
			 240B(d) and 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1229c(d)
			 and 1231(a)(5)) shall not apply to an alien who is applying for classification
			 under this section for conduct that occurred before the date on which this Act
			 was introduced in Congress.
						(e)Attestation of
			 employmentThe Secretary may
			 not classify an alien as a conditional nonimmigrant unless the alien—
						(1)attests, under penalty of perjury, that the
			 alien—
							(A)was employed full time, part time, or
			 seasonally in the United States or was self-employed before June 1, 2006, and
			 has been employed in the United States since that date; or
							(B)was otherwise physically present before
			 June 1, 2006, under the limitations described in subsections (b) and (c) of
			 section 602; and
							(2)submits evidence
			 that the Secretary determines to be necessary to establish prima facie evidence
			 of employment or physical presence in the United States.
						(f)Security and law
			 enforcement background checks
						(1)Submission of
			 fingerprintsThe Secretary
			 may not classify an alien as a conditional nonimmigrant or a conditional
			 nonimmigrant dependent unless the alien submits fingerprints in accordance with
			 procedures established by the Secretary.
						(2)Background
			 checksThe Secretary shall
			 utilize fingerprints and other biometric data provided by the alien to conduct
			 a background check of such alien to search for criminal, national security, or
			 other law enforcement actions that would render the alien ineligible for
			 classification under this section.
						(3)Expeditious
			 processingThe background
			 checks required under paragraph (2) shall be conducted as expeditiously as
			 possible.
						(g)Period of
			 authorized stay; application fee and fine
						(1)Period of
			 authorized stay
							(A)In
			 generalExcept as provided
			 under subparagraph (C), the period of authorized stay for a conditional
			 nonimmigrant or a conditional nonimmigrant dependent shall be 6 years from the
			 date on which such status is conferred.
							(B)LimitationThe Secretary may not adjust or change the
			 status of a conditional nonimmigrant or a conditional nonimmigrant dependent to
			 any other immigrant or nonimmigrant classification until the termination of the
			 6-year period described in subparagraph (A).
							(C)ExtensionThe Secretary may only extend the period
			 described in subparagraph (A) to accommodate the processing of an application
			 for adjustment of status under section 602.
							(2)Application fee
			 and fines
							(A)Application
			 feeThe Secretary shall
			 impose a fee for filing an application under this section. Such fee shall be
			 sufficient to cover the administrative and other expenses incurred in
			 connection with the review of such applications.
							(B)Fines
								(i)In
			 generalExcept as provided
			 under clause (ii), an alien filing an application under this section shall
			 submit to the Secretary, in addition to the fee required under subparagraph
			 (A), a fine of $500.
								(ii)ExceptionAn alien who is younger than 21 years of
			 age shall not be required to pay a fine under this paragraph.
								(C)Disposition of
			 fees and fines
								(i)FeesFees
			 collected under this paragraph shall be deposited into the Immigration
			 Examination Fee Account and remain available as provided under subsections (m)
			 and (n) of section 286.
								(ii)FinesFines
			 collected under this paragraph shall be deposited into the New Worker Program
			 and Conditional Nonimmigrant Fee Account established under section
			 286(w).
								(h)Treatment of
			 applicants
						(1)In
			 generalAn alien who files an
			 application under this section to become a conditional nonimmigrant or a
			 conditional nonimmigrant dependent—
							(A)shall be granted employment authorization
			 pending final adjudication of the alien’s application;
							(B)shall be granted permission to travel
			 abroad;
							(C)may not be detained for immigration
			 purposes, determined inadmissible or deportable, or removed pending final
			 adjudication of the alien’s application, unless the alien, due to conduct or
			 criminal conviction, becomes ineligible for conditional nonimmigrant
			 classification; and
							(D)may not be considered an unauthorized alien
			 (as defined in section 274A(h)(3) of the Immigration and Nationality Act (8
			 U.S.C. 1324a(h)(3))) until employment authorization under subparagraph (A) is
			 denied.
							(2)Document of
			 authorizationThe Secretary shall provide each alien described in
			 paragraph (1) with a counterfeit-resistant document of authorization
			 that—
							(A)meets all current
			 requirements established by the Secretary for travel documents, including the
			 requirements under section 403 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note); and
							(B)reflects the
			 benefits and status set forth in paragraph (1).
							(3)Before
			 application periodIf an
			 alien is apprehended between the date of the enactment of this Act and the date
			 on which regulations are promulgated to implement this section, and the alien
			 can establish prima facie eligibility as a conditional nonimmigrant or a
			 conditional nonimmigrant dependent, the Secretary shall provide the alien with
			 a reasonable opportunity to file an application under this section after such
			 regulations are promulgated.
						(4)During certain
			 proceedingsNotwithstanding
			 any provision of the Immigration and Nationality Act, if an immigration judge
			 determines that an alien who is in removal proceedings has made a prima facie
			 case of eligibility for classification as a conditional nonimmigrant or a
			 conditional nonimmigrant dependent, the judge shall administratively close such
			 proceedings and permit the alien a reasonable opportunity to apply for such
			 classification.
						(5)Relationships of
			 application to certain orders
							(A)In
			 generalAn alien who is
			 present in the United States and has been ordered excluded, deported, removed,
			 or ordered to depart voluntarily from the United States under any provision of
			 the Immigration and Nationality Act—
								(i)notwithstanding such order, may apply for
			 classification as a conditional nonimmigrant or conditional nonimmigrant
			 dependent under this subtitle; and
								(ii)shall not be required to file a separate
			 motion to reopen, reconsider, or vacate the exclusion, deportation, removal, or
			 voluntary departure order.
								(B)Application
			 grantedIf the Secretary
			 grants the application described in subparagraph (A)(i), the Secretary shall
			 cancel the order described in subparagraph (A).
							(C)Application
			 deniedIf the Secretary
			 renders a final administrative decision to deny the application described in
			 subparagraph (A)(i), the order described in subparagraph (A) shall be effective
			 and enforceable to the same extent as if the application had not been
			 made.
							(i)ClassificationIf
			 the Secretary determines that an alien is eligible for classification as a
			 conditional nonimmigrant or conditional nonimmigrant dependent, the alien shall
			 be entitled to all benefits described in subsection (h)(1). The Secretary may
			 authorize the use of a document described in subsection (h)(2) as evidence of
			 such classification or may issue additional documentation as evidence of
			 classification as a conditional nonimmigrant or conditional nonimmigrant
			 dependent.
					(j)Termination of
			 benefits
						(1)In
			 generalAny benefit provided to an alien seeking classification
			 as a conditional nonimmigrant or conditional nonimmigrant dependent, or who is
			 classified as such, under this section shall terminate if—
							(A)the Secretary
			 determines that the alien is ineligible for such classification and all review
			 procedures under section 603 have been exhausted or waived by the alien;
							(B)the alien is found
			 removable from the United States under section 237 of the Immigration and
			 Nationality Act (8 U.S.C. 1227);
							(C)the alien has used
			 documentation issued under this section for unlawful or fraudulent purposes;
			 or
							(D)in the case of the
			 spouse or child of an alien applying for classification as a conditional
			 nonimmigrant or classified as a conditional nonimmigrant under this section,
			 the benefits for the principal alien are terminated.
							(k)Dissemination of
			 information on conditional nonimmigrant programDuring the
			 12-month period immediately after the issuance of regulations implementing this
			 section, the Secretary, in cooperation with entities approved by the Secretary,
			 shall broadly disseminate information respecting conditional nonimmigrant or
			 conditional nonimmigrant dependent classification under this section and the
			 requirements to be satisfied to obtain such classification. The Secretary shall
			 disseminate information to employers and labor unions to advise them of the
			 rights and protections available to them and to workers who file applications
			 under this section. Such information shall be broadly disseminated, in the
			 principal languages, as determined by the Secretary, spoken by aliens who would
			 qualify for classification under this section, including to television, radio,
			 and print media to which such aliens would have access.
					602.Adjustment of status
			 for conditional nonimmigrants
					(a)Requirements
						(1)In
			 generalNotwithstanding any
			 other provision of law, including section 244(h) of the Immigration and
			 Nationality Act (8 U.S.C. 1254a(h)), the Secretary may adjust the status of a
			 conditional nonimmigrant or a conditional nonimmigrant dependent to that of an
			 alien lawfully admitted for permanent residence if the conditional nonimmigrant
			 or conditional nonimmigrant dependent satisfies the applicable requirements
			 under this subsection.
						(2)Completion of
			 employment or education requirementA conditional nonimmigrant applying for
			 adjustment of status under this section shall establish that during the 6-year
			 period immediately preceding the application for adjustment of status, he or
			 she—
							(A)has been employed full-time, part-time, or
			 seasonally in the United States;
							(B)has been self-employed in the United
			 States; or
							(C)has met the education requirements under
			 subsection (c).
							(3)Evidence of
			 employment
							(A)Conclusive
			 documentsAn alien may conclusively establish employment status
			 in compliance with paragraph (2) by submitting records to the Secretary that
			 demonstrate such employment, and have been maintained by the Social Security
			 Administration, the Internal Revenue Service, or any other Federal, State, or
			 local government agency.
							(B)Other
			 documentsAn alien who is unable to submit a document described
			 in subparagraph (A) may satisfy the requirement under paragraph (1) by
			 submitting to the Secretary at least 2 other types of reliable documents that
			 provide evidence of employment, including—
								(i)bank
			 records;
								(ii)business
			 records;
								(iii)employer
			 records;
								(iv)records of a
			 labor union, day labor center, or organization that assists workers in
			 employment;
								(v)sworn affidavits
			 from nonrelatives who have direct knowledge of the alien’s work, that
			 contain—
									(I)the name, address,
			 and telephone number of the affiant;
									(II)the nature and
			 duration of the relationship between the affiant and the alien; and
									(III)other
			 verification or information; and
									(vi)remittance
			 records.
								(C)Additional
			 documents and restrictionsThe Secretary may—
								(i)designate
			 additional documents to evidence employment in the United States; and
								(ii)set such terms
			 and conditions on the use of affidavits as is necessary to verify and confirm
			 the identity of any affiant or otherwise prevent fraudulent submissions.
								(4)Sense of
			 CongressIt is the sense of the Congress that the requirement
			 under this subsection should be interpreted and implemented in a manner that
			 recognizes and takes into account the difficulties encountered by aliens in
			 obtaining evidence of employment due to the undocumented status of the
			 alien.
						(5)Burden of
			 proofAn alien described in paragraph (1) who is applying for
			 adjustment of status under this section shall prove, by a preponderance of the
			 evidence, that the alien has satisfied the requirements of this subsection. An
			 alien may meet such burden of proof by producing sufficient evidence to
			 demonstrate such employment as a matter of reasonable inference.
						(6)PortabilityAn
			 alien shall not be required to complete the employment requirements under this
			 section with a single employer.
						(b)Exceptions and
			 special rules
						(1)Exceptions based
			 on ageThe employment requirements under this section shall not
			 apply—
							(A)to any alien who
			 is classified as a conditional nonimmigrant dependent who was younger than 21
			 years of age on the date of the enactment of this Act; or
							(B)to any alien who
			 is 65 years of age or older on the date of the enactment of this Act.
							(2)Disabilities;
			 pregnancyThe employment requirements under this section shall be
			 reduced for an alien who cannot demonstrate employment based on a physical or
			 mental disability (as defined under section 3(2) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12102(2)) or as a result of pregnancy if
			 such condition is evidenced by the submission of documentation prescribed by
			 the Secretary.
						(c)Application
			 procedure and fee
						(1)In
			 generalThe Secretary shall promulgate regulations establishing
			 procedures for submitting an application for adjustment of status under this
			 section. The Secretary shall impose a fee for filing an application for
			 adjustment of status under this section which shall be sufficient to cover the
			 administrative and other expenses incurred in connection with the review of
			 such applications.
						(2)Fines
							(A)In
			 generalExcept as provided under subparagraph (B), an alien
			 filing an application for adjustment of status under this section shall pay a
			 $1500 fine to the Secretary, in addition to the fee required under paragraph
			 (1).
							(B)ExceptionAn
			 alien who is classified as a conditional nonimmigrant dependent who was under
			 21 years of age on the date of enactment of this Act shall not be required to
			 pay a fine under this paragraph.
							(3)State impact
			 assistance fee
							(A)In
			 generalIn addition to any other amounts required to be paid
			 under this subsection, a conditional nonimmigrant shall submit a State impact
			 assistance fee equal to $500 with the application for adjustment filed under
			 this section.
							(B)Use of
			 feeFees collected under subparagraph (A) shall be deposited in
			 the State Impact Assistance Account and shall remain available under 286(x) of
			 the Immigration and Nationality Act.
							(4)Deposit of
			 feesFees collected under this paragraph shall be deposited into
			 the Immigration Examination Fee Account and shall remain available as provided
			 under subsections (m) and (n) of section 286 of the Immigration and Nationality
			 Act (8 U.S.C. 1356).
						(5)Deposit of
			 finesFines collected under this paragraph shall be deposited
			 into the New Worker Program and Conditional Nonimmigrant Fee Account and shall
			 remain available as provided under section 286(w) of the Immigration and
			 Nationality Act.
						(d)Admissible under
			 immigration lawsA conditional nonimmigrant or conditional
			 nonimmigrant dependent applying for adjustment of status under this section
			 shall establish that he or she is not inadmissible under section 212(a), except
			 for any provision under that section that is not applicable or waived under
			 paragraph (2) or (3) of section 601(d). For purposes of an application filed
			 under this section, any prior waiver of inadmissibility granted to an alien
			 under section 601(d)(2(C) shall remain in effect with respect to the specific
			 conduct considered by the Secretary at the time of classification under section
			 601.
					(e)Legal
			 reentry
						(1)In
			 generalA conditional nonimmigrant applying for adjustment of
			 status under this section shall physically depart the United States and after
			 such departure, be admitted to the United States as a conditional nonimmigrant
			 or applicant for conditional nonimmigrant status, as evidenced by documentation
			 issued by the Secretary. A record of such admission shall be created by the
			 Secretary through the US–VISIT exit and entry system, or any other system
			 maintained by the Secretary to create a record of a lawful entry.
						(2)Departure and
			 reentryA conditional nonimmigrant seeking to establish lawful
			 admission under paragraph (1)(B) may seek admission to the United States at any
			 port of entry at which the US–VISIT exit and entry system, or any other system
			 maintained by the Secretary to record lawful admission, is in operation.
			 Departure and subsequent lawful admission to the United States shall occur not
			 later than 90 days before the conditional nonimmigrant files an application for
			 adjustment to lawful permanent resident status under this section.
						(3)ExemptionsParagraph
			 (2) shall not apply to an alien who, on the date on which the application for
			 adjustment of status is filed under this section—
							(A)has served in the
			 Armed Forces of the United States;
							(B)has a son or
			 daughter who has served or is serving in the Armed Forces of the United
			 States;
							(C)has a pending or
			 approved application under section 244 of the Immigration and Nationality Act
			 (8 U.S.C. 1254a), the Nicaraguan Adjustment and Central American Relief Act
			 (Public Law 105–100), or the Haitian Refugee Immigration Fairness Act of 1998
			 (Public Law 105–277);
							(D)is at least 65
			 years of age;
							(E)is younger than 21
			 years of age;
							(F)suffers from an
			 ongoing physical or mental disability (as defined in section 3(2) of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12102));
							(G)is a single parent
			 head of household; or
							(H)cannot comply with
			 such paragraph due to extreme hardship to the alien or an immediate family
			 member, as determined by the Secretary.
							(4)Failure to
			 establish lawful admission to the United StatesUnless exempted
			 under paragraph (3), a conditional nonimmigrant who fails to depart and reenter
			 the United States in accordance with paragraph (1) may not become a lawful
			 permanent resident under this section.
						(f)Medical
			 examinationA conditional
			 nonimmigrant or a conditional nonimmigrant dependent shall undergo an
			 appropriate medical examination (including a determination of immunization
			 status) that conforms to generally accepted professional standards of medical
			 practice.
					(g)Payment of
			 income taxes
						(1)In
			 generalNot later than the date on which status is adjusted under
			 this section, a conditional nonimmigrant or conditional nonimmigrant dependent
			 shall satisfy any applicable Federal tax liability by establishing that—
							(A)no such tax
			 liability exists;
							(B)all outstanding
			 liabilities have been paid; or
							(C)the conditional
			 nonimmigrant has entered into, and is in compliance with, an agreement for
			 payment of all outstanding liabilities with the Internal Revenue
			 Service.
							(2)Applicable
			 federal tax liabilityFor purposes of paragraph (1), the term
			 applicable Federal tax liability means liability for Federal
			 taxes, including penalties and interest, owed for any year during the period of
			 employment required under subsection (a)(2) for which the statutory period for
			 assessment of any deficiency for such taxes has not expired.
						(3)IRS
			 cooperationThe Secretary of the Treasury shall establish rules
			 and procedures under which the Commissioner of Internal Revenue shall provide
			 documentation to—
							(A)a
			 conditional nonimmigrant or conditional nonimmigrant dependent, upon request,
			 to establish the payment of all taxes required under this subsection; or
							(B)the Secretary, upon
			 request, regarding the payment of Federal taxes by an alien applying for a
			 benefit under this section.
							(4)ComplianceThe
			 alien may satisfy proof of compliance with this subsection by submitting
			 documentation that establishes that—
							(A)no such tax
			 liability exists;
							(B)all outstanding
			 liabilities have been met; or
							(C)the alien has
			 entered into, and is in compliance with, an agreement for payment of all
			 outstanding liabilities with the Internal Revenue Service.
							(h)Basic
			 citizenship skills
						(1)In
			 generalExcept as provided
			 under paragraph (2), a conditional nonimmigrant or conditional nonimmigrant
			 dependent shall establish that he or she—
							(A)meets the requirements under section 312 of
			 the Immigration and Nationality Act (8 U.S.C. 1423); or
							(B)is satisfactorily pursuing a course of
			 study to achieve such an understanding of English and knowledge and
			 understanding of the history and Government of the United States.
							(2)Relation to
			 naturalization examinationA
			 conditional nonimmigrant or conditional nonimmigrant dependent who demonstrates
			 that he or she meets the requirements under such section 312 may be considered
			 to have satisfied the requirements of that section for purposes of becoming
			 naturalized as a citizen of the United States under title III of the
			 Immigration and Nationality Act (8 U.S.C. 1401 et seq.).
						(3)Exceptions
							(A)MandatoryParagraph
			 (1) shall not apply to any person who is unable to comply with those
			 requirements because of a physical or developmental disability or mental
			 impairment as described in section 312(b)(1) of the Immigration and Nationality
			 Act.
							(B)DiscretionaryThe
			 Secretary may waive all or part of paragraph (1) for a conditional nonimmigrant
			 who is at least 65 years of age on the date on which an application is filed
			 for adjustment of status under this section.
							(i)Security and law
			 enforcement background checksThe Secretary shall conduct a security and
			 law enforcement background check in accordance with procedures described in
			 section 601(f).
					(j)Military
			 selective serviceIf a
			 conditional nonimmigrant or conditional nonimmigrant dependent is within the
			 age period required under the Military Selective Service Act (50 U.S.C. App.
			 451 et seq.), the conditional nonimmigrant shall establish proof of
			 registration under that Act.
					(k)Treatment of
			 conditional nonimmigrant dependents
						(1)Adjustment of
			 statusNotwithstanding any
			 other provision of law, the Secretary may—
							(A)adjust the status of a conditional
			 nonimmigrant dependent to that of a person admitted for lawful permanent
			 residence if the principal conditional nonimmigrant spouse or parent has been
			 found eligible for adjustment of status under this section;
							(B)adjust the status of a conditional
			 nonimmigrant dependent who was the spouse or child of an alien who was
			 classified as a conditional nonimmigrant or was eligible for such
			 classification under section 601, to that of a person admitted for permanent
			 residence if—
								(i)the termination of the relationship with
			 such spouse or parent was connected to domestic violence; and
								(ii)the spouse or child has been battered or
			 subjected to extreme cruelty by the spouse or parent.
								(2)Application of
			 other lawIn processing
			 applications under this subsection on behalf of aliens who have been battered
			 or subjected to extreme cruelty, the Secretary shall apply—
							(A)the provisions under section 204(a)(1)(J)
			 of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(J)); and
							(B)the protections, prohibitions, and
			 penalties under section 384 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1367).
							(l)Back of the
			 lineAn alien may not adjust status to that of a lawful permanent
			 resident status under the Development,
			 Relief, and Education for Alien Minors Act of 2007 until that
			 earlier of—
						(1)30 days after an
			 immigrant visa becomes available for petitions filed under sections 201, 202,
			 and 203 that were filed before the date of enactment of the STRIVE Act of 2007;
			 or
						(2)8 years after the
			 enactment of the Development, Relief, and
			 Education for Alien Minors Act of 2007.
						(m)Ineligibility
			 for public benefitsFor
			 purposes of section 403 of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1613), an alien whose status has been
			 adjusted under this section shall not be eligible for any Federal means-tested
			 public benefit unless the alien meets the alien eligibility criteria for such
			 benefit under title IV of such Act (8 U.S.C. 1601 et seq.).
					603.Administrative
			 and judicial review
					(a)Administrative
			 review
						(1)Single level of
			 administrative appellate reviewThe Secretary shall establish an
			 appellate review process within United States Citizenship and Immigration
			 Services to provide for a single level of administrative appellate review of a
			 final determination respecting an application for classification or adjustment
			 of status under this subtitle.
						(2)Standard for
			 reviewAdministrative appellate review under paragraph (1) shall
			 be based solely upon the administrative record established at the time of the
			 determination on the application and upon the presentation of additional or
			 newly discovered evidence during the time of the pending appeal.
						(b)Judicial
			 review
						(1)In
			 generalThe circuit courts of appeal of the United States shall
			 have jurisdiction to review the denial of an application for classification or
			 adjustment of status under this subtitle. Notwithstanding any other provision
			 of law, the standard for review of such a denial shall be governed by paragraph
			 (2).
						(2)Standard for
			 judicial reviewJudicial review of a denial of an application
			 under this subtitle shall be based solely upon the administrative record
			 established at the time of the review. The findings of fact and other
			 determinations contained in the record shall be conclusive unless the applicant
			 can establish abuse of discretion or findings that are directly contrary to
			 clear and convincing facts contained in the record, considered as a
			 whole.
						(3)Jurisdiction of
			 courts
							(A)In
			 generalNotwithstanding any other provision of law, the district
			 courts of the United States shall have jurisdiction over any cause or claim
			 arising from a pattern or practice of the Secretary in the operation or
			 implementation of this subtitle that is arbitrary, capricious, or otherwise
			 contrary to law, and may order any appropriate relief.
							(B)RemediesA
			 district court may order any appropriate relief under subparagraph (A) if the
			 court determines that—
								(i)resolution of such
			 cause or claim will serve judicial and administrative efficiency; or
								(ii)a
			 remedy would otherwise not be reasonably available or practicable.
								(c)Stay of
			 removalAn alien seeking administrative or judicial review under
			 this section may not be removed from the United States until a final decision
			 is rendered establishing that the alien is ineligible for classification or
			 adjustment of status under this subtitle unless such removal is based on
			 criminal or national security grounds.
					604.Mandatory
			 disclosure of information
					(a)Mandatory
			 disclosureThe Secretary and the Secretary of State shall provide
			 a duly recognized law enforcement entity that submits a written request with
			 the information furnished pursuant to an application filed under this subtitle,
			 and any other information derived from such furnished information, in
			 connection with a criminal investigation or prosecution or a national security
			 investigation or prosecution, of an individual suspect or group of
			 suspects.
					(b)LimitationsExcept
			 as otherwise provided under this section, no Federal agency, or any officer,
			 employee, or agent of such agency, may—
						(1)use the
			 information furnished by the applicant pursuant to an application for benefits
			 under this subtitle for any purpose other than to make a determination on the
			 application;
						(2)make any
			 publication through which the information furnished by any particular applicant
			 can be identified; or
						(3)permit anyone
			 other than the sworn officers and employees of such agency to examine
			 individual applications.
						(c)Criminal
			 penaltyAny person who knowingly uses, publishes, or permits
			 information to be examined in violation of this section shall be fined not more
			 than $10,000.
					605.Penalties for
			 false statements in applications
					(a)Criminal
			 penalty
						(1)ViolationIt
			 shall be unlawful for any person—
							(A)to file, or assist
			 in filing, an application for benefits under this subtitle; and
								(i)to
			 knowingly and willfully falsify, misrepresent, conceal, or cover up a material
			 fact;
								(ii)to
			 make any false, fictitious, or fraudulent statements or representations;
			 or
								(iii)to
			 make or use any false writing or document knowing the same to contain any
			 false, fictitious, or fraudulent statement or entry; or
								(B)to create or
			 supply a false writing or document for use in making such an
			 application.
							(2)PenaltyAny
			 person who violates paragraph (1) shall be fined in accordance with title 18,
			 United States Code, imprisoned not more than 5 years, or both.
						(b)InadmissibilityAn
			 alien who is convicted of violating subsection (a) shall be considered to be
			 inadmissible to the United States on the ground described in section
			 212(a)(6)(C)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(6)(C)(i)).
					(c)ExceptionNotwithstanding
			 subsections (a) and (b), any alien or other entity (including an employer or
			 union) that submits an employment record that contains incorrect data used by
			 the alien to obtain such employment, shall not, on that ground, be determined
			 to have violated this section.
					606.Aliens not subject
			 to direct numerical limitationsSection 201(b)(1) (8 U.S.C. 1151(b)(1)), as
			 amended by title V, is further amended—
					(1)in subparagraph (A), by striking
			 subparagraph (A) or (B) of; and
					(2)by adding at the end the following:
						
							(N)Aliens whose status is adjusted from that
				of a conditional nonimmigrant or conditional nonimmigrant
				dependent.
							.
					607.Employer
			 protections
					(a)Immigration
			 status of alienEmployers of
			 aliens applying for conditional nonimmigrant or conditional nonimmigrant
			 dependent classification or adjustment of status under section 601 or 602 shall
			 not be subject to civil and criminal tax liability relating directly to the
			 employment of such alien before receiving employment authorization under this
			 subtitle.
					(b)Provision of
			 employment recordsEmployers
			 that provide unauthorized aliens with copies of employment records or other
			 evidence of employment pursuant to an application for conditional nonimmigrant
			 or conditional nonimmigrant dependent classification or adjustment of status
			 under section 601 or 602 or any other application or petition pursuant to any
			 other immigration law, shall not be subject to civil and criminal liability
			 under section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) for
			 employing such unauthorized aliens.
					(c)Applicability of
			 other lawNothing in this
			 section may be used to shield an employer from liability under section 274B of
			 the Immigration and Nationality Act (8 U.S.C. 1324b) or any other labor or
			 employment law.
					608.Limitations on
			 eligibility
					(a)In
			 generalAn alien is not ineligible for any immigration benefit
			 under any provision of this title, or any amendment made by this title, solely
			 on the basis that the alien violated section 1543, 1544, or 1546 of title 18,
			 United States Code, or any amendments made by this Act, during the period
			 beginning on the date of the enactment of this Act and ending on the date on
			 which the alien applies for any benefits under this title.
					(b)ProsecutionAn
			 alien who commits a violation of section 1543, 1544, or 1546 of such title or
			 any amendments made by this Act, during the period beginning on the date of the
			 enactment of this Act and ending on the date that the alien applies for
			 eligibility for such benefit may be prosecuted for the violation if the alien’s
			 application for such benefit is denied.
					609.RulemakingThe Secretary shall promulgate regulations
			 regarding the timely filing and processing of applications for benefits under
			 this subtitle.
				610.Authorization of
			 appropriations
					(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary such sums as may be necessary to carry out
			 this subtitle and the amendments made by this subtitle.
					(b)Availability of
			 fundsFunds appropriated
			 pursuant to subsection (a) shall remain available until expended.
					(c)Sense of
			 CongressIt is the sense of
			 the Congress that funds authorized to be appropriated under subsection (a)
			 should be directly appropriated so as to facilitate the orderly and timely
			 commencement of the processing of applications filed under sections 601 and
			 602.
					BDREAM Act of
			 2007
				621.Short
			 titleThis subtitle may be
			 cited as the Development, Relief, and
			 Education for Alien Minors Act of 2007 or the
			 DREAM Act of
			 2007.
				622.DefinitionsIn this subtitle:
					(1)Institution of
			 higher educationThe term
			 institution of higher education has the meaning given that term
			 in section 101 of the Higher Education Act of
			 1965 (20 U.S.C. 1001).
					(2)Uniformed
			 servicesThe term uniformed services has the
			 meaning given that term in section 101(a) of title 10, United States
			 Code.
					623.Restoration of
			 State option to determine residency for purposes of higher education
			 benefits
					(a)In
			 generalSection 505 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
					(b)Effective
			 dateThe repeal under subsection (a) shall take effect as if
			 included in the enactment of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat.
			 3009–546).
					624.Cancellation of
			 removal and adjustment of status of certain long-term residents who entered the
			 United States as children
					(a)Special rule for
			 certain long-term residents who entered the United States as children
						(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this subtitle, the Secretary may cancel removal of, and
			 adjust to the status of an alien lawfully admitted for permanent residence,
			 subject to the conditional basis described in section 625, an alien who is
			 inadmissible or deportable from the United States, if the alien demonstrates
			 that—
							(A)the alien has been
			 physically present in the United States for a continuous period of not less
			 than 5 years immediately preceding the date of enactment of this Act, and had
			 not yet reached the age of 16 years at the time of initial entry;
							(B)the alien has been
			 a person of good moral character since the time of application;
							(C)the alien—
								(i)is
			 not inadmissible under paragraph (2), (3), (6)(E), or (10)(C) of section 212(a)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)); and
								(ii)is not deportable
			 under paragraph (1)(E), (2), or (4) of section 237(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1227(a));
								(D)the alien, at the
			 time of application, has been admitted to an institution of higher education in
			 the United States, or has earned a high school diploma or obtained a general
			 education development certificate in the United States; and
							(E)the alien has
			 never been under a final administrative or judicial order of exclusion,
			 deportation, or removal, unless the alien—
								(i)has
			 remained in the United States under color of law after such order was issued;
			 or
								(ii)received the
			 order before attaining the age of 16 years.
								(2)WaiverNotwithstanding
			 paragraph (1), the Secretary may waive the ground of ineligibility under
			 section 212(a)(6)(E) of the Immigration and
			 Nationality Act and the ground of deportability under paragraph
			 (1)(E) of section 237(a) of that Act for humanitarian purposes or family unity
			 or when it is otherwise in the public interest.
						(3)ProceduresThe
			 Secretary shall provide a procedure by regulation allowing eligible individuals
			 to apply affirmatively for the relief available under this subsection without
			 being placed in removal proceedings.
						(b)Termination of
			 continuous periodFor purposes of this section, any period of
			 continuous residence or continuous physical presence in the United States of an
			 alien who applies for cancellation of removal under this section shall not
			 terminate when the alien is served a notice to appear under section 239(a) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1229(a)).
					(c)Treatment of
			 certain breaks in presence
						(1)In
			 generalAn alien shall be considered to have failed to maintain
			 continuous physical presence in the United States under subsection (a) if the
			 alien has departed from the United States for any period in excess of 90 days
			 or for any periods in the aggregate exceeding 180 days.
						(2)Extensions for
			 exceptional circumstancesThe Secretary may extend the time
			 periods described in paragraph (1) if the alien demonstrates that the failure
			 to timely return to the United States was due to exceptional circumstances. The
			 exceptional circumstances determined sufficient to justify an extension should
			 be no less compelling than serious illness of the alien, or death or serious
			 illness of a parent, grandparent, sibling, or child.
						(d)Exemption from
			 numerical limitationsNothing in this section may be construed to
			 apply a numerical limitation on the number of aliens who may be eligible for
			 cancellation of removal or adjustment of status under this section.
					(e)Rulemaking
						(1)Proposed
			 regulationsNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall publish regulations implementing this section.
			 Such regulations shall be effective immediately on an interim basis, but are
			 subject to change and revision after public notice and opportunity for a period
			 for public comment.
						(2)Interim, final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with paragraph (1), the Secretary shall
			 publish final regulations implementing this section.
						(f)Removal of
			 alienThe Secretary may not remove any alien who has a pending
			 application for conditional status under this subtitle.
					625.Conditional
			 permanent resident status
					(a)In
			 general
						(1)Conditional
			 basis for statusNotwithstanding any other provision of law, and
			 except as provided in section 626, an alien whose status has been adjusted
			 under section 624 to that of an alien lawfully admitted for permanent residence
			 shall be considered to have obtained such status on a conditional basis subject
			 to the provisions of this section. Such conditional permanent resident status
			 shall be valid for a period of 6 years, subject to termination under subsection
			 (b).
						(2)Notice of
			 requirements
							(A)At time of
			 obtaining permanent residenceAt the time an alien obtains
			 permanent resident status on a conditional basis under paragraph (1), the
			 Secretary shall provide for notice to the alien regarding the provisions of
			 this section and the requirements of subsection (c) to have the conditional
			 basis of such status removed.
							(B)Effect of
			 failure to provide noticeThe failure of the Secretary to provide
			 a notice under this paragraph—
								(i)shall not affect
			 the enforcement of the provisions of this Act with respect to the alien;
			 and
								(ii)shall not give
			 rise to any private right of action by the alien.
								(b)Termination of
			 status
						(1)In
			 generalThe Secretary shall terminate the conditional permanent
			 resident status of any alien who obtained such status under this subtitle, if
			 the Secretary determines that the alien—
							(A)ceases to meet the
			 requirements of subparagraph (B) or (C) of section 624(a)(1);
							(B)has become a
			 public charge; or
							(C)has received a
			 dishonorable or other than honorable discharge from the uniformed
			 services.
							(2)Return to
			 previous immigration statusAny alien whose conditional permanent
			 resident status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 permanent resident status under this subtitle.
						(c)Requirements of
			 timely petition for removal of condition
						(1)In
			 generalIn order for the conditional basis of permanent resident
			 status obtained by an alien under subsection (a) to be removed, the alien shall
			 file with the Secretary, in accordance with paragraph (3), a petition
			 which—
							(A)requests the
			 removal of such conditional basis; and
							(B)provides, under
			 penalty of perjury, the facts and information needed by the Secretary to make
			 the determination described in paragraph (2)(A).
							(2)Adjudication of
			 petition to remove condition
							(A)In
			 generalIf a petition is filed in accordance with paragraph (1)
			 for an alien, the Secretary shall make a determination as to whether the alien
			 meets the requirements set forth in subparagraphs (A) through (E) of subsection
			 (d)(1).
							(B)Removal of
			 conditional basis if favorable determinationIf the Secretary
			 determines that the alien meets such requirements, the Secretary shall notify
			 the alien of such determination and immediately remove the conditional basis of
			 the status of the alien.
							(C)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and terminate the conditional permanent resident status of the
			 alien as of the date of the determination.
							(3)Time to file
			 petition
							(A)In
			 generalAn alien may petition to remove the conditional basis to
			 lawful resident status during the period beginning 180 days before and ending 2
			 years after the date that is 6 years after—
								(i)the
			 date of the granting of conditional permanent resident status; or
								(ii)any
			 other expiration date of the conditional permanent resident status as extended
			 by the Secretary in accordance with this subtitle.
								(B)StatusThe
			 alien shall be deemed in conditional permanent resident status in the United
			 States during the period in which a petition under subparagraph (A) is
			 pending.
							(d)Details of
			 petition
						(1)Contents of
			 petitionEach petition for an alien under subsection (c)(1) shall
			 contain information to permit the Secretary to determine whether each of the
			 following requirements is met:
							(A)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional permanent resident.
							(B)The alien is in
			 compliance with section 624(a)(1)(C).
							(C)The alien has not
			 abandoned the alien’s residence in the United States. The Secretary shall
			 presume that the alien has abandoned such residence if the alien is absent from
			 the United States for more than 365 days, in the aggregate, during the period
			 of conditional residence, unless the alien demonstrates that the alien has not
			 abandoned the alien’s residence. An alien who is absent from the United States
			 due to active service in the uniformed services has not abandoned the alien’s
			 residence in the United States during the period of such service.
							(D)The alien has
			 completed at least 1 of the following:
								(i)The
			 alien has acquired a degree from an institution of higher education in the
			 United States or has completed at least 2 years, in good standing, in a program
			 for a bachelor’s degree or higher degree in the United States.
								(ii)The
			 alien has served in the uniformed services for at least 2 years and, if
			 discharged, has received an honorable discharge.
								(E)The alien has
			 provided a list of each secondary school (as that term is defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 that the alien attended in the United States.
							(2)Hardship
			 exception
							(A)In
			 generalThe Secretary may remove the conditional status of an
			 alien if the alien—
								(i)satisfies the
			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);
								(ii)demonstrates
			 compelling circumstances for the inability to complete the requirements
			 described in paragraph (1)(D); and
								(iii)demonstrates
			 that the alien’s removal from the United States would result in exceptional and
			 extremely unusual hardship to the alien or the alien’s spouse, parent, or child
			 who is a citizen or a lawful permanent resident of the United States.
								(B)ExtensionUpon
			 a showing of good cause, the Secretary may extend the period of conditional
			 resident status for the purpose of completing the requirements described in
			 paragraph (1)(D).
							(e)Treatment of
			 period for purposes of naturalizationFor purposes of title III
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1401 et seq.), an alien who is in the United States as a lawful
			 permanent resident on a conditional basis under this section shall be
			 considered to have been admitted as an alien lawfully admitted for permanent
			 residence and to be in the United States as an alien lawfully admitted to the
			 United States for permanent residence. The alien may not apply for
			 naturalization until the conditional basis is removed.
					626.Retroactive
			 benefits under this ActIf, on
			 the date of the enactment of this Act, an alien has satisfied all the
			 requirements of subparagraphs (A) through (E) of section 624(a)(1) and section
			 625(d)(1)(D), the Secretary may adjust the status of the alien to that of a
			 conditional resident in accordance with section 624. The alien may petition for
			 removal of such condition at the end of the conditional residence period in
			 accordance with section 625(c) if the alien has met the requirements of
			 subparagraphs (A), (B), and (C) of section 625(d)(1) during the entire period
			 of conditional residence.
				627.Exclusive
			 jurisdiction
					(a)In
			 generalThe Secretary shall have exclusive jurisdiction to
			 determine eligibility for relief under this subtitle, except if the alien has
			 been placed into deportation, exclusion, or removal proceedings either prior to
			 or after filing an application for relief under this Act, in which case the
			 Attorney General shall have exclusive jurisdiction and shall assume all the
			 powers and duties of the Secretary until proceedings are terminated, or if a
			 final order of deportation, exclusion, or removal is entered the Secretary
			 shall resume all powers and duties delegated to the Secretary under this
			 subtitle.
					(b)Stay of removal
			 of certain aliens enrolled in primary or secondary schoolThe
			 Attorney General shall stay the removal proceedings of any alien who—
						(1)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of section
			 624(a)(1);
						(2)is at least 12
			 years of age; and
						(3)is enrolled full
			 time in a primary or secondary school.
						(c)EmploymentAn
			 alien whose removal is stayed pursuant to subsection (b) may be engaged in
			 employment in the United States consistent with the Fair Labor Standards Act
			 (29 U.S.C. 201 et seq.) and State and local laws governing minimum age for
			 employment.
					(d)Lift of
			 stayThe Attorney General shall lift the stay granted pursuant to
			 subsection (b) if the alien—
						(1)is no longer
			 enrolled in a primary or secondary school; or
						(2)ceases to meet the
			 requirements of subsection (b)(1).
						628.Penalties for
			 false statements in applicationAny person who files an application for
			 relief under this subtitle and willfully and knowingly falsifies,
			 misrepresents, or conceals a material fact or makes any false or fraudulent
			 statement or representation, or makes or uses any false writing or document
			 knowing the same to contain any false or fraudulent statement or entry, shall
			 be fined in accordance with title 18, United States Code, imprisoned not more
			 than 5 years, or both.
				629.Confidentiality
			 of information
					(a)ProhibitionExcept
			 as provided in subsection (b), no officer or employee of the United States
			 may—
						(1)use the
			 information furnished by the applicant pursuant to an application filed under
			 this Act to initiate removal proceedings against any persons identified in the
			 application;
						(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this Act can be identified; or
						(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of applications filed under this Act with a designated entity, that
			 designated entity, to examine applications filed under this Act.
						(b)Required
			 disclosureThe Secretary or the Attorney General shall provide
			 the information furnished under this section, and any other information derived
			 from such furnished information, to—
						(1)a
			 duly recognized law enforcement entity in connection with an investigation or
			 prosecution of an offense described in paragraph (2) or (3) of section 212(a)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1182(a)), when such information is requested in writing by such
			 entity; or
						(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
						(c)PenaltyAny
			 person who knowingly uses, publishes, or permits information to be examined in
			 violation of this section shall be fined not more than $10,000.
					630.Expedited
			 processing of applications; prohibition on feesRegulations promulgated under this subtitle
			 shall provide that applications under this subtitle will be considered on an
			 expedited basis and without a requirement for the payment by the applicant of
			 any additional fee for such expedited processing.
				631.Higher education
			 assistanceNotwithstanding any
			 provision of the Higher Education Act of
			 1965 (20 U.S.C. 1001 et seq.), with respect to assistance provided
			 under title IV of such Act (20
			 U.S.C. 1070 et seq.), an alien who adjusts status to that of a lawful permanent
			 resident under this subtitle shall only be eligible for the following
			 assistance under such title:
					(1)Student loans
			 under parts B, D, and E of such title IV (20 U.S.C. 1071 et seq., 1087a et
			 seq., 1087aa et seq.), subject to the requirements of such parts.
					(2)Federal work-study
			 programs under part C of such title IV (42 U.S.C. 2751 et seq.), subject to the
			 requirements of such part.
					(3)Services under
			 such title IV (20 U.S.C. 1070 et seq.), subject to the requirements for such
			 services.
					632.GAO
			 reportNot later than 7 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit a report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives that
			 sets forth—
					(1)the number of
			 aliens who were eligible for cancellation of removal and adjustment of status
			 under section 624(a);
					(2)the number of
			 aliens who applied for adjustment of status under section 624(a);
					(3)the number of
			 aliens who were granted adjustment of status under section 624(a); and
					(4)the number of
			 aliens whose conditional permanent resident status was removed under section
			 625.
					CAgJOBS Act of
			 2007
				641.Short
			 titleThis subtitle may be
			 cited as the Agricultural Job
			 Opportunities, Benefits, and Security Act of 2007 or the
			 AgJOBS Act of
			 2007.
				642.DefinitionsIn this subtitle:
					(1)Agricultural
			 employmentThe term agricultural employment means
			 any service or activity that is considered to be agricultural under section
			 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural
			 labor under section 3121(g) of the Internal Revenue Code of 1986 or the
			 performance of agricultural labor or services described in section
			 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)).
					(2)Blue card
			 statusThe term blue card status means the status of
			 an alien who has been lawfully admitted into the United States for temporary
			 residence under section 101(a).
					(3)DepartmentThe
			 term Department means the Department of Homeland Security.
					(4)EmployerThe
			 term employer means any person or entity, including any farm labor
			 contractor and any agricultural association, that employs workers in
			 agricultural employment.
					(5)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
					(6)TemporaryA
			 worker is employed on a temporary basis when the employment is
			 intended not to exceed 10 months.
					(7)Work
			 dayThe term work day means any day in which the
			 individual is employed 5.75 or more hours in agricultural employment.
					1PILOT PROGRAM FOR
			 EARNED STATUS ADJUSTMENT OF AGRICULTURAL WORKERS
					ABlue card
			 status
						643.Requirements
			 for blue card status
							(a)Requirement To
			 grant blue card statusNotwithstanding any other provision of
			 law, the Secretary shall, pursuant to the requirements of this section, grant
			 blue card status to an alien who qualifies under this section if the Secretary
			 determines that the alien—
								(1)has performed
			 agricultural employment in the United States for at least 863 hours or 150 work
			 days during the 24-month period ending on December 31, 2006;
								(2)applied for such
			 status during the 18-month application period beginning on the first day of the
			 seventh month that begins after the date of enactment of this Act;
								(3)is otherwise
			 admissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as otherwise provided under section 647(b); and
								(4)has not been
			 convicted of any felony or a misdemeanor, an element of which involves bodily
			 injury, threat of serious bodily injury, or harm to property in excess of
			 $500.
								(b)Authorized
			 travelAn alien who is granted blue card status is authorized to
			 travel outside the United States (including commuting to the United States from
			 a residence in a foreign country) in the same manner as an alien lawfully
			 admitted for permanent residence.
							(c)Authorized
			 employmentThe Secretary shall provide an alien who is granted
			 blue card status an employment authorized endorsement or other appropriate work
			 permit, in the same manner as an alien lawfully admitted for permanent
			 residence.
							(d)Termination of
			 blue card status
								(1)In
			 generalThe Secretary may terminate blue card status granted to
			 an alien under this section only if the Secretary determines that the alien is
			 deportable.
								(2)Grounds for
			 termination of blue card statusBefore any alien becomes eligible
			 for adjustment of status under section 645, the Secretary may deny adjustment
			 to permanent resident status and provide for termination of the blue card
			 status granted such alien under paragraph (1) if—
									(A)the Secretary
			 finds, by a preponderance of the evidence, that the adjustment to blue card
			 status was the result of fraud or willful misrepresentation (as described in
			 section 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or
									(B)the alien—
										(i)commits an act
			 that makes the alien inadmissible to the United States as an immigrant, except
			 as provided under section 647(b);
										(ii)is
			 convicted of a felony or 3 or more misdemeanors committed in the United
			 States;
										(iii)is
			 convicted of an offense, an element of which involves bodily injury, threat of
			 serious bodily injury, or harm to property in excess of $500; or
										(iv)fails to perform
			 the agricultural employment required under section 645(a)(1)(A) unless the
			 alien was unable to work in agricultural employment due to the extraordinary
			 circumstances described in section 645(a)(3).
										(e)Record of
			 employment
								(1)In
			 generalEach employer of an alien granted blue card status under
			 this section shall annually—
									(A)provide a written
			 record of employment to the alien; and
									(B)provide a copy of
			 such record to the Secretary.
									(2)SunsetThe
			 obligation under paragraph (1) shall terminate on the date that is 6 years
			 after the date of the enactment of this Act.
								(f)Required
			 features of identity cardThe Secretary shall provide each alien
			 granted blue card status, and the spouse and any child of each such alien
			 residing in the United States, with a card that contains—
								(1)an encrypted,
			 machine-readable, electronic identification strip that is unique to the alien
			 to whom the card is issued;
								(2)biometric
			 identifiers, including fingerprints and a digital photograph; and
								(3)physical security
			 features designed to prevent tampering, counterfeiting, or duplication of the
			 card for fraudulent purposes.
								(g)FineAn
			 alien granted blue card status shall pay a fine of $100 to the
			 Secretary.
							(h)Maximum
			 numberThe Secretary may not issue more than 1,500,000 blue cards
			 during the 5-year period beginning on the date of the enactment of this
			 Act.
							644.Treatment of
			 aliens granted blue card status
							(a)In
			 generalExcept as otherwise provided under this section, an alien
			 granted blue card status shall be considered to be an alien lawfully admitted
			 for permanent residence for purposes of any law other than any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
							(b)Delayed
			 eligibility for certain federal public benefitsAn alien granted
			 blue card status shall not be eligible, by reason of such status, for any form
			 of assistance or benefit described in section 403(a) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1613(a)) until 5 years after the date on which the alien is granted an
			 adjustment of status under section 645.
							(c)Terms of
			 employment
								(1)ProhibitionNo
			 alien granted blue card status may be terminated from employment by any
			 employer during the period of blue card status except for just cause.
								(2)Treatment of
			 complaints
									(A)Establishment of
			 processThe Secretary shall establish a process for the receipt,
			 initial review, and disposition of complaints by aliens granted blue card
			 status who allege that they have been terminated without just cause. No
			 proceeding shall be conducted under this paragraph with respect to a
			 termination unless the Secretary determines that the complaint was filed not
			 later than 6 months after the date of the termination.
									(B)Initiation of
			 arbitrationIf the Secretary finds that an alien has filed a
			 complaint in accordance with subparagraph (A) and there is reasonable cause to
			 believe that the alien was terminated from employment without just cause, the
			 Secretary shall initiate binding arbitration proceedings by requesting the
			 Federal Mediation and Conciliation Service to appoint a mutually agreeable
			 arbitrator from the roster of arbitrators maintained by such Service for the
			 geographical area in which the employer is located. The procedures and rules of
			 such Service shall be applicable to the selection of such arbitrator and to
			 such arbitration proceedings. The Secretary shall pay the fee and expenses of
			 the arbitrator, subject to the availability of appropriations for such
			 purpose.
									(C)Arbitration
			 proceedingsThe arbitrator shall conduct the proceeding under
			 this paragraph in accordance with the policies and procedures promulgated by
			 the American Arbitration Association applicable to private arbitration of
			 employment disputes. The arbitrator shall make findings respecting whether the
			 termination was for just cause. The arbitrator may not find that the
			 termination was for just cause unless the employer so demonstrates by a
			 preponderance of the evidence. If the arbitrator finds that the termination was
			 not for just cause, the arbitrator shall make a specific finding of the number
			 of days or hours of work lost by the employee as a result of the termination.
			 The arbitrator shall have no authority to order any other remedy, including
			 reinstatement, back pay, or front pay to the affected employee. Not later than
			 30 days after the date of the conclusion of the arbitration proceeding, the
			 arbitrator shall transmit the findings in the form of a written opinion to the
			 parties to the arbitration and the Secretary. Such findings shall be final and
			 conclusive, and no official or court of the United States shall have the power
			 or jurisdiction to review any such findings.
									(D)Effect of
			 arbitration findingsIf the Secretary receives a finding of an
			 arbitrator that an employer has terminated the employment of an alien who is
			 granted blue card status without just cause, the Secretary shall credit the
			 alien for the number of days or hours of work not performed during such period
			 of termination for the purpose of determining if the alien meets the qualifying
			 employment requirement of section 645(a).
									(E)Treatment of
			 attorney’s feesEach party to an arbitration under this paragraph
			 shall bear the cost of their own attorney’s fees for the arbitration.
									(F)Nonexclusive
			 remedyThe complaint process provided for in this paragraph is in
			 addition to any other rights an employee may have in accordance with applicable
			 law.
									(G)Effect on other
			 actions or proceedingsAny finding of fact or law, judgment,
			 conclusion, or final order made by an arbitrator in the proceeding before the
			 Secretary shall not be conclusive or binding in any separate or subsequent
			 action or proceeding between the employee and the employee’s current or prior
			 employer brought before an arbitrator, administrative agency, court, or judge
			 of any State or the United States, regardless of whether the prior action was
			 between the same or related parties or involved the same facts, except that the
			 arbitrator’s specific finding of the number of days or hours of work lost by
			 the employee as a result of the employment termination may be referred to the
			 Secretary pursuant to subparagraph (D).
									(3)Civil
			 penalties
									(A)In
			 generalIf the Secretary finds, after notice and opportunity for
			 a hearing, that an employer of an alien granted blue card status has failed to
			 provide the record of employment required under section 643(e) or has provided
			 a false statement of material fact in such a record, the employer shall be
			 subject to a civil money penalty in an amount not to exceed $1,000 per
			 violation.
									(B)LimitationThe
			 penalty applicable under subparagraph (A) for failure to provide records shall
			 not apply unless the alien has provided the employer with evidence of
			 employment authorization granted under this section.
									645.Adjustment to
			 permanent residence
							(a)In
			 generalExcept as provided in subsection (b), the Secretary shall
			 adjust the status of an alien granted blue card status to that of an alien
			 lawfully admitted for permanent residence if the Secretary determines that the
			 following requirements are satisfied:
								(1)Qualifying
			 employment
									(A)In
			 generalSubject to subparagraph (B), the alien has performed at
			 least—
										(i)5
			 years of agricultural employment in the United States for at least 100 work
			 days per year, during the 5-year period beginning on the date of the enactment
			 of this Act; or
										(ii)3
			 years of agricultural employment in the United States for at least 150 work
			 days per year, during the 3-year period beginning on the date of the enactment
			 of this Act.
										(B)4-year period of
			 employmentAn alien shall be considered to meet the requirements
			 of subparagraph (A) if the alien has performed 4 years of agricultural
			 employment in the United States for at least 150 work days during 3 years of
			 those 4 years and at least 100 work days during the remaining year, during the
			 4-year period beginning on the date of the enactment of this Act.
									(2)ProofAn
			 alien may demonstrate compliance with the requirement under paragraph (1) by
			 submitting—
									(A)the record of
			 employment described in section 643(e); or
									(B)such documentation
			 as may be submitted under section 646(c).
									(3)Extraordinary
			 circumstancesIn determining whether an alien has met the
			 requirement of paragraph (1)(A), the Secretary may credit the alien with not
			 more than 12 additional months to meet the requirement of that subparagraph if
			 the alien was unable to work in agricultural employment due to—
									(A)pregnancy, injury,
			 or disease, if the alien can establish such pregnancy, disabling injury, or
			 disease through medical records;
									(B)illness, disease,
			 or other special needs of a minor child, if the alien can establish such
			 illness, disease, or special needs through medical records; or
									(C)severe weather
			 conditions that prevented the alien from engaging in agricultural employment
			 for a significant period of time.
									(4)Application
			 periodThe alien applies for adjustment of status not later than
			 7 years after the date of the enactment of this Act.
								(5)FineThe
			 alien pays a fine of $400 to the Secretary.
								(b)Grounds for
			 denial of adjustment of statusThe Secretary may deny an alien
			 granted blue card status an adjustment of status under this section and provide
			 for termination of such blue card status if—
								(1)the Secretary
			 finds by a preponderance of the evidence that the adjustment to blue card
			 status was the result of fraud or willful misrepresentation, as described in
			 section 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or
								(2)the alien—
									(A)commits an act that
			 makes the alien inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 647(b);
									(B)is convicted of a
			 felony or 3 or more misdemeanors committed in the United States; or
									(C)is convicted of an
			 offense, an element of which involves bodily injury, threat of serious bodily
			 injury, or harm to property in excess of $500.
									(c)Grounds for
			 removalAny alien granted blue card status who does not apply for
			 adjustment of status under this section before the expiration of the
			 application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a).
							(d)Payment of
			 taxes
								(1)In
			 generalNot later than the date on which an alien’s status is
			 adjusted under this section, the alien shall establish that the alien does not
			 owe any applicable Federal tax liability by establishing that—
									(A)no such tax
			 liability exists;
									(B)all such
			 outstanding tax liabilities have been paid; or
									(C)the alien has
			 entered into an agreement for payment of all outstanding liabilities with the
			 Internal Revenue Service.
									(2)Applicable
			 federal tax liabilityIn paragraph (1) the term applicable
			 Federal tax liability means liability for Federal taxes, including
			 penalties and interest, owed for any year during the period of employment
			 required under subsection (a)(1) for which the statutory period for assessment
			 of any deficiency for such taxes has not expired.
								(3)IRS
			 cooperationThe Secretary of the Treasury shall establish rules
			 and procedures under which the Commissioner of Internal Revenue shall provide
			 documentation to an alien upon request to establish the payment of all taxes
			 required by this subsection.
								(e)Spouses and
			 minor children
								(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall confer the status of lawful permanent resident on the spouse and minor
			 child of an alien granted any adjustment of status under subsection (a),
			 including any individual who was a minor child on the date such alien was
			 granted blue card status, if the spouse or minor child applies for such status,
			 or if the principal alien includes the spouse or minor child in an application
			 for adjustment of status to that of a lawful permanent resident.
								(2)Treatment of
			 spouses and minor children
									(A)Granting of
			 status and removalThe Secretary may grant derivative status to
			 the alien spouse and any minor child residing in the United States of an alien
			 granted blue card status and shall not remove such derivative spouse or child
			 during the period that the alien granted blue card status maintains such
			 status, except as provided in paragraph (3). A grant of derivative status to
			 such a spouse or child under this subparagraph shall not decrease the number of
			 aliens who may receive blue card status under subsection (h) of section
			 643.
									(B)TravelThe
			 derivative spouse and any minor child of an alien granted blue card status may
			 travel outside the United States in the same manner as an alien lawfully
			 admitted for permanent residence.
									(C)EmploymentThe
			 derivative spouse of an alien granted blue card status may apply to the
			 Secretary for a work permit to authorize such spouse to engage in any lawful
			 employment in the United States while such alien maintains blue card
			 status.
									(3)Grounds for
			 denial of adjustment of status and removalThe Secretary may deny
			 an alien spouse or child adjustment of status under paragraph (1) and may
			 remove such spouse or child under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a) if the spouse or child—
									(A)commits an act
			 that makes the alien spouse or child inadmissible to the United States under
			 section 212 of such Act (8 U.S.C. 1182), except as provided under section
			 647(b);
									(B)is convicted of a
			 felony or 3 or more misdemeanors committed in the United States; or
									(C)is convicted of an
			 offense, an element of which involves bodily injury, threat of serious bodily
			 injury, or harm to property in excess of $500.
									646.Applications
							(a)SubmissionThe
			 Secretary shall provide that—
								(1)applications for
			 blue card status under section 643 may be submitted—
									(A)to the Secretary
			 if the applicant is represented by an attorney or a nonprofit religious,
			 charitable, social service, or similar organization recognized by the Board of
			 Immigration Appeals under section 292.2 of title 8, Code of Federal
			 Regulations; or
									(B)to a qualified
			 designated entity if the applicant consents to the forwarding of the
			 application to the Secretary; and
									(2)applications for
			 adjustment of status under section 645 shall be filed directly with the
			 Secretary.
								(b)Qualified
			 designated entity definedIn this section, the term
			 qualified designated entity means—
								(1)a
			 qualified farm labor organization or an association of employers designated by
			 the Secretary; or
								(2)any such other
			 person designated by the Secretary if that Secretary determines such person is
			 qualified and has substantial experience, demonstrated competence, and has a
			 history of long-term involvement in the preparation and submission of
			 applications for adjustment of status under section 209, 210, or 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1159,
			 1160, and 1255), the Act entitled An Act to adjust the status
			 of Cuban refugees to that of lawful permanent residents of the United States,
			 and for other purposes, approved November 2, 1966 (Public Law 89–732; 8
			 U.S.C. 1255 note), Public Law 95–145 (8 U.S.C. 1255 note), or the Immigration
			 Reform and Control Act of 1986 (Public Law 99–603; 100 Stat. 3359) or any
			 amendment made by that Act.
								(c)Proof of
			 eligibility
								(1)In
			 generalAn alien may establish that the alien meets the
			 requirement of section 643(a)(1) or 645(a)(1) through government employment
			 records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
								(2)Documentation of
			 work history
									(A)Burden of
			 proofAn alien applying for status under section 643(a) or 645(a)
			 has the burden of proving by a preponderance of the evidence that the alien has
			 worked the requisite number of hours or days required under section 643(a)(1)
			 or 645(a)(1), as applicable.
									(B)Timely
			 production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien’s burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
									(C)Sufficient
			 evidenceAn alien may meet the burden of proof under subparagraph
			 (A) to establish that the alien has performed the days or hours of work
			 required by section 643(a)(1) or 645(a)(1) by producing sufficient evidence to
			 show the extent of that employment as a matter of just and reasonable
			 inference.
									(d)Applications
			 submitted to qualified designated entities
								(1)RequirementsEach
			 qualified designated entity shall agree—
									(A)to forward to the
			 Secretary an application submitted to that entity pursuant to subsection
			 (a)(1)(B) if the applicant has consented to such forwarding;
									(B)not to forward to
			 the Secretary any such application if the applicant has not consented to such
			 forwarding; and
									(C)to assist an alien
			 in obtaining documentation of the alien's work history, if the alien requests
			 such assistance.
									(2)No authority to
			 make determinationsNo qualified designated entity may make a
			 determination required by this subtitle to be made by the Secretary.
								(e)Limitation on
			 access to informationFiles and records collected or compiled by
			 a qualified designated entity for the purposes of this section are confidential
			 and the Secretary shall not have access to such a file or record relating to an
			 alien without the consent of the alien, except as allowed by a court order
			 issued pursuant to subsection (f).
							(f)Confidentiality
			 of information
								(1)In
			 generalExcept as otherwise provided in this section, the
			 Secretary or any other official or employee of the Department or a bureau or
			 agency of the Department is prohibited from—
									(A)using information
			 furnished by the applicant pursuant to an application filed under this
			 subtitle, the information provided by an applicant to a qualified designated
			 entity, or any information provided by an employer or former employer for any
			 purpose other than to make a determination on the application or for imposing
			 the penalties described in subsection (g);
									(B)making any
			 publication in which the information furnished by any particular individual can
			 be identified; or
									(C)permitting a
			 person other than a sworn officer or employee of the Department or a bureau or
			 agency of the Department or, with respect to applications filed with a
			 qualified designated entity, that qualified designated entity, to examine
			 individual applications.
									(2)Required
			 disclosuresThe Secretary shall provide the information furnished
			 under this subtitle or any other information derived from such furnished
			 information to—
									(A)a duly recognized
			 law enforcement entity in connection with a criminal investigation or
			 prosecution, if such information is requested in writing by such entity;
			 or
									(B)an official coroner,
			 for purposes of affirmatively identifying a deceased individual, whether or not
			 the death of such individual resulted from a crime.
									(3)Construction
									(A)In
			 generalNothing in this subsection shall be construed to limit
			 the use, or release, for immigration enforcement purposes or law enforcement
			 purposes, of information contained in files or records of the Department
			 pertaining to an application filed under this section, other than information
			 furnished by an applicant pursuant to the application, or any other information
			 derived from the application, that is not available from any other
			 source.
									(B)Criminal
			 convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status under section 643 or an adjustment of status under section 645 has been
			 convicted of a crime at any time may be used or released for immigration
			 enforcement or law enforcement purposes.
									(4)CrimeAny
			 person who knowingly uses, publishes, or permits information to be examined in
			 violation of this subsection shall be subject to a fine in an amount not to
			 exceed $10,000.
								(g)Penalties for
			 false statements in applications
								(1)Criminal
			 penaltyAny person who—
									(A)files an
			 application for blue card status under section 643 or an adjustment of status
			 under section 645 and knowingly and willfully falsifies, conceals, or covers up
			 a material fact or makes any false, fictitious, or fraudulent statements or
			 representations, or makes or uses any false writing or document knowing the
			 same to contain any false, fictitious, or fraudulent statement or entry;
			 or
									(B)creates or supplies
			 a false writing or document for use in making such an application,
										shall be
			 fined in accordance with title 18, United States Code, imprisoned not more than
			 5 years, or both.(2)InadmissibilityAn
			 alien who is convicted of a crime under paragraph (1) shall be considered to be
			 inadmissible to the United States on the ground described in section
			 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)).
								(h)Eligibility for
			 legal servicesSection 504(a)(11) of Public Law 104–134 (110
			 Stat. 1321–53 et seq.) shall not be construed to prevent a recipient of funds
			 under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) from
			 providing legal assistance directly related to an application for blue card
			 status under section 643 or an adjustment of status under section 645.
							(i)Application
			 fees
								(1)Fee
			 scheduleThe Secretary shall provide for a schedule of fees
			 that—
									(A)shall be charged
			 for the filing of an application for blue card status under section 643 or for
			 an adjustment of status under section 645; and
									(B)may be charged by
			 qualified designated entities to help defray the costs of services provided to
			 such applicants.
									(2)Prohibition on
			 excess fees by qualified designated entitiesA qualified
			 designated entity may not charge any fee in excess of, or in addition to, the
			 fees authorized under paragraph (1)(B) for services provided to
			 applicants.
								(3)Disposition of
			 fees
									(A)In
			 generalThere is established in the general fund of the Treasury
			 a separate account, which shall be known as the Agricultural Worker
			 Immigration Status Adjustment Account. Notwithstanding any other
			 provision of law, there shall be deposited as offsetting receipts into the
			 account all fees collected under paragraph (1)(A).
									(B)Use of fees for
			 application processingAmounts deposited in the
			 Agricultural Worker Immigration Status Adjustment Account shall
			 remain available to the Secretary until expended for processing applications
			 for blue card status under section 643 or an adjustment of status under section
			 645.
									647.Waiver of
			 numerical limitations and certain grounds for inadmissibility
							(a)Numerical
			 limitations do not applyThe numerical limitations of sections
			 201 and 202 of the Immigration and Nationality
			 Act (8 U.S.C. 1151 and 1152) shall not apply to the adjustment of
			 aliens to lawful permanent resident status under section 645.
							(b)Waiver of
			 certain grounds of inadmissibilityIn the determination of an
			 alien’s eligibility for status under section 101(a) or an alien’s eligibility
			 for adjustment of status under section 645(b)(2)(A) the following rules shall
			 apply:
								(1)Grounds of
			 exclusion not applicableThe provisions of paragraphs (5),
			 (6)(A), (7), and (9) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)) shall not apply.
								(2)Waiver of other
			 grounds
									(A)In
			 generalExcept as provided in subparagraph (B), the Secretary may
			 waive any other provision of such section 212(a) in the case of individual
			 aliens for humanitarian purposes, to ensure family unity, or if otherwise in
			 the public interest.
									(B)Grounds that may
			 not be waivedParagraphs (2)(A), (2)(B), (2)(C), (3), and (4) of
			 such section 212(a) may not be waived by the Secretary under subparagraph
			 (A).
									(C)ConstructionNothing
			 in this paragraph shall be construed as affecting the authority of the
			 Secretary other than under this subparagraph to waive provisions of such
			 section 212(a).
									(3)Special rule for
			 determination of public chargeAn alien is not ineligible for
			 blue card status under section 643 or an adjustment of status under section 645
			 by reason of a ground of inadmissibility under section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the
			 United States evidencing self-support without reliance on public cash
			 assistance.
								(c)Temporary stay
			 of removal and work authorization for certain applicants
								(1)Before application
			 periodEffective on the date of enactment of this Act, the
			 Secretary shall provide that, in the case of an alien who is apprehended before
			 the beginning of the application period described in section 643(a)(2) and who
			 can establish a nonfrivolous case of eligibility for blue card status (but for
			 the fact that the alien may not apply for such status until the beginning of
			 such period), until the alien has had the opportunity during the first 30 days
			 of the application period to complete the filing of an application for blue
			 card status, the alien—
									(A)may not be removed;
			 and
									(B)shall be granted
			 authorization to engage in employment in the United States and be provided an
			 employment authorized endorsement or other appropriate work permit for such
			 purpose.
									(2)During
			 application periodThe Secretary shall provide that, in the case
			 of an alien who presents a nonfrivolous application for blue card status during
			 the application period described in section 643(a)(2), including an alien who
			 files such an application within 30 days of the alien’s apprehension, and until
			 a final determination on the application has been made in accordance with this
			 section, the alien—
									(A)may not be
			 removed; and
									(B)shall be granted
			 authorization to engage in employment in the United States and be provided an
			 employment authorized endorsement or other appropriate work permit for such
			 purpose.
									648.Administrative
			 and judicial review
							(a)In
			 generalThere shall be no administrative or judicial review of a
			 determination respecting an application for blue card status under section 643
			 or adjustment of status under section 645 except in accordance with this
			 section.
							(b)Administrative
			 review
								(1)Single level of
			 administrative appellate reviewThe Secretary shall establish an
			 appellate authority to provide for a single level of administrative appellate
			 review of such a determination.
								(2)Standard for
			 reviewSuch administrative appellate review shall be based solely
			 upon the administrative record established at the time of the determination on
			 the application and upon such additional or newly discovered evidence as may
			 not have been available at the time of the determination.
								(c)Judicial
			 review
								(1)Limitation to
			 review of removalThere shall be judicial review of such a
			 determination only in the judicial review of an order of removal under section
			 242 of the Immigration and Nationality
			 Act (8 U.S.C. 1252).
								(2)Standard for
			 judicial reviewSuch judicial review shall be based solely upon
			 the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
								649.Use of
			 informationBeginning not
			 later than the first day of the application period described in section
			 643(a)(2), the Secretary, in cooperation with qualified designated entities (as
			 that term is defined in section 646(b)), shall broadly disseminate information
			 respecting the benefits that aliens may receive under this subtitle and the
			 requirements that an alien is required to meet to receive such benefits.
						650.Regulations,
			 effective date, authorization of appropriations
							(a)RegulationsThe Secretary shall issue regulations to
			 implement this subtitle not later than the first day of the seventh month that
			 begins after the date of enactment of this Act.
							(b)Effective
			 dateThis subtitle shall take
			 effect on the date that regulations required by subsection (a) are issued,
			 regardless of whether such regulations are issued on an interim basis or on any
			 other basis.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to implement this subtitle, including
			 any sums needed for costs associated with the initiation of such
			 implementation, for fiscal years 2007 and 2008.
							BCorrection of
			 Social Security Records
						651.Correction of
			 Social Security records
							(a)In
			 GeneralSection 208(e)(1) of the Social Security Act (42 U.S.C. 408(e)(1)) is
			 amended—
								(1)in
			 subparagraph (B)(ii), by striking or at the end;
								(2)in subparagraph
			 (C), by inserting or at the end;
								(3)by inserting after
			 subparagraph (C) the following:
									
										(D)who is granted blue card status under
				the Agricultural Job Opportunity, Benefits, and Security Act of
				2007,
										;
				and
								(4)by striking
			 1990. and inserting 1990, or in the case of an alien
			 described in subparagraph (D), if such conduct is alleged to have occurred
			 before the date on which the alien was granted blue card
			 status..
								(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 the first day of the seventh month that begins after the date of the enactment
			 of this Act.
							2REFORM OF H–2A
			 WORKER PROGRAM
					652.Amendment to
			 the Immigration and Nationality
			 Act
						(a)In
			 GeneralTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by striking section 218 and inserting the
			 following:
							
								218.H–2a employer
				applications
									(a)Applications to
				the Secretary of Labor
										(1)In
				generalNo alien may be admitted to the United States as an H–2A
				worker, or otherwise provided status as an H–2A worker, unless the employer has
				filed with the Secretary of Labor an application containing—
											(A)the assurances
				described in subsection (b);
											(B)a description of
				the nature and location of the work to be performed;
											(C)the anticipated
				period (expected beginning and ending dates) for which the workers will be
				needed; and
											(D)the number of job
				opportunities in which the employer seeks to employ the workers.
											(2)Accompanied by
				job offerEach application filed under paragraph (1) shall be
				accompanied by a copy of the job offer describing the wages and other terms and
				conditions of employment and the bona fide occupational qualifications that
				shall be possessed by a worker to be employed in the job opportunity in
				question.
										(b)Assurances for
				Inclusion in ApplicationsThe assurances referred to in
				subsection (a)(1) are the following:
										(1)Job
				opportunities covered by collective bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
											(A)Union contract
				describedThe job opportunity is covered by a union contract
				which was negotiated at arm’s length between a bona fide union and the
				employer.
											(B)Strike or
				lockoutThe specific job opportunity for which the employer is
				requesting an H–2A worker is not vacant because the former occupant is on
				strike or being locked out in the course of a labor dispute.
											(C)Notification of
				bargaining representativesThe employer, at the time of filing
				the application, has provided notice of the filing under this paragraph to the
				bargaining representative of the employer’s employees in the occupational
				classification at the place or places of employment for which aliens are
				sought.
											(D)Temporary or
				seasonal job opportunitiesThe job opportunity is temporary or
				seasonal.
											(E)Offers to united
				states workersThe employer has offered or will offer the job to
				any eligible United States worker who applies and is equally or better
				qualified for the job for which the nonimmigrant is, or the nonimmigrants are,
				sought and who will be available at the time and place of need.
											(F)Provision of
				insuranceIf the job opportunity is not covered by the State
				workers’ compensation law, the employer will provide, at no cost to the worker,
				insurance covering injury and disease arising out of, and in the course of, the
				worker’s employment which will provide benefits at least equal to those
				provided under the State’s workers’ compensation law for comparable
				employment.
											(2)Job
				opportunities not covered by collective bargaining
				agreementsWith respect to a job opportunity that is not covered
				under a collective bargaining agreement:
											(A)Strike or
				lockoutThe specific job opportunity for which the employer has
				applied for an H–2A worker is not vacant because the former occupant is on
				strike or being locked out in the course of a labor dispute.
											(B)Temporary or
				seasonal job opportunitiesThe job opportunity is temporary or
				seasonal.
											(C)Benefit, wage,
				and working conditionsThe employer will provide, at a minimum,
				the benefits, wages, and working conditions required by section 218A to all
				workers employed in the job opportunities for which the employer has applied
				for an H–2A worker under subsection (a) and to all other workers in the same
				occupation at the place of employment.
											(D)Nondisplacement
				of United States workersThe employer did not displace and will
				not displace a United States worker employed by the employer during the period
				of employment and for a period of 30 days preceding the period of employment in
				the occupation at the place of employment for which the employer has applied
				for an H–2A worker.
											(E)Requirements for
				placement of the nonimmigrant with other employersThe employer
				will not place the nonimmigrant with another employer unless—
												(i)the nonimmigrant
				performs duties in whole or in part at 1 or more worksites owned, operated, or
				controlled by such other employer;
												(ii)there are indicia
				of an employment relationship between the nonimmigrant and such other employer;
				and
												(iii)the employer has
				inquired of the other employer as to whether, and has no actual knowledge or
				notice that, during the period of employment and for a period of 30 days
				preceding the period of employment, the other employer has displaced or intends
				to displace a United States worker employed by the other employer in the
				occupation at the place of employment for which the employer seeks approval to
				employ H–2A workers.
												(F)Statement of
				liabilityThe application form shall include a clear statement
				explaining the liability under subparagraph (E) of an employer if the other
				employer described in such subparagraph displaces a United States worker as
				described in such subparagraph.
											(G)Provision of
				insuranceIf the job opportunity is not covered by the State
				workers’ compensation law, the employer will provide, at no cost to the worker,
				insurance covering injury and disease arising out of and in the course of the
				worker’s employment which will provide benefits at least equal to those
				provided under the State’s workers’ compensation law for comparable
				employment.
											(H)Employment of
				United States workers
												(i)RecruitmentThe
				employer has taken or will take the following steps to recruit United States
				workers for the job opportunities for which the H–2A nonimmigrant is, or H–2A
				nonimmigrants are, sought:
													(I)Contacting
				former workersThe employer shall make reasonable efforts through
				the sending of a letter by United States Postal Service mail, or otherwise, to
				contact any United States worker the employer employed during the previous
				season in the occupation at the place of intended employment for which the
				employer is applying for workers and has made the availability of the
				employer’s job opportunities in the occupation at the place of intended
				employment known to such previous workers, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
													(II)Filing a job
				offer with the local office of the state employment security
				agencyNot later than 28 days before the date on which the
				employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on America’s Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
													(III)Advertising of
				job opportunitiesNot later than 14 days before the date on which
				the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall advertise the availability of
				the job opportunities for which the employer is seeking workers in a
				publication in the local labor market that is likely to be patronized by
				potential farm workers.
													(IV)Emergency
				proceduresThe Secretary of Labor shall, by regulation, provide a
				procedure for acceptance and approval of applications in which the employer has
				not complied with the provisions of this subparagraph because the employer’s
				need for H–2A workers could not reasonably have been foreseen.
													(ii)Job
				offersThe employer has offered or will offer the job to any
				eligible United States worker who applies and is equally or better qualified
				for the job for which the nonimmigrant is, or nonimmigrants are, sought and who
				will be available at the time and place of need.
												(iii)Period of
				employmentThe employer will provide employment to any qualified
				United States worker who applies to the employer during the period beginning on
				the date on which the H–2A worker departs for the employer’s place of
				employment and ending on the date on which 50 percent of the period of
				employment for which the H–2A worker who is in the job was hired has elapsed,
				subject to the following requirements:
													(I)ProhibitionNo
				person or entity shall willfully and knowingly withhold United States workers
				before the arrival of H–2A workers in order to force the hiring of United
				States workers under this clause.
													(II)ComplaintsUpon
				receipt of a complaint by an employer that a violation of subclause (I) has
				occurred, the Secretary of Labor shall immediately investigate. The Secretary
				of Labor shall, within 36 hours of the receipt of the complaint, issue findings
				concerning the alleged violation. If the Secretary of Labor finds that a
				violation has occurred, the Secretary of Labor shall immediately suspend the
				application of this clause with respect to that certification for that date of
				need.
													(III)Placement of
				united states workersBefore referring a United States worker to
				an employer during the period described in the matter preceding subclause (I),
				the Secretary of Labor shall make all reasonable efforts to place the United
				States worker in an open job acceptable to the worker, if there are other job
				offers pending with the job service that offer similar job opportunities in the
				area of intended employment.
													(iv)Statutory
				constructionNothing in this subparagraph shall be construed to
				prohibit an employer from using such legitimate selection criteria relevant to
				the type of job that are normal or customary to the type of job involved so
				long as such criteria are not applied in a discriminatory manner.
												(c)Applications by
				Associations on Behalf of Employer Members
										(1)In
				generalAn agricultural association may file an application under
				subsection (a) on behalf of 1 or more of its employer members that the
				association certifies in its application has or have agreed in writing to
				comply with the requirements of this section and sections 218A, 218B, and
				218C.
										(2)Treatment of
				associations acting as employersIf an association filing an
				application under paragraph (1) is a joint or sole employer of the temporary or
				seasonal agricultural workers requested on the application, the certifications
				granted under subsection (e)(2)(B) to the association may be used for the
				certified job opportunities of any of its producer members named on the
				application, and such workers may be transferred among such producer members to
				perform the agricultural services of a temporary or seasonal nature for which
				the certifications were granted.
										(d)Withdrawal of
				Applications
										(1)In
				generalAn employer may withdraw an application filed pursuant to
				subsection (a), except that if the employer is an agricultural association, the
				association may withdraw an application filed pursuant to subsection (a) with
				respect to 1 or more of its members. To withdraw an application, the employer
				or association shall notify the Secretary of Labor in writing, and the
				Secretary of Labor shall acknowledge in writing the receipt of such withdrawal
				notice. An employer who withdraws an application under subsection (a), or on
				whose behalf an application is withdrawn, is relieved of the obligations
				undertaken in the application.
										(2)LimitationAn
				application may not be withdrawn while any alien provided status under section
				101(a)(15)(H)(ii)(a) pursuant to such application is employed by the
				employer.
										(3)Obligations
				under other statutesAny obligation incurred by an employer under
				any other law or regulation as a result of the recruitment of United States
				workers or H–2A workers under an offer of terms and conditions of employment
				required as a result of making an application under subsection (a) is
				unaffected by withdrawal of such application.
										(e)Review and
				Approval of Applications
										(1)Responsibility
				of employersThe employer shall make available for public
				examination, within 1 working day after the date on which an application under
				subsection (a) is filed, at the employer’s principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary).
										(2)Responsibility
				of the secretary of labor
											(A)Compilation of
				listThe Secretary of Labor shall compile, on a current basis, a
				list (by employer and by occupational classification) of the applications filed
				under subsection (a). Such list shall include the wage rate, number of workers
				sought, period of intended employment, and date of need. The Secretary of Labor
				shall make such list available for examination in the District of
				Columbia.
											(B)Review of
				applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided within 7 days of the filing of the
				application.
											
							
								218A.H–2a employment
				requirements
									(a)Preferential
				Treatment of Aliens ProhibitedEmployers seeking to hire United
				States workers shall offer the United States workers no less than the same
				benefits, wages, and working conditions that the employer is offering, intends
				to offer, or will provide to H–2A workers. Conversely, no job offer may impose
				on United States workers any restrictions or obligations which will not be
				imposed on the employer’s H–2A workers.
									(b)Minimum
				Benefits, Wages, and Working ConditionsExcept in cases where
				higher benefits, wages, or working conditions are required by the provisions of
				subsection (a), in order to protect similarly employed United States workers
				from adverse effects with respect to benefits, wages, and working conditions,
				every job offer which shall accompany an application under section 218(b)(2)
				shall include each of the following benefit, wage, and working condition
				provisions:
										(1)Requirement to
				provide housing or a housing allowance
											(A)In
				generalAn employer applying under section 218(a) for H–2A
				workers shall offer to provide housing at no cost to all workers in job
				opportunities for which the employer has applied under that section and to all
				other workers in the same occupation at the place of employment, whose place of
				residence is beyond normal commuting distance.
											(B)Type of
				housingIn complying with subparagraph (A), an employer may, at
				the employer’s election, provide housing that meets applicable Federal
				standards for temporary labor camps or secure housing that meets applicable
				local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
											(C)Family
				housingIf it is the prevailing practice in the occupation and
				area of intended employment to provide family housing, family housing shall be
				provided to workers with families who request it.
											(D)Workers engaged
				in the range production of livestockThe Secretary of Labor shall
				issue regulations that address the specific requirements for the provision of
				housing to workers engaged in the range production of livestock.
											(E)LimitationNothing
				in this paragraph shall be construed to require an employer to provide or
				secure housing for persons who were not entitled to such housing under the
				temporary labor certification regulations in effect on June 1, 1986.
											(F)Charges for
				housing
												(i)Charges for
				public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing’s
				management.
												(ii)Deposit
				chargesCharges in the form of deposits for bedding or other
				similar incidentals related to housing shall not be levied upon workers by
				employers who provide housing for their workers. An employer may require a
				worker found to have been responsible for damage to such housing which is not
				the result of normal wear and tear related to habitation to reimburse the
				employer for the reasonable cost of repair of such damage.
												(G)Housing
				allowance as alternative
												(i)In
				generalIf the requirement set out in clause (ii) is satisfied,
				the employer may provide a reasonable housing allowance instead of offering
				housing under subparagraph (A). Upon the request of a worker seeking assistance
				in locating housing, the employer shall make a good faith effort to assist the
				worker in identifying and locating housing in the area of intended employment.
				An employer who offers a housing allowance to a worker, or assists a worker in
				locating housing which the worker occupies, pursuant to this clause shall not
				be deemed a housing provider under section 203 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue of
				providing such housing allowance. No housing allowance may be used for housing
				which is owned or controlled by the employer.
												(ii)CertificationThe
				requirement of this clause is satisfied if the Governor of the State certifies
				to the Secretary of Labor that there is adequate housing available in the area
				of intended employment for migrant farm workers and H–2A workers who are
				seeking temporary housing while employed in agricultural work. Such
				certification shall expire after 3 years unless renewed by the Governor of the
				State.
												(iii)Amount of
				allowance
													(I)Nonmetropolitan
				countiesIf the place of employment of the workers provided an
				allowance under this subparagraph is a nonmetropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for nonmetropolitan counties
				for the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States
				Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom
				dwelling unit and an assumption of 2 persons per bedroom.
													(II)Metropolitan
				countiesIf the place of employment of the workers provided an
				allowance under this paragraph is in a metropolitan county, the amount of the
				housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for metropolitan counties for
				the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States
				Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom
				dwelling unit and an assumption of 2 persons per bedroom.
													(2)Reimbursement of
				transportation
											(A)To place of
				employmentA worker who completes 50 percent of the period of
				employment of the job opportunity for which the worker was hired shall be
				reimbursed by the employer for the cost of the worker’s transportation and
				subsistence from the place from which the worker came to work for the employer
				(or place of last employment, if the worker traveled from such place) to the
				place of employment.
											(B)From place of
				employmentA worker who completes the period of employment for
				the job opportunity involved shall be reimbursed by the employer for the cost
				of the worker’s transportation and subsistence from the place of employment to
				the place from which the worker, disregarding intervening employment, came to
				work for the employer, or to the place of next employment, if the worker has
				contracted with a subsequent employer who has not agreed to provide or pay for
				the worker’s transportation and subsistence to such subsequent employer’s place
				of employment.
											(C)Limitation
												(i)Amount of
				reimbursementExcept as provided in clause (ii), the amount of
				reimbursement provided under subparagraph (A) or (B) to a worker or alien shall
				not exceed the lesser of—
													(I)the actual cost to
				the worker or alien of the transportation and subsistence involved; or
													(II)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
													(ii)Distance
				traveledNo reimbursement under subparagraph (A) or (B) shall be
				required if the distance traveled is 100 miles or less, or the worker is not
				residing in employer-provided housing or housing secured through an allowance
				as provided in paragraph (1)(G).
												(D)Early
				terminationIf the worker is laid off or employment is terminated
				for contract impossibility (as described in paragraph (4)(D)) before the
				anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
											(E)Transportation
				between living quarters and worksiteThe employer shall provide
				transportation between the worker’s living quarters and the employer’s worksite
				without cost to the worker, and such transportation will be in accordance with
				applicable laws and regulations.
											(3)Required
				wages
											(A)In
				generalAn employer applying for workers under section 218(a)
				shall offer to pay, and shall pay, all workers in the occupation for which the
				employer has applied for workers, not less (and is not required to pay more)
				than the greater of the prevailing wage in the occupation in the area of
				intended employment or the adverse effect wage rate. No worker shall be paid
				less than the greater of the hourly wage prescribed under section 6(a)(1) of
				the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
											(B)LimitationEffective
				on the date of the enactment of the Agricultural Job Opportunities, Benefits,
				and Security Act of 2007 and continuing for 3 years thereafter, no adverse
				effect wage rate for a State may be more than the adverse effect wage rate for
				that State in effect on January 1, 2003, as established by section 655.107 of
				title 20, Code of Federal Regulations.
											(C)Required wages
				after 3-year freeze
												(i)First
				adjustmentIf Congress does not set a new wage standard
				applicable to this section before the first March 1 that is not less than 3
				years after the date of enactment of this section, the adverse effect wage rate
				for each State beginning on such March 1 shall be the wage rate that would have
				resulted if the adverse effect wage rate in effect on January 1, 2003, had been
				annually adjusted, beginning on March 1, 2006, by the lesser of—
													(I)the 12-month
				percentage change in the Consumer Price Index for All Urban Consumers between
				December of the second preceding year and December of the preceding year;
				and
													(II)4 percent.
													(ii)Subsequent
				annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of enactment of this section, and each March 1
				thereafter, the adverse effect wage rate then in effect for each State shall be
				adjusted by the lesser of—
													(I)the 12-month
				percentage change in the Consumer Price Index for All Urban Consumers between
				December of the second preceding year and December of the preceding year;
				and
													(II)4 percent.
													(D)DeductionsThe
				employer shall make only those deductions from the worker’s wages that are
				authorized by law or are reasonable and customary in the occupation and area of
				employment. The job offer shall specify all deductions not required by law
				which the employer will make from the worker’s wages.
											(E)Frequency of
				payThe employer shall pay the worker not less frequently than
				twice monthly, or in accordance with the prevailing practice in the area of
				employment, whichever is more frequent.
											(F)Hours and
				earnings statementsThe employer shall furnish to the worker, on
				or before each payday, in 1 or more written statements—
												(i)the worker’s total
				earnings for the pay period;
												(ii)the worker’s
				hourly rate of pay, piece rate of pay, or both;
												(iii)the hours of
				employment which have been offered to the worker (broken out by hours offered
				in accordance with and over and above the 3/4 guarantee
				described in paragraph (4);
												(iv)the hours
				actually worked by the worker;
												(v)an
				itemization of the deductions made from the worker’s wages; and
												(vi)if piece rates of
				pay are used, the units produced daily.
												(G)Report on wage
				protectionsNot later than December 31, 2009, the Comptroller
				General of the United States shall prepare and transmit to the Secretary of
				Labor, the Committee on the Judiciary of the Senate, and Committee on the
				Judiciary of the House of Representatives, a report that addresses—
												(i)whether the
				employment of H–2A or unauthorized aliens in the United States agricultural
				workforce has depressed United States farm worker wages below the levels that
				would otherwise have prevailed if alien farm workers had not been employed in
				the United States;
												(ii)whether an
				adverse effect wage rate is necessary to prevent wages of United States farm
				workers in occupations in which H–2A workers are employed from falling below
				the wage levels that would have prevailed in the absence of the employment of
				H–2A workers in those occupations;
												(iii)whether
				alternative wage standards, such as a prevailing wage standard, would be
				sufficient to prevent wages in occupations in which H–2A workers are employed
				from falling below the wage level that would have prevailed in the absence of
				H–2A employment;
												(iv)whether any
				changes are warranted in the current methodologies for calculating the adverse
				effect wage rate and the prevailing wage; and
												(v)recommendations
				for future wage protection under this section.
												(H)Commission on
				wage standards
												(i)EstablishmentThere
				is established the Commission on Agricultural Wage Standards under the H–2A
				program (in this subparagraph referred to as the
				Commission).
												(ii)CompositionThe
				Commission shall consist of 10 members as follows:
													(I)Four
				representatives of agricultural employers and 1 representative of the
				Department of Agriculture, each appointed by the Secretary of
				Agriculture.
													(II)Four
				representatives of agricultural workers and 1 representative of the Department
				of Labor, each appointed by the Secretary of Labor.
													(iii)FunctionsThe
				Commission shall conduct a study that shall address—
													(I)whether the
				employment of H–2A or unauthorized aliens in the United States agricultural
				workforce has depressed United States farm worker wages below the levels that
				would otherwise have prevailed if alien farm workers had not been employed in
				the United States;
													(II)whether an
				adverse effect wage rate is necessary to prevent wages of United States farm
				workers in occupations in which H–2A workers are employed from falling below
				the wage levels that would have prevailed in the absence of the employment of
				H–2A workers in those occupations;
													(III)whether
				alternative wage standards, such as a prevailing wage standard, would be
				sufficient to prevent wages in occupations in which H–2A workers are employed
				from falling below the wage level that would have prevailed in the absence of
				H–2A employment;
													(IV)whether any
				changes are warranted in the current methodologies for calculating the adverse
				effect wage rate and the prevailing wage rate; and
													(V)recommendations
				for future wage protection under this section.
													(iv)Final
				reportNot later than December 31, 2009, the Commission shall
				submit a report to the Congress setting forth the findings of the study
				conducted under clause (iii).
												(v)Termination
				dateThe Commission shall terminate upon submitting its final
				report.
												(4)Guarantee of
				employment
											(A)Offer to
				workerThe employer shall guarantee to offer the worker
				employment for the hourly equivalent of at least 3/4 of
				the work days of the total period of employment, beginning with the first work
				day after the arrival of the worker at the place of employment and ending on
				the expiration date specified in the job offer. For purposes of this
				subparagraph, the hourly equivalent means the number of hours in the work days
				as stated in the job offer and shall exclude the worker’s Sabbath and Federal
				holidays. If the employer affords the United States or H–2A worker less
				employment than that required under this paragraph, the employer shall pay such
				worker the amount which the worker would have earned had the worker, in fact,
				worked for the guaranteed number of hours.
											(B)Failure to
				workAny hours which the worker fails to work, up to a maximum of
				the number of hours specified in the job offer for a work day, when the worker
				has been offered an opportunity to do so, and all hours of work actually
				performed (including voluntary work in excess of the number of hours specified
				in the job offer in a work day, on the worker’s Sabbath, or on Federal
				holidays) may be counted by the employer in calculating whether the period of
				guaranteed employment has been met.
											(C)Abandonment of
				employment, termination for causeIf the worker voluntarily
				abandons employment before the end of the contract period, or is terminated for
				cause, the worker is not entitled to the 3/4
				guarantee described in subparagraph (A).
											(D)Contract
				impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory drought,
				before the guarantee in subparagraph (A) is fulfilled, the employer may
				terminate the worker’s employment. In the event of such termination, the
				employer shall fulfill the employment guarantee in subparagraph (A) for the
				work days that have elapsed from the first work day after the arrival of the
				worker to the termination of employment. In such cases, the employer will make
				efforts to transfer the United States worker to other comparable employment
				acceptable to the worker. If such transfer is not effected, the employer shall
				provide the return transportation required in paragraph (2)(D).
											(5)Motor vehicle
				safety
											(A)Mode of
				transportation subject to coverage
												(i)In
				generalExcept as provided in clauses (iii) and (iv), this
				subsection applies to any H–2A employer that uses or causes to be used any
				vehicle to transport an H–2A worker within the United States.
												(ii)Defined
				termIn this paragraph, the term uses or causes to be
				used—
													(I)applies only to
				transportation provided by an H–2A employer to an H–2A worker, or by a farm
				labor contractor to an H–2A worker at the request or direction of an H–2A
				employer; and
													(II)does not apply
				to—
														(aa)transportation
				provided, or transportation arrangements made, by an H–2A worker, unless the
				employer specifically requested or arranged such transportation; or
														(bb)car
				pooling arrangements made by H–2A workers themselves, using 1 of the workers’
				own vehicles, unless specifically requested by the employer directly or through
				a farm labor contractor.
														(iii)ClarificationProviding
				a job offer to an H–2A worker that causes the worker to travel to or from the
				place of employment, or the payment or reimbursement of the transportation
				costs of an H–2A worker by an H–2A employer, shall not constitute an
				arrangement of, or participation in, such transportation.
												(iv)Agricultural
				machinery and equipment excludedThis subsection does not apply
				to the transportation of an H–2A worker on a tractor, combine, harvester,
				picker, or other similar machinery or equipment while such worker is actually
				engaged in the planting, cultivating, or harvesting of agricultural commodities
				or the care of livestock or poultry or engaged in transportation incidental
				thereto.
												(v)Common carriers
				excludedThis subsection does not apply to common carrier motor
				vehicle transportation in which the provider holds itself out to the general
				public as engaging in the transportation of passengers for hire and holds a
				valid certification of authorization for such purposes from an appropriate
				Federal, State, or local agency.
												(B)Applicability of
				standards, licensing, and insurance requirements
												(i)In
				generalWhen using, or causing to be used, any vehicle for the
				purpose of providing transportation to which this subparagraph applies, each
				employer shall—
													(I)ensure that each
				such vehicle conforms to the standards prescribed by the Secretary of Labor
				under section 401(b) of the Migrant and Seasonal Agricultural Worker Protection
				Act (29 U.S.C. 1841(b)) and other applicable Federal and State safety
				standards;
													(II)ensure that each
				driver has a valid and appropriate license, as provided by State law, to
				operate the vehicle; and
													(III)have an
				insurance policy or a liability bond that is in effect which insures the
				employer against liability for damage to persons or property arising from the
				ownership, operation, or causing to be operated, of any vehicle used to
				transport any H–2A worker.
													(ii)Amount of
				insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
												(iii)Effect of
				workers’ compensation coverageIf the employer of any H–2A worker
				provides workers’ compensation coverage for such worker in the case of bodily
				injury or death as provided by State law, the following adjustments in the
				requirements of subparagraph (B)(i)(III) relating to having an insurance policy
				or liability bond apply:
													(I)No insurance
				policy or liability bond shall be required of the employer, if such workers are
				transported only under circumstances for which there is coverage under such
				State law.
													(II)An insurance
				policy or liability bond shall be required of the employer for circumstances
				under which coverage for the transportation of such workers is not provided
				under such State law.
													(c)Compliance With
				Labor LawsAn employer shall assure that, except as otherwise
				provided in this section, the employer will comply with all applicable Federal,
				State, and local labor laws, including laws affecting migrant and seasonal
				agricultural workers, with respect to all United States workers and alien
				workers employed by the employer, except that a violation of this assurance
				shall not constitute a violation of the Migrant and Seasonal Agricultural
				Worker Protection Act (29 U.S.C. 1801 et seq.).
									(d)Copy of Job
				OfferThe employer shall provide to the worker, not later than
				the day the work commences, a copy of the employer’s application and job offer
				described in section 218(a), or, if the employer will require the worker to
				enter into a separate employment contract covering the employment in question,
				such separate employment contract.
									(e)Range Production
				of LivestockNothing in this section, section 218, or section
				218B shall preclude the Secretary of Labor and the Secretary from continuing to
				apply special procedures and requirements to the admission and employment of
				aliens in occupations involving the range production of livestock.
									218B.Procedure for
				admission and extension of stay of h–2a workers
									(a)Petitioning for
				AdmissionAn employer, or an association acting as an agent or
				joint employer for its members, that seeks the admission into the United States
				of an H–2A worker may file a petition with the Secretary. The petition shall be
				accompanied by an accepted and currently valid certification provided by the
				Secretary of Labor under section 218(e)(2)(B) covering the petitioner.
									(b)Expedited
				Adjudication by the SecretaryThe Secretary shall establish a
				procedure for expedited adjudication of petitions filed under subsection (a)
				and within 7 working days shall, by fax, cable, or other means assuring
				expedited delivery, transmit a copy of notice of action on the petition to the
				petitioner and, in the case of approved petitions, to the appropriate
				immigration officer at the port of entry or United States consulate (as the
				case may be) where the petitioner has indicated that the alien beneficiary (or
				beneficiaries) will apply for a visa or admission to the United States.
									(c)Criteria for
				Admissibility
										(1)In
				generalAn H–2A worker shall be considered admissible to the
				United States if the alien is otherwise admissible under this section, section
				218, and section 218A, and the alien is not ineligible under paragraph
				(2).
										(2)DisqualificationAn
				alien shall be considered inadmissible to the United States and ineligible for
				nonimmigrant status under section 101(a)(15)(H)(ii)(a) if the alien has, at any
				time during the past 5 years—
											(A)violated a material
				provision of this section, including the requirement to promptly depart the
				United States when the alien’s authorized period of admission under this
				section has expired; or
											(B)otherwise violated
				a term or condition of admission into the United States as a nonimmigrant,
				including overstaying the period of authorized admission as such a
				nonimmigrant.
											(3)Waiver of
				ineligibility for unlawful presence
											(A)In
				generalAn alien who has not previously been admitted into the
				United States pursuant to this section, and who is otherwise eligible for
				admission in accordance with paragraphs (1) and (2), shall not be deemed
				inadmissible by virtue of section 212(a)(9)(B). If an alien described in the
				preceding sentence is present in the United States, the alien may apply from
				abroad for H–2A status, but may not be granted that status in the United
				States.
											(B)Maintenance of
				waiverAn alien provided an initial waiver of ineligibility
				pursuant to subparagraph (A) shall remain eligible for such waiver unless the
				alien violates the terms of this section or again becomes ineligible under
				section 212(a)(9)(B) by virtue of unlawful presence in the United States after
				the date of the initial waiver of ineligibility pursuant to subparagraph
				(A).
											(d)Period of
				Admission
										(1)In
				generalThe alien shall be admitted for the period of employment
				in the application certified by the Secretary of Labor pursuant to section
				218(e)(2)(B), not to exceed 10 months, supplemented by a period of not more
				than 1 week before the beginning of the period of employment for the purpose of
				travel to the worksite and a period of 14 days following the period of
				employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
											(A)the alien is not
				authorized to be employed during such 14-day period except in the employment
				for which the alien was previously authorized; and
											(B)the total period
				of employment, including such 14-day period, may not exceed 10 months.
											(2)ConstructionNothing
				in this subsection shall limit the authority of the Secretary to extend the
				stay of the alien under any other provision of this Act.
										(e)Abandonment of
				Employment
										(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such
				admission or status shall be considered to have failed to maintain nonimmigrant
				status as an H–2A worker and shall depart the United States or be subject to
				removal under section 237(a)(1)(C)(i).
										(2)Report by
				employerThe employer, or association acting as agent for the
				employer, shall notify the Secretary not later than 7 days after an H–2A worker
				prematurely abandons employment.
										(3)Removal by the
				secretaryThe Secretary shall promptly remove from the United
				States any H–2A worker who violates any term or condition of the worker’s
				nonimmigrant status.
										(4)Voluntary
				terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
										(f)Replacement of
				Alien
										(1)In
				generalUpon presentation of the notice to the Secretary required
				by subsection (e)(2), the Secretary of State shall promptly issue a visa to,
				and the Secretary shall admit into the United States, an eligible alien
				designated by the employer to replace an H–2A worker—
											(A)who abandons or
				prematurely terminates employment; or
											(B)whose employment
				is terminated after a United States worker is employed pursuant to section
				218(b)(2)(H)(iii), if the United States worker voluntarily departs before the
				end of the period of intended employment or if the employment termination is
				for a lawful job-related reason.
											(2)ConstructionNothing
				in this subsection is intended to limit any preference required to be accorded
				United States workers under any other provision of this Act.
										(g)Identification
				Document
										(1)In
				generalEach alien authorized to be admitted under section
				101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify the alien’s identity.
										(2)RequirementsNo
				identification and employment eligibility document may be issued which does not
				meet the following requirements:
											(A)The document shall
				be capable of reliably determining whether—
												(i)the
				individual with the identification and employment eligibility document whose
				eligibility is being verified is in fact eligible for employment;
												(ii)the individual
				whose eligibility is being verified is claiming the identity of another person;
				and
												(iii)the individual
				whose eligibility is being verified is authorized to be admitted into, and
				employed in, the United States as an H–2A worker.
												(B)The document shall
				be in a form that is resistant to counterfeiting and to tampering.
											(C)The document
				shall—
												(i)be
				compatible with other databases of the Secretary for the purpose of excluding
				aliens from benefits for which they are not eligible and determining whether
				the alien is unlawfully present in the United States; and
												(ii)be compatible
				with law enforcement databases to determine if the alien has been convicted of
				criminal offenses.
												(h)Extension of
				Stay of H–2A Aliens in the United States
										(1)Extension of
				stayIf an employer seeks approval to employ an H–2A alien who is
				lawfully present in the United States, the petition filed by the employer or an
				association pursuant to subsection (a), shall request an extension of the
				alien’s stay and a change in the alien’s employment.
										(2)Limitation on
				filing a petition for extension of stayA petition may not be
				filed for an extension of an alien’s stay—
											(A)for a period of
				more than 10 months; or
											(B)to a date that is
				more than 3 years after the date of the alien’s last admission to the United
				States under this section.
											(3)Work
				authorization upon filing a petition for extension of stay
											(A)In
				generalAn alien who is lawfully present in the United States may
				commence the employment described in a petition under paragraph (1) on the date
				on which the petition is filed.
											(B)DefinitionFor
				purposes of subparagraph (A), the term file means sending the
				petition by certified mail via the United States Postal Service, return receipt
				requested, or delivered by guaranteed commercial delivery which will provide
				the employer with a documented acknowledgment of the date of receipt of the
				petition.
											(C)Handling of
				petitionThe employer shall provide a copy of the employer’s
				petition to the alien, who shall keep the petition with the alien’s
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
											(D)Approval of
				petitionUpon approval of a petition for an extension of stay or
				change in the alien’s authorized employment, the Secretary shall provide a new
				or updated employment eligibility document to the alien indicating the new
				validity date, after which the alien is not required to retain a copy of the
				petition.
											(4)Limitation on
				employment authorization of aliens without valid identification and employment
				eligibility documentAn expired identification and employment
				eligibility document, together with a copy of a petition for extension of stay
				or change in the alien’s authorized employment that complies with the
				requirements of paragraph (1), shall constitute a valid work authorization
				document for a period of not more than 60 days beginning on the date on which
				such petition is filed, after which time only a currently valid identification
				and employment eligibility document shall be acceptable.
										(5)Limitation on an
				individual’s stay in status
											(A)Maximum
				periodThe maximum continuous period of authorized status as an
				H–2A worker (including any extensions) is 3 years.
											(B)Requirement to
				remain outside the united states
												(i)In
				generalSubject to clause (ii), in the case of an alien outside
				the United States whose period of authorized status as an H–2A worker
				(including any extensions) has expired, the alien may not again apply for
				admission to the United States as an H–2A worker unless the alien has remained
				outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
												(ii)ExceptionClause
				(i) shall not apply in the case of an alien if the alien’s period of authorized
				status as an H–2A worker (including any extensions) was for a period of not
				more than 10 months and such alien has been outside the United States for at
				least 2 months during the 12 months preceding the date the alien again is
				applying for admission to the United States as an H–2A worker.
												(i)Special Rules
				for Aliens Employed as Sheepherders, Goat Herders, or Dairy
				WorkersNotwithstanding any provision of the Agricultural Job
				Opportunities, Benefits, and Security Act of 2007, an alien admitted under
				section 101(a)(15)(H)(ii)(a) for employment as a sheepherder, goat herder, or
				dairy worker—
										(1)may be admitted
				for an initial period of 12 months;
										(2)subject to
				subsection (j)(5), may have such initial period of admission extended for a
				period of up to 3 years; and
										(3)shall not be
				subject to the requirements of subsection (h)(5) (relating to periods of
				absence from the United States).
										(j)Adjustment to
				Lawful Permanent Resident Status for Aliens Employed as Sheepherders, Goat
				Herders, or Dairy Workers
										(1)Eligible
				alienFor purposes of this subsection, the term eligible
				alien means an alien—
											(A)having
				nonimmigrant status under section 101(a)(15)(H)(ii)(a) based on employment as a
				sheepherder, goat herder, or dairy worker;
											(B)who has maintained
				such nonimmigrant status in the United States for a cumulative total of 36
				months (excluding any period of absence from the United States); and
											(C)who is seeking to
				receive an immigrant visa under section 203(b)(3)(A)(iii).
											(2)Classification
				petitionIn the case of an eligible alien, the petition under
				section 204 for classification under section 203(b)(3)(A)(iii) may be filed
				by—
											(A)the alien’s
				employer on behalf of the eligible alien; or
											(B)the eligible
				alien.
											(3)No labor
				certification requiredNotwithstanding section 203(b)(3)(C), no
				determination under section 212(a)(5)(A) is required with respect to an
				immigrant visa described in paragraph (1)(C) for an eligible alien.
										(4)Effect of
				petitionThe filing of a petition described in paragraph (2) or
				an application for adjustment of status based on the approval of such a
				petition shall not constitute evidence of an alien’s ineligibility for
				nonimmigrant status under section 101(a)(15)(H)(ii)(a).
										(5)Extension of
				stayThe Secretary shall extend the stay of an eligible alien
				having a pending or approved classification petition described in paragraph (2)
				in 1-year increments until a final determination is made on the alien’s
				eligibility for adjustment of status to that of an alien lawfully admitted for
				permanent residence.
										(6)ConstructionNothing
				in this subsection shall be construed to prevent an eligible alien from seeking
				adjustment of status in accordance with any other provision of law.
										218C.Worker
				protections and labor standards enforcement
									(a)Enforcement
				Authority
										(1)Investigation of
				complaints
											(A)Aggrieved person
				or third-party complaintsThe Secretary of Labor shall establish
				a process for the receipt, investigation, and disposition of complaints
				respecting a petitioner’s failure to meet a condition specified in section
				218(b), or an employer’s misrepresentation of material facts in an application
				under section 218(a). Complaints may be filed by any aggrieved person or
				organization (including bargaining representatives). No investigation or
				hearing shall be conducted on a complaint concerning such a failure or
				misrepresentation unless the complaint was filed not later than 12 months after
				the date of the failure, or misrepresentation, respectively. The Secretary of
				Labor shall conduct an investigation under this subparagraph if there is
				reasonable cause to believe that such a failure or misrepresentation has
				occurred.
											(B)Determination on
				complaintUnder such process, the Secretary of Labor shall
				provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C), (D), (E), or (G). If the Secretary of Labor
				determines that such a reasonable basis exists, the Secretary of Labor shall
				provide for notice of such determination to the interested parties and an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code, within 60 days after the date of the
				determination. If such a hearing is requested, the Secretary of Labor shall
				make a finding concerning the matter not later than 60 days after the date of
				the hearing. In the case of similar complaints respecting the same applicant,
				the Secretary of Labor may consolidate the hearings under this subparagraph on
				such complaints.
											(C)Failures to meet
				conditionsIf the Secretary of Labor finds, after notice and
				opportunity for a hearing, a failure to meet a condition of paragraph (1)(A),
				(1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section 218(b), a
				substantial failure to meet a condition of paragraph (1)(C), (1)(E), (2)(C),
				(2)(D), (2)(E), or (2)(H) of section 218(b), or a material misrepresentation of
				fact in an application under section 218(a)—
												(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $1,000 per violation) as the Secretary of Labor determines
				to be appropriate; and
												(ii)the Secretary may
				disqualify the employer from the employment of aliens described in section
				101(a)(15)(H)(ii)(a) for a period of 1 year.
												(D)Willful failures
				and willful misrepresentationsIf the Secretary of Labor finds,
				after notice and opportunity for hearing, a willful failure to meet a condition
				of section 218(b), a willful misrepresentation of a material fact in an
				application under section 218(a), or a violation of subsection (d)(1)—
												(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $5,000 per violation) as the Secretary of Labor determines
				to be appropriate;
												(ii)the Secretary of
				Labor may seek appropriate legal or equitable relief to effectuate the purposes
				of subsection (d)(1); and
												(iii)the Secretary
				may disqualify the employer from the employment of H–2A workers for a period of
				2 years.
												(E)Displacement of
				United States workersIf the Secretary of Labor finds, after
				notice and opportunity for hearing, a willful failure to meet a condition of
				section 218(b) or a willful misrepresentation of a material fact in an
				application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer’s application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
												(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $15,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
												(ii)the Secretary may
				disqualify the employer from the employment of H–2A workers for a period of 3
				years.
												(F)Limitations on
				civil money penaltiesThe Secretary of Labor shall not impose
				total civil money penalties with respect to an application under section 218(a)
				in excess of $90,000.
											(G)Failures to pay
				wages or required benefitsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, that the employer has failed to pay the
				wages, or provide the housing allowance, transportation, subsistence
				reimbursement, or guarantee of employment, required under section 218A(b), the
				Secretary of Labor shall assess payment of back wages, or other required
				benefits, due any United States worker or H–2A worker employed by the employer
				in the specific employment in question. The back wages or other required
				benefits under section 218A(b) shall be equal to the difference between the
				amount that should have been paid and the amount that actually was paid to such
				worker.
											(2)Statutory
				constructionNothing in this section shall be construed as
				limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, under section 218 or 218A.
										(b)Rights
				Enforceable by Private Right of ActionH–2A workers may enforce
				the following rights through the private right of action provided in subsection
				(c), and no other right of action shall exist under Federal or State law to
				enforce such rights:
										(1)The providing of
				housing or a housing allowance as required under section 218A(b)(1).
										(2)The reimbursement
				of transportation as required under section 218A(b)(2).
										(3)The payment of
				wages required under section 218A(b)(3) when due.
										(4)The benefits and
				material terms and conditions of employment expressly provided in the job offer
				described in section 218(a)(2), not including the assurance to comply with
				other Federal, State, and local labor laws described in section 218A(c),
				compliance with which shall be governed by the provisions of such laws.
										(5)The guarantee of
				employment required under section 218A(b)(4).
										(6)The motor vehicle
				safety requirements under section 218A(b)(5).
										(7)The prohibition of
				discrimination under subsection (d)(2).
										(c)Private Right of
				Action
										(1)MediationUpon
				the filing of a complaint by an H–2A worker aggrieved by a violation of rights
				enforceable under subsection (b), and within 60 days of the filing of proof of
				service of the complaint, a party to the action may file a request with the
				Federal Mediation and Conciliation Service to assist the parties in reaching a
				satisfactory resolution of all issues involving all parties to the dispute.
				Upon a filing of such request and giving of notice to the parties, the parties
				shall attempt mediation within the period specified in subparagraph (B).
											(A)Mediation
				servicesThe Federal Mediation and Conciliation Service shall be
				available to assist in resolving disputes arising under subsection (b) between
				H–2A workers and agricultural employers without charge to the parties.
											(B)90-day
				limitThe Federal Mediation and Conciliation Service may conduct
				mediation or other nonbinding dispute resolution activities for a period not to
				exceed 90 days beginning on the date on which the Federal Mediation and
				Conciliation Service receives the request for assistance unless the parties
				agree to an extension of this period of time.
											(C)Authorization
												(i)In
				generalSubject to clause (ii), there are authorized to be
				appropriated to the Federal Mediation and Conciliation Service $500,000 for
				each fiscal year to carry out this section.
												(ii)MediationNotwithstanding
				any other provision of law, the Director of the Federal Mediation and
				Conciliation Service is authorized to conduct the mediation or other dispute
				resolution activities from any other appropriated funds available to the
				Director and to reimburse such appropriated funds when the funds are
				appropriated pursuant to this authorization, such reimbursement to be credited
				to appropriations currently available at the time of receipt.
												(2)Maintenance of
				civil action in district court by aggrieved personAn H–2A worker
				aggrieved by a violation of rights enforceable under subsection (b) by an
				agricultural employer or other person may file suit in any district court of
				the United States having jurisdiction over the parties, without regard to the
				amount in controversy, without regard to the citizenship of the parties, and
				without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
										(3)ElectionAn
				H–2A worker who has filed an administrative complaint with the Secretary of
				Labor may not maintain a civil action under paragraph (2) unless a complaint
				based on the same violation filed with the Secretary of Labor under subsection
				(a)(1) is withdrawn before the filing of such action, in which case the rights
				and remedies available under this subsection shall be exclusive.
										(4)Preemption of
				state contract rightsNothing in this Act shall be construed to
				diminish the rights and remedies of an H–2A worker under any other Federal or
				State law or regulation or under any collective bargaining agreement, except
				that no court or administrative action shall be available under any State
				contract law to enforce the rights created by this Act.
										(5)Waiver of rights
				prohibitedAgreements by employees purporting to waive or modify
				their rights under this Act shall be void as contrary to public policy, except
				that a waiver or modification of the rights or obligations in favor of the
				Secretary of Labor shall be valid for purposes of the enforcement of this Act.
				The preceding sentence may not be construed to prohibit agreements to settle
				private disputes or litigation.
										(6)Award of damages
				or other equitable relief
											(A)If the court finds
				that the respondent has intentionally violated any of the rights enforceable
				under subsection (b), it shall award actual damages, if any, or equitable
				relief.
											(B)Any civil action
				brought under this section shall be subject to appeal as provided in chapter 83
				of title 28, United States Code.
											(7)Workers’
				compensation benefits; exclusive remedy
											(A)Notwithstanding
				any other provision of this section, where a State’s workers’ compensation law
				is applicable and coverage is provided for an H–2A worker, the workers’
				compensation benefits shall be the exclusive remedy for the loss of such worker
				under this section in the case of bodily injury or death in accordance with
				such State’s workers’ compensation law.
											(B)The exclusive
				remedy prescribed in subparagraph (A) precludes the recovery under paragraph
				(6) of actual damages for loss from an injury or death but does not preclude
				other equitable relief, except that such relief shall not include back or front
				pay or in any manner, directly or indirectly, expand or otherwise alter or
				affect—
												(i)a
				recovery under a State workers’ compensation law; or
												(ii)rights conferred
				under a State workers’ compensation law.
												(8)Tolling of
				statute of limitationsIf it is determined under a State workers’
				compensation law that the workers’ compensation law is not applicable to a
				claim for bodily injury or death of an H–2A worker, the statute of limitations
				for bringing an action for actual damages for such injury or death under
				subsection (c) shall be tolled for the period during which the claim for such
				injury or death under such State workers’ compensation law was pending. The
				statute of limitations for an action for actual damages or other equitable
				relief arising out of the same transaction or occurrence as the injury or death
				of the H–2A worker shall be tolled for the period during which the claim for
				such injury or death was pending under the State workers’ compensation
				law.
										(9)Preclusive
				effectAny settlement by an H–2A worker and an H–2A employer or
				any person reached through the mediation process required under subsection
				(c)(1) shall preclude any right of action arising out of the same facts between
				the parties in any Federal or State court or administrative proceeding, unless
				specifically provided otherwise in the settlement agreement.
										(10)SettlementsAny
				settlement by the Secretary of Labor with an H–2A employer on behalf of an H–2A
				worker of a complaint filed with the Secretary of Labor under this section or
				any finding by the Secretary of Labor under subsection (a)(1)(B) shall preclude
				any right of action arising out of the same facts between the parties under any
				Federal or State court or administrative proceeding, unless specifically
				provided otherwise in the settlement agreement.
										(d)Discrimination
				Prohibited
										(1)In
				generalIt is a violation of this subsection for any person who
				has filed an application under section 218(a), to intimidate, threaten,
				restrain, coerce, blacklist, discharge, or in any other manner discriminate
				against an employee (which term, for purposes of this subsection, includes a
				former employee and an applicant for employment) because the employee has
				disclosed information to the employer, or to any other person, that the
				employee reasonably believes evidences a violation of section 218 or 218A or
				any rule or regulation pertaining to section 218 or 218A, or because the
				employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer’s compliance with the requirements of
				section 218 or 218A or any rule or regulation pertaining to either of such
				sections.
										(2)Discrimination
				against h–2a workersIt is a violation of this subsection for any
				person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate
				against an H–2A employee because such worker has, with just cause, filed a
				complaint with the Secretary of Labor regarding a denial of the rights
				enumerated and enforceable under subsection (b) or instituted, or caused to be
				instituted, a private right of action under subsection (c) regarding the denial
				of the rights enumerated under subsection (b), or has testified or is about to
				testify in any court proceeding brought under subsection (c).
										(e)Authorization To
				Seek Other Appropriate EmploymentThe Secretary of Labor and the
				Secretary shall establish a process under which an H–2A worker who files a
				complaint regarding a violation of subsection (d) and is otherwise eligible to
				remain and work in the United States may be allowed to seek other appropriate
				employment in the United States for a period not to exceed the maximum period
				of stay authorized for such nonimmigrant classification.
									(f)Role of
				Associations
										(1)Violation by a
				member of an associationAn employer on whose behalf an
				application is filed by an association acting as its agent is fully responsible
				for such application, and for complying with the terms and conditions of
				sections 218 and 218A, as though the employer had filed the application itself.
				If such an employer is determined, under this section, to have committed a
				violation, the penalty for such violation shall apply only to that member of
				the association unless the Secretary of Labor determines that the association
				or other member participated in, had knowledge, or reason to know, of the
				violation, in which case the penalty shall be invoked against the association
				or other association member as well.
										(2)Violations by an
				association acting as an employerIf an association filing an
				application as a sole or joint employer is determined to have committed a
				violation under this section, the penalty for such violation shall apply only
				to the association unless the Secretary of Labor determines that an association
				member or members participated in or had knowledge, or reason to know of the
				violation, in which case the penalty shall be invoked against the association
				member or members as well.
										218D.DefinitionsFor purposes of this section and section
				218, 218A, 218B, and 218C:
									(1)Agricultural
				employmentThe term agricultural employment means
				any service or activity that is considered to be agricultural under section
				3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural
				labor under section 3121(g) of the Internal Revenue Code of 1986 or the
				performance of agricultural labor or services described in section
				101(a)(15)(H)(ii)(a).
									(2)Bona fide
				unionThe term bona fide union means any
				organization in which employees participate and which exists for the purpose of
				dealing with employers concerning grievances, labor disputes, wages, rates of
				pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
									(3)DisplaceThe
				term displace, in the case of an application with respect to 1 or
				more H–2A workers by an employer, means laying off a United States worker from
				a job for which the H–2A worker or workers is or are sought.
									(4)EligibleThe
				term eligible, when used with respect to an individual, means an
				individual who is not an unauthorized alien (as defined in section
				274A).
									(5)EmployerThe
				term employer means any person or entity, including any farm labor
				contractor and any agricultural association, that employs workers in
				agricultural employment.
									(6)H–2A
				employerThe term H–2A employer means an employer
				who seeks to hire 1 or more nonimmigrant aliens described in section
				101(a)(15)(H)(ii)(a).
									(7)H–2A
				workerThe term H–2A worker means a nonimmigrant
				described in section 101(a)(15)(H)(ii)(a).
									(8)Job
				opportunityThe term job opportunity means a job
				opening for temporary or seasonal full-time employment at a place in the United
				States to which United States workers can be referred.
									(9)Laying
				off
										(A)In
				generalThe term laying off, with respect to a
				worker—
											(i)means to cause the
				worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, contract impossibility (as described in section
				218A(b)(4)(D)), or temporary suspension of employment due to weather, markets,
				or other temporary conditions; but
											(ii)does not include
				any situation in which the worker is offered, as an alternative to such loss of
				employment, a similar employment opportunity with the same employer (or, in the
				case of a placement of a worker with another employer under section
				218(b)(2)(E), with either employer described in such section) at equivalent or
				higher compensation and benefits than the position from which the employee was
				discharged, regardless of whether or not the employee accepts the offer.
											(B)Statutory
				constructionNothing in this paragraph is intended to limit an
				employee’s rights under a collective bargaining agreement or other employment
				contract.
										(10)Regulatory
				droughtThe term regulatory drought means a decision
				subsequent to the filing of the application under section 218 by an entity not
				under the control of the employer making such filing which restricts the
				employer’s access to water for irrigation purposes and reduces or limits the
				employer’s ability to produce an agricultural commodity, thereby reducing the
				need for labor.
									(11)SeasonalLabor
				is performed on a seasonal basis if—
										(A)ordinarily, it
				pertains to or is of the kind exclusively performed at certain seasons or
				periods of the year; and
										(B)from its nature,
				it may not be continuous or carried on throughout the year.
										(12)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Homeland Security.
									(13)TemporaryA
				worker is employed on a temporary basis where the employment is
				intended not to exceed 10 months.
									(14)United States
				workerThe term United States worker means any
				worker, whether a national of the United States, an alien lawfully admitted for
				permanent residence, or any other alien, who is authorized to work in the job
				opportunity within the United States, except an alien admitted or otherwise
				provided status under section
				101(a)(15)(H)(ii)(a).
									.
						(b)Table of
			 ContentsThe table of contents of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section
			 218 and inserting the following:
							
								
									Sec. 218. H–2A employer
				applications.
									Sec. 218A. H–2A employment
				requirements.
									Sec. 218B. Procedure for admission and
				extension of stay of H–2A workers.
									Sec. 218C. Worker protections and labor
				standards enforcement.
									Sec. 218D.
				Definitions.
								
								.
						3MISCELLANEOUS
			 PROVISIONS
					653.Determination
			 and use of user fees
						(a)Schedule of
			 FeesThe Secretary shall establish and periodically adjust a
			 schedule of fees for the employment of aliens pursuant to the amendment made by
			 section 652(a) of this Act and a collection process for such fees from
			 employers. Such fees shall be the only fees chargeable to employers for
			 services provided under such amendment.
						(b)Determination of
			 Schedule
							(1)In
			 generalThe schedule under subsection (a) shall reflect a fee
			 rate based on the number of job opportunities indicated in the employer’s
			 application under section 218 of the Immigration
			 and Nationality Act, as amended by section 652 of this Act, and
			 sufficient to provide for the direct costs of providing services related to an
			 employer’s authorization to employ aliens pursuant to the amendment made by
			 section 652(a) of this Act, to include the certification of eligible employers,
			 the issuance of documentation, and the admission of eligible aliens.
							(2)Procedure
								(A)In
			 generalIn establishing and adjusting such a schedule, the
			 Secretary shall comply with Federal cost accounting and fee setting
			 standards.
								(B)Publication and
			 commentThe Secretary shall publish in the Federal Register an
			 initial fee schedule and associated collection process and the cost data or
			 estimates upon which such fee schedule is based, and any subsequent amendments
			 thereto, pursuant to which public comment shall be sought and a final rule
			 issued.
								(c)Use of
			 ProceedsNotwithstanding any other provision of law, all proceeds
			 resulting from the payment of the fees pursuant to the amendment made by
			 section 652(a) of this Act shall be available without further appropriation and
			 shall remain available without fiscal year limitation to reimburse the
			 Secretary, the Secretary of State, and the Secretary of Labor for the costs of
			 carrying out sections 218 and 218B of the Immigration and Nationality Act, as amended and
			 added, respectively, by section 652 of this Act, and the provisions of this
			 Act.
						654.Regulations
						(a)Requirement for
			 the Secretary To consultThe Secretary shall consult with the
			 Secretary of Labor and the Secretary of Agriculture during the promulgation of
			 all regulations to implement the duties of the Secretary under this Act and the
			 amendments made by this Act.
						(b)Requirement for
			 the Secretary of State To consultThe Secretary of State shall
			 consult with the Secretary, the Secretary of Labor, and the Secretary of
			 Agriculture on all regulations to implement the duties of the Secretary of
			 State under this Act and the amendments made by this Act.
						(c)Requirement for
			 the Secretary of Labor To consultThe Secretary of Labor shall
			 consult with the Secretary of Agriculture and the Secretary on all regulations
			 to implement the duties of the Secretary of Labor under this Act and the
			 amendments made by this Act.
						(d)Deadline for
			 Issuance of RegulationsAll regulations to implement the duties
			 of the Secretary, the Secretary of State, and the Secretary of Labor created
			 under sections 218, 218A, 218B, 218C, and 218D of the
			 Immigration and Nationality Act, as
			 amended or added by section 652 of this Act, shall take effect on the effective
			 date of section 652 and shall be issued not later than 1 year after the date of
			 enactment of this Act.
						655.Reports to
			 Congress
						(a)Annual
			 reportNot later than
			 September 30 of each year, the Secretary shall submit a report to Congress that
			 identifies, for the previous year—
							(1)the number of job
			 opportunities approved for employment of aliens admitted under section
			 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)), and the number of
			 workers actually admitted, disaggregated by State and by occupation;
							(2)the number of such
			 aliens reported to have abandoned employment pursuant to subsection 218B(e)(2)
			 of such Act;
							(3)the number of such
			 aliens who departed the United States within the period specified in subsection
			 218B(d) of such Act;
							(4)the number of
			 aliens who applied for adjustment of status pursuant to section 643(a);
							(5)the number of such
			 aliens whose status was adjusted under section 643(a);
							(6)the number of
			 aliens who applied for permanent residence pursuant to section 643(c);
			 and
							(7)the number of such
			 aliens who were approved for permanent residence pursuant section
			 645(c).
							(b)Implementation
			 ReportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall prepare and submit to Congress a report that
			 describes the measures being taken and the progress made in implementing this
			 Act.
						656.Effective
			 dateExcept as otherwise
			 provided, sections 652 and 653 shall take effect 1 year after the date of the
			 enactment of this Act.
					DPrograms to assist
			 nonimmigrant workers
				661.Grants to
			 support public education and community training
					(a)Grants
			 authorizedThe Assistant Attorney General, Office of Justice
			 Programs, may award grants to qualified non-profit community organizations to
			 educate, train, and support non-profit agencies, immigrant communities, and
			 other interested entities regarding the provisions of this Act and the
			 amendments made by this Act.
					(b)Use of
			 funds
						(1)In
			 generalGrants awarded under this section shall be used—
							(A)for public
			 education, training, technical assistance, government liaison, and all related
			 costs (including personnel and equipment) incurred by the grantee in providing
			 services related to this Act; and
							(B)to educate, train,
			 and support nonprofit organizations, immigrant communities, and other
			 interested parties regarding this Act and the amendments made by this Act and
			 on matters related to its implementation.
							(2)EducationIn
			 addition to the purposes described in paragraph (1), grants awarded under this
			 section shall be used to—
							(A)educate immigrant
			 communities and other interested entities regarding—
								(i)the
			 individuals and organizations that can provide authorized legal representation
			 in immigration matters under regulations prescribed by the Secretary;
			 and
								(ii)the
			 dangers of securing legal advice and assistance from those who are not
			 authorized to provide legal representation in immigration matters;
								(B)educate interested
			 entities regarding the requirements for obtaining nonprofit recognition and
			 accreditation to represent immigrants under regulations prescribed by the
			 Secretary;
							(C)provide nonprofit
			 agencies with training and technical assistance on the recognition and
			 accreditation process; and
							(D)educate nonprofit
			 community organizations, immigrant communities, and other interested entities
			 regarding—
								(i)the
			 process for obtaining benefits under this Act or under an amendment made by
			 this Act; and
								(ii)the
			 availability of authorized legal representation for low-income persons who may
			 qualify for benefits under this Act or under an amendment made by this
			 Act.
								(c)DiversityThe
			 Assistant Attorney General shall ensure, to the extent possible, that the
			 nonprofit community organizations receiving grants under this section serve
			 geographically diverse locations and ethnically diverse populations who may
			 qualify for benefits under the Act.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Office of Justice Programs of the Department of Justice such sums as may be
			 necessary for each of the fiscal years 2008 through 2010 to carry out this
			 section.
					662.Grant program
			 to assist applicants for naturalization
					(a)PurposeThe
			 purpose of this section is to establish a grant program within United States
			 Citizenship and Immigration Services that provides funding to community-based
			 organizations, including community-based legal service organizations, as
			 appropriate, to develop and implement programs to assist eligible applicants
			 for naturalization.
					(b)DefinitionsIn
			 this section:
						(1)Community-based
			 organizationThe term community-based organization
			 means a nonprofit, tax-exempt organization, including a faith-based
			 organization, whose staff has experience and expertise in meeting the legal,
			 social, educational, cultural educational, or cultural needs of immigrants,
			 refugees, persons granted asylum, or persons applying for such statuses.
						(2)IEACA
			 grantThe term IEACA grant means an Initial Entry,
			 Adjustment, and Citizenship Assistance Grant authorized under subsection
			 (c).
						(c)Establishment of
			 initial entry, adjustment, and citizenship assistance grant program
						(1)Grants
			 authorizedThe Secretary, working through the Director of United
			 States Citizenship and Immigration Services, may award IEACA grants to
			 community-based organizations.
						(2)Use of
			 fundsGrants awarded under this section may be used for the
			 design and implementation of programs to provide the following services:
							(A)Initial
			 applicationAssistance and instruction, including legal
			 assistance, to aliens making initial application for conditional nonimmigrant
			 or conditional nonimmigrant depedent classification under section 601. Such
			 assistance may include assisting applicants in—
								(i)screening to
			 assess prospective applicants’ potential eligibility for participating in such
			 program;
								(ii)filling out
			 applications for such program;
								(iii)gathering proof
			 of identification, employment, residence, and tax payment;
								(iv)gathering proof
			 of relationships of eligible family members;
								(v)applying for any
			 waivers for which applicants and qualifying family members may be eligible;
			 and
								(vi)any
			 other assistance that the Secretary or grantee considers useful to aliens who
			 are interested in filing applications for treatment under section 601.
								(B)Adjustment of
			 statusAssistance and instruction, including legal assistance, to
			 aliens seeking to adjust their status in accordance with section 602 of this
			 Act or section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255).
							(C)CitizenshipAssistance
			 and instruction to applicants on—
								(i)the
			 rights and responsibilities of United States citizenship;
								(ii)English as a
			 second language;
								(iii)civics;
			 or
								(iv)applying for
			 United States citizenship.
								(3)Duration and
			 renewal
							(A)DurationSubject
			 to subparagraph (B), each grant awarded under this section shall be awarded for
			 a period of not more than 3 years.
							(B)RenewalThe
			 Secretary may renew any grant awarded under this section in 1-year
			 increments.
							(4)Application for
			 grantsEach entity desiring an IEACA grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
						(5)Eligible
			 organizationsA community-based organization applying for a grant
			 under this section to provide services described in subparagraph (A), (B), or
			 (C)(iv) of paragraph (2) may not receive such a grant unless the organization
			 is—
							(A)recognized by the
			 Board of Immigration Appeals under section 292.2 of title 8, Code of Federal
			 Regulations; or
							(B)otherwise directed
			 by an attorney.
							(6)Selection of
			 granteesGrants awarded under this section shall be awarded on a
			 competitive basis.
						(7)Geographic
			 distribution of grantsThe Secretary shall approve applications
			 under this section in a manner that ensures, to the greatest extent
			 practicable, that—
							(A)not less than 50
			 percent of the funding for grants under this section are awarded to programs
			 located in the 10 States with the highest percentage of residents who were born
			 in foreign countries; and
							(B)not less than 20
			 percent of the funding for grants under this section are awarded to programs
			 located in States that are not described in subparagraph (A).
							(8)Ethnic
			 diversityThe Secretary shall ensure that community-based
			 organizations receiving grants under this section provide services to an
			 ethnically diverse population, to the greatest extent possible.
						(d)Liaison between
			 USCIS and granteesThe Secretary shall establish a liaison
			 between United States Citizenship and Immigration Services and the community of
			 providers of services under this section to assure quality control, efficiency,
			 and greater client willingness to come forward.
					(e)Reports to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, and July 1 of each subsequent year, the Secretary shall submit a
			 report to Congress that includes information regarding—
						(1)the status of the
			 implementation of this section;
						(2)the grants issued
			 pursuant to this section; and
						(3)the activities
			 carried out with such grants.
						(f)Source of grant
			 funds
						(1)Application
			 feesThe Secretary may use funds made available under section
			 601(g)(2)(A) of this Act and section 218A(b)(3) of the
			 Immigration and Nationality Act, as
			 added by this Act, to carry out this section.
						(2)Authorization of
			 appropriations
							(A)Amounts
			 authorizedIn addition to the amounts made available under
			 paragraph (1), there are authorized to be appropriated such additional sums as
			 may be necessary for each of fiscal years 2008 through 2012 to carry out this
			 section.
							(B)AvailabilityAny
			 amounts appropriated pursuant to the authorization of appropriations in
			 subparagraph (A) shall remain available until expended.
							(g)Distribution of
			 fees and fines
						(1)H–2C visa
			 feesNotwithstanding section 218A(j) of the
			 Immigration and Nationality Act, as
			 added by section 402, 2 percent of the fees collected under section 218A of
			 such Act shall be made available for grants under the Initial Entry,
			 Adjustment, and Citizenship Assistance Grant Program established under this
			 section.
						(2)Conditional
			 nonimmigrant visa fees and finesNotwithstanding section
			 601(g)(2), 2 percent of the fees and fines collected under section 601 shall be
			 made available for grants under the Initial Entry, Adjustment, and Citizenship
			 Assistance Grant Program established under this section.
						663.Strengthening
			 American citizenship
					(a)Short
			 titleThis section may be cited as the Strengthening American Citizenship Act of
			 2007.
					(b)DefinitionsIn
			 this section:
						(1)Legal
			 residentThe term legal resident means a lawful
			 permanent resident or a lawfully admitted alien who, in order to adjust status
			 to that of a lawful permanent resident, demonstrates a knowledge of the English
			 language or satisfactory pursuit of a course of study to acquire such knowledge
			 of the English language.
						(2)Oath of
			 allegianceThe term Oath of Allegiance means the
			 binding oath (or affirmation) of allegiance required to be naturalized as a
			 citizen of the United States.
						(c)English
			 fluency
						(1)Education
			 grants
							(A)EstablishmentThe
			 Chief of the Office of Citizenship of the Department (referred to in this
			 paragraph as the Chief) shall establish a grant program to
			 provide grants, in an amount not to exceed $500, to assist legal residents of
			 the United States who declare an intent to apply for citizenship in the United
			 States to meet the requirements under section 312 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1423).
							(B)Use of
			 fundsGrant funds awarded under this paragraph shall be paid
			 directly to an accredited institution of higher education or other qualified
			 educational institution (as determined by the Chief) for tuition, fees, books,
			 and other educational resources required by a course on the English language in
			 which the legal resident is enrolled.
							(C)ApplicationA
			 legal resident desiring a grant under this paragraph shall submit an
			 application to the Chief at such time, in such manner, and accompanied by such
			 information as the Chief may reasonably require.
							(D)PriorityIf
			 insufficient funds are available to award grants to all qualified applicants,
			 the Chief shall give priority based on the financial need of the
			 applicants.
							(E)NoticeThe
			 Secretary, upon relevant registration of a legal resident with the Department,
			 shall notify such legal resident of the availability of grants under this
			 paragraph for legal residents who declare an intent to apply for United States
			 citizenship.
							(2)Faster citizenship
			 for english fluencySection 316 (8 U.S.C. 1427) is amended by
			 adding at the end the following:
							
								(g)A lawful permanent
				resident of the United States who demonstrates English fluency, in accordance
				with regulations prescribed by the Secretary of Homeland Security, in
				consultation with the Secretary of State, will satisfy the residency
				requirement under subsection (a) upon the completion of 4 years of continuous
				legal residency in the United
				States.
								.
						(3)Savings
			 provisionNothing in this subsection shall be construed
			 to—
							(A)modify the English
			 language requirements for naturalization under section 312(a)(1) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1423(a)(1)); or
							(B)influence the
			 naturalization test redesign process of the Office of Citizenship (except for
			 the requirement under subsection (h)(2)).
							(d)American
			 citizenship grant program
						(1)In
			 generalThe Secretary shall establish a competitive grant program
			 to provide financial assistance for—
							(A)efforts by
			 entities (including veterans and patriotic organizations) certified by the
			 Office of Citizenship to promote the patriotic integration of prospective
			 citizens into the American way of life by providing civics, history, and
			 English as a second language courses, with a specific emphasis on attachment to
			 principles of the Constitution of the United States, the heroes of American
			 history (including military heroes), and the meaning of the Oath of Allegiance;
			 and
							(B)other activities
			 approved by the Secretary to promote the patriotic integration of prospective
			 citizens and the implementation of the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.), including grants—
								(i)to
			 promote an understanding of the form of government and history of the United
			 States; and
								(ii)to
			 promote an attachment to the principles of the Constitution of the United
			 States and the well being and happiness of the people of the United
			 States.
								(2)Acceptance of
			 giftsThe Secretary may accept and use gifts from the United
			 States Citizenship Foundation, if the foundation is established under
			 subsection (e), for grants under this subsection.
						(3)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subsection.
						(e)Funding for the
			 Office of Citizenship
						(1)AuthorizationThe
			 Secretary, acting through the Director of the Bureau of Citizenship and
			 Immigration Services, may establish the United States Citizenship Foundation
			 (referred to in this subsection as the Foundation), an
			 organization duly incorporated in the District of Columbia, exclusively for
			 charitable and educational purposes to support the functions of the Office of
			 Citizenship.
						(2)Dedicated
			 funding
							(A)In
			 generalNot less than 1.5 percent of the funds made available to
			 the Bureau of Citizenship and Immigration Services from fees shall be dedicated
			 to the functions of the Office of Citizenship, which shall include the
			 patriotic integration of prospective citizens into—
								(i)American common
			 values and traditions, including an understanding of American history and the
			 principles of the Constitution of the United States; and
								(ii)civic traditions
			 of the United States, including the Pledge of Allegiance, respect for the flag
			 of the United States, and voting in public elections.
								(B)Sense of
			 CongressIt is the sense of the Congress that dedicating
			 increased funds to the Office of Citizenship should not result in an increase
			 in fees charged by the Bureau of Citizenship and Immigration Services.
							(3)Gifts
							(A)To
			 foundationThe Foundation may solicit, accept, and make gifts of
			 money and other property in accordance with section 501(c)(3) of the Internal
			 Revenue Code of 1986.
							(B)From
			 foundationThe Office of Citizenship may accept gifts from the
			 Foundation to support the functions of the Office.
							(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the mission of the Office of Citizenship,
			 including the functions described in paragraph (2)(A).
						(f)Restriction on use
			 of fundsNo funds appropriated to carry out a program under
			 subsection (d) or (e) may be used to organize individuals for the purpose of
			 political activism or advocacy.
					(g)Reporting
			 requirement
						(1)In
			 generalThe Chief of the Office of Citizenship shall submit an
			 annual report to the Committee on Health, Education, Labor, and Pensions of the
			 Senate, the Committee on the Judiciary of the Senate, the Committee on
			 Education and Labor of the House of Representatives, and the Committee on the
			 Judiciary of the House of Representatives.
						(2)ContentsThe
			 report submitted under paragraph (1) shall include—
							(A)a list of the
			 entities that have received funds from the Office of Citizenship during the
			 reporting period under this section and the amount of funding received by each
			 such entity;
							(B)an evaluation of
			 the extent to which grants received under this section successfully promoted an
			 understanding of—
								(i)the
			 English language; and
								(ii)American history
			 and government, including the heroes of American history, the meaning of the
			 Oath of Allegiance, and an attachment to the principles of the Constitution of
			 the United States; and
								(C)information about
			 the number of legal residents who were able to achieve the knowledge described
			 under paragraph (2) as a result of the grants provided under this
			 section.
							(h)Establishment of
			 new citizens award program
						(1)EstablishmentThere
			 is established a new citizens award program to recognize citizens who—
							(A)have made an
			 outstanding contribution to the United States; and
							(B)were naturalized
			 during the 10-year period ending on the date of such recognition.
							(2)Presentation
			 authorized
							(A)In
			 generalThe President is authorized to present a medal, in
			 recognition of outstanding contributions to the United States, to citizens
			 described in paragraph (1).
							(B)Maximum number of
			 awardsNot more than 10 citizens may receive a medal under this
			 subsection in any calendar year.
							(3)Design and
			 strikingThe Secretary of the Treasury shall strike a medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 President.
						(4)National
			 medalsThe medals struck pursuant to this subsection are national
			 medals for purposes of chapter 51 of title 31, United States Code.
						(i)Naturalization
			 ceremonies
						(1)In
			 generalThe Secretary, in consultation with the Director of the
			 National Park Service, the Archivist of the United States, and other
			 appropriate Federal officials, shall develop and implement a strategy to
			 enhance the public awareness of naturalization ceremonies.
						(2)VenuesIn
			 developing the strategy under this subsection, the Secretary shall consider the
			 use of outstanding and historic locations as venues for select naturalization
			 ceremonies.
						(3)Reporting
			 requirementThe Secretary shall submit an annual report to
			 Congress that includes—
							(A)the content of the
			 strategy developed under this subsection; and
							(B)the progress made
			 towards the implementation of such strategy.
							664.Addressing
			 poverty in Mexico
					(a)FindingsCongress
			 finds the following:
						(1)There is a strong
			 correlation between economic freedom and economic prosperity.
						(2)Trade policy,
			 fiscal burden of government, government intervention in the economy, monetary
			 policy, capital flows and foreign investment, banking and finance, wages and
			 prices, property rights, regulation, and informal market activity are key
			 factors in economic freedom.
						(3)Poverty in Mexico,
			 including rural poverty, can be mitigated through strengthened economic freedom
			 within Mexico.
						(4)Strengthened
			 economic freedom in Mexico can be a major influence in mitigating illegal
			 immigration.
						(5)Advancing economic
			 freedom within Mexico is an important part of any comprehensive plan to
			 understanding the sources of poverty and the path to economic
			 prosperity.
						(b)Grant
			 authorizedThe Secretary of State may award a grant to a land
			 grant university in the United States to establish a national program for a
			 broad, university-based, Mexican rural poverty mitigation program.
					(c)Functions of
			 mexican rural poverty mitigation programThe program established
			 pursuant to subsection (b) shall—
						(1)match a land grant
			 university in the United States with the lead Mexican public university in each
			 of Mexico’s 31 states to provide state-level coordination of rural poverty
			 programs in Mexico;
						(2)establish
			 relationships and coordinate programmatic ties between universities in the
			 United States and universities in Mexico to address the issue of rural poverty
			 in Mexico;
						(3)establish and
			 coordinate relationships with key leaders in the United States and Mexico to
			 explore the effect of rural poverty on illegal immigration of Mexicans into the
			 United States; and
						(4)address
			 immigration and border security concerns through a university-based, binational
			 approach for long-term institutional change.
						(d)Use of
			 funds
						(1)Authorized
			 usesGrant funds awarded under this section may be used—
							(A)for education,
			 training, technical assistance, and any related expenses (including personnel
			 and equipment) incurred by the grantee in implementing a program described in
			 subsection (a); and
							(B)to establish an
			 administrative structure for such program in the United States.
							(2)LimitationsGrant
			 funds awarded under this section may not be used for activities,
			 responsibilities, or related costs incurred by entities in Mexico.
						(e)Authorization of
			 appropriationsThere are authorized to be appropriated such funds
			 as may be necessary to carry out this section.
					VIIMISCELLANEOUS
			AIncreasing Court
			 Personnel
				701.Additional
			 immigration personnel
					(a)Department of
			 Homeland SecurityIn each of fiscal years 2008 through 2012, the
			 Secretary shall, subject to the availability of appropriations for such
			 purpose, increase by not less than 100 the number of positions for attorneys in
			 the Office of General Counsel of the Department to represent the Department in
			 immigration matters.
					(b)Department of
			 Justice
						(1)Litigation
			 attorneysIn each of fiscal years 2008 through 2012, the Attorney
			 General shall, subject to the availability of appropriations for such purpose,
			 increase by not less than 50 the number of positions for attorneys in the
			 Office of Immigration Litigation of the Department of Justice.
						(2)United states
			 attorneysIn each of fiscal years 2008 through 2012, the Attorney
			 General shall, subject to the availability of appropriations for such purpose,
			 increase by not less than 50 the number of positions for attorneys in the
			 United States Attorneys’ office to litigate immigration cases in the Federal
			 courts.
						(3)Immigration
			 judgesIn each of fiscal years 2008 through 2012, the Attorney
			 General shall, subject to the availability of appropriations for such
			 purpose—
							(A)increase by not
			 less than 20 the number of positions for full-time immigration judges;
			 and
							(B)increase by not
			 less than 80 the number of positions for personnel to support the immigration
			 judges described in subparagraph (A).
							(4)Staff
			 attorneysIn each of fiscal years 2008 through 2012, the Attorney
			 General shall, subject to the availability of appropriations for such
			 purpose—
							(A)increase by not
			 less than 10 the number of positions for full-time staff attorneys in the Board
			 of Immigration Appeals; and
							(B)increase by not
			 less than 10 the number of positions for personnel to support the staff
			 attorneys described in subparagraph (A).
							(c)Administrative
			 Office of the United States CourtsIn each of the fiscal years
			 2008 through 2012, the Director of the Administrative Office of the United
			 States Courts shall, subject to the availability of appropriations, increase by
			 not less than 50 the number of positions for attorneys in the Federal Defenders
			 Program to litigate criminal immigration cases in the Federal courts.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of fiscal years 2008 through 2012 such sums as may be necessary to carry out
			 this section.
					702.Senior judge
			 participation in the selection of magistratesSection 631(a) of title 28, United States
			 Code, is amended by striking Northern Mariana Islands the first
			 place it appears and inserting Northern Mariana Islands, including any
			 judge in regular active service and any judge who has retired from regular
			 active service under section 371(b) of this title,.
				703.Study on the
			 appellate process for immigration appeals
					(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Director of the Federal Judicial Center shall conduct a study on
			 the appellate process for immigration appeals.
					(b)RequirementsIn
			 conducting the study under subsection (a), the Director shall consider the
			 possibility of consolidating all appeals from the Board of Immigration Appeals
			 and habeas corpus petitions in immigration cases into 1 United States Court of
			 Appeals.
					(c)Factors To
			 considerIn conducting the study under subsection (a), the
			 Director, in consultation with the Attorney General, the Secretary, and the
			 Judicial Conference of the United States, shall consider—
						(1)the resources
			 needed for each alternative, including judges, attorneys, and other support
			 staff, case management techniques, including technological requirements,
			 physical infrastructure, and other procedural and logistical issues as
			 appropriate;
						(2)the impact of each
			 alternative on various circuits, including the caseload of each circuit and the
			 caseload per panel in each circuit;
						(3)the possibility of
			 utilizing case management techniques to reduce the impact of any consolidation
			 option, such as requiring certificates of reviewability, similar to procedures
			 employed in habeas corpus proceedings and existing summary dismissal procedures
			 in local rules of the Courts of Appeals;
						(4)the effect of the
			 reforms made by this subtitle on the ability of the circuit courts to
			 adjudicate such appeals;
						(5)potential impact,
			 if any, on litigants; and
						(6)other reforms to
			 improve adjudication of immigration matters, including appellate review of
			 motions to reopen and reconsider, and attorney fee awards with respect to
			 review of final orders of removal.
						704.Sense of
			 Congress regarding the establishment of an immigration court system
					(a)FindingThe
			 Congress finds that the United States tradition as a nation of laws and a
			 nation of immigrants is best served by an effective, fair, and well-staffed
			 immigration court system that upholds the rule of law and ensures that
			 individuals and families receive fair treatment.
					(b)Sense of
			 CongressIt is the sense of the Congress that an effective and
			 fair immigration court system should be established.
					BCitizenship
			 assistance for members of the Armed Services
				711.Waiver of
			 requirement for fingerprints for members of the Armed ForcesNotwithstanding any other provision of law
			 or any regulation, the Secretary shall use the fingerprints provided by an
			 individual at the time the individual enlists in the Armed Forces to satisfy
			 any requirement for fingerprints as part of an application to become a
			 naturalized citizen of the United States, if the individual—
					(1)may be naturalized
			 pursuant to section 328 or 329 of the Immigration
			 and Nationality Act (8 U.S.C. 1439 and 1440);
					(2)was fingerprinted
			 in accordance with the requirements of the Secretary of Defense at the time the
			 individual enlisted in the Armed Forces; and
					(3)submits the
			 application to become a naturalized citizen of the United States not later than
			 12 months after the date the individual enlisted in the Armed Forces.
					712.Noncitizen
			 membership in the Armed ForcesSection 329 (8 U.S.C. 1440) is
			 amended—
					(1)in subsection (b),
			 by striking subsection (a) and inserting subsection (a),
			 (d), or (e); and
					(2)by adding at the
			 end the following:
						
							(d)(1)Notwithstanding any
				other provision of law, except for provisions relating to revocation of
				citizenship under subsection (c), an individual who is not a citizen of the
				United States shall not be denied the opportunity to apply for membership in
				the United States Armed Forces. Such an individual who becomes an active duty
				member of the United States Armed Forces shall, consistent with this section
				and with the approval of the individual's commanding officer, be granted United
				States citizenship after performing at least 2 years of honorable and
				satisfactory service on active duty. Not later than 90 days after such
				requirements are met with respect to an individual, such individual shall be
				granted United States citizenship.
								(2)An individual described in paragraph
				(1) shall be naturalized without regard to the requirements of this title, if
				the individual—
									(A)filed an application for
				naturalization in accordance with such procedures to carry out this subsection
				as may be established by regulation by the Secretary of Homeland Security or
				the Secretary of Defense;
									(B)demonstrates to the individual's
				commanding officer proficiency in the English language, good moral character,
				and knowledge of the Federal Government and United States history, consistent
				with the requirements of this Act;
				and
									(C)takes the oath required under section
				337 and participates in an oath administration ceremony in accordance with this
				Act.
									(e)Notwithstanding
				any other provision of law, except for provisions relating to revocation of
				citizenship under subsection (c), an individual who is not a citizen of the
				United States who serves under orders on active duty as an enlisted member or
				warrant officer of the Armed Forces of the United States in a combat zone (as
				that term is defined in section 112(c) of the Internal Revenue Code of 1986)
				shall be granted United States citizenship effective as of the commencement of
				such service in the combat zone without regard to the requirements of this
				title if the individual files an application for naturalization in accordance
				with such procedures to carry out this subsection as may be established by
				regulation by the Secretary of Homeland Security and Secretary of
				Defense.
							.
					713.Provision of
			 information on naturalization to members of the Armed ForcesThe Secretary shall—
					(1)provide information
			 to members of the Armed Forces and the families of such members through a
			 dedicated toll-free telephone service related to naturalization pursuant to
			 section 328 or 329 of the Immigration and
			 Nationality Act (8 U.S.C. 1439 and 1440), including the status of an
			 application for such naturalization;
					(2)ensure that the
			 telephone service required by paragraph (1) is operated by employees of the
			 Department who—
						(A)have received
			 specialized training on the naturalization process for members of the Armed
			 Forces and the families of such members; and
						(B)are physically
			 located in the same unit as the military processing unit that adjudicates
			 applications for naturalization pursuant to such section 328 or 329; and
						(3)implement a
			 quality control program to monitor, on a regular basis, the accuracy and
			 quality of information provided by the employees who operate the telephone
			 service required by paragraph (1), including the breadth of the knowledge
			 related to the naturalization process of such employees.
					714.Provision of
			 information on naturalization to the publicNot later than 30 days after the date that a
			 modification to any law or regulation related to the naturalization process
			 becomes effective, the Secretary shall update the appropriate application form
			 for naturalization, the instructions and guidebook for obtaining
			 naturalization, and the Internet website maintained by the Secretary to reflect
			 such modification.
				715.Reports
					(a)Adjudication
			 ProcessNot later than 120 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report on the entire process for the
			 adjudication of an application for naturalization filed pursuant to section 328
			 or 329 of the Immigration and Nationality
			 Act (8 U.S.C. 1439 and 1440), including the process that begins at
			 the time the application is mailed to, or received by the Secretary, regardless
			 of whether the Secretary determines that such application is complete, through
			 the final disposition of such application. Such report shall include a
			 description of—
						(1)the methods of the
			 Secretary to process and adjudicate such applications;
						(2)the effectiveness
			 of the chain of authority, supervision, and training of employees of the
			 Government or of other entities, including contract employees, who have any
			 role in such process or adjudication; and
						(3)the ability of the
			 Secretary to use technology to facilitate or accomplish any aspect of such
			 process or adjudication.
						(b)Implementation
						(1)StudyThe
			 Comptroller General of the United States shall conduct a study on the
			 implementation of this subtitle by the Secretary, including studying any
			 technology that may be used to improve the efficiency of the naturalization
			 process for members of the Armed Forces.
						(2)ReportNot
			 later than 180 days after the date that the Comptroller General submits the
			 report required by subsection (a), the Comptroller General shall submit to the
			 appropriate congressional committees a report on the study required by
			 paragraph (1). The report shall include any recommendations of the Comptroller
			 General for improving the implementation of this subtitle by the
			 Secretary.
						(c)Appropriate
			 Congressional Committees DefinedIn this section, the term
			 appropriate congressional committees means—
						(1)the Committee on
			 Armed Services and the Committee on the Judiciary of the Senate; and
						(2)the Committee on
			 Armed Services and the Committee on the Judiciary of the House of
			 Representatives.
						CFamily
			 Humanitarian Relief
				721.Adjustment of
			 status for certain nonimmigrant victims of terrorism
					(a)Adjustment of
			 Status
						(1)In
			 generalThe status of any alien described in subsection (b) shall
			 be adjusted by the Secretary to that of an alien lawfully admitted for
			 permanent residence, if the alien—
							(A)applies for such
			 adjustment not later than 2 years after the date on which the Secretary
			 promulgates final regulations to implement this section; and
							(B)is otherwise
			 admissible to the United States for permanent residence, except in determining
			 such admissibility the grounds for inadmissibility specified in paragraphs (4),
			 (5), (6)(A), (7)(A), and (9)(B) of section 212(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)) shall not apply.
							(2)Rules in
			 applying certain provisionsIn the case of an alien described in
			 subsection (b) who is applying for adjustment of status under this
			 section—
							(A)the provisions of
			 section 241(a)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(a)(5)) shall not apply; and
							(B)the Secretary may
			 grant the alien a waiver on the grounds of inadmissibility under subparagraphs
			 (A) and (C) of section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
							(3)Relationship of
			 application to certain orders
							(A)Application
			 permittedAn alien present in the United States who has been
			 ordered excluded, deported, removed, or ordered to depart voluntarily from the
			 United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) may, notwithstanding such order, apply for adjustment of status under
			 paragraph (1).
							(B)Motion not
			 requiredAn alien described in subparagraph (A) may not be
			 required, as a condition of submitting or granting such application, to file a
			 separate motion to reopen, reconsider, or vacate such order.
							(C)Effect of
			 decisionIf the Secretary adjusts the status of an alien
			 described in subparagraph (A) under paragraph (1), the Secretary shall cancel
			 the order referred to in subparagraph (A) with respect to such alien. If the
			 Secretary renders a final administrative decision to deny such alien's
			 application for an adjustment of status under paragraph (1), the order referred
			 to in subparagraph (A) with respect to such alien shall be effective and
			 enforceable to the same extent as if the application had not been made.
							(b)Aliens eligible
			 for adjustment of statusA alien described in this subsection is
			 an alien who—
						(1)was lawfully
			 present in the United States as a nonimmigrant alien described in section
			 101(a)(15) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)) on September 10, 2001;
						(2)was, on such date,
			 the spouse, child, dependent son, or dependent daughter of an alien who—
							(A)was lawfully
			 present in the United States as a nonimmigrant alien described in such section
			 101(a)(15) on such date; and
							(B)died as a direct
			 result of a specified terrorist activity; and
							(3)was deemed to be a
			 beneficiary under the September 11th Victim Compensation Fund of 2001 (49
			 U.S.C. 40101 note; title IV of Public Law 107–42).
						(c)Stay of removal
			 and work authorization
						(1)In
			 generalThe Secretary shall establish, by regulation, a process
			 by which an alien subject to a final order of removal may seek a stay of such
			 order based on the filing of an application under subsection (a).
						(2)During certain
			 proceedingsNotwithstanding any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), the Secretary shall not order any alien to be removed
			 from the United States, if the alien is in removal proceedings under any
			 provision of such Act and has applied for adjustment of status under subsection
			 (a), except where the Secretary has rendered a final administrative
			 determination to deny the application.
						(3)Work
			 authorizationThe Secretary shall authorize an alien who has
			 applied for adjustment of status under subsection (a) to engage in employment
			 in the United States during the pendency of such application.
						(d)Availability of
			 Administrative ReviewThe Secretary shall provide to applicants
			 for adjustment of status under subsection (a) the same right to, and procedures
			 for, administrative review as are provided to—
						(1)applicants for
			 adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255);
			 or
						(2)aliens subject to
			 removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
						722.Cancellation of
			 removal for certain immigrant victims of terrorism
					(a)In
			 GeneralSubject to the provisions of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), other than subsections (b)(1), (d)(1), and (e) of section
			 240A of such Act (8 U.S.C. 1229b), the Secretary shall, under such section
			 240A, cancel the removal of, and adjust to the status of an alien to that of an
			 alien lawfully admitted for permanent residence, an alien described in
			 subsection (b), if the alien applies for such relief.
					(b)Aliens Eligible
			 for Cancellation of RemovalAn alien described in subsection (a)
			 is an alien who—
						(1)was, on September
			 10, 2001, the spouse, child, dependent son, or dependent daughter of an alien
			 who died as a direct result of a specified terrorist activity; and
						(2)was deemed to be a
			 beneficiary under the September 11th Victim Compensation Fund of 2001 (49
			 U.S.C. 40101 note; title IV of Public Law 107–42).
						(c)Stay of Removal;
			 Work Authorization
						(1)In
			 generalThe Secretary shall provide by regulation for an alien
			 subject to a final order of removal to seek a stay of such order based on the
			 filing of an application under subsection (a).
						(2)Work
			 authorizationThe Secretary shall authorize an alien who has
			 applied for cancellation of removal under subsection (a) to engage in
			 employment in the United States during the pendency of such application.
						(d)Motions To Reopen
			 Removal Proceedings
						(1)In
			 generalNotwithstanding any limitation imposed by law on motions
			 to reopen removal proceedings (except limitations premised on an alien’s
			 conviction of an aggravated felony (as defined in section 101(a)(43) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(43))), any alien who has become eligible for cancellation of
			 removal as a result of enactment of this section may file 1 motion to reopen
			 removal proceedings to apply for such relief.
						(2)Filing
			 periodThe Secretary shall designate a specific time period in
			 which all such motions to reopen are required to be filed. The period shall
			 begin not later than 60 days after the date of enactment of this Act and shall
			 extend for a period not to exceed 240 days.
						723.ExceptionsNotwithstanding any other provision of this
			 subtitle, an alien may not be provided relief under this subtitle if the alien
			 is—
					(1)inadmissible under
			 paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)), or deportable under paragraph (2) or (4) of section 237(a) of such
			 Act (8 U.S.C. 1227(a)), including any individual culpable for a specified
			 terrorist activity; or
					(2)a
			 family member of an alien described in paragraph (1).
					724.Evidence of
			 deathFor purposes of this
			 subtitle, the Secretary shall use the standards established under section 426
			 of the Uniting and Strengthening America by Providing Appropriate Tools
			 Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 (115
			 Stat. 362) to determine whether the death of an individual occurred as a direct
			 result of a specified terrorist activity.
				725.Definitions
					(a)Application of
			 Immigration and Nationality Act
			 definitionsExcept as otherwise specifically provided in this
			 subtitle, the definitions used in the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.), other than the
			 definitions applicable exclusively to title III of such Act, shall apply in the
			 administration of this subtitle.
					(b)Specified
			 terrorist activity definedIn this subtitle, the term
			 specified terrorist activity means any terrorist activity
			 conducted against the Government or the people of the United States on
			 September 11, 2001.
					DOther
			 Matters
				731.Office of
			 Internal Corruption Investigation
					(a)Internal
			 corruption and benefits fraudSection 453 of the Homeland
			 Security Act of 2002 (6 U.S.C. 273) is amended—
						(1)by striking
			 the Bureau of each place it appears and inserting United
			 States;
						(2)in subsection
			 (a)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)establishing the
				Office of Internal Corruption Investigation, which shall—
										(A)receive, process,
				administer, and investigate criminal and noncriminal allegations of misconduct,
				corruption, and fraud involving any employee or contract worker of United
				States Citizenship and Immigration Services that are not subject to
				investigation by the Inspector General for the Department;
										(B)ensure that all
				complaints alleging any violation described in subparagraph (A) are handled and
				stored in a manner appropriate to their sensitivity;
										(C)have access to all
				records, reports, audits, reviews, documents, papers, recommendations, or other
				material available to United States Citizenship and Immigration Services, which
				relate to programs and operations for which the Director is responsible under
				this Act;
										(D)request such
				information or assistance from any Federal, State, or local government agency
				as may be necessary for carrying out the duties and responsibilities under this
				section;
										(E)require the
				production of all information, documents, reports, answers, records, accounts,
				papers, and other data and documentary evidence necessary to carry out the
				functions under this section—
											(i)by
				subpoena, which shall be enforceable, in the case of contumacy or refusal to
				obey, by order of any appropriate United States district court; or
											(ii)through
				procedures other than subpoenas if obtaining documents or information from
				Federal agencies;
											(F)administer to, or
				take from, any person an oath, affirmation, or affidavit, as necessary to carry
				out the functions under this section, which oath, affirmation, or affidavit, if
				administered or taken by or before an agent of the Office of Internal
				Corruption Investigation shall have the same force and effect as if
				administered or taken by or before an officer having a seal;
										(G)investigate
				criminal allegations and noncriminal misconduct;
										(H)acquire adequate
				office space, equipment, and supplies as necessary to carry out the functions
				and responsibilities under this section; and
										(I)be under the
				direct supervision of the
				Director.
										;
							(B)in paragraph (2),
			 by striking and at the end;
							(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(4)establishing the
				Office of Immigration Benefits Fraud Investigation, which shall—
										(A)conduct
				administrative investigations, including site visits, to address immigration
				benefit fraud;
										(B)assist United
				States Citizenship and Immigration Services provide the right benefit to the
				right person at the right time;
										(C)track, measure,
				assess, conduct pattern analysis, and report fraud-related data to the
				Director; and
										(D)work with
				counterparts in other Federal agencies on matters of mutual interest or
				information-sharing relating to immigration benefit
				fraud.
										;
				and
							(3)by
			 adding at the end the following:
							
								(c)Annual
				ReportThe Director, in consultation with the Office of Internal
				Corruption Investigations, shall submit an annual report to the Committee on
				the Judiciary of the Senate and the Committee on the Judiciary of the House of
				Representatives that describes—
									(1)the activities of
				the Office, including the number of investigations began, completed, pending,
				turned over to the Inspector General for criminal investigations, and turned
				over to a United States Attorney for prosecution; and
									(2)the types of
				allegations investigated by the Office during the 12-month period immediately
				preceding the submission of the report that relate to the misconduct,
				corruption, and fraud described in subsection
				(a)(1).
									.
						(b)Use of
			 Immigration Fees To Combat FraudSection 286(v)(2)(B) (8 U.S.C.
			 1356(v)(2)(B)) is amended by adding at the end the following: Not less
			 than 20 percent of the funds made available under this subparagraph shall be
			 used for activities and functions described in paragraphs (1) and (4) of
			 section 453(a) of the Homeland Security Act of 2002 (6 U.S.C.
			 273(a))..
					732.Adjustment of
			 status for certain persecuted religious minorities
					(a)In
			 GeneralThe Secretary shall adjust the status of an alien to that
			 of an alien lawfully admitted for permanent residence if the alien—
						(1)is
			 a persecuted religious minority;
						(2)is admissible to
			 the United States as an immigrant, except as provided in subsection (b);
						(3)had an application
			 for asylum pending on May 1, 2003;
						(4)applies for such
			 adjustment of status;
						(5)was physically
			 present in the United States on the date the application for such adjustment is
			 filed; and
						(6)pays a fee, in an
			 amount determined by the Secretary, for the processing of such
			 application.
						(b)Waiver of
			 Certain Grounds for Inadmissibility
						(1)Inapplicable
			 provisionSection 212(a)(7) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(7)) shall not apply to any adjustment of status under this
			 section.
						(2)WaiverThe
			 Secretary may waive any other provision of section 212(a) of such Act (except
			 for paragraphs (2) and (3)) if extraordinary and compelling circumstances
			 warrant such an adjustment for humanitarian purposes, to ensure family unity,
			 or if it is otherwise in the public interest.
						733.Eligibility of
			 agricultural and forestry workers for certain legal assistanceSection 305 of the Immigration Reform and
			 Control Act of 1986 (8 U.S.C. 1101 note; Public Law 99–603) is amended—
					(1)by striking
			 section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)) and inserting item (a) or (b) of section
			 101(a)(15)(H)(ii) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)); and
					(2)by inserting
			 or forestry after agricultural.
					734.State court
			 interpreter grants
					(a)Grants
			 Authorized
						(1)In
			 generalThe Administrator of the Office of Justice Programs of
			 the Department of Justice (referred to in this section as the
			 Administrator) shall make grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State courts to develop
			 and implement programs to assist individuals with limited English proficiency
			 to access and understand State court proceedings in which they are a
			 party.
						(2)Technical
			 assistanceThe Administrator shall allocate, for each fiscal
			 year, $500,000 of the amount appropriated pursuant to the authorization of
			 appropriation in subsection (f) to be used to establish a court interpreter
			 technical assistance program to assist State courts receiving grants under this
			 section.
						(b)Use of
			 GrantsGrants awarded pursuant to subsection (a) may be used by
			 State courts to—
						(1)assess regional
			 language demands;
						(2)develop a court
			 interpreter program for the State courts;
						(3)develop,
			 institute, and administer language certification examinations;
						(4)recruit, train,
			 and certify qualified court interpreters;
						(5)pay for salaries,
			 transportation, and technology necessary to implement the court interpreter
			 program developed under paragraph (2); and
						(6)engage in other
			 related activities, as prescribed by the Attorney General.
						(c)Application
						(1)In
			 generalThe highest State court of each State desiring a grant
			 under this section shall submit an application to the Administrator at such
			 time, in such manner, and accompanied by such information as the Administrator
			 may reasonably require.
						(2)State
			 courtsThe highest State court of each State submitting an
			 application under paragraph (1) shall include in the application—
							(A)an identification
			 of each State court in that State which would receive funds from the
			 grant;
							(B)the amount of funds
			 each State court identified under subparagraph (A) would receive from the
			 grant; and
							(C)the procedures the
			 highest State court would use to directly distribute grant funds to State
			 courts identified under subparagraph (A).
							(d)State Court
			 Allotments
						(1)Base
			 allotmentFrom amounts appropriated for each fiscal year pursuant
			 to the authorization of appropriations in subsection (f), the Administrator
			 shall allocate $100,000 to each of the highest State court of each State, which
			 has an application approved under subsection (c).
						(2)Discretionary
			 allotmentFrom amounts appropriated for each fiscal year pursuant
			 to the authorization of appropriations in subsection (f), the Administrator
			 shall allocate a total of $5,000,000 to the highest State court of States that
			 have extraordinary needs that must be addressed in order to develop, implement,
			 or expand a State court interpreter program.
						(3)Additional
			 allotmentIn addition to the allocations made under paragraphs
			 (1) and (2), the Administrator shall allocate to each of the highest State
			 court of each State, which has an application approved under subsection (c), an
			 amount equal to the product reached by multiplying—
							(A)the unallocated
			 balance of the amount appropriated for each fiscal year pursuant to the
			 authorization of appropriations in subsection (f); and
							(B)the ratio between
			 the number of people over 5 years of age who speak a language other than
			 English at home in the State and the number of people over 5 years of age who
			 speak a language other than English at home in all the States that receive an
			 allocation under paragraph (1), as those numbers are determined by the Bureau
			 of the Census.
							(e)Treatment of the
			 District of ColumbiaFor purposes of this section—
						(1)the District of
			 Columbia shall be treated as a State; and
						(2)the District of
			 Columbia Court of Appeals shall be the highest State court of the District of
			 Columbia.
						(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary for each of the
			 fiscal years 2008 through 2012 to carry out this section.
					735.Adequate notice
			 for alternate country of removalSection 241(b)(2) (8 U.S.C. 1231(b)(2)) is
			 amended by adding at the end the following new subparagraph:
					
						(G)Notice of
				country of removalIf the Secretary of Homeland Security
				determines that an alien will be removed to a country that was not designated
				by the alien under subparagraph (A)(i) of section 241 as amended at the time of
				the removal hearing, the Secretary shall provide notice of such determination
				to the alien and provide the alien an opportunity for a hearing before an
				immigration judge to request protection from removal to that country on the
				basis that the alien would face persecution or torture in that
				country.
						.
				736.Standards for
			 biometric documentsAny visa
			 issued by the Secretary of State and any immigration-related document issued by
			 the Secretary of State or the Secretary shall—
					(1)comply with
			 authentication and biometric standards recognized by domestic and international
			 standards organizations;
					(2)be
			 machine-readable and tamper-resistant;
					(3)use biometric
			 identifiers that are consistent with the requirements of section 303 of the
			 Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1732), and
			 represent the benefits and status set forth in such section;
					(4)comply with the
			 biometric and document identifying standards established by the International
			 Civil Aviation Organization; and
					(5)meet other
			 requirements determined to be necessary by the Secretary of State and the
			 Secretary.
					737.State Impact
			 Assistance AccountSection 286
			 (8 U.S.C. 1356), as amended by this Act, is further amended by adding at the
			 end the following new subsection:
					
						(x)State Impact
				Assistance Account
							(1)EstablishmentThere
				is established in the general fund of the Treasury an account, which shall be
				known as the State Impact Assistance Account.
							(2)Source of
				fundsNotwithstanding any other provision under this Act, there
				shall be deposited as offsetting receipts into the State Impact Assistance
				Account all State impact assistance fees collected under sections 407 and 602
				of this Act.
							(3)Use of
				fundsAmounts deposited into the State Impact Assistance Account
				may only be used to carry out the State Impact Assistance Grant Program
				established under paragraph (4).
							(4)State impact
				assistance grant program
								(A)EstablishmentThe
				Secretary of Health and Human Services, in consultation with the Secretary of
				Education, shall establish the State Impact Assistance Grant Program (referred
				to in this section as the Program), under which the Secretary of
				Health and Human may award grants to States to provide health and education
				services to noncitizens in accordance with this paragraph.
								(B)State
				allocationsThe Secretary of Health and Human Services shall
				annually allocate the amounts available in the State Impact Assistance Account
				among the States as follows:
									(i)Noncitizen
				populationsEighty percent of such amounts shall be allocated so
				that each State receives the greater of—
										(I)$5,000,000;
				or
										(II)after adjusting
				for allocations under subclause (I), the percentage of the amount to be
				distributed under this clause that is equal to the noncitizen resident
				population of the State divided by the noncitizen resident population of all
				States, based on the most recent data available from the Bureau of the
				Census.
										(ii)High growth
				ratesTwenty percent of such amounts shall be allocated among the
				20 States with the largest growth rates in noncitizen resident population, as
				determined by the Secretary of Health and Human Services, so that each such
				State receives the percentage of the amount distributed under this clause that
				is equal to—
										(I)the growth rate in
				the noncitizen resident population of the State during the most recent 3-year
				period for which data is available from the Bureau of the Census; divided
				by
										(II)the average
				growth rate in noncitizen resident population for the 20 States during such
				3-year period.
										(iii)Legislative
				appropriationsThe use of grant funds allocated to States under
				this paragraph shall be subject to appropriation by the legislature of each
				State in accordance with the terms and conditions under this paragraph.
									(C)Funding for
				local government
									(i)Distribution
				criteriaGrant funds received by States under this paragraph
				shall be distributed to units of local government based on need and
				function.
									(ii)Minimum
				distributionExcept as provided in clause (iii), a State shall
				distribute not less than 30 percent of the grant funds received under this
				paragraph to units of local government not later than 180 days after receiving
				such funds.
									(iii)ExceptionIf
				an eligible unit of local government that is available to carry out the
				activities described in subparagraph (D) cannot be found in a State, the State
				does not need to comply with clause (ii).
									(iv)Unexpended
				fundsAny grant funds distributed by a State to a unit of local
				government that remain unexpended as of the end of the grant period shall
				revert to the State for redistribution to another unit of local
				government.
									(D)Use of
				fundsStates and units of local government shall use grant funds
				received under this paragraph to provide health services, educational services,
				and related services to noncitizens within their jurisdiction directly, or
				through contracts with eligible services providers, including—
									(i)health care
				providers;
									(ii)local educational
				agencies; and
									(iii)charitable and
				religious organizations.
									(E)State
				definedIn this paragraph, the term State means
				each of the several States of the United States, the District of Columbia, the
				Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Commonwealth of the Northern Mariana Islands.
								(F)CertificationIn
				order to receive a payment under this section, the State shall provide the
				Secretary of Health and Human Services with a certification that the State’s
				proposed uses of the fund are consistent with (D).
								(G)Annual notice to
				StatesThe Secretary of Health and Human Services shall inform
				the States annually of the amount of funds available to each State under the
				Program.
								.
				738.New Worker
			 Program and Conditional Nonimmigrant Fee AccountSection 286 (8 U.S.C. 1356), as amended by
			 this Act, is further amended by adding at the end the following new
			 subsection:
					
						(y)New Worker
				Program and Conditional Nonimmigrant Fee Account
							(1)EstablishmentThere is established in the general fund of
				the Treasury an account, which shall be known as the New Worker Program
				and Conditional Nonimmigrant Fee Account.
							(2)DepositsNotwithstanding
				any other provision of this Act, there shall be deposited as offsetting
				receipts into the New Worker Program and Conditional Nonimmigrant Fee
				Account—
								(A)all fees collected
				under section 218A; and
								(B)all fines
				collected under section 601(g)(2)(B).
								(3)Use of
				fundsOf the fees and fines deposited into the New Worker Program
				and Conditional Nonimmigrant Fee Account—
								(A)53 percent shall
				remain available to the Secretary of Homeland Security for efforts related to
				the adjudication and implementation of the New Worker program and the program
				for conditional nonimmigrants and any other efforts necessary to carry out the
				provisions of the STRIVE Act of 2007 and the amendments made by such Act, of
				which the Secretary shall allocate—
									(i)10
				percent for the border security efforts described in title I of the STRIVE Act
				of 2007;
									(ii)not more than 1
				percent for promotion of public awareness of the program for conditional
				nonimmigrants;
									(iii)not more than 1
				percent for the Office of Citizenship to promote civics integration activities
				described in section 663 of the STRIVE Act of 2007; and
									(iv)2
				percent for the American Citizenship Grant Program under section 663 of the
				STRIVE Act of 2007;
									(B)15 percent shall
				remain available to the Secretary of Labor for the enforcement of labor
				standards in the geographic and occupational areas in which H–2C visa holders
				are likely to be employed and for other enforcement efforts under the STRIVE
				Act of 2007, or any amendment made by that Act, including targeted audits of
				employers that participate in the H–2C program;
								(C)15 percent shall
				remain available to the Commissioner of Social Security and the Secretary of
				Homeland Security for the creation and maintenance of the Employment
				Eligibility Verification System described in section 274A(c);
								(D)15 percent shall
				remain available to the Secretary of State to carry out any necessary
				provisions of the STRIVE Act of 2007, or any amendments made by that Act;
				and
								(E)2 percent shall
				remain available to the Secretary of Health and Human Services for the
				reimbursement of hospitals serving H–2C workers and conditional nonimmigrants
				established in the STRIVE Act of 2007 and the amendments made by such
				Act.
								.
				
